ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1992-09-11_JUD_01_ME_00_EN.txt. 11 SEPTEMBER 1992

JUDGMENT

LAND, ISLAND AND MARITIME FRONTIER DISPUTE
(EL SALVADCR/HONDURAS: NICARAGUA intervening)

DIFFEREND FRONTALIER TERRESTRE, INSULAIRE
ET MARITIME

(EL SALVADOR/HONDURAS; NICARAGUA (intervenant))

11 SEPTEMBRE 1992
ARRET
351

INTERNATIONAL COURT OF JUSTICE

1992 YEAR 1992
11 September
General List
No. 75 11 September 1992

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS: NICARAGUA intervening)

Case brought by Special Agreement — Dispute involving six sectors of interna-
tional land frontier, legal situation of islands and of maritime spaces inside and
outside the Gulf of Fonseca.

Land boundaries — Applicability and meaning of principle of uti possidetis
juris — Relevance of certain “titles” — Link between disputed sectors and adjoin-
ing agreed sectors of boundary — Use of topographical features in boundary-mak-
ing — Special Agreement and 1980 General Treaty of Peace between the Parties
— Provision in Treaty for account to be taken by Chamber of “evidence and argu-
ments of a legal, historical, human or any other kind, brought before it by the Par-
ties and admitted under international law” — Significance to be attributed to
Spanish colonial titulos ejidales — Relevance of post-independence land titles —
Role of effectivites — Demographic considerations and inequalities of natural
resources — Considerations of “effective control” of territory — Relationship
between titles and effectivités — Critical date.

First sector of land boundary — Interpretation of Spanish colonial land titles —
Effect of grant by Spanish colonial authorities to community in one province of
rights over land situate in another — Whether account may be taken of proposals or
concessions made in negotiations — Whether acquiescence capable of modifying
uti possidetis juris situation — Interpretation of colonial documents — Claims
based solely on effectivités — Relevance of post-independence land titles — Sig-
nificance of topographically suitable boundary line agreed ad referendum.

Second sector of land boundary — Interpretation of Spanish colonial land
titles — Circumstances justifying reliance on post-independence land titles —
Interpretation of title — Claims to particular area based on effectivités.
352 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Third sector of land boundary — Interpretation of Spanish colonial land titles —
Interpretation of interlocking titles — Impossibility of reconciling all recorded ref-
erences to landmarks, distances and directions — Line which harmonizes identifi-
able features and corresponds to recorded distances — Relevance of post-indepen-
dence land titles — Claims based solely on effectivités.

Fourth sector of land boundary — Interpretation of Spanish colonial land titles
and related judicial decision — Reference to negotiations between the Parties —
Statement by Party of its view on a question of fact — Significance of recognition
by Party that certain communal lands straddled international frontier — Claim to
area which was crown lands (tierras realengas) in colonial times — Absence of
agreement between Parties as to location of endpoint of agreed sector of boun-
dary — Limits of jurisdiction of the Chamber — Absence of evidence for determin-
ing uti possidetis juris on part of line — Application of equity infra legem —
Claims based on effectivités.

Fifth disputed sector of the land boundary — Interpretation of Spanish colonial
land titles — Claims based on effectivités.

Sixth disputed sector of the land boundary — Colonial boundary formed by
river — Change of river’s course — New argument not consistent with previous
history of dispute — Significance of 18th century map and survey — Relevance of
past negotiations — Boundary line in river with several mouths.

Legal situation of islands of the Gulf of Fonseca — Jurisdiction of the Cham-
ber — Question which islands were in dispute at date of Special Agreement — Law
applicable to island dispute — Uti possidetis juris of 1821 — Colonial effectivités
and the islands — Evidence for application of uti possidetis juris fragmentary and
ambiguous — Recourse to other evidence and arguments contemplated by Special
Agreement — Relevance of conduct of newly-independent States as a guide to
uti possidetis juris boundary — Acquiescence and lack of protest.

El Tigre island — Presence of Honduras in the island and administration by it —
Attitude of El Salvador.

Meanguera and Meanguerita islands — History of dispute — Administration of
Meanguera by El Salvador — Conduct revealing acquiescence.

Legal situation of maritime spaces — Whether jurisdiction of Chamber includes
delimitation of maritime spaces — Interpretation of Special Agreement — Ordi-
nary meaning of text in its context — Ascertainment of common intention
expressed in Special Agreement — Jurisdiction and principle of consent.

Gulf of Fonseca as an historic bay with three coastal States — Particular histori-
cal régime established by practice — 1917 Judgement of Central American Court
of Justice — Exclusive littoral maritime belt of 1 marine league, further belt for
rights of maritime inspection, 1900 maritime delimitation between Honduras and
Nicaragua — Uso inocente of waters of Gulf — Sovereignty of three States in
historic waters — Finding in 1917 Judgement that waters of the Gulf are subject to
a condominio (co-ownership) — Legal status of 1917 Judgement — Judgement as a
relevant precedent decision of a competent court and subsidiary means for determi-
nation of rules of law (Statute, Art. 38) — Conclusion of Chamber that Gulf waters,
other than 3-mile maritime belts, and waters delimited in 1900, are historic waters

5
353 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

and subject to a joint sovereignty of the three coastal States — Honduran conten-
tion of community of interests — Possibility or necessity of delimitation of waters.

Closing line of Gulf — Whether or not also a baseline — Gulf waters are internal
waters subject to a special and particular régime — Joint sovereignty and rights of
passage — 1900 delimitation between Honduras and Nicaragua accepted by
El Salvador — Significance of condominio {co-ownership) for delimitation —
Existence of legal rights of Honduras in waters at the closing line.

Waters outside the Gulf — Application of modern concepts of the law of the
sea — Territorial sea — Closing line of historic bay constitutes baseline of territo-
rial sea — Entitlement of Honduras in respect of ocean waters outside the Gulf —
All three joint sovereigns of waters inside closing line of Gulf have entitlement out-
side that line to territorial sea, continental shelf and exclusive economic zone —
Choice between continuation of situation and delimitation for the three States con-
cerned.

Intervention under Article 62 of the Statute of the Court — Effect of Judgment
on State permitted to intervene as non-party — Possible effect of unilateral state-
ment of intention to be bound.

Invitation to Chamber under Rules of Court, Articles 66 and 67, to obtain evi-
dence in situ — Request for admission of documents after close of oral proceedings.

JUDGMENT

Present: Judge SETTE-CAMARA, President of the Chamber; President Sir Robert
JENNINGS; Vice-President ODA; Judges ad hoc VALTICOS, TORRES
BERNARDEZ; Registrar VALENCIA-OSPINA.

In the case concerning the land, island and maritime frontier dispute,
between

the Republic of El Salvador,
represented by
Mr. Alfredo Martinez Moreno,
as Agent and Counsel,
H.E. Mr. Roberto Arturo Castrillo, Ambassador,
as Co-Agent,
and
H.E. Mr. José Manuel Pacas Castro, Minister for Foreign Relations,
as Counsel and Advocate,
354 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Lic. Berta Celina Quinteros, Director General of the Boundaries Office,
as Counsel,
assisted by

Mr. Eduardo Jiménez de Aréchaga, Professor of Public International Law at
the University of Uruguay, former Judge and President of the Interna-
tional Court of Justice; former President and Member of the International
Law Commission,

Mr. Keith Highet, Adjunct Professor of International Law at the Fletcher
School of Law and Diplomacy and Member of the Bars of New York and
the District of Columbia,

Mr. Elihu Lauterpacht, C.B.E., Q.C., Director of the Research Centre for
International Law, University of Cambridge, Fellow of Trinity College,
Cambridge,

Mr. Prosper Weil, Professor Emeritus at the Université de droit, d’économie
et de sciences sociales de Paris,

Mr. Francisco Roberto Lima, Professor of Constitutional and Administrative
Law; former Vice-President of the Republic and former Ambassador to
the United States of America,

Mr. David Escobar Galindo, Professor of Law, Vice-Rector of the University
“Dr. José Matias Delgado” (El Salvador),

as Counsel and Advocates,

and

Mr. Francisco José Chavarria,

Mr. Santiago Elias Castro,

Ms Solange Langer,

Ms Ana Maria de Martinez,

Mr. Anthony J. Oakley,

Ms Ana Elizabeth Villalta,

as Counsellors,

and

the Republic of Honduras,
represented by

H.E. Dr. Ramon Valladares Soto, Ambassador of Honduras to the Nether-
lands,

as Agent,

H.E. Mr. Pedro Pineda Madrid, Chairman of the Sovereignty and Frontier
Commission,

as Co-Agent,

Mr. Daniel Bardonnet, Professor at the Université de droit, d'économie et de
sciences sociales de Paris,

Mr. Derek W. Bowett, C.B.E., Q.C., LI.D., F.B.A., Whewell Professor of
International Law, University of Cambridge,

Mr. René-Jean Dupuy, Professor at the Collége de France,

Mr. Pierre-Marie Dupuy, Professor at the Université de droit, d'économie et
de sciences sociales de Paris,

Mr. Julio Gonzalez Campos, Professor of International Law, Universidad
Autonoma de Madrid,
355 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Mr. Luis Ignacio Sanchez Rodriguez, Professor of International Law, Uni-
versidad Complutense de Madrid,

Mr. Alejandro Nieto, Professor of Public Law, Universidad Complutense de
Madrid,

Mr. Paul De Visscher, Professor Emeritus at the Université de Louvain,

as Advocates and Counsel,

HE. Mr. Max Velasquez, Ambassador of Honduras to the United Kingdom,

Mr. Arnulfo Pineda Lopez, Secretary-General of the Sovereignty and Fron-
tier Commission,

Mr. Arias de Saavedra y Muguelar, Minister, Embassy of Honduras to the
Netherlands,

Mr. Gerardo Martinez Blanco, Director of Documentation, Sovereignty and
Frontier Commission,

Mrs. Salomé Castellanos, Minister Counsellor, Embassy of Honduras to the
Netherlands,

Mr. Richard Meese, Legal Advisor, Partner in Frere Cholmeley, Paris,

as Counsel,

Mr. Guillermo Bustillo Lacayo,
Mrs. Olmeda Rivera,

Mr. José Antonio Gutiérrez Navas,
Mr. Raul Andino,

Mr. Miguel Tosta Appel,

Mr. Mario Felipe Martinez,

Mrs. Lourdes Corrales,

as Members of the Sovereignty and Frontier Commission,

the Republic of Nicaragua having been permitted to intervene in the case,
represented by
H.E. Mr. Carlos Argiiello Gomez,
as Agent and Counsel,
H.E. Mr. Enrique Dreyfus Morales, Minister for Foreign Affairs,
assisted by

Mr. Ian Brownlie, Q.C., F.B.A., Chichele Professor of Public International
Law, University of Oxford; Fellow of All Souls College, Oxford,

as Counsel and Advocate,

and

Mr. Alejandro Montiel Argüello, Former Minister for Foreign Affairs,
as Counsel,

The CHAMBER OF THE INTERNATIONAL COURT OF JUSTICE formed to deal with
the above-mentioned case,

composed as above,
after deliberation,

delivers the following Judgment:
356 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

1. By a joint notification dated 11 December 1986, filed in the Registry of the
Court the same day, the Ministers for Foreign Affairs of the Republic of Hon-
duras and the Republic of El Salvador transmitted to the Registrar a certified
copy of a Special Agreement in the Spanish language entitled “COMPROMISO
ENTRE HONDURAS Y EL SALVADOR PARA SOMETER A LA DECISION DE LA CORTE
INTERNACIONAL DE JUSTICIA LA CONTROVERSIA FRONTERIZA TERRESTRE, INSULAR Y
MARITIMA EXISTENTE ENTRE LOS DOS ESTADOS, SUSCRITO EN LA CIUDAD DE
ESQUIPULAS, REPUBLICA DE GUATEMALA, EL DIA 24 DE MAYO DE 1986”, and entering
into force on 1 October 1986.

2. The Parties provided the Chamber with a joint translation into English of
this Special Agreement under cover of a letter dated 2 May 1991, received in the
Registry on 8 May 1991. A French translation of the agreed English translation
of the Special Agreement was prepared by the Registry.

3. The Spanish text of the Special Agreement of 24 May 1986 was set out in
the Judgment of the Chamber dated 13 September 1990 on the application of
Nicaragua to intervene in the case (see paragraph 12 below). The agreed
English translation of the Special Agreement is as follows:

“SPECIAL AGREEMENT BETWEEN EL SALVADOR AND HONDURAS TO SUBMIT TO

THE DECISION OF THE INTERNATIONAL COURT OF JUSTICE THE LAND, ISLAND AND

MARITIME BOUNDARY DISPUTE EXISTING BETWEEN THE TWO STATES, SIGNED IN
THE CITY OF ESQUIPULAS, REPUBLIC OF GUATEMALA, ON 24 MAY 1986.

The Government of the Republic of El Salvador and the Government of
the Republic of Honduras,

Considering that on 30 October 1980, in the City of Lima, Peru, they
signed the General Treaty of Peace, by means of which, inter alia, they deli-
mited the land boundary of both Republics in those sectors where there did
not exist any dispute;

Considering that within the period of time envisaged by Articles 19 and
31 of the General Treaty of Peace, of 30 October 1980, no direct agreement
was reached regarding the differences relating to the existing boundaries in
respect of the remaining land areas in dispute and relating to the juridical
status of the islands and of the maritime spaces;

Have designated as their respective Plenipotentiaries, El Salvador its
Minister of Foreign Affairs, Licenciado Rodolfo Antonio Castillo Clara-
mount, and Honduras its Minister of Foreign Affairs, the lawyer Car-
los Lopez Contreras, who having found their Full Powers to be in good and
appropriate form:

AGREE THE FOLLOWING :

Article I
Constitution of a Chamber

1. In application of Article 34 of the General Treaty of Peace, signed on
30 October 1980, the Parties submit the issues mentioned in Article 2 of the
present Special Agreement to a chamber of the International Court of Jus-
tice, composed of three members, with the consent of the Parties, who will
express this in a joint form to the President of the Court, this agreement
357

10

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

being essential for the formation of the chamber, which will be constituted
in accordance with the procedures established in the Statute of the Court
and in the present Special Agreement.

2. In addition the chamber will include two Judges ad hoc specially
nominated one by El Salvador and the other by Honduras, who may have
the nationality of the Parties.

Article 2
Subject of the Litigation

The Parties request the Chamber:

1. To delimit the boundary line in the zones or sections not described in
Article 16 of the General Treaty of Peace of 30 October 1980.
2. To determine the legal situation of the islands and maritime spaces.

Article 3
Procedure

1. The Parties request the Chamber to authorize that the written pro-
ceedings shall consist of:

(a) a Memorial presented by each of the Parties not later than ten months
after the notification of this Special Agreement to the Registry of the
International Court of Justice;

(b) a Counter-Memorial presented by each of the Parties not later than
ten months after the date on which each has received the certified copy
of the Memorial of the other Party;

(c) a Reply presented by each of the Parties not later than ten months after
the date on which each has received the certified copy of the Counter-
Memorial of the other Party;

(d) the Court will be able to authorize or to prescribe the presentation of a
Rejoinder, if the Parties so agree or if the Court decides ex officio or at
the request of one of the Parties that this part of the proceedings is
necessary.

2. The above-mentioned parts of the written proceedings and their
annexes presented to the Registrar will not be transmitted to the other
Party until the Registrar has received the part of the proceedings corre-
sponding to the said Party.

3. The oral procedure, the notification of the appointment of the respec-
tive Agents of the Parties, and any other procedural questions will be regu-
lated in accordance with the provisions of the Statute and the Rules of the
Court.

Article 4
Languages
_ The case will be heard in the English and French languages without dis-
tinction.
Article 5
Applicable Law
In accordance with the provisions of the first paragraph of Article 38 of

the Statute of the International Court of Justice, the Chamber, when deliv-
ering its Judgment, will take into account the rules of international law
358

4.

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

applicable between the Parties, including, where pertinent, the provisions
of the General Treaty of Peace.

Article 6
Execution of the Judgment

1. The Parties will execute the Judgment of the Chamber in its entirety
and in complete good faith. To this end, the Special Demarcation Commis-
sion established by the Agreement of 11 February 1986 will begin the
demarcation of the frontier line fixed by the Judgment not later than
three months after the date of the said Judgment and will diligently con-
tinue its work until the demarcation is completed.

2. For this purpose, the procedures established in respect of this matter
in the above-mentioned Agreement concerning the establishment of the
Special Demarcation Commission will be applied.

Article 7

Entry into Force and Registration

1. This present Special Agreement will enter into force on 1 October
1986, once the constitutional requirements of each Party have been met.

2. It will be registered with the Secretary-General of the United Nations
in accordance with Article 102 of the United Nations Charter, jointly or by
either of the Parties. At the same time it will be brought to the attention of
the Organization of American States.

Article 8
Notification

1. In application of Article 40 of the Statute of the International Court
of Justice, this present Special Agreement will be notified to the Registrar
of the same by a Joint Note of the Parties. This notification will be made
before 31 December 1986.

2. If this notification is not made in accordance with the preceding
paragraph, the present Special Agreement may be notified to the Registrar
of the Court by either of the Parties within the period one month follow-
ing the date established in the preceding paragraph.

In witness thereof, the undersigned sign the present Special Agreement
in two copies in the City of Esquipulas, Republic of Guatemala, on the
twenty-fourth day of May one thousand nine hundred and eighty-six.”

Pursuant to Article 40, paragraph 3, of the Statute of the Court and Ar-

ticle 42 of the Rules of Court, copies of the joint notification and Special Agree-
ment were transmitted by the Registrar to the Secretary-General of the
United Nations, the Members of the United Nations and other States entitled to
appear before the Court. On 30 July 1991, the Registrar also transmitted copies,
through the same channel, of the English translation approved by the Parties
and of the French translation, prepared by the Registry.

5.

The Parties, when duly consulted on 17 February 1987, pursuant to Ar-

ticle 26, paragraph 2, of the Statute and Article 17, paragraph 2, of the Rules of
Court, as to the composition of the chamber of the Court, confirmed what was

11
359 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

said in the Special Agreement, that as regards the number of judges to consti-
tute such chamber, they agreed, pursuant to Article 26 of the Statute, that that
number be fixed at three judges with the addition of two judges ad hoc chosen
by the Parties pursuant to Article 31, paragraph 3, of the Statute.

6. In March 1987 the Court was notified of the choice by El Salvador of
Mr. Nicolas Valticos to sit as judge ad hoc in the chamber; in April 1987, the
Court was notified of the choice by Honduras of Mr. Michel Virally to sit as
judge ad hoc in the chamber.

7. By an Order of 8 May 1987 the Court decided to accede to the request of
the Parties to form a special chamber to deal with the case, and declared that at
an election held on 4 May 1987 Judges Oda, Sette-Camara and Sir Robert Jen-
nings had been elected to form, with the judges ad hoc referred to above, a
chamber to deal with the case, and declared further such a chamber to have
been duly constituted, with the following composition: Judges Oda, Sette-
Camara and Sir Robert Jennings and Judges ad hoc Valticos and Virally. On
29 May 1987 the Chamber elected Judge Sette-Camara as its President,
pursuant to Article 18, paragraph 2, of the Rules of Court.

8. Judge ad hoc Virally died on 27 January 1989, and by a letter dated 8 Feb-
ruary 1989 the Agent of Honduras informed the Court that his Government had
chosen Mr. Santiago Torres Bernardez to sit as judge ad hoc in his place. By an
Order dated 13 December 1989 the Court declared the composition of the
Chamber formed to deal with the case to be as follows: Judge Sette-Camara,
President of the Chamber; Judges Oda and Sir Robert Jennings; Judges
ad hoc Valticos and Torres Bernardez.

9. By an Order dated 27 May 1987, the Court, taking into account Article 3,
paragraph 1, of the Special Agreement, fixed the time-limit for Memorials, and
by an Order dated 29 May 1987 the Chamber authorized the filing of Counter-
Memorials and Replies pursuant to Article 92, paragraph 2, of the Rules of
Court, and fixed time-limits therefor.

10. The Memorials were duly filed within the time-limit of 1 June 1988 fixed
therefor. The time-limits for the remaining pleadings were, at the request of the
Parties, extended by Orders made by the President of the Chamber on 12 Janu-
ary 1989 and 13 December 1989. The Counter-Memorials and the Replies were
duly filed within the extended time-limits thus fixed, namely 10 February 1989
and 12 January 1990 respectively.

11. Pursuant to Article 53, paragraph 1, of the Rules of Court, requests by the
Governments of Nicaragua and Colombia for the pleadings and annexed docu-
ments to be made available to them were granted, for Nicaragua on 15 June
1988, and for Colombia on 27 January 1989, and in each case after the views of
the Parties had been ascertained.

12. On 17 November 1989 the Republic of Nicaragua filed in the Registry of
the Court an Application for permission to intervene in the case, which Appli-
cation was stated to be made by virtue of Article 36, paragraph 1, and Article 62
of the Statute of the Court. In that Application, the Government of Nicaragua
contended that its request for permission to intervene, “not only because it is an
incidental proceeding but also for... reasons of elemental equity (that of con-
sent and that of the equality of States)”, was “a matter exclusively within the
procedural mandate of the full Court”.

13. By an Order dated 28 February 1990, the Court, after considering the
written observations of the Parties on the question thus raised, whether the
Application for permission to intervene was to be decided upon by the full

12
360 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Court or by the Chamber, and the observations of Nicaragua in response to
those observations found that it was for the Chamber formed to deal with the
present case to decide whether the Application by Nicaragua for permission to
intervene under Article 62 of the Statute should be granted.

14, Pursuant to Article 83, paragraph 1, of the Rules of Court, the two Parties
on 5 March 1990 submitted written observations on the Application for permis-
sion to intervene filed by Nicaragua on 17 November 1989; since in the obser-
vations of El Salvador objection was made to the Application for permission to
intervene, public sittings were held, pursuant to Article 84, paragraph 2, of the
Rules of Court, in order to hear the State seeking to intervene and the Parties,
on 5, 6, 7 and 8 June 1990.

15. By a Judgment delivered on 13 September 1990 the Chamber found that
Nicaragua had shown that it had an interest of a legal nature which may be
affected by part of the Judgment of the Chamber on the merits in the present
case, namely its decision on the legal regime of the waters of the Gulf of Fon-
seca, but not by its decision on other issues in dispute, and decided that Nicara-
gua was permitted to intervene in the case, but not as a party, pursuant to
Article 62 of the Statute, to the extent, in the manner and for the purposes
therein indicated, but not further or otherwise.

16. Since the Application for permission to intervene submitted by Nicara-
gua had to that extent been granted by the Chamber, in accordance with Ar-
ticle 85 of the Rules of Court, that State submitted a written statement and the
Parties filed written observations thereon. The written statement of Nicaragua
and the written observations of the Parties thereon were filed within the time-
limits fixed by the President of the Chamber.

17. The President of the Chamber fixed 15 April 1991 as the time-limit for
the opening of the oral proceedings in the case. Following consultations with
the representatives of the Parties on 21 February 1991, it was decided that the
Parties would present their arguments successively on each of the following
aspects of the dispute: (a) the whole of the general question; (b) each of the
six sectors of the land frontier; (c)the islands and maritime spaces. Following a
meeting held, after the opening of the oral proceedings, between the President
of the Chamber and the Agents of the Parties and of the intervening State, it was
agreed that, after the Parties had presented their arguments on the legal regime
of the maritime spaces within the Gulf of Fonseca, Nicaragua would address
this question and could, after the Parties had presented their views on the whole
of the maritime aspects of the dispute, make a final statement on the legal
régime of the waters of the Gulf of Fonseca.

18. In the course of 50 public sittings, held from 15 April to 14 June 1991, the
Chamber was addressed by the following representatives of the Parties and
Nicaragua:

For the Republic of Honduras: H.E. Mr. Ramon Valladares Soto,
Mr. Paul De Visscher,
Mr. Alejandro Nieto,
Mr. Daniel Bardonnet,
Mr. Luis Ignacio Sanchez Rodriguez,
Mr. Julio Gonzalez Campos,
Mr. René-Jean Dupuy,
Mr. Pierre-Marie Dupuy,
Mr. Derek Bowett, Q.C.

13
361 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

For the Republic of El Salvador: H.E. Mr. José Manuel Pacas Castro,
H.E. Mr. Alfredo Martinez Moreno,
Mr. Prosper Weil,
Mr. Eduardo Jimenez de Aréchaga,
Mr. Anthony J. Oakley,
Mr. Francisco Roberto Lima,
Mr. Keith Highet,
Mr. Elihu Lauterpacht, Q.C.

For the Republic of Nicaragua: H.E. Mr. Carlos Argiiello Gomez,
Mr. Ian Brownlie, Q.C.,
H.E. Mr. Enrique Dreyfus Morales.

19. In accordance with Article 53, paragraph 2, of the Rules of Court, the
Court decided that copies of the pleadings and documents annexed would be
made accessible to the public on the opening of the oral proceedings.

20. On 12 April 1991 the Republic of El Salvador indicated, in accordance
with Article 57 of the Rules of Court, that it intended to call Mr. Heriberto
Avilés Dominguez, of Salvadorian nationality, as a witness and provided
particulars identifying him. Additional information concerning Mr. Avilés
Dominguez was communicated subsequently by El Salvador, at the request
of the Agent of Honduras. At a public sitting held on 29 May 1991
Mr. Avilés Dominguez gave evidence, in Spanish, and in accordance with Ar-
ticle 39, paragraph 3, of the Statute and Article 70, paragraph 2, of the Rules of
Court, El Salvador made the necessary arrangements for the statement of its
witness to be interpreted. The examination-in-chief of the Salvadorian witness
was conducted by Mr. Highet and the cross-examination by Mr. Sanchez Rodri-
guez.

21. In the course of the oral proceedings, a number of new documents were
submitted by each of the Parties in accordance with Article 56, paragraph 1, of
the Rules of Court. Prior to the close of the oral proceedings El Salvador
announced its intention of submitting to the Chamber certain additional docu-
ments which had been referred to, but not included, in a dossier of documents
concerning the island dispute (referred to as the “Meanguera dossier”) submit-
ted by El Salvador during the oral proceedings. These additional documents
were transmitted to the Chamber under cover of a letter from the Agent of
El Salvador dated 5 September 1991. The President of the Chamber, while
noting that the submission of further documents to the Court after the closure
of the written proceedings was not a normal part of the procedure, took the
view that it was appropriate to apply to them, by extension and mutatis mutan-
dis, the provision of Article 56 of the Rules. A set of copies of the documents
was therefore transmitted to Honduras, which objected to the admission of the
additional documents submitted by El Salvador. After examining the question
the Chamber decided not to authorize the submission of those documents and
informed the Parties of its decision to that effect.

22. At the hearings of 27 May 1991 and 14 June 1991, El Salvador requested
that the Chamber consider exercising its functions pursuant to Article 66 of the
Rules of Court with regard to the obtaining of evidence in situ in the disputed
areas of the land frontier, and indicated also that El Salvador would welcome
any order by the Chamber pursuant to Article 67 of the Rules, arranging for an
enquiry or an expert opinion on these matters. At the closure of the oral pro-
ceedings, the President of the Chamber stated that the Chamber considered that
it was not yet in a position to reach a decision on whether it would be appropri-

14
362 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

ate in the case to exercise its powers under Articles 66 and 67 of the Rules of
Court, and would announce its decision in due course. After deliberation, the
Chamber decided that it did not consider it necessary to exercise its functions
with regard to the obtaining of evidence, as contemplated by Article 66 of the
Rules of Court, in the disputed areas of the land frontier, as suggested by El Sal-
vador, nor did it consider it necessary to exercise its powers to arrange for an
enquiry or expert opinion in the case.

23. In the course of the written proceedings the following submissions were
presented by the Parties:

On behalf of the Republic of El Salvador,
in the Memorial:

“I. Delimitation of the Land Frontier

The Government of El Salvador requests the Chamber of the Interna-
tional Court of Justice to delimit the land frontier in the disputed areas
between El Salvador and Honduras on the basis of:

1. The rights resulting from the titles to commons owned in favour of
El Salvador and the effective sovereignty that El Salvador has exercised
and exercises in those disputed areas in accordance with the evidence
which has been submitted in the annexes of the present Memorial. The
precise delimitation of the areas which, in accordance with the above are
subject to its sovereignty are set out as follows :”

In the Memorial, here follow references to the specific paragraphs of the
Memorial setting out the argument of El Salvador on each of the six sectors of
the land boundary. The Memorial also contains a “Conclusion” specifying the
detailed course of the line, the terms of which were repeated in the Annexes to
the final submissions of El Salvador at the close of the oral proceedings (see
below).

“2. The addition to the areas thus attributed to El Salvador of those
areas of Crown Lands (tierras realengas) lying between the Common Lands
of El Salvador and Honduras respectively that are properly attributed to
El Salvador after a comparison of the grants of Common Lands made by
the Spanish Crown and authorities in favour of the Provinces of San Sal-
vador and of Comayagua and Tegucigalpa, Honduras.

II. The Juridical Position of the Islands

The Government of El Salvador requests the Chamber of the Interna-
tional Court of Justice : To determine, on the basis of long-established pos-
session and/or of the titles granted by the Spanish Crown, that El Salvador
has and had sovereignty over all the islands in the Gulf of Fonseca, with
the exception of the Island of Zacate Grande which can be considered as
forming part of the coast of Honduras.

III. The Juridical Position of the Maritime Spaces

The Government of El Salvador requests the Chamber of the Interna-
tional Court of Justice to determine the juridical position of the maritime
spaces as follows:

15
363

DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

À. Within the Gulf of Fonseca

The juridical position of the maritime spaces within the Gulf of Fonseca
corresponds to the juridical position established by the Judgement of the
Central American Court of Justice rendered 9 March 1917, as accepted
and applied thereafter.

B. Outside of the Gulf of Fonseca

As regards the juridical position beyond the closing line of the Gulf of
Fonseca, the Government of El Salvador is unaware of the precise nature
and extent of the claim, if any, of the Government of Honduras and must,
therefore reserve its position. However El Salvador maintains that in
principle, as Honduras has no coast on the Pacific Ocean, it has no rights
in that ocean other than those possessed therein by any other non-littoral
State.”

in the Counter-Memorial:

16

“L Delimitation of the Land Frontier

1. The Government of El Salvador ratifies the petition to the Chamber
of the International Court of Justice contained in its Memorial that the
Chamber delimit the land frontier between El Salvador and Honduras in
the disputed sectors in accordance with the line indicated in the sub-
missions contained in the Memorial of El Salvador.

2. In addition to the arguments set out in the Memorial of El Salvador,
the Government of El Salvador has proven:

(i) that the land boundaries defined by the Formal Title-Deeds to the
Commons of the indigenous communities (which include the Royal
Landholdings within the same jurisdictions) presented by El Salvador
are absolutely identical with the international frontiers of the territory
of each State;

(ii) that El Salvador has completely established in its Memorial and in
this Counter-Memorial that the Formal Title-Deeds to Commons
which support the claims of El Salvador were executed by the Spanish
Crown in accordance with all the necessary judicial procedures and
requirements and, consequently, these Formal Title-Deeds to Com-
mons form the fundamental basis of the uti possidetis juris in that they
indicate jurisdictional boundaries, that is to say the boundaries of ter-
ritories and settlements;

(iii) that Honduras has presented Title-Deeds to private proprietary inter-
ests which in no case either permitted the exercise of administrative
control or implied the exercise of acts of sovereignty;

(iv) that the majority of the Title-Deeds presented by Honduras relate to
lands which are situated either outside the disputed sectors or in sec-
tors which have already been delimited by the General Peace Treaty
of 1980.

IL The Juridical Status of the Islands

3. The Government of El Salvador ratifies the petition to the Chamber
of the International Court of Justice contained in its Memorial in view of
the fact that in Chapters V and VI of this Counter-Memorial it has rebutted
the arguments contained in the Memorial of Honduras.
364 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

4. In addition to the arguments set out in the Memorial of El Salvador,
the Government of El Salvador has proven:

(i) that in 1804 none of the islands of the Gulf of Fonseca was assigned to
the Bishopric of Comayagua and that, even when the ‘Alcal-
dia Mayor’ of Tegucigalpa was incorporated to the intendency and
Government of Comayagua subsequently to 1821, neither this ‘Alcal-
dia’ nor the Bishopric of Comayagua ever exercised either civil or
ecclesiastical jurisdiction over the islands of the Gulf of Fonseca dur-
ing the colonial period and thus it was the colonial Province of
San Salvador, through San Miguel, that exercised both civil and eccle-
siastical jurisdiction over the islands of the Gulf of Fonseca;

(ii) that the colonial Province of Honduras, when it was constituted, did
not have any coast on the Pacific Ocean;

(iii) that the Reales Cédulas (Royal Decrees) of 1563 and 1564 left the Gulf
of Fonseca within the jurisdiction of the Captain-General of Gua-
temala and, more specifically, in the jurisdiction of San Miguel in
the colonial Province of San Salvador;

(iv) that when the Spanish Crown established jurisdiction over islands, it
did so by means of a Real Cédula (as in the case of islands of Guanajas
on the Atlantic coast of Honduras) and no such Real Cédula was ever
executed in favour of Honduras in respect of the Islands of the Gulf of
Fonseca.

II. The Juridical Status of the Maritime Spaces

5. The Government of El Salvador petitions the Chamber of the Inter-
national Court of Justice that it determine the juridical status of the mari-
time spaces in the following manner:

(i) that, in view of the Principles of the Law of the Sea, it apply within the
Gulf of Fonseca the juridical status established by the decision of the
Central American Court of Justice handed down on 9 March 1917;

(ii) that, in accordance with the Special Agreement between El Salvador
and Honduras, it decide that it has no jurisdiction to delimit the
waters of the Gulf of Fonseca;

(iii) that it decline to delimit the maritime spaces outside the Gulf of Fon-
seca in the Pacific Ocean beyond the closing line of the Gulf on the
grounds that its jurisdiction is limited to determining the juridical
status of these maritime spaces;

(iv) that it determine that the rights and the jurisdiction over the waters
and maritime spaces (including the natural resources therein) of the
Pacific Ocean beyond the closing line of the Gulf of Fonseca are exer-
ciseable exclusively by El Salvador and Nicaragua on the grounds
that such rights arise from the relevant coasts which these two States
have on the Pacific Ocean”;

in the Reply:
“1 Delimitation of the Land Frontier

1. The Government of El Salvador ratifies the petition to the Chamber
of the International Court of Justice contained in its Memorial that the
Chamber delimit the land frontier between El Salvador and Honduras in
the disputed sectors in accordance with the line indicated in the sub-
missions contained in the Memorial. This petition was ratified in the

17
365

DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Counter-Memorial of El Salvador, which rebutted the arguments con-
tained in the Memorial of Honduras, and is now ratified again in view
of the fact that in Chapters II, III and IV of this Reply El Salvador has
rebutted the arguments contained in the Counter-Memorial of Honduras.

I. The Juridical Status of the Islands

2. The Government of El Salvador ratifies the petition to the Chamber
of the International Court of Justice contained in its Memorial as to the
juridical status of the islands. This petition was ratified in the Counter-
Memorial of El Salvador, which rebutted the arguments contained in the
Memorial of Honduras, and is now ratified again in view of the fact that in
Chapter V of this Reply El Salvador has rebutted the arguments contained
in the Counter-Memorial of Honduras.

Il. The Juridical Status of the Maritime Spaces

3. The Government of El Salvador ratifies the position to the Chamber
of the International Court of Justice contained in its Counter-Memorial as
to the juridical status of the maritime spaces in view of the fact that in
Chapter VI of this Reply El Salvador has rebutted the arguments contained
in the Counter-Memorial of Honduras.”

On behalf of the Republic of Honduras,
in the Memorial and in the Counter-Memorial (identical texts):

18

“In view of the facts and arguments set out above, the Government of the
Republic of Honduras confirms and reiterates the submissions of its
Memorial and asks that it may please the Court:

A. With respect to the land frontier dispute :

— to adjudge and declare that the course of the frontier between El Sal-
vador and Honduras is constituted by the following line in the areas or
sections not described in Article 16 of the General Peace Treaty of
30 October 1980:

1. Section of the land frontier lying between the point known as
El Trifinio, at the summit of the Cerro Montecristo, and the summit of
the Cerro del Zapotal. From the summit of the Cerro Montecristo (lati-
tude 14° 25’20” N and longitude 89° 21’28” W), the tripoint between
Honduras, El Salvador and Guatemala, running south-east to the
northernmost source of the San Miguel Ingenio or Taguilapa river
(14° 24’ 00” N and 89° 20’ 10” W), known as the Chicotera, thereafter
running downstream along the middle of the bed of the said river to the
ford on the road from Citala to Metapan (14° 20’55” N and
89° 19’ 33” W) at Las Cruces. From the preceding point eastwards, in a
straight line, as far as the confluence of the river Jupula with the river
Lempa (14° 21’ 06” N and 89° 13’ 10” W), the said line passing through
the place known as El Cobre, and from that confluence in a straight
line to the summit of the Cerro del Zapotal (14° 23'26” N and
89° 14’ 43” W).

2. Section of the land frontier lying between the Cayaguanca rock
and the confluence of the Chiquita or Oscura stream with the Sumpul
366

19

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

river. From the Cayaguanca rock (14° 21’ 55” N and 89° 10’ 05” W), ina
straight line, as far as the confluence of the Chiquita or Oscura moun-
tain stream with the river Sumpul (14° 20’ 25” N and 89° 04’ 57” W).

3. Section of the land frontier lying between the Pacacio boundary
marker and the boundary marker known as Poza del Cajon. From
the Pacacio boundary marker (14° 06’ 28" N and 88° 49’ 20” W), on
the river of the same name, in a straight line as far as the confluence
of the La Puerta stream with the Gualcinga river (14° 06’24” N and
88° 47’ 04” W) and from there downstream along the middle of the bed
of the said river to arrive at the Poza del Toro boundary marker
(14° 04’ 14” N and 88° 47’ 00” W), at the confluence of the river Gual-
cinga with the river Sazalapa, on La Lagartera, thence following the
said river upstream along the middle of the bed to the Poza de la Gol-
ondrina boundary marker (14° 06’ 55” N and 88° 44’ 32” W); from this
point in a straight line as far as the La Cañada, Guanacaste or Platanar
boundary marker (14° 06'04” N and 88° 43'52” W) and from that
boundary marker in a straight line to the El Portillo boundary marker
on the Cerro del Tambor (14° 04’ 47” N and 88° 44’ 06” W), also known
as Portillo de El Sapo; from that boundary marker in a straight line as
far as the Guaupa boundary marker (14° 04’ 33” N and 88° 44’ 40” W),
passing over the El Sapo hill; thence in a straight line to the summit of
the Loma Redonda (14° 03’ 46” N and 88° 44’ 35” W); from the Loma
Redonda in a straight line to the summit of the Cerro del Ocotillo or
Gualcimaca (14° 03’ 25” N and 88° 44’ 22” W), passing over the Cerro
del Caracol. From the El Ocotillo boundary marker, in a straight line,
as far as the La Barranca or Barranco Blanco boundary marker
(14° 02’ 55” N and 88° 43’ 27” W); from there to the Cerro de la Bolsa
(14° 02’ 05” N and 88° 42’ 40” W); and from that place, in a straight line,
to the Poza del Cajon boundary marker (14°01'28" N and
88° 41’ 10” W) on the river Amatillo or Gualcuquin.

4. Section of the land frontier lying between the source of the La
Orilla stream and the boundary marker known as the Malpaso de Simi-
laton. From the source of the mountain stream called La Orilla
(13° 53'50” N and 88° 20’ 30” W) to the pass of El Jobo (13° 53’ 40” N
and 88° 20’ 25” W), at the foot of the mountain known as El Volcan-
cillo; from there to the southernmost source of the Cueva Hedionda
(13° 53’ 46” N and 88° 20'00” W), following its course downstream
along the middle of the bed to the Champate boundary marker
(13° 53’ 20” N and 88° 19’ 02” W) as far as its confluence with the river
Cañas or Santa Ana, thence following the camino real, by way of the
boundary markers of Portillo Blanco (13° 53’ 40” N and 88° 18’ 24” W),
Obrajito (13° 53’ 50” N and 88° 17’ 28” W), Laguna Seca (13° 54°03” N
and 88° 16’ 46” W), Amatillo (13° 54’ 28” N and 88° 15’ 42” W), Picacho
or Quecruz (13° 5559” N and 88° 1442” W), Esquinero or Sirin
(13° 56°55” N and 88° 13'10” W), El Carrizal (13°57'20” N and
88° 1135" W); thence, still following the camino real, as far as the
point where this road crosses the river Negro (13° 5936” N and
88° 12'35” W); thence, following the river Negro upstream, as far as the
Las Pilas boundary marker at the source of that same river
367

20

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

(14° 00’ 00” N and 88° 06’ 30” W), and from that place to the Malpaso
de Similaton (13° 59’ 28” N and 88° 0421” W).

5. Section of the land frontier lying between the point where the
river Torola is joined by the Manzupucagua stream and the ford known
as Paso de Unire. From the confluence of the Manzupucagua moun-
tain stream with the Torola river (13° 54’ 00” N and 87° 54’ 30” W), fol-
lowing the river Torola upstream along the middle of the bed to its
source, the mountain stream known as La Guacamaya (13° 53’30” N
and 87° 48’ 22” W); from this point, in a straight line, to the pass of
La Guacamaya (13° 53’ 20” N and 87° 48’ 19” W); thence in a straight
line to a point on the river Unire (13° 52’37” N and 87° 4704" W),
close to the place known as El Coyolar, and from there, following the
Unire river downstream, as far as the Paso de Unire or Limén ford
(13° 52'07” N and 87° 46‘ 00” W), on the said river.

6. Section of the land frontier lying between Los Amates and the
Gulf of Fonseca. From the point known as Los Amates on the river
Goascoran (13° 26’ 28” N and 87° 43’ 20” W), following the said river
downstream along the middle of the bed by way of the Rincon de
Muruhuaca and Barrancones, as far as its mouth to the north-west of
the Ramaditas islands (13° 24’ 26” N and 87° 49’ 05” W) in the Bay of
La Union.

. With respect to the island dispute:

to declare that the Republic of Honduras has sovereignty over the
islands of Meanguera and Meanguerita.

C. With respect to the maritime dispute:

(1) Concerning the zone subject to delimitation within the Gulf:

— to adjudge and declare that the community of interests existing

between El Salvador and Honduras by reason of their both being coas-
tal States bordering on an enclosed historic bay produces between
them a perfect equality of rights, which has nevertheless never been
transformed by the same States into a condominium;

to adjudge and declare, therefore, that each of the two States is entitled
to exercise its powers within zones to be precisely delimited between
El Salvador and Honduras;

to adjudge and declare that the course of the line delimiting the zones
falling, within the Gulf, under the jurisdiction of Honduras and El Sal-
vador respectively, taking into account all the relevant circumstances
for the purpose of arriving at an equitable solution, shall be defined as
follows:

(a) the line equidistant from the low-water line of the mainland and
island coasts of the two States, starting within the Bay of La Union,
from the mouth of the Rio Goascoran (latitude 13° 24’ 26” N and
longitude 87° 49’ 05” W) and extending to the point situated at a
distance of 1 nautical mile from the Salvadorian island of Con-
368

DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

chaguita and from the Honduran island of Meanguera, to the south
of the first and to the west of the second;

(b) from that point, the line joining points situated at a distance of
1 nautical mile from the island of Conchaguita, running to the
south of that island up to a point situated at a distance of 3 nautical
miles from the mainland coast of El Salvador;

(c) from that point onwards, the line joining points situated at a dis-
tance of 3 nautical miles from the Salvadorian coast as far as the
point where it meets the closing line of the Gulf (see illustrative
Chart C.5);

— to adjudge and declare that the community of interests existing

between El Salvador and Honduras as coastal States bordering on the
Gulf implies an equal right for both to exercise their jurisdictions over
maritime areas situated beyond the closing line of the Gulf.

(2) Concerning the zone outside the Gulf:

— to adjudge and declare that the delimitation line productive of an equi-

table solution, when account is taken of all the relevant circumstances,
is represented by a line drawn on a bearing of 215.5°, starting from the
closing line of the Gulf at a point situated at a distance of 3 nautical
miles from the coast of El Salvador, and running out 200 nautical miles
from that point, thus delimiting the territorial sea, exclusive economic
zone and continental shelf of El Salvador and Honduras (see illustra-
tive Chart C.6)”;

in the Reply:

21

“In view of the facts and arguments set out above, the Government of the

Republic of Honduras asks that it may please the Court:
A. With respect to the land frontier dispute :
— to adjudge and declare that the course of the frontier between El Sal-

vador and Honduras is constituted by the following line in the areas or
sections not described in Article 16 of the General Peace Treaty of
30 October 1980:

1. Section of the land frontier lying between the point known as
El Trifinio, at the summit of the Cerro Montecristo, and the summit of
the Cerro del Zapotal. From the summit of the Cerro Montecristo (lati-
tude 14° 2520” N and longitude 89° 21’ 28” W), the tripoint between
Honduras, El Salvador and Guatemala, running south-east to the
northernmost source of the San Miguel Ingenio or Taguilapa river
(14° 24’ 00” N and 89° 20’ 10” W), known as the Chicotera, thereafter
running downstream along the middie of the bed of the said river
to the ford on the road from Citala to Metapan (14° 20’ 55" N and
89° 19’ 33” W) at Las Cruces. From the preceding point eastwards, in a
straight line, as far as the confluence of the river Jupula with the river
Lempa (14° 21’06” N and 89° 13’ 10” W), the said line passing through
the place known as El Cobre, and from that confluence in a straight line
to the summit of the Cerro Zapotal (14° 23’ 26” N and 89° 14’ 43” W).

2. Section of the land frontier lying between the Cayaguanca rock
and the confluence of the Chiquita or Oscura stream with the Sumpul
369

22

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

river. From the Cayaguanca rock (14° 21'55” N and 89° 10°05” W), ina
straight line, as far as the confluence of the Chiquita or Oscura moun-
tain stream with the river Sumpul (14° 20’ 25” N and 89° 04’ 57” W).

3. Section of the land frontier lying between the Pacacio boundary
marker and the boundary marker known as Poza del Cajon. From the
Pacacio boundary marker (14° 06’ 28” N and 88° 49’ 20” W), on the
river of the same name, in a straight line as far as the confluence of the
La Puerta stream with the Gualcinga river (14° 0624” N and
88° 47' 04” W) and from there downstream along the middle of the bed
of the said river to arrive at the Poza del Toro boundary marker
(14° 04’ 14” N and 88° 47'00” W), at the confluence of the river Gual-
cinga with the river Sazalapa, on La Lagartera, thence following the
said river upstream along the middle of the bed to the Poza de la Gol-
ondrina boundary marker (14° 06’ 55” N and 88° 44’ 32” W); from this
point in a straight line as far as the La Cafiada, Guanacaste or Platanar
boundary marker (14° 06/04” N and 88° 43’52” W) and from that
boundary marker in a straight line to the El Portillo boundary marker
on the Cerro del Tambor (14° 04’ 47” N and 88° 44’ 06” W), also known
as Portillo de El Sapo; from that boundary marker in a straight line as
far as the Guaupa boundary marker (14° 04’ 33” N and 88° 44’ 40” W),
passing over the El Sapo hill; thence in a straight line to the summit of
the Loma Redonda (14° 03’ 46" N and 88° 44 35” W); from the Loma
Redonda in a straight line to the summit of the Cerro del Ocotillo or
Gualcimaca (14° 03’ 25” N and 88° 44’ 22” W), passing over the Cerro
del Caracol. From the El Ocotillo boundary marker, in a straight line,
as far as the La Barranca or Barranco Blanco boundary marker
(14° 02' 55” N and 88° 43’ 27” W); from there to the Cerro de la Bolsa
(14° 02’ 05” N and 88° 42’ 40” W); and from that place, in a straight line,
to the Poza del Cajon boundary marker (14°01'28” N and
88° 41’ 10” W) on the river Amatillo or Gualcuquin.

4. Section of the land frontier lying between the source of the La
Orilla stream and the boundary marker known as the Malpaso de Simi-
laton. From the source of the mountain stream called La Orilla
(13° 53’ 50” N and 88° 20’ 30” W) to the pass of El Jobo (13° 53’ 40” N
and 88° 20’25” W), at the foot of the mountain known as El Volcan-
cillo; from there to the southernmost source of the Cueva Hedionda
(13° 53’ 46” N and 88° 20/00” W), following its course downstream
along the middle of the bed to the Champate boundary marker
(13° 53’ 20” N and 88° 19’ 02” W) as far as its confluence with the river
Canas or Santa Ana, thence following the camino real, by way of the
boundary markers of Portillo Blanco (13° 53’ 40” N and 88° 18’ 24” W),
Obrajito (13° 53’ 50” N and 88° 17’ 28” W), Laguna Seca (13° 54’ 03” N
and 88° 16’46” W), Amatillo or Las Tijeretas (13° 54’ 28” N and
88° 15/42" W), and from there, in a northerly direction, as far as the
point at which the river Las Cañas joins the mountain stream known as
Masire or Las Tijeretas (13° 55’03” N and 88° 15’ 45” W); thence, tak-
ing a north-easterly direction, it follows its course upstream as far as the
road from Torola to Colomoncagua and continues in the same direc-
tion as far as the Cerro La Cruz, Quecruz or El Picacho (13° 55’ 59” N
370

23

DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

and 88° 13’ 10” W); thence, to the Monte Redondo, Esquinero or Sirin
boundary marker (13° 56’ 55” N and 88° 13’ 10” W) and from there to
the El Carrisal or Soropay marker (13° 57' 41” N and 88° 12’52” W);
from there it runs in a northerly direction to the Cerro del Ocote or hill
of Guiriri (13° 59’ 00” N and 88° 12'55” W), and thence, in the same
direction, to the marker of El Rincon, on the river Negro, Quiaguara or
El Palmar (13° 59 53” N and 88° 12’ 59" W); thence, following the river
Negro upstream, as far as the Las Pilas boundary marker at the source
of that same river (14° 00’ 00” N and 88° 06’ 30” W), and from that place
to the Malpaso de Similatôn (13° 59’ 28” N and 88° 04’ 21” W).

5. Section of the land frontier lying between the point where the
river Torola is joined by the Manzupucagua stream and the ford known
as Paso de Unire. From the confluence of the Manzupucagua moun-
tain stream with the Torola river (13° 54’ 00” N and 87° 54’ 30” W), fol-
lowing the river Torola upstream along the middle of its bed to its
source, the mountain stream known as La Guacamaya (13° 53’ 30” N
and 87° 48’ 22” W); from this point, in a straight line, to the pass of
La Guacamaya (13° 53’ 20” N and 87° 48’ 19” W); thence in a straight
line to a point on the river Unire (13° 52'37” N and 87° 47'04” W),
close to the place known as El Coyolar, and from there, following the
Unire river downstream, as far as the Paso de Unire or Limon ford
(13° 52' 07” N and 87° 46’ 00” W), on the said river.

6. Section of the land frontier lying between Los Amates and the
Gulf of Fonseca. From the point known as Los Amates on the river
Goascoran (13° 26’ 28” N and 87° 43’ 20” W), following the said river
downstream along the middle of the bed by way of the Rincon de
Muruhuaca and Barrancones, as far as its mouth to the north-west of
the Ramaditas islands (13° 24’ 26” N and 87° 49’ 05” W) in the Bay of
La Union.
to reject the submissions of the Government of El Salvador including

those set forth in item I, paragraph 2, of the submissions of the
Counter-Memorial and that relate to the delimitation of the land frontier;

. With respect to the island dispute:

to declare that only the islands of Meanguera and Meanguerita are in
dispute between the Parties and that the Republic of Honduras has
sovereignty over them.

C. With respect to the maritime dispute:

(1) Concerning the zone subject to delimitation within the Gulf:

— to adjudge and declare that the community of interests existing

between El Salvador and Honduras by reason of their both being coas-
tal States bordering on an enclosed historic bay produces between
them a perfect equality of rights, which has nevertheless never been
transformed by the same States into a condominium;
371

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

— to adjudge and declare, therefore, that each of the two States is entitled

to exercise its powers within zones to be precisely delimited between
El Salvador and Honduras;

to adjudge and declare that the course of the line delimiting the zones
falling, within the Gulf, under the jurisdiction of Honduras and El Sal-
vador respectively, taking into account all the relevant circumstances
for the purpose of arriving at an equitable solution, shall be defined as
follows:

(a) the line equidistant from the low-water line of the mainland and
island coasts of the two States, starting within the Bay of La Union,
from the mouth of the Rio Goascorän (latitude 13° 24’ 26” N and
longitude 87° 4905” W) and extending to the point situated at a
distance of | nautical mile from the Salvadorian island of Concha-
guita and from the Honduran island of Meanguera, to the south of
the first and to the west of the second;

(6) from that point, the line joining points situated at a distance of
1 nautical mile from the island of Conchaguita, running to the
south of that island up to a point situated at a distance of 3 nautical
miles from the mainiand coast of El Salvador;

(c) from that point onwards, the line joining points situated at a dis-
tance of 3 nautical miles from the Salvadorian coast as far as the
point where it meets the closing line of the Gulf (see illustrative
chart C.5);

to adjudge and declare that the community of interests existing
between El Salvador and Honduras as coastal States bordering on the
Gulf implies an equal right for both to exercise their jurisdictions over
maritime areas situated beyond the closing line of the Gulf;

(2) Concerning the zone outside the Gulf:

— to adjudge and declare that the delimitation line productive of an equi-

table solution, when account is taken of all the relevant circumstances,
is represented by a line drawn on a bearing of 215.5°, starting from the
closing line of the Gulf at a point situated at a distance of 3 nautical
miles from the coast of El Salvador, and running out 200 nautical miles
from that point, thus delimiting the territorial sea, exclusive economic
zone and continental shelf of El Salvador and Honduras (see illustra-
tive Chart C.6 in the Memorial of Honduras).”

24. In the course of the oral proceedings the following submissions were
presented by the Parties:

On behalf of the Republic of El Salvador:

24

“The Government of El Salvador respectfully requests the Chamber of

the International Court of Justice to adjudge and declare that:
A. Concerning the delimitation of the land frontier

The line of the frontier in the zones or sectors not described in Article 16

of the General Treaty of Peace of 30 October 1980, is as follows:

(i) in the disputed sector of Tepangäüisir, in accordance with para-

graph 6.69 and map 6.7 of the Memorial of El Salvador as set forth in
Annex I to these submissions;
372

25

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

(ii) in the disputed sector of Las Pilas or Cayaguanca, in accordance with
paragraph 6.70 and map 6.8 of the Memorial of El Salvador, as set
forth in Annex II to these submissions;

(iii) in the disputed sector of Arcatao or Zazalapa, in accordance with
paragraph 6.71 and map 6.9 of the Memorial of El Salvador, as set
forth in Annex III to these submissions;

(iv) in the disputed sector of Nahuaterique, in accordance with para-
graph 6.72 and map 6.10 of the Memorial of El Salvador, as set forth
in Annex IV to these submissions;

(v) in the disputed sector of Polorés, in accordance with paragraph 6.73
and map 6.11 of the Memorial of El Salvador, as set forth in Annex V
to these submissions; and

(vi) in the disputed sector of the Estuary of the Goascoran river, in accord-
ance with paragraph 6.74 and map 6.12 of the Memorial of El Sal-
vador, as set forth in Annex VI to these submissions.

B. Concerning the legal situation of the islands

The sovereignty over all the islands within the Gulf of Fonseca, and, in
particular, over the islands of Meanguera and Meanguerita, belongs to
El Salvador, with the exception of the island of Zacate Grande and the
Farallones islands.

C. Concerning the determination of the legal situation of the maritime spaces

1. The Chamber has no jurisdiction to effect any delimitation of the
maritime spaces.

2. The legal situation of the maritime spaces within the Gulf of Fonseca
corresponds to the legal position established by the Judgement of the
Central American Court of Justice of 9 March 1917.

3. The legal situation of the maritime spaces outside the Gulf of
Fonseca is that:

(a) Honduras has no sovereignty, sovereign rights, or jurisdiction in or
over them; and

(b) the only States which have sovereignty, sovereign rights, or jurisdiction
in or over them are States with coasts that directly front on the Pacific
Ocean, of which El Salvador is one.”

“Annexes referred to in final submissions of El Salvador
ANNEX I
TEPANGUISIR

Starting from the summit of the peak known as the Cerro Zapotal or
Chiporro situated at latitude 14° 23’ 26” N and longitude 89° 14’ 43” W, the
frontier continues in a straight line in the direction N 71° 27’ 20” W for a
distance of 3,530 metres as far as the peak known as the Cerro Piedra
Menuda situated at latitude 14° 2402” N and longitude 89° 16’35” W.
From this peak, it continues in the direction N 57° 19’ 33” W for a distance
of 2,951 metres as far as the boundary marker known as the Mojén del
Talquezalar on the river known as the Pomola situated at latitude
14° 24’ 54” N and longitude 89° 17’ 58” W. From this boundary marker, the
frontier follows the course of the Pomola river upstream for a distance of
373

26

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

875 metres as far as the confluence of the streams known as the Pomola
and Cipresales situated at latitude 14°24’45” N and longitude
89° 1821” W. From this confluence, the frontier follows the course of the
Pomola stream upstream for a distance of 4,625 metres as far as its source
situated at latitude 14° 2605" N and longitude 89° 20’ 12” W. From this
source, the frontier continues in a straight line in the direction
S 51° 35'00" W for a distance of 2,700 metres as far as the summit of the
peak known as the Cerro Montecristo situated at latitude 14° 25’ 10.784" N
and longitude 89° 21’ 21.568” W.

ANNEX If

LAS PILAS OR CAYAGUANCA

Starting from the confluence of the stream known as the Oscura or the
Chiquita with the river known as the Sumpul situated at latitude
14° 20’ 26” N and longitude 89° 04’ 58” W, the frontier follows the course
of the Sumpul river upstream for a distance of 10,500 metres as far as its
source situated at latitude 14° 24’ 17” N and longitude 89° 06’ 45” W. From
this source, the frontier continues in a straight line in the direction
S 53° 46’ 31” W for a distance of 7,404 metres as far as the peak known as
the Peña de Cayaguanca situated at latitude 14° 21'54” N and longitude
89° 10°04" W.

ANNEX II

ARCATAO OR ZAZALAPA

Starting from the boundary marker known as the Mojon Poza del Cajon
on the river known as the Guayquiquin, Gulacuquin or El Amatillo situ-
ated at latitude 14° 01‘28” N and longitude 88° 41’ 09” W, the frontier fol-
lows the said river upstream for a distance of 5,000 metres as far as its
source situated at latitude 14° 02’ 45” N and longitude 88° 42’ 33” W. From
this source, the frontier continues in a straight line in the direction
N 18° 21' 16" W for a distance of 9,853 metres as far as the summit of the
peak known as the Cerro El Fraile situated at latitude 14° 07’ 49” N and
longitude 88° 44’ 16” W. From this peak, the frontier continues in a straight
line in the direction N 60° 30’ W for a distance of 7,550 metres as far as the
summit of the peak known as the Cerro La Pintal situated at latitude
14° 09’ 49” N and longitude 88° 47’ 55” W. From this peak, the frontier con-
tinues in a straight line in the direction S 21°30’ W for a distance of
2,830 metres as far as the source of the stream or river known as the Pacacio
situated at latitude 14° 08’ 23” N and longitude 88° 48’ 30” W. From this
source, the frontier follows the course of the Pacacio stream or river
downstream for a distance of 5,125 metres as far as a point on the said
Pacacio stream or river situated at latitude 14°06’27” N and longitude
88° 49 18” W.

ANNEX IV

NAHUATERIQUE

Starting from the boundary marker known as the Mojon Mal Paso de
Similatôn situated at latitude 14° 00’ 53" N and longitude 88° 03’ 54” W,
the frontier continues in a straight line in the direction N 3° W for a dis-
tance of 3,000 metres as far as the boundary marker known as the Antiguo
374

27

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Mojon de la Loma situated at latitude 14°02'32” N and longitude
88° 0359” W. From this boundary marker, the frontier continues in a
straight line in the direction N 31° 30’ W for a distance of 2,780 metres as
far as the mountain known as the Montaña de la Isla situated at latitude
14° 03’ 49” N and longitude 88° 04’ 47” W. From this mountain, the frontier
continues in a straight line in the direction N 89° 40’ 02” W for a distance of
7,059 metres as far as the summit of the peak known as the Cerro La Ardilla
situated at latitude 14°03'51” N and longitude 88° 08’ 43” W. From
this peak, the frontier continues in a straight line in the direction
S 78° 35’ 13" W for a distance of 6,833 metres as far as the summit of the
peak known as the Cerro El Alumbrador situated at latitude 14° 03’08” N
and longitude 88° 12’ 26” W. From this peak, the frontier continues in a
straight line in the direction S 18° 13'36” W for a distance of 4,222 metres
as far as the summit of the peak known as the Cerro Chagualaca or
Marquezote situated at latitude 14° 00’ 57” N and longitude 88° 13’ 11” W.
From this peak, the frontier continues in a straight line in the direction
S 66° 45’ W for a distance of 2,650 metres as far as an elbow of the river
known as the Negro situated at latitude 14°00’22” N and longitude
88° 14°31” W. From this elbow of this river, it follows the course of the
Negro river upstream for a distance of 1,800 metres as far as the confluence
with it of the river known as the La Presa, Las Flores or Pichigual situated
at latitude 13° 59’38” N and longitude 88° 14’ 16” W. From this conflu-
ence, the frontier follows the course of the La Presa, Las Flores or Pichi-
gual river upstream for a distance of 4,300 metres as far as a boundary
marker situated on its course at latitude 13°57'44” N and longitude
88° 1349" W. From this boundary marker, the frontier continues in a
straight line in the direction S 22° 40’ W for a distance of 2,170 metres as far
as the summit of the peak known as the Cerro El Alguacil situated at lati-
tude 13° 56’ 21” N and longitude 88° 14’ 16” W. From this peak, the frontier
continues in a straight line in the direction S 73° 14’ 11” W for a distance of
1,881 metres as far as an elbow of the river known as the Las Cañas or
Yuquina situated at latitude 13° 5621” N and longitude 88° 15’ 16” W.
From this elbow of this river, the frontier follows the course of the de Las
Cafias or Yuquina river downstream for a distance of 12,000 metres as far
as the place known as the Cajon de Champate situated on its course at lati-
tude 13° 53’ 33” N and longitude 88° 19’ 00” W. From this place, the fron-
tier continues in a straight line in the direction N 71°02’22” W for a
distance of 2,321 metres as far as the summit of the peak known as the
Cerro El Volcancillo situated at latitude 13°53’'58” N and longitude
88° 20' 13” W. From this point, the frontier continues in a straight line in
the direction S 60° 25'12” W for a distance of 930 metres as far as the
source of the stream known as the La Orilla situated at latitude
13° 53’ 43” N and longitude 88° 20’ 38” W.

ANNEX V

POLOROS

Starting from the place known as the Paso de Unire situated on the river
known as the Unire, Guajiniquil or Pescado at latitude 13° 52’ 10” N and
longitude 87° 46’02” W, the frontier follows the course of the Unire,
Guajiniquil or Pescado river upstream for a distance of 8,800 metres as far
as its source situated at latitude 13° 55’ 16” N and longitude 87° 47’ 58” W.
375

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

From this source, the frontier continues in a straight line in the direction
N 56° 23’ 13” W for a distance of 4,179 metres as far as the peak known as
the Cerro Ribita situated at latitude 13°56'32” N and longitude
87° 49’ 54” W. From this peak, the frontier continues in a straight line in the
direction S 87° 02’ 24” W for a distance of 6,241 metres as far as the peak
known as the Cerro Lopez situated at latitude 13° 56’ 23” N and longitude
87° 5321” W. From this peak, the frontier continues in a straight line
in the direction S 40° 30’ W for a distance of 2,550 metres as far as the
boundary marker known as the Mojén Alto de la Loza situated at latitude
13° 55’ 18” N and longitude 87° 54’ 17” W. From this boundary marker, the
frontier continues in a straight line in the direction $ 10° W for a distance
of 500 metres as far as the source of the stream known as the Manzucupa-
gua or Manzupucagua situated at latitude 13° 55/03” N and longitude
87° 54°19” W. From this source, the frontier follows the course of the
Manzucupagua or Manzupucagua stream downstream as far as its mouth
in the river known as the Torola situated at latitude 13° 5359" N and
longitude 87° 5430" W.

ANNEX VI

THE ESTUARY OF THE GOASCORAN RIVER

Starting from the old mouth of the Goascoran river in the inlet known as
the de la Cutü Estuary situated at latitude 13° 22’00” N and longitude
87° 41/25” W, the frontier follows the old course of the Goascoran river for
a distance of 17,300 metres as far as the place known as the Rompicion de
los Amates situated at latitude 13° 26’ 29” N and longitude 87° 43’ 25” W,
which is where the Goascoran river changed its course.”

On behalf of the Republic of Honduras:

28

“The Government of the Republic of Honduras asks that it may please
the Chamber:

A. With respect to the land frontier dispute :

— to adjudge and declare that the course of the frontier between El Sal-
vador and Honduras is constituted by the following line in the areas or
sections not described in Article 16 of the General Peace Treaty of
30 October 1980:

1. Section of the land frontier lying between the point knows as El
Trifinio, at the summit of the Cerro Montecristo, and the summit of
the Cerro Zapotal. From the summit of the Cerro Montecristo
(14° 25' 20” and 89° 21'28”!), the tripoint between Honduras, El Sal-
vador and Guatemala, running south-east to the northernmost source
of the San Miguel Ingenio or Taguilapa river (14° 2400” and
89° 20’ 10”), known as the Chicotera stream, thereafter running down-
stream along the middle of the bed of the said river to the ford on the
road from Citala to Metapan (14° 20’55” and 89° 19°33”) at Las
Cruces. From the preceding point eastwards, in a straight line, as far as
the confluence of the river Jupula with the river Lempa (14° 21’ 06”

} The first co-ordinate corresponds to latitude north and the second one to
longitude west hereafter.
376

29

DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

and 89° 13 10”), the said line passing through the place known as El
Cobre, and from that confluence in a straight line to the summit of the
Cerro Zapotal (14° 23’ 26” and 89° 14’ 43”);

2. Section of the land frontier lying between the Cayaguanca rock
and the confluence of the Chiquita or Oscura stream with the Sumpul
river. From the Cayaguanca rock (14° 2155” and 89° 10’05”), in a
straight line, as far as the confluence of the Chiquita or Oscura moun-
tain stream with the river Sumpul (14° 20’ 25” and 89° 04’ 57”);

3. Section of the land frontier lying between the Pacacio boundary
marker and the boundary marker known as Poza del Cajon. From the
Pacacio boundary marker (14° 06’ 28” and 88° 49’ 20”), on the river of
the same name, in a straight line as far as the confluence of the La
Puerta stream with the Gualcinga river (14° 06’ 24” and 88° 47’ 04”) and
from there downstream along the middle of the bed of the said river to
arrive at the Poza del Toro boundary marker (14°04 14” and
88° 4700”), at the confluence of the river Gualcinga with the river
Sazalapa, on La Lagartera, thence following the said river upstream
along the middle of the bed to the Poza de la Golondrina boundary
marker (14° 06’ 55” and 88° 44’ 32”); from this point in a straight line as
far as the La Cafiada, Guanacaste or Platanar boundary marker
(14° 06’ 04” and 88° 43'52”) and from that boundary marker in a
straight line to the El Portillo boundary marker on the Cerro del Tam-
bor (14° 04’ 47” and 88° 44’06”), also known as Portillo de El Sapo;
from that boundary marker in a straight line as far as the Guaupa boun-
dary marker (14° 04’ 33” and 88° 44’ 40”), passing over the El Sapo hill;
thence in a straight line to the summit of the Loma Redonda
(14° 03’ 46” and 88° 44’ 35”); from the Loma Redonda in a straight line
to the summit of the Cerro del Ocotillo or Gualcimaca (14° 03’ 25” and
88° 44’ 22”), passing over the Cerro del Caracol. From the El Ocotillo
boundary marker, in a straight line, as far as the La Barranca or
Barranco Blanco boundary marker (14° 02’ 55” and 88° 4327"); from
there to the Cerro de La Bolsa (14° 02’ 05” and 88° 42’ 40”); and from
that place, in a straight line, to the Poza del Cajon boundary marker
(14° 01’ 28” and 88° 41’ 10”) on the river Amatillo or Gualcuquin;

4. Section of the land frontier lying between the source of the La
Orilla stream and the boundary marker known as the Malpaso de Simi-
laton. From the source of the stream called La Orilla (13° 53° 50” and
88° 20’ 30”) to the pass of El Jobo (13° 53’ 40” and 88° 20’ 25”), at the
foot of the mountain known as El Volcancillo: from there to the south-
ernmost source of the Cueva Hedionda stream (13° 53/46” and
88° 20’ 00”), following the course downstream along the middle of the
river bed to the Champate boundary marker (13°53'20" and
88° 19’ 02”) as far as its confluence with the river Cafias or Santa Ana,
thence following the camino real, passing by the boundary markers of
Portillo Blanco (13° 53’ 40” and 88° 18’ 24”), Obrajito (13° 53’ 50” and
88° 17’ 28”), Laguna Seca (13° 54’ 03” and 88° 16’ 46”), Amatillo or Las
Tijeretas (13° 54’ 28” and 88° 15’ 42”), and from there, in a northerly
direction, as far as the point at which the river Las Cañas joins the
stream known as Masire or Las Tijeretas (13° 55’03” and 88° 15’ 45”);
thence, taking a north-easterly direction, it follows its course upstream
as far as the road from Torola to Colomoncagua and continues in the
same direction as far as the Cerro La Cruz, Quecruz or El Picacho
377

30

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

(13° 55’ 59” and 88° 13’ 10”); thence to the Monte Redondo, Esquinero
or Sirin boundary marker (13° 56’ 55” and 88° 13° 10”) and from there
to the El Carrisal or Soropay boundary marker (13° 5741" and
88° 12’ 52”); from there it runs in a northerly direction to the Cerro del
Ocote or hill of Guiriri (13° 59’ 00” and 88° 12’ 55”), and thence, in the
same direction, to the marker of El Rincon, on the river Negro, Quia-
guara or El Palmar (13° 59’ 33” and 88° 12’ 59”); thence following the
river Negro upstream, as far as the Las Pilas boundary marker at the
source of that same river (14° 00’ 00” and 88° 06’ 30”), and from that
place to the Malpaso de Similatôn (13° 59’ 28” and 88° 04’ 21”);

5. Section of the land frontier lying between the point where the
river Torola is joined by the Manzupucagua stream and the ford known
as Paso de Unire. From the confluence of the Manzupucagua moun-
tain stream with the Torola river (13° 54’ 00” and 87° 54’ 30”), following
the river Torola upstream along the middle of its bed to its source, the
mountain stream known as La Guacamaya stream (13° 53’30” and
87° 48’ 22”); from this point, in a straight line, to the pass of La Gua-
camaya (13° 53’ 20” and 87° 48’ 19”); thence in a straight line to a point
on the river Unire (13°52'37” and 87° 47’ 04"), close to the place
known as El Coyolar, and from there, following the Unire river down-
stream, as far as the Paso de Unire or Limon ford (13° 52'07" and
87° 46’ 00”), on the said river;

6. Section of the land frontier lying between Los Amates and the
Gulf of Fonseca. From the point known as Los Amates on the river
Goascoran (13° 26’ 28” and 87° 43’ 20”), following the said river down-
stream along the middle of the bed by way of the Rincôn de Muru-
huaca and Barrancones, as far as its mouth to the north-west of the
Ramaditas islands (13° 24’ 26” and 87° 49’ 05”) in the Bay of La Union;

to reject the submissions of the Government of El Salvador including
those set forth in item I, paragraph 2, of the submissions of the Counter-
Memorial and that relate to the delimitation of the land frontier,
included in its Memorial, Submissions Nos. | and 2.

. With respect to the island dispute:

to adjudge and declare that only Meanguera and Meanguerita islands
are in dispute between the Parties and that the Republic of Honduras
has sovereignty over them.

C. With respect to the maritime dispute:

(1) To adjudge and declare that the régime of the waters in the Bay of

Fonseca, the delimitation of the maritime areas in that Bay, and the rights
of Honduras beyond the closing line of the Bay of Fonseca, in the Pacific
Ocean, and the delimitation of the maritime areas attaching to the two
Parties by means of a line are matters of dispute to be decided by the
Chamber of the Court in accordance with the Special Agreement con-
cluded by the Parties in 1986.

(2) Concerning the zone subject to delimitation within the Gulf:

— to adjudge and declare that the community of interests existing

between El Salvador and Honduras by reason of their both being
coastal States bordering on an enclosed historic bay produces
between them a perfect equality of rights, which has nevertheless
never been transformed by the same States into a condominium;
378

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

— to adjudge and declare, therefore, that each of the two States is entitled

to exercise its powers within zones to be precisely delimited between
El Salvador and Honduras;

to adjudge and declare that the course of the line delimiting the zones
falling, within the Gulf, under the jurisdiction of Honduras and El Sal-
vador respectively, taking into account all the relevant circumstances
for the purpose of arriving at an equitable solution, shall be defined as
follows:

the line equidistant from the low-water line of the mainland and island
coasts of the two States, starting within the Bay of La Union, from the
mouth of the Rio Goascoran (13° 24’ 26” and 87° 49’ 05”) and extend-
ing to the point situated at a distance of 1 nautical mile from the Salva-
dorian island of Conchaguita and from the Honduran island of Mean-
guera, to the south of the first and to the west of the second;

from that point, the line joining points situated at a distance of 3 nauti-
cal miles from the Salvadorian coast as far as the point where it meets
the closing line of the Gulf (see illustrative chart C.5, Memorial of
Honduras, Vol. IT);

to adjudge and declare that the community of interests existing
between El Salvador and Honduras as coastal States bordering on the
Gulf implies an equal right for both to exercise their jurisdictions over
maritime areas situated beyond the closing line of the Gulf;

to adjudge and declare that the closing-line across the mouth of the Bay
from Punta Amapala to Punta Cosiguina is the baseline from which a
delimitation line outside the Bay shall be projected into the Pacific, and
further to determine that this should be from a point which lies 3 miles
from the low-water mark on the coast of El Salvador.

(3) Concerning the zone outside the Gulf:

— to adjudge and declare that the delimitation line productive of an equi-

table solution, when account is taken of all the relevant circumstances,
is represented by a line extending for 200 miles on such a bearing as
will give to Honduras a maritime area which is equitable and propor-
tionate to the length of the Honduran coast, starting from the closing
line of the Gulf at a point situated at a distance of 3 nautical miles from
the coast of El Salvador, thus delimiting the territorial sea, exclusive
economic zone and continental shelf of El Salvador and Honduras (see
illustrative Chart C.6 in the Memorial of Honduras).”

* *

25. In its written statement submitted pursuant to Article 85 of the Rules
of Court, Nicaragua presented a summary of its conclusions which reads as
follows:

31

“The Government of Nicaragua submits that no régime of a community

of interests has ever existed in respect of the Gulf of Fonseca. The legal
considerations supporting this conclusion can be summarized thus:

fa) The issues presented in the pleadings of El Salvador and Honduras
379 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

relate to the law of the sea, except in so far as they relate to the question
of condominium.

(b) The relevant principles of maritime delimitation cannot be displaced
by the unjustified introduction of a concept of ‘the perfect equality of
States’.

(c) The consistent practice of the riparian States has recognized the
absence of any special legal régime within the Gulf, apart from its hav-
ing the character of an historic bay.

(d} The contentions of Honduras are designed to produce advantages for
Honduras which would not be obtainable by the application of the
equitable principles relating to maritime delimitation forming part of
general international law. It is not equality but privilege which is the
objective.”

26. In the course of the oral proceedings, the Government of Nicaragua sub-
mitted conclusions entitled “formal conclusions” as follows:

“1. The status quo in the region of the Gulf of Fonseca is based upon the
definitive boundary between Nicaragua and Honduras recognized in
Acta II adopted in 1900, together with the principles and rules of general
international law relating to the entitlements of coastal States, and the
recognition by the coastal States of the right of innocent passage for Hon-
duran vessels in accordance with local custom.

2. The Honduran claims presented in the form of a concept of a commu-
nity of interests may affect the legal interests of Nicaragua directly and
substantially, in particular, because, as the pleadings and submissions
reveal, the community of interests would entail an entitlement to areas of
maritime territory incompatible with the inherent rights of Nicaragua.

3. International law does not recognize a concept of community of
interests, either in a form which could override the application of the
principles of the law of the sea, or in any other form.

4. The Honduran claim to an entitlement involving a corridor of mari-
time territory or exclusive jurisdiction to the west of the legally definitive
terminus of the boundary established between Honduras and Nicaragua is
invalid in general international law and consequently is inopposable to any
other State, whether or not a party in the present proceedings.

5. The legal entitlements of the coastal States, including Nicaragua,
remain the same whether the waters of the Gulf are classified as internal
waters or as territorial sea or as continental shelf.

6. Without prejudice to the above, there are substantial considerations
of judicial propriety on the basis of which Honduran maritime claims,
which form part of the submissions relating to a community of interests,
should be treated as inadmissible.

7. No régime of condominium exists in the Gulf of Fonseca or any part
thereof.

8. The Republic of Nicaragua reaffirms its position in respect of all
questions of delimitation contained in its Written Statement of 14 Decem-
ber 1990.”

32
380 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)
GENERAL INTRODUCTION

27. As will be apparent from the terms of the Special Agreement of
24 May 1986, set out above, the dispute brought before the present Cham-
ber of the Court by that Agreement is composed of three main elements:
the dispute over the land boundary; the dispute over the legal situation of
the islands; and the dispute over the legal situation of the maritime spaces.
Each of these three elements is further subdivided : the land boundary dis-
pute relates to six distinct sectors of the frontier; the island dispute
involves not only determination of sovereignty over certain islands, but
also disputes as to which islands are involved, and as to the applicable
law; the maritime spaces concerned are both those within the Gulf of Fon-
seca, of which the two Parties and the intervening State — Nicaragua —
are the coastal States, and the waters outside the Gulf; and there is also a
dispute whether the role of the Chamber in that respect is or is not to deli-
mit the waters. The Chamber will deal in turn with each of the elements of
the dispute referred to above, but will first refer briefly to the background
and history of the dispute.

28. The two Parties (and the intervening State) are States which came
into existence with the break-up of the Spanish Empire in Central Amer-
ica, and their territories correspond to administrative sub-divisions of that
empire. While it was from the outset accepted that the new international
boundaries should be determined by the application of the principle gen-
erally accepted in Spanish America of the uti possidetis juris, whereby the
boundaries were to follow the colonial administrative boundaries, the
problem, as in the case of many other boundaries in the region, was to
determine where those boundaries actually lay. In the words of the
1933 Award of the Arbitral Tribunal presided over by Chief Justice
Charles Evans Hughes in the case concerning the border between Gua-
temala and Honduras, in which the task of the arbitrator was to determine
the “juridical line” of the “uti possidetis of 1821”,

“It must be noted that particular difficulties are encountered in
drawing the line of ‘uti possidetis of 1821”, by reason of the lack of
trustworthy information during colonial times with respect to a large
part of the territory in dispute. Much of this territory was un-
explored. Other parts which had occasionally been visited were but
vaguely known. In consequence, not only had boundaries of jurisdic-
tion not been fixed with precision by the Crown, but there were great
areas in which there had been no effort to assert any semblance of
administrative authority.” (United Nations, Reports of International
Arbitral Awards, Vol. Il, p. 1325.)

29. The independence of Central America from the Spanish Crown
was proclaimed on 15 September 1821. Thereafter until 1839, Honduras
and El Salvador made up, together with Costa Rica, Guatemala and

33
381 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Nicaragua, the Federal Republic of Central America, which broadly
corresponded to what had formerly been the Spanish Captaincy-General
of Guatemala, or Kingdom of Guatemala. On the disintegration of the
Federal Republic, El Salvador and Honduras, along with the other com-
ponent States, became, and have since remained, separate States.

30. It was in respect of the islands of the Gulf of Fonseca, all of which
had been under Spanish sovereignty, that a dispute first became manifest.
In 1854 there was a proposal that the Consul of the United States of Amer-
ica might purchase from Honduras land on the island of El Tigre. El Sal-
vador, by a diplomatic Note of 12 October 1854, referred to this proposal,
to which it objected, and made a clear claim to the islands of Meanguera
and Meanguerita (see paragraph 352 below), where certain survey opera-
tions by Honduras had come to its notice. No response by Honduras to
this communication has been produced, but no sale of islands was pro-
ceeded with.

31. Seven years later, on 14 May 1861, the El Salvador Minister for For-
eign Relations addressed a Note to the Government of Honduras propos-
ing that negotiations be entered into to demarcate the lands of the villages
of Perquin and Arambala, in El Salvador, and Jucuara (or Jocoara), in
Honduras (see paragraphs 203-207 below). This may be taken to mark the
inception of the dispute over the land boundary, which subsequently
expanded to extend to practically the whole land frontier at different
dates between 1880 and 1972. The tripoint between the territories of Gua-
temala, Honduras and El Salvador, from which the boundary between the
latter two States runs to the Gulf of Fonseca, was finally agreed only in
1935, after the arbitration of Chief Justice Hughes already referred to (see
paragraph 28 above).

32. The maritime dispute was slower to come to light. An attempt was
made in 1884 to delimit the waters of the Gulf between El Salvador and
Honduras, by the inclusion of such a delimitation in a boundary conven-
tion, the Cruz-Letona Convention of 1884, which was however not rati-
fied by Honduras, but the negotiation of this Convention enabled both
Parties to indicate the nature of their claims. A delimitation of part of the
waters of the Gulf was concluded between Nicaragua and Honduras in
1900; the effect of this in relation to El Salvador will be considered later in
this Judgment. In 1916 proceedings were brought by El Salvador against
Nicaragua before the Central American Court of Justice, which raised the
question of the status of the waters of the Gulf. Subseavently with the
development of the law of the sea, each Party modified its maritime legis-
lation so as to indicate claims as to the legal régime of the waters outside
the Gulf.

33. The dispute — particularly the land boundary dispute — has over
the years been the subject of a number of direct negotiations between the

34
382 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Parties in conferences, starting with the El Mono Conference in July 1861,
and continuing with the Montaña de Naguaterique negotiations of 1869,
and those held in the village of Saco (today Concepcion de Oriente in
El Salvador) in 1880. The Parties at that stage agreed to resort to the arbi-
tration of the President of Nicaragua, General Joaquin Zavala, who how-
ever subsequently withdrew as arbitrator when he ceased to hold the
Presidency. At meetings in March/April 1884 the delegate of Honduras,
Francisco Cruz, and that of El Salvador, Lisandro Letona, drafted the
Convention of 10 April 1884, already mentioned, which was rejected by
the Honduran Congress and was therefore never ratified by Honduras.
On 28 September 1886 another convention was concluded in Tegucigalpa,
the Zelaya-Castellanos Convention, which contemplated arbitration if
direct negotiations did not succeed, and provided that the authorities on
each side should

“maintain and respect the line of demarcation which was accepted as
valid in 1884 and ratified by the status quo agreement between the
governments of the two Republics, without regard to the boundary
line traced by”

the Cruz-Letona Convention of 1884.

34. In November 1888 new negotiations took place at La Unién and
Guanacastillo, which resulted in agreement on the Goascoran river as the
recognized frontier, “uncontested and incontestable”. At a later stage
however the question was raised whether the current course of the river, or
an older course, reaching the Gulf of Fonseca at a different point, was
meant (see paragraphs 306 ff. below). In 1889 another arbitration conven-
tion, the Zelaya-Galindo Convention, was concluded, but the arbitration
was never carried out. This Convention in turn inspired the Convention of
1895 which reaffirmed the principle of the uti possidetis juris. On
13 November 1897 new negotiations took place at the Hacienda Dolores,
resulting in a further convention which was also never ratified. Negotia-
tions in San José de Costa Rica in 1906 and Tegucigalpa in April 1918 also
had frustrating results for lack of ratification by one side or the other. Fur-
ther efforts towards settlement of the dispute failed likewise in 1949 and
1953, and attempts for settlement were only resumed with the “Third Con-
vention of El Amatillo” of 1962, providing for a Commission of Enquiry
and the establishment of a Boundary Commission. This was the last
attempt to settle the problem of delimitation before armed conflict broke
out in 1969.

35. In 1969 a series of border incidents occurred, which gave rise to
tension between the two countries, the suspension of diplomatic and con-
sular relations and, finally, armed conflict, which lasted from 14 to 18 July
1969. After one hundred hours of hostilities, the Organization of Ameri-
can States succeeded in bringing about a cease-fire and the withdrawal of
troops; nevertheless the formal state of war between the two States was to
persist for more than ten years. The XIIIth Meeting of Consultation of

35
383 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Ministers for Foreign Affairs of American States appointed a Special
Commission, which set up the basis for the approval on 27 October 1969
of seven resolutions: (1) Peace and Treaties, (2) Free Transit, (3) Diplo-
matic and Consular Relations, (4) Frontier Questions, (5) Central Ameri-
can Common Market, (6) Claims and Disputes, (7) Human Rights and the
Family. In December 1969 negotiations in Managua, Nicaragua, with a
view to enforcing the resolutions of the Organization of American States,
under the aegis of a Moderator (José A. Mora, a former Secretary-General
of that Organization), did not achieve more than the establishment of a
3-kilometre security zone.

36. In June 1972 delegations of the two countries met in Antigua,
Guatemala, and came to agreement regarding the major part of the land
boundary, leaving only six sectors to be settled. On 24 November 1973,
EI Salvador denounced the American Treaty on Pacific Settlement,
known as the Pact of Bogota, and on the 26th of the same month commu-
nicated to the United Nations Secretary-General its new declaration of
acceptance of the compulsory jurisdiction of the International Court of
Justice, with reservations in effect excluding the dispute with Honduras
(.C.J. Yearbook 1973-1974, p. 56). Honduras also replaced its declaration
of acceptance of jurisdiction with a new one effectively excluding the
present dispute, on 6 June 1986, after the conclusion of the Special Agree-
ment seising the Court (1.C.J. Yearbook 1986-1987, p. 70). On 6 October
1976 there was concluded in Washington a “Convention for the Adoption
of a Mediation Procedure between the Republics of El Salvador and
Honduras”, under the auspices of the Organization of American States,
and the former President of the International Court of Justice, José Luis
Bustamante y Rivero, was chosen as Mediator, the procedure of media-
tion to be conducted in Lima, Peru. The mediation process began on
18 January 1978 and led to the conclusion of a General Treaty of Peace,
signed on 30 October 1980 in Lima, which was ratified by El Salvador on
21 November 1980 and by Honduras on 8 December 1980.

37. The General Treaty of Peace recorded, in Article 16, the agreement
of the Parties to delimit seven sections of the land boundary “which do not
give rise to controversy”; it further provided that a Joint Frontier Com-
mission, which had been established on 1 May 1980, should, inter alia,
delimit the frontier line in the remaining six sectors, and “determine the
legal situation of the islands and the maritime spaces”. The Commission
worked from 1980 to 1985, holding 43 meetings, but did not succeed in
delimiting the frontier in the six sectors “not described” in Article 16 of the
General Treaty of Peace, or in determining the legal situation of the
islands and maritime spaces. Articles 31 and 32 of the General Treaty of
Peace provided that:

“Articulo 31. — Sia la expiracion del plazo de cinco años establecido
enelarticulo 19 de este Tratado, no se hubiere llegado a un acuerdo total

36
384

DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

sobre las diferencias de limites en las zonas en controversia, en la situa-
ciôn juridica insular, o en los espacios maritimos, o no se hubieren pro-
ducido los acuerdos previstos en los articulos 27 y 28 de este Tratado, las
Partes convienen en que, dentro de los seis meses siguientes, procederan
a negociar y suscribir un compromise por el que se someta conjunta-
mente la controversia o controversias existentes a la decision de la Corte
Internacional de Justicia.

Articulo 32. — El compromiso a que se refiere el articulo anterior
debera contener:

a) El sometimiento de las Partes a la jurisdicciôn de la Corte Interna-
cional de Justicia para que decida la controversia o controversias a
que se refiere el articulo anterior.

b) Los plazos para la presentacion de los escritos y el numero de éstos; y

c) La determinaciôn de cualquier otra cuestion de naturaleza procesal
que fuese pertinente.

Ambos Gobiernos acordarän la fecha para la notificaciôn conjunta
del compromiso a la Corte Internacional de Justicia, pero, en defecto de
acuerdo, cualquiera de ellas podra proceder a la notificaciôn, comuni-
candolo previamente a la otra Parte por la via diplomätica.”

[Translation]

“Article 31. — If, upon the expiry of the period of five years laid
down in Article 19 of this Treaty, total agreement has not been
reached on frontier disputes concerning the areas subject to con-
troversy or concerning the legal situation in the islands or maritime
areas, or if the agreements provided for in Articles 27 and 28 of this
Treaty have not been achieved, the Parties agree that, within the fol-
lowing six months, they shall proceed to negotiate and sign a special
agreement to submit jointly any existing controversy or controversies
to the decision of the International Court of Justice.

Article 32. — The Special Agreement referred to in the preceding
Article shall include:

(a) the submission of the Parties to the jurisdiction of the Interna-
tional Court of Justice so that it may settle the controversy or con-
troversies referred to in the preceding Article;

(b) the time-limits for the presentation of documents and the number
of such documents;

(c) the determination of any other question of a procedural nature
that may be pertinent.

Both Governments shall agree upon the date for the joint notifica-
tion of the Special Agreement to the International Court of Justice
but, in the absence of such an agreement, any one of them may pro-
ceed with the notification, after having previously informed the other
Party by the diplomatic channel.”

Article 35 of the Treaty provided that the express submission thereby
made to the jurisdiction of the Court “deprives of any effect, as far as

37
385 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

relations between the Parties are concerned”, any reservations to their
declarations under Article 36, paragraph 2, of the Statute.

38. In view of the failure of the Joint Frontier Commission to accom-
plish its mandate within the period laid down in the General Treaty of
Peace, Article 31 of the same Treaty came into effect, requiring the referral
of the dispute to the International Court of Justice. In accordance with the
provisions of that Article, the six-month period allowed to the parties to
negotiate and sign a special agreement began to run from 10 December
1985. Negotiations began in January 1986 and were concluded on 24 May
1986, with the signature in Esquipulas, Guatemala, of the Special Agree-
ment set out at the beginning of this Judgment.

39. Article 36 of the Treaty provides as follows:

“Las Partes convienen en ejecutar en un todo y con entera buena fé el
fallo de la Corte Internacional de Justicia, facultando a la Comision
Mixta de Limites para que inicie, dentro de los seis meses contados a
partir de la fecha de la sentencia de la Corte, la demarcacion de la linea
fronteriza establecida en dicho fallo. Para dicha demarcacion se apli-
caran las normas establecidas sobre la materia en este Tratado.”

[Translation]

“The Parties agree to execute in its entirety and in complete good
faith the decision of the International Court of Justice, empowering
the Joint Frontier Commission to initiate, within six months from the
date of the Court’s decision, the demarcation of the frontier laid
down in that decision. For the demarcation in question the norms
laid down in this respect in this Treaty shall be applied.”

However, by an Agreement of 11 February 1986, the Parties established a
Special Demarcation Commission, and it is provided in the Special
Agreement that that Commission “will begin the demarcation of the fron-
tier line fixed by the Judgment not later than three months after the date of
the said Judgment and will diligently continue to work until the demarca-
tion is completed”. In the light of these provisions, there was some discus-
sion between counsel at the hearings as to the respective roles of the
Chamber and the Commission. In response to a suggestion by counsel for
EI Salvador that “once the basic legal concepts have been established by
the Chamber”, the Commission should identify and locate the boundary
markers referred to in the ancient titles, counsel for Honduras insisted that
the task of the Commission was demarcation only, and it was for the
Chamber “to delimit” the boundary, i.e., “indicate what are the geogra-
phical points of a line susceptible of defining the frontier”. Counsel for
El Salvador agreed in principle, but reserved

“the possibility of complementary demarcations [by the Commis-
sion] on the basis of the concepts and decisions adopted by the

38
386 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Chamber only with respect to certain concrete points, if and when it
is found impossible, or enormously difficult, to determine, for
instance, the actual location of a given geographical accident”.

In the view of the Chamber, it is its duty to give such indications of the line
of the frontier in the disputed sectors as will enable the Special Demarca-
tion Commission to demarcate it by a technical operation.

x * x

THE LAND BOUNDARY: INTRODUCTION

40. Both Parties are agreed that the primary principle to be applied for
the determination of the land frontier is the uti possidetis juris; even
though this, unusually for a case of this kind, is not expressly mentioned in
Article 5 of the Special Agreement, nor in the General Treaty of Peace, to
which, as explained below, the Chamber is referred by the Special Agree-
ment. For Honduras the norm of international law applicable to the dis-
pute is simply the uti possidetis juris; El Salvador, relying on the terms of
Article 26 of the General Treaty of Peace, strongly contests that this is the
sole law applicable, and invokes, as well as the uti possidetis juris, what
have been variously called “arguments of a human nature” or “effectiv-
ités”, to be examined further on in this Judgment.

41. There can be no doubt about the importance of the uti possidetis
juris principle as one which has, in general, resulted in certain and stable
frontiers throughout most of Central and South America, or about the
applicability of that principle to the land boundary between the Parties in
the present case. Nevertheless these certain and stable frontiers are not the
ones that find their way before international tribunals for decision. These
latter frontiers are almost invariably the ones in respect of which uti possi-
detis juris speaks for once with an uncertain voice. It can indeed almost be
assumed that boundaries which, like the ones in this case, have remained
unsettled since independence, are ones for which the uti possidetis juris
arguments are themselves the subject of dispute. It is not a matter of sur-
prise, therefore, that the Chamber has not found these land-frontier ques-
tions easy to determine; and it may be useful briefly to indicate some
of the considerations that have tended to be common to the sectors sub-
mitted to the Chamber.

42. The meaning of the principle of uti possidetis juris is authoritatively
stated in the Judgment of the Chamber in the Frontier Dispute case:

“The essence of the principle lies in its primary aim of securing
respect for the territorial boundaries at the moment when indepen-
dence is achieved. Such territorial boundaries might be no more than

39
387 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

delimitations between different administrative divisions or colonies
all subject to the same sovereign. In that case, the application of the
principle of uti possidetis resulted in administrative boundaries being
transformed into international frontiers in the full sense of the term.”
(1.C.J. Reports 1986, p. 566, para. 23.)

And in the Arbitral Award of the Swiss Federal Council of 24 March 1922
concerning certain boundary questions between Colombia and Vene-
zuela, it had been observed that:

“This general principle offered the advantage of establishing an
absolute rule that there was not in law in the old Spanish America any
terra nullius; while there might exist many regions which had never
been occupied by the Spaniards and many unexplored or inhabited
by non-civilized natives, these regions were reputed to belong in law
to whichever of the Republics succeeded to the Spanish province to
which these territories were attached by virtue of the old Royal ordi-
nances of the Spanish mother country. These territories, although
not occupied in fact were by common consent deemed to be occupied
in law from the first hour by the new Republic...” (UNRIAA, Vol. I,
p. 228.)

Thus the principle of uti possidetis juris is concerned as much with title to
territory as with the location of boundaries; certainly a key aspect of the
principle is the denial of the possibility of terra nullius.

43. To apply this principle is not so easy when, as in Spanish Central
America, there were administrative boundaries of different kinds or
degrees; for example, besides “provinces” (a term of which the meaning
was different at different periods), there were Alcaldias Mayores and
Corregimientos and later on, in the 18th century, Intendencias, as well as
the territorial jurisdictions of a higher court (Audiencias), Captaincies-
General and Vice-Royalties; and indeed the territories which became
E] Salvador and Honduras were, before 1821, all part of the same larger
administrative area, the Captaincy-General or Kingdom of Guatemala.
Furthermore, the jurisdictions of general administrative bodies such as
those referred to did not necessarily coincide in territorial scope with
those of bodies possessing particular or special jurisdictions, e.g., military
commands. Besides, in addition to the various civil territorial jurisdic-
tions, general or special, there were the ecclesiastical jurisdictions, which
were supposed to be followed in principle, pursuant to general legislation,
by the territorial jurisdiction of the main civil administrative units in
Spanish America; such adjustment often needed, however, a certain span
of time within which to materialize. Fortunately, in the present case, inso-
far as the sectors of the land boundary are concerned, the Parties have
indicated to which colonial administrative divisions they claim to have
succeeded; the problem is to identify the areas, and their boundaries,

40
388 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

which corresponded to these divisions, to be referred to herein, for the
sake of simplicity, as “provinces” which in 1821 became respectively
El Salvador and Honduras, initially as constituent States of the Federal
Republic of Central America. Moreover it has to be remembered that no
question of international boundaries could ever have occurred to the
minds of those servants of the Spanish Crown who established adminis-
trative boundaries; uti possidetis juris is essentially a retrospective prin-
ciple, investing as international boundaries administrative limits intended
originally for quite other purposes.

44, Neither Party has however produced any legislative or similar
material indicating specifically, with the authority of the Spanish Crown,
the extent of the territories and the location of the boundaries of the rele-
vant provinces in each area of the land boundary. Both Parties have
instead laid before the Chamber numerous documents, of different kinds,
some of which, referred to collectively as “titles” (titulos), concern grants
of land in the areas concerned by the Spanish Crown, from which, it is
claimed, the provincial boundaries can be deduced. Some of these actu-
ally record that a particular landmark or natural feature marked the boun-
dary of the provinces at the time of the grant; but for the most part this is
not so, and the Chamber is asked, in effect, to conclude, in the absence of
other evidence of the position of a provincial boundary, that where a
boundary can be identified between the lands granted by the authorities
of one province and those granted by the authorities of the neighbouring
province, this boundary may be taken to have been the provincial boun-
dary and thus the line of the uri possidetis juris. Thus it was the territorial
aspect of that principle rather than its boundary aspect that was the
one mainly employed by both Parties in their arguments before the Cham-
ber. The location of boundaries seemed often, in the arguments of the
Parties, to be incidental to some “claim”, or “title”, or “grant”, respecting
a parcel of territory, within circumambient boundaries only portions of
which are now claimed to form an international boundary. It is rather as if
the disputed boundaries must be constructed like a jig-saw puzzle from
certain already cut pieces so that the extent and location of the resulting
boundary depend upon the size and shape of the fitting piece.

45. The term “title” has in fact been used at times in these proceedings
in such a way as to leave unclear which of several possible meanings is to
be attached to it; some basic distinctions may therefore perhaps be use-
fully stated. As the Chamber in the Frontier Dispute case observed, the
word “title” is generally not limited to documentary evidence alone, but
comprehends “both any evidence which may establish the existence of a
right, and the actual source of that right” (.C./. Reports 1986, p. 564,

41
389 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

para. 18). In one sense, the “title” of El Salvador or of Honduras to the
areas in dispute, in the sense of the source of their rights at the interna-
tional level, is, as both Parties recognize, that of succession of the two
States to the Spanish Crown in relation to its colonial territories; the
extent of territory to which each State succeeded being determined by the
uti possidetis juris of 1821. Secondly, insofar as each of the two States
inherited the territory of particular administrative units of the colonial
structure, a “title” might be furnished by, for example, a Spanish Royal
Decree attributing certain areas to one of those. As already noted, neither
Party has been able to base its claim to a specific boundary line on any
“titles” of this kind applicable to the land frontier. Reserving, for the pres-
ent, the special status attributed by El Salvador to “formal title-deeds to
commons” (paragraphs 51-53 below), the titulos submitted to the Cham-
ber recording the grant of particular lands to individuals or to Indian com-
munities cannot be considered as “titles” in this sense; they could rather
be compared to “colonial effectivités” as defined by the Chamber formed
to deal with the Frontier Dispute: “the conduct of the administrative
authorities as proof of the effective exercise of territorial jurisdiction in
the region during the colonial period” (.C.J. Reports 1986, p. 586,
para. 63). These, or some of them, are however “titles” in a third, munici-
pal-law, sense, in that they evidence the right of the grantees to ownership
of the land defined in them. In some cases, the grant of the “title” in this
third sense was not perfected; but the record, particularly of any survey
carried out, nevertheless remains a “colonial effectivity” which may be of
value as evidence of the position of the provincial boundary. In respect of
one particular class of these fitulos, referred to as the “formal title-deeds to
commons”, El Salvador has claimed for them a particular status in Span-
ish colonial law which would elevate them to the rank of “titles” of the
second category, acts of the Spanish Crown directly determining the
extent of the territorial jurisdiction of an administrative division; this con-
tention will be examined at a later stage.

46. The six disputed sectors of the land boundary are merely breaks in
the continuity of the boundary of which seven sectors were agreed in the
General Peace Treaty of 1980 (paragraph 37 above); their geographical
location is indicated on the General Map! annexed to this Judgment.

' A copy of the maps annexed to the Judgment will be found in a pocket at the end of
this fascicle or inside the back cover of the volume of L.C.J. Reports 1992. [Note by the
Registry. ]

42
390 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Nevertheless, no argument was addressed to the Chamber by either Party
concerning the compatibility of a claimed boundary with that already
agreed in the General Treaty of Peace and to which each sector of the
claimed boundary must be joined at one or both ends. Moreover, no infor-
mation has been vouchsafed to the Chamber about the particular reasons
which determined those parts of the common boundary which were
agreed in the General Treaty of Peace, and which are to be continued by
the claimed boundary. In the circumstances the Chamber is entitled to
assume that the agreed boundary was arrived at applying principles and
processes similar to those urged upon the Chamber by the Parties for the
non-agreed sectors. In this connection the Chamber also observes the pre-
dominance of local features, particularly rivers, in the definition of the
agreed sectors, and considers that given the task of delimitation, it is
entitled and bound to have an eye to the topography of each land sector.
When therefore the very many instruments cited, even after minute exami-
nation, are found to give no clear and unambiguous indication, the Cham-
ber has felt it right similarly to take some account of the suitability of
certain topographical features to provide an identifiable and convenient
boundary. The Chamber is here appealing not so much to any concept
of “natural frontiers”, but rather to a presumption underlying the boun-
daries on which the uti possidetis juris operates. Considerations of this
kind have been a factor in boundary-making everywhere, and accordingly
are likely, in cases otherwise dubious, to have been a factor also with
those who made the provincial boundaries previous to 1821.

47. The 1980 General Treaty of Peace does not specify the criteria
employed for the determination of the sectors of the land boundary which
were recorded in it as already agreed. There is however a link between the
task of the Chamber and the task of the Joint Frontier Commission
initially entrusted by the General Treaty of Peace with the delimitation of
the non-agreed sectors; this link is provided by the reference in Article 5 of
the Special Agreement itself to the provisions of that Peace Treaty. That
Article provides:

“In accordance with the provisions of the first paragraph of Ar-
ticle 38 of the Statute of the International Court of Justice, the Cham-
ber, when delivering its Judgment, will take into account the rules of
international law applicable between the Parties, including, where
pertinent, the provisions of the General Treaty of Peace.”

This reference to the rules of international law and to the “first paragraph”
of Article 38 obviously excludes the possibility of any decision ex aequo

43
391 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

et bono. The reference to the General Treaty of Peace which, as a treaty
between the Parties, would in any event have to be applied by the Cham-
ber by reason of Article 38 of the Court’s Statute is presumably intended
to make it clear to the Chamber that it should also apply, “where perti-
nent”, even those Articles which in the Treaty are addressed specifically to
the Joint Frontier Commission. The treaty provision that has played the
greatest part in the pleadings before the Chamber is Article 26. It reads:

“Para la delimitaciôn de la linea fronteriza en las zonas en controver-
sia, la Comisién Mixta de Limites tomara como base los documentos
expedidos por la Corona de España o por cualquier otra autoridad espa-
nola, seglar o eclesiästica, durante la época colonial, que señalen juris-
dicciones o limites de territorios o poblaciones. Igualmente seran
tomados en cuenta otros medios probatorios y argumentos y razones de
tipo juridico, histérico o humano o de cualquier otra indole que le
aporten las Partes, admitidos por el Derecho Internacional.”

[Translation]

“For the delimitation of the frontier line in areas subject to con-
troversy, the Joint Frontier Commission shall take as a basis the doc-
uments which were issued by the Spanish Crown or by any other
Spanish authority, whether secular or ecclesiastical, during the colo-
nial period, and which indicate the jurisdictions or limits of territo-
ries or settlements. It shall also take account of other evidence and
arguments of a legal, historical, human or any other kind, brought
before it by the Parties and admitted under international law.”

48. For an understanding of the meaning and intent of this Article, it is
well to have in mind, however, that it was, as mentioned above, originally
addressed to the Joint Frontier Commission; a body whose task was juri-
dically different from the Chamber’s, for the Commission’s task, as regards
the land boundary, was not to decide but to propose a frontier line to the
two Governments (General Treaty of Peace, Art. 27). It is clearly, there-
fore, not drafted as an applicable law clause, but rather a provision about
evidence submitted to the Commission by the Parties, intended to make
sure that all such evidence was duly taken account of, for what it might be
worth, in the Commission’s work. This is reinforced by the phrase “where
pertinent” in Article 5 of the Special Agreement; and it is obviously for the
Chamber to decide on pertinence. For Article 26 is, as might be expected,
in comprehensive terms; and it seems to the Chamber to be doubtful
whether any list of priorities of one kind of evidence over another can
properly be read into this very general provision. It is very clear, however,
that the kind of evidence first referred to in Article 26, namely documents
indicating the jurisdictions or limits of territories or settlements, is
directed to establishing the boundaries according to the uti possidetis juris

44
392 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

of 1821; even though that principle is not expressly mentioned in either
the Special Agreement or the General Treaty of Peace.

49. Itis in this light that a contention of El Salvador has to be examined
concerning the interpretation of Article 26 of the General Treaty of Peace
in relation to one particular kind of document issued by the Spanish
authorities which constitutes the main basis of the claims of El Salvador in
respect of the land boundary, namely the “formal title-deeds to com-
mons” — the so-called titulos ejidales. As the matter was put by counsel for
El Salvador:

“As the Chamber is aware, El Salvador is relying on as evidence of
the uti possidetis juris, and thus as the fundamental basis of its claims,
the following six Formal Title-Deeds to Commons: that of Citala of
1776; those of Arambala y Perquin of 1815; that of Torola of 1743;
that of Polorés of 1760; that of Arcatao of 1724; and, lastly, that of La
Palma of 1829.”

Drawing attention to the word “poblaciones” (settlements) in Article 26
(quoted in paragraph 47 above) of the 1980 General Treaty of Peace,
El Salvador contends that

“To determine the limits between the municipal territories of these
Indian ‘poblaciones’ or settlements and not between ancient Spanish
provinces or the limits of private land properties, is what has been
agreed in Article 26, as the method to be applied in order to imple-
ment in this case the principle of uti possidetis juris. And this may 4-
done only on the basis of the titulos ejidales invoked by El Salvador.”

This does not however signify that the formal title-deeds to commons are,
in El Salvador’s contention, the only documents to be taken into consider-
ation, but that they are “the best possible evidence, the supreme means of
proof, in relation to the application of the principle of uti possidetis juris”.

50. El Salvador, in this connection, also draws attention to the word
“señalan” (“indicate”) in Article 26 of the General Treaty, and argues that
the use of this verb means that

“the evidence which the Chamber must take into account for the pur-
pose of applying the principle of uti possidetis juris must consist of the
precise and definite boundaries consisting of geographical features
and of boundary markers (‘mojones'). These mojones only emerge
from the Formal Title-Deeds to Commons of the sort being relied
upon by El Salvador.”

In arguing the relevance of a title of 1776 to the first disputed sector, coun-

45
393 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

sel for El Saivador said (in a proposition presumably intended to be valid
in general terms and not only for the first sector):

“What El Salvador is contending is that the discovery and resurrec-
tion of ancient colonial provincial boundaries is not the objective nor
the purpose which was intended by the first sentence of Article 26 of
the General Peace Treaty of 1980. What are supposed to be estab-
lished under this provision are the boundaries between territories
and ‘poblaciones’, and this means, in relation to the present sector, the
boundary between Ocotopeque and Citala.”

If El Salvador is arguing that the Parties have by treaty adopted a special
rule or method of determination of the uti possidetis juris boundaries, for
the purposes of the present dispute, the Chamber is not persuaded by this
contention. It was the administrative boundaries between Spanish colo-
nial administrative units, not the boundaries between Indian settlements
as such, that were transformed, by the operation of the uti possidetis juris,
into international boundaries in 1821. The Chamber is unable to read the
text of the General Treaty of Peace as contemplating that the international
boundaries should instead follow the limits of poblaciones.

51. El Salvador refers also to the words of the first sentence of Ar-
ticle 26 in support of its contention that the commons whose formal title-
deeds are being relied on by El Salvador were not private properties, but
belonged to the municipal councils of the poblaciones in question; and
that once a particular common was adjudicated to a particular indigenous
settlement, the administrative and financial control over those communal
lands was exercised by the municipal authorities, and over and above
them, by the governing authorities of the colonial province to which the
commons had been declared to belong. The practical consequence which
El Salvador deduces from this is that if such a grant of commons was made
to a community in one province, extending to lands situated within
another province, while this did not bring about any “automatic” modifi-
cation of the provincial boundaries — which would have required a
Cédula Real from the Spanish Crown, or at least a decision of the superior
government, the Captaincy-General of Guatemala — it was nonetheless
the administrative control of the province to which the community
belonged which was material, or indeed determinative, for the application
of the uti possidetis juris; i.e., that on independence the whole area of
the commons appertained to the State within which the community was
situated.

52. A further aspect of the argument about the “formal title-deeds to
commons” granted to Indian communities was whether, if they were to be
capable of having this effect, they had to fall within the category called by
some experts in Spanish legal history that of “ejidos de reduccién”, and not
that of “ejidos de composicién”. The distinction, broadly stated, appears to
be that ejidos de reduccién were granted to Indian communities in an

46
394 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

endeavour to settle permanently those whose nature was to be nomadic;
and ejidos de composicién were granted against a payment to the Crown
and, it was urged, were creative of proprietary interests in land and were
for that reason irrelevant to the question of administrative boundaries.
Accordingly, counsel on each side spent considerable time arguing
whether each ejido did or did not fall into the former category.

53. It will be apparent that the controversy described in the previous
paragraph is only of practical relevance in cases where it is claimed that
the land comprised in a grant of this kind is situated on the other side of a
pre-existing provincial boundary from the community to which it was
granted, or straddles such a boundary. The Chamber is in fact faced witha
situation of this kind in three of the six disputed sectors. However, in each
of these cases, the Chamber, on examination of all the material facts and
evidence, has found that it is possible to resolve the issue in dispute
between the Parties in the sector concerned without having to determine
this question, and therefore sees no reason to attempt to do so, or to
examine it further in the present Judgment.

54. It need not be doubted that some of these instruments may have
been of great importance in a period when the progressive settlement of
the land must have been a prime aim of governmental policy; but most of
the instruments relied on in this case date from the 18th century. In the
absence of legislative instruments formally defining provincial bounda-
ries, not only the grants to Indian communities but also land grants to
private individuals afford some evidence which might indicate where the
boundaries were thought to be or ought to be. Titles of the kind under
discussion were granted, following enquiries and surveys by the authori-
ties of a particular province, by the Audiencia of the Kingdom of Guate-
mala, and both Parties have emphasized to the Chamber the strict respect
for limits of territorial jurisdiction which was required of servants of the
Spanish Crown. There must be a presumption that such grants, for juris-
dictional reasons and for reasons of administrative convenience, would
normally avoid the straddling of an existing, established, and working
boundary between different administrative authorities. And indeed
where the provincial boundary location was doubtful — as could well be
the case in often partially explored country — the common boundaries of
two grants by different provincial authorities could well have become the
provincial boundary. The Chamber will therefore consider the evidence
of each of these grants on their merits in each of the sectors and in relation
to other arguments, but will not treat them as necessarily conclusive.

47
395 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

55. At the time of the independence of the two States, much — but not
all — of the land making up the territory of the administrative units to
which they succeeded had thus been the subject of grants of various kinds
by the Spanish Crown, either to Indian communities or to individuals.
These are the titulos of which so much has been made in argument. The
remaining land in the relevant Spanish colonial provinces remained in
the ownership of the Crown, and fell into the category of “crown lands”,
tierras realengas. In the same category fell, as the Parties agree, land which
had been granted to an Indian community which had ceased to exist, like
that of San Miguel de Sapigre, discussed in relation to the boundary in the
fifth sector. The Parties agree that such land was not however unattri-
buted for purposes of administrative control and jurisdiction, but apper-
tained to the one province or the other, and accordingly passed, on
independence, into the sovereignty of the one State or the other. The
absence of any specific grant of the land, for which a survey would have
been effected, merely makes it more difficult to ascertain the position of
the provincial boundary in areas of this kind.

56. There is one further problem concerning the grants or titles which
requires mention; and that is how far so-called “republican titles”, grants
made after independence, in the time of the Federal Republic of Central
America, 1821-1839, and thereafter, may be considered as evidence of the
1821 boundary. This question has arisen as an issue between the Parties in
more than one sector of the land boundary, as will appear below. There
seems to the Chamber to be no sensible reason to reject the whole category
of these grants as evidence just because they are subsequent to 1821. Such
republican titles, particularly those granted in the years immediately fol-
lowing independence, may well provide some evidence of what the posi-
tion was in 1821, and both Parties have offered them as such. The
Chamber will, therefore, consider republican titles on their merits, as pos-
sible evidence of the uti possidetis juris position in 1821, wherever they
have been pleaded as such by the Parties. The matter has however a cer-
tain relationship with what have been referred to by the Parties as effec-
tivités, which are now to be examined.

57. As already mentioned above, El Salvador contends that the uti pos-
sidetis juris principle is the primary, but not the only, legal element to be
taken into consideration for the determination of the land boundary. It
has put forward in addition in that respect a body of arguments referred to
either as “arguments of a human nature” or as arguments based on “effec-
tivités”. In terms of the governing texts, the justification for invoking these
human arguments or effectivités is the second part of Article 26 of the 1980
General Treaty of Peace, already quoted above, which provides that the

48
396 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Joint Frontier Commission “shall also take into account other evidence
and arguments of a legal, historical, human or any other kind, brought
before it by the Parties and admitted under international law”. Honduras
also recognizes a certain confirmatory role for effectivités, and has sub-
mitted evidence of acts of administration of its own for that purpose, or
to show that its own effectivités in the areas concerned were stronger than
those of El Salvador; but at this stage of the Chamber’s analysis, it will be
convenient to examine in particular certain arguments of El Salvador.

58. The factual considerations which El Salvador has brought to the
attention of the Chamber fall into two categories. On the one hand, there
are arguments and material relating to demographic pressures in El Sal-
vador creating a need for territory, as compared with the relatively
sparsely populated Honduras; and on the other the superior natural
resources (e.g., water for agriculture and hydroelectric power) said to be
enjoyed by Honduras. On the first point, El Salvador apparently does not
claim that a frontier deriving from the principle of the uti possidetis juris
could be adjusted subsequently (except by agreement) on the grounds of
unequal population density, and this is clearly right. It will be recalled that
the Chamber in the Frontier Dispute case emphasized that even equity
infra legem, a recognized concept of international law, could not be
resorted to in order to modify an established frontier inherited from
colonization, whatever its deficiencies (see 1.C./. Reports 1986, p. 633,
para. 149). El Salvador claims that such an inequality existed even before
independence, and that its ancient possession of the territories in dispute,
“based on historic titles, is also based on reasons of crucial human neces-
sity”. The Chamber will not lose sight of this dimension of the matter; but
it is one without direct legal incidence. For the uti possidetis juris, the ques-
tion is not whether the colonial province needed wide boundaries to
accommodate its population, but where those boundaries actually were;
and post-independence effectivités, where relevant, have to be assessed in
terms of actual events, not their social origins. As to the argument of
inequality of natural resources, the Court, in the case concerning the Con-
tinental Shelf (Tunisia/ Libyan Arab Jamahiriya), took the view that econ-
omic considerations of this kind could not be taken into account for the
delimitation of the continental shelf areas appertaining to two States
(CJ. Reports 1982, p.77, para. 107); still less can they be relevant for the
determination of a land frontier which came into existence on indepen-
dence.

59. Afurther category of considerations urged by El Salvador relates to
the alleged occupation of the disputed areas by Salvadorian citizens, their
ownership of land in those areas, the supply of public services there by the
Government of El Salvador, and its exercise there of judicial, administra-

49
397 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

tive and political competences, and military jurisdiction. On this basis,
El Salvador makes the following claims:

“1. That, by virtue of the practice of effective administrative con-
trol, the ‘animus’ on the part of the administrative organs of State of
El Salvador to possess these disputed territories has been expressly
demonstrated.

2. That, in consequence, El Salvador has satisfied the require-
ments of ‘effectivité’ by means of the effective exercise of State
authority over the territories claimed by Honduras, such authority
having been exercised continuously and notoriously through a quite
incontrovertible administrative system.

3. That, alongside the ‘animus occupandi’, El Salvador has exer-
cised and continues to exercise a physical possession of these territo-
ries which can in no sense be categorized as fictitious.

4. That, by means of these ‘effectivités’, El Salvador has suffi-
ciently proven the existence of the two elements which are necessary
in order to establish sovereign title and the manifestation of State
authority.”

These claims by El Salvador relate both to areas which it asserts appertain
to it on the basis of the uti possidetis juris boundary derived from consider-
ation of titulos ejidales, and to areas lying outside the lands comprised in
those titulos. It appears however that El Salvador no longer maintains the
far-reaching reliance on administrative control and effectivités presented
in its Reply and quoted in the preceding paragraph; at the hearings, its
counsel contended only that effectivités could be taken into account to
confirm the fitulos ejidales, or independently of them, in some marginal
areas of limited size, where there is no such applicable title.

60. Honduras rejects the applicability of any argument of “effective
control”; it suggests that that concept only refers, in the terms of the Arbi-
tral Award in the Guatemala/Honduras arbitration (quoted in para-
graph 28 above), to administrative control during the period prior to
independence, based on the will of the Crown of Spain, and that El Sal-
vador’s theory of “administrative control” is anachronistic. So far as acts
of administrative control subsequent to independence are concerned,
Honduras considers that, at least since 1884, no acts of sovereignty in the
disputed areas can be relied on in view of the duty to respect the status quo
in an area of dispute. It has however presented considerable material (as
an Annex to its Reply) to show that Honduras also can rely on arguments
of ahuman kind, that there are “human settlements” of Honduran nation-
als in the disputed areas in all six sectors, and that various judicial and
other authorities of Honduras have exercised and are exercising their
functions in those areas. This material has been presented under such
headings as: criminal proceedings; police or security; appointment of
Deputy Mayors; public education; payment of salaries of employees and

50
398 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

remuneration to public officials; land concessions; transfer or sale of
immovable property; registration of births; registration of deaths; and
miscellaneous, including parish baptismal records.

61. Both Parties have invoked, in relation to this claim of El Salvador,
the analysis in the Judgment of the Chamber of the Court in the Frontier
Dispute case of the relationship between “titles” and “effectivités”
(CJ. Reports 1986, pp. 586-587, para. 63). As already noted above, the
Chamber in that case was dealing with the “colonial effectivités”, i.e., the
conduct of the administrative authorities during the colonial period,
whereas the acts relied on by El Salvador in the present case occurred after
the independence of the two States, and in some cases in very recent years.
The Chamber in the Frontier Dispute case referred also (inter alia) to the
hypothesis of administration of a disputed territory by a State (not a colo-
nial sub-division) other than the one possessing legal title (Joc. cit., p. 587);
it may be taken to have had post-colonial effectivités also in mind. The
passage in question reads as follows:

“The role played in this case by such effectivités is complex, and the
Chamber will have to weigh carefully the legal force of these in each
particular instance. It must however state forthwith, in general terms,
what legal relationship exists between such acts and the titles on
which the implementation of the principle of uti possidetis is
grounded. For this purpose, a distinction must be drawn among
several eventualities. Where the act corresponds exactly to law,
where effective administration is additional to the uti possidetis juris,
the only role of effectivité is to confirm the exercise of the right
derived from a legal title. Where the act does not correspond to the
law, where the territory which is the subject of the dispute is effec-
tively administered by a State other than the one possessing the legal
title, preference should be given to the holder of the title. In the event
that the effectivité does not co-exist with any legal title, it must invar-
iably be taken into consideration. Finally, there are cases where the
legal title is not capable of showing exactly the territorial expanse to
which it relates. The effectivités can then play an essential role in
showing how the title is interpreted in practice.” (J.C.J. Reports 1986,
pp. 586-587, para. 63.)

62. With regard to the interrelation of title and effectivité, it should how-
ever be borne in mind that the titulos submitted to the Chamber by both
Parties, including the “formal title-deeds to commons” are not what are
here referred to as “the titles on which the implementation of the principle
of uti possidetis is grounded” ; as already explained, they can be compared

51
399 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

to “colonial effectivités”, to the extent that they are acts of effective admin-
istration by the colonial authorities, not acts of private individuals. What
the Chamber has to do in respect of the land frontier is to arrive at a con-
clusion as to the position of the 1821 uti possidetis juris boundary; to this
end it cannot but take into account, for reasons already explained, the
colonial effectivités as reflected in the documentary evidence of the colo-
nial period submitted by the Parties. The Chamber may have regard also,
in certain instances, to documentary evidence of post-independence effec-
tivités when it considers that they afford indications in respect of the 1821
uti possidetis juris boundary, providing a relationship exists between the
effectivités concerned and the determination of that boundary.

63. Itis in connection with evidence of effectivités after the date of inde-
pendence that El Salvador made a particular application to the Chamber,
which should here be mentioned. During the hearings, counsel for El Sal-
vador observed that that Government had

“experienced serious difficulties in furnishing to the Chamber the
full evidence of its effectivités in certain disputed areas of the land
frontier which it would have liked to present. These have arisen as a
consequence of sporadic acts of violence which have been occurring
in some of the disputed areas. These have not only produced a certain
amount of interference with some of the governmental activities nor-
mally carried out by the Government of El Salvador in these areas,
but have also brought about a significant exodus on the part of the
normal population thereof...”

In reply to a suggestion by counsel for Honduras that evidence of acts of
administration in remote areas could be found not only in the areas con-
cerned but also in central archives, counsel also stated that, “for all sorts of
reasons that it is not feasible for me to go into now”, there are no duplicate
records available in central registries and archives in El Salvador. The
Chamber fully appreciates the difficulties experienced by El Salvador in
collecting its evidence, caused by the interference with governmental
action resulting from acts of violence. It cannot however apply a presump-
tion that evidence which is unavailable would, if produced, have sup-
ported a particular party’s case; still less a presumption of the existence of
evidence which has not been produced.

64. In view of the difficulties, however, El Salvador made a specific
request to the Chamber. Counsel observed that both Parties had repeat-
edly stated that they were exercising authority over the disputed sectors of
the land boundary, and both Parties had maintained that these sectors
were populated by inhabitants of their respective nationality and origin,
and asked: “How then is the Chamber to decide on these conflicting
claims when one of the Parties, through no fault whatsoever of the other

52
400 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Party, has been unable to present full evidence of its ‘effectivités’?” On
behalf of the Government of El Salvador, counsel then presented the fol-
lowing request:

“the Government of El Salvador hereby requests that the Chamber
consider exercising its functions pursuant to Article 66 of the Rules
of Court with regard to the obtaining of evidence in situ in the dis-
puted areas of the land frontier. The objective would be to establish
the true situation of these disputed territories, over which both Par-
ties to this litigation have alleged that they maintain authority and
control.

In addition, the Government of El Salvador would welcome any
order by the Chamber pursuant to Article 67 of the Rules of Court,
arranging for an enquiry or an expert opinion on these matters and to
the same ends.”

This request was reaffirmed by the Agent of El Salvador in his closing
address at the hearings. The Government of Honduras made no objection
to the course proposed by El Salvador.

65. At the close of the oral proceedings, the President of the Chamber
stated that the Chamber considered that it was not yet in a position to
reach a decision on whether it would be appropriate in the case to exercise
its powers under Articles 66 and 67 of the Rules of Court, and would
announce its decision in due course. The Parties were subsequently
informed that, after deliberation, the Chamber had decided that it did not
consider it necessary to exercise its functions with regard to the obtaining
of evidence, as contemplated by Article 66 of the Rules of Court, in the
disputed areas of the land frontier, as suggested by El Salvador, nor did it
consider it necessary to exercise its powers, under Article 50 of the Statute
and Article 67 of the Rules of Court, to arrange for an enquiry or expert
opinion in the case.

*

66. The Chamber will examine in relation to each disputed sector of the
land boundary the evidence of post-independence effectivités presented
by each Party. It cannot be excluded, however, that even when such claims
of effectivités are given their due weight, the situation may arise in some
areas whereby a number of the nationals of the one Party will, following
the delimitation of the disputed sectors, find themselves living in the terri-
tory of the other, and property rights apparently established under the
laws of the one Party will be found to have been granted over land which is
part of the territory of the other. The Chamber has every confidence that
such measures as may be necessary to take account of this situation will be
framed and carried out by both Parties, in full respect for acquired rights,

53
401 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

and in a humane and orderly manner. In this regard, the Chamber notes
with satisfaction the recognition, in a joint declaration made by the Presi-
dents of the two Parties in San Salvador on 31 July 1986, of the need to set
up “...una Comision Especial que estudie y proponga soluciones a los proble-
mas humanos, civiles y econémicos que pudieran afectar a sus connacionales,
una vez resuelto el problema fronterizo . . ."(“...a Special Commission to
study and propose solutions for the human, civil and economic problems
which may affect their compatriots, once the frontier problem has been
resolved ...”).

67. There has also been some argument between the Parties about the
“critical date” in relation to this dispute. The principle of uti possidetis
Juris is sometimes stated in almost absolute terms, suggesting that the posi-
tion at the date of independence is always determinative; in short, that no
other critical date can arise. As appears from the discussion above, this
cannot be so. A later critical date clearly may arise, for example, either
from adjudication or from a boundary treaty. Thus, in the previous Latin
American boundary arbitrations it is the award that is now determinative,
even though it be based upon a view of the uti possidetis juris position. The
award’s view of the uti possidetis juris position prevails and cannot now be
questioned juridically, even if it could be questioned historically. So for
such a boundary the date of the award has become a new and later critical
date. Likewise there can be no question that the parts of the El Salvador/
Honduras boundary fixed by the General Treaty of Peace of 1980 now
constitute the boundary and 1980 is now the critical date. If the uti possi-
detis juris position can be qualified by adjudication and by treaty, the ques-
tion then arises whether it can be qualified in other ways, for example, by
acquiescence or recognition. There seems to be no reason in principle why
these factors should not operate, where there is sufficient evidence to
show that the parties have in effect clearly accepted a variation, or at least
an interpretation, of the uti possidetis juris position.

x * x

First SECTOR OF THE LAND BOUNDARY

68. The first disputed sector of the land boundary runs from the agreed
tripoint where the frontiers of El Salvador, Guatemala and Honduras
converge, a point referred to in Article 16 of the 1980 General Treaty of
Peace as the first of the “sections which do not give rise to controversy”,
and defined as the “point known as El Trifinio on the summit of the Cerro
Montecristo”. This tripoint was defined by a Special Commission com-
prised of representatives of the three States in a document drawn up on

54
402 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

23/24 June 1935 in Chiquimula, Republic of Guatemala. There is never-
theless a discrepancy between the contentions of the Parties as to the co-
ordinates of latitude and longitude to define the position of the agreed
tripoint. It however appears that the different co-ordinates given by the
Parties in fact designate the same point, the discrepancy resulting from the
choice of a different datum; as explained below (paragraph 103), the
Chamber will, when defining the boundary line, use the co-ordinates
appropriate to the maps used to illustrate the Judgment. The disputed sec-
tor is bounded at the other end by the most westerly point of the second
agreed section of the boundary, referred to in Article 16 of the General
Treaty of Peace as the “summit of the Cerro Zapotal”. These two points
are indicated as points A and E on sketch-map No. A-| annexed, which
also indicates the claims of the two Parties as to the course of the boundary
between them; according to El Salvador, it should follow the line A-B-
B'-C-D-E on sketch-map No. A-1; according to Honduras it should fol-
low the line A-J-H-G’-F-E.

69. It is recognized by both Parties that the greater part of the area
between the lines put forward by them as defining the boundary corre-
sponds to the area of land the subject of a titulo ejidal granted in 1776 to the
Indian community of San Francisco de Citala, which was situated in, and
under the jurisdiction of, the province of San Salvador. There is some dis-
pute between the Parties as to the interpretation of the survey record con-
tained in the title. First, there is a small discrepancy as to the course of the
southern boundary of the land in the title; according to El Salvador, the
land granted in 1776 was bounded by the line E-F-G-H on sketch-map
No. A-1, while according to Honduras the line was E-F-G'-H. Secondly
there are two versions, also indicated on the sketch-map, of the course of
the boundary of the ejido in the north-west corner: El Salvador argues for
the line H-J-B-B’-C, and Honduras for the line H-H’-B’-C. Honduras also
claims that a subsequent titulo, that of Ocotepeque of 1818-1820 (see para-
graph 83), a community in the province of Gracias a Dios, and thus now in
Honduras, includes a triangular piece of land (marked C-C’-D on sketch-
map No. A-1) which El Salvador regards as included in the Citala ejido.
El Salvador does not claim that the Citala ejido extended so far to the
north-west as the international tripoint of Cerro Montecristo, but claims
an intervening area (ABJ on sketch-map No. A-1), which was formerly
“crown lands” (tierras realengas), on the basis of effectivités, a claim dis-
puted by Honduras. These questions will be considered in due course
(paragraphs 95 ff. below).

70. The main issue in dispute between the Parties is as follows. The
Citala title was based on a survey and grant carried out in 1776 by the
subordinate land judge (juez de tierras) based in the judicial district of
Chalatenango in the province of San Salvador, and was granted to the

55
89°20' 89°15 W

 

 

 

SKETCH-MAP No. A-1
N First Sector — Disputed Area

  
 
 
 
 
  

Agreed boundary
El Salvador claimed boundary

Honduras claimed boundary

 

Other claims mentioned in 14°25'N

14°25'N Judgment

Endpoint of disputed sector

 

 

 

 

 

 

14°20'

14°20'

 

89°20' 89°1 5' Ww
404 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Indian community of San Francisco de Citalä under the jurisdiction of
that province. The survey and grant was carried out in the context of a
long-standing dispute, which involved also other areas, between the Indi-
ans of Citala and those of the community of Ocotepeque, in the province
of Gracias a Dios, which province became part of Honduras at the time of
independence. It is the contention of El Salvador that in 1821, the boun-
dary of the two provinces was, in this area, defined by the north-eastern
boundary of the Citala ejido.

71. Honduras however draws attention to what it regards as an excep-
tional feature of the procedure whereby the area in question was granted
to the Indians of Citala. When on 10 February 1776 the Indians of
San Francisco de Citala requested the Chalatenango district sub-delegate
judge, Don Lorenzo Jiménez Rubio, to survey the land of the “mountain
of Tepanquisir”, adjacent to their village, the decision of the judge was

“Estas partes ocuran a su señoria el Sr Jues principal de Tierras deste
Reino para que en vista de lo que espresan, y de no residir jurisdicsion en
mi para lo que pretenden, por estar las Tierras en estraña Provincia ...”!

[Translation]

“Let these parties apply to His Lordship the Juez Principal de
Tierras of this Kingdom so that in view of what they say and since I
have no jurisdiction for what they claim, as the lands are in another
province...”

The request was then brought by the community of Citala before the Juez
Principal de Tierras, whose decision was:

“... libro el presente por el qual conzedo Facultad al Subdelegado del
partido de Chalatenango don Lorenzo Ximenez Rubio, para que pro-
zeda a la medida de la montana de Tecpanguisir, que solicita el Comun
de Yndios del Pueblo de San Francisco Sitald, arreglandose en Todo a la
Real instrucciôn, y pasando noticia al Subdelegado de la Provincia de
Gracias a Dios, para que este enterado, de que por este Juzgado priba-
tibo se le ha allanado la Jurisdiccion para solo el presente Caso. Y no se
haga en contrario por ningun pretexto...”

[Translation]

“,.. I deliver these presents to confer power on the Subdelegado of
the partido of Chalatenango, Don Lorenzo Jiménez Rubio, to pro-

' Practically all the documents constituting evidence submitted to the Chamber in
this case are in the Spanish language; and many of them, dating from the 17th and
18th centuries, employ the spellings of the period. Where the Chamber relies in the pres-
ent Judgment on passages in these documents it will, for the sake of clarity, set out the
original Spanish together with a translation. That translation sometimes differs from the
translation into English or French supplied by one of the Parties pursuant to Article 51,
paragraph 3, of the Rules of Court.

57
405 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

ceed to survey the mountain of Tecpanguisir as requested by the Indi-
ans of the village of San Francisco de Citalä, complying in all respects
with the Royal regulations, and giving notice to the Subdelegado of
the province of Gracias a Dios so that he may be aware that this
Juzgado privativo has entered into his area of jurisdiction for the
present case only and that no action inconsistent with this be taken
on any pretext...”

When the Citala Indians were granted a title over the Tepangüisir lands
in July 1776, those lands were specifically stated to be “tierras realengas
[crown lands] on the mountain of Tepangiiisir in the province of
Gracias a Dios”. On this basis, Honduras contends that the area of the
ejidoso granted then fell within the jurisdiction of the Honduran province
of Gracias a Dios. The provincial boundary in 1821, according to Hondu-
ras, therefore coincided, not with the north-eastern boundary of the Citala
ejido, dividing it from the lands of the community of Ocotepeque, but with
the other boundaries of that ejido, dividing it from the lands of the Citala
community within the province of San Salvador; and this is the line
(H-G'-F-E) claimed by Honduras, indicated on sketch-map No. A-1.
El Salvador disputes this view of the matter, principally on the ground
that the effect of the grant of an ejido over lands in one province, to a com-
munity situate in another, was that the administrative control over the
lands of the ejido was thereafter exercised from the province of the com-
munity to which the grant had been made, and that, for the purposes of the
uti possidetis juris, this signified that the lands of the ejido would come
under the sovereignty of the State which succeeded to that province.

72. The Chamber considers however that it is not required to resolve
this question, since there is a further important element which the Cham-
ber finds to be decisive, which requires to be carefully stated. The evi-
dence before the Chamber shows that it was only in 1972 that Honduras
first advanced its contention that the west, south and east boundaries of
the lands of the Citala ejido (the line H-G’-F-E) should be the boundary
between the two States. During all previous negotiations, while the Parties
had been in dispute as to the location of the frontier in this sector, and no
admission had been made by Honduras on that point, the negotiations
were conducted on the basis, accepted by both sides, that it was the boun-
dary between the ejidos of Citala and Ocotepeque that defined the
frontier.

73. It will be useful in this connection to recall negotiations between
the Parties in the years 1881 and 1884, as well as events in 1914 and 1935,
which will be dealt with in turn; but the Chamber will first consider the
question of the propriety of recourse to the record of previous negotia-
tions. It is of course well established, according to the jurisprudence of the
Court, and of the Permanent Court of International Justice, that it is not
open to the Chamber to

“take account of declarations, admissions or proposals which the

58
406 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Parties may have made in the course of direct negotiations which
have taken place between them, declarations which, moreover, have
been made without prejudice in the event of the points under discus-
sion forming the subject of judicial proceedings”,

when the negotiations in question have not led to an agreement between
the parties (Factory at Chorzow, Jurisdiction, P.C.LJ., Series A, No. 9, p. 19;
see also Factory at Chorzéw (Claims for Indemnity), Merits, P.C.L.J.,
Series A, No. 17, pp. 51, 62-63). This observation however refers to the
common and laudable practice — which, indeed, is of the essence of nego-
tiations — whereby the parties to a dispute, having each advanced their
contentions in principle, which thus define the extent of the dispute, pro-
ceed to venture suggestions for mutual concessions, within the extent so
defined, with a view to reaching an agreed settlement. If no agreement is
reached, neither party can be held to such suggested concessions. The
situation in the present instance is quite different. As will appear, in 1881
and 1884, the extent of the dispute was simply to determine where was the
limit between the Citala and Ocotepeque lands. It was the common under-
standing that that limit was also the international frontier. No account
could be taken by the Chamber of any negotiating concessions which
might have been made as to the position of the limit; but the Chamber is
entitled to take account of the shared view in 1881 and 1884 of the Parties
as to the basis and extent of their dispute.

74. In 1881 it was agreed between the Governments of El Salvador and
Honduras that, in order to resolve a boundary dispute between the muni-
cipalities of Ocotepeque and Citala there should be a demarcation by a
commission including two surveyors, with possible recourse to a third sur-
veyor, of Guatemalan nationality, in case of disagreement. The official
record of the survey commission recorded that one member “represented
the Government of Honduras” and the other “represented the Govern-
ment of El Salvador”, and the two surveyors had each been nominated by
one of those Governments; they had met “...to begin the delimitation of
the ejidos of the town of Ocotepeque and hamlet of La Hermita, with the
village of Citala, which delimit the territories of the two Republics . . .”
(emphasis added) (“.. . dar principio al deslinde de los ejidos de la Ciudad de
Ocotepeque y aldea de la Hermita y con el pueblo de Citala que marcan los
territorios de ambas Republicas .. .”). The result of the work of the commis-
sion was inconclusive; but it is clear that its brief was to establish the line
between Ocotepeque lands and Citala lands, not between the former
province of Gracias a Dios and the former province of San Salvador.

75. Although the only 18th century title incorporated in the record of
the 1881 negotiations is a 1740 titulo of Jupula, Honduras recognizes that
those negotiations involved the confrontation of the 1776 Citala title over
the mountain of Tepangiiisir and the title of the lands of Ocotepeque of

39
407 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

1818-1820 (paragraph 83 below). Honduras’s interpretation (cf. the plan
drawn up in 1881) is that indicated on sketch-map No. A-I annexed by the
lines C-C’-D-E, as shown by a map incorporated in the Honduran Memo-
rial; and in its Reply Honduras states that

“the line discussed during these negotiations ran down to the south-
west as far as the Peña de Tepangiiisir, south of the line of the 1776
title, and back up to the north again; the negotiations having taken
into account the Honduran title of Ocotepeque of 1818-1820 to form
this triangle”.

76. The significant aspect of the 1881 negotiations is, as noted above,
the shared view of the Parties as to the basis and extent of their dispute.
They were concerned with the dividing line between the lands comprised
in the 1776 Citala title and those in the title of Ocotepeque, on the basis
that that line corresponded to a delimitation “of the territories of the two
Republics”. There is no trace in the records of the 1881 negotiations of any
insistence by Honduras that the line between the Tepangiiisir lands of
Citala and the Ocotepeque lands was no more than the division between
lands, all situate in Honduras, of two communities, one of which commu-
nities was in El Salvador. The frontier line corresponding to Honduras’s
current interpretation of the legal effect of the 1776 Citala title was,
according to the material laid before the Chamber, first put forward by
Honduras in the context of the negotiations which took place between the
two Governments at Antigua in Guatemala in 1972, as recorded on
11 June 1972.

77. A similar picture emerges from the negotiations which led to the
signature, in 1884, of a treaty between the two States known as the Cruz-
Letona Convention, which for lack of ratification by Honduras never
came into force. The delimitation, in the sector now under consideration,
which would have resulted from the adoption of this treaty follows, so far
as relevant at the present stage of discussion, a line which was clearly
intended to represent the delegates’ understanding of the position of the
north-east boundary of the ejido of Citala. The records of the work of the
representatives of the Governments appointed for the delimitation of the
frontier show that they considered the documents produced on each side,
and noted that the documents concerning Citala were “more ancient” and
had “greater authority”. The Chamber is aware that by a subsequent
treaty (the Zelaya-Castellanos Convention, paragraph 33 above) the Par-
ties agreed that no legal effect was to be attached to the unratified Cruz-
Letona Convention; but what is relevant for present purposes is that in
1884, as in 1881, the shared view of the Parties was that the boundary in
this part of the disputed sector ran somewhere through the area where the
northern limit of the 1776 Citala title was generally supposed to be
located.

78. A further indication that the Parties, while not necessarily in agree-

60
408 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

ment as to the position of the boundary between Citala and Ocotepeque,
were agreed that that boundary defined the frontier between them, is
afforded by the republican title of San Andrés de Ocotepeque, to the north
of Citala, granted by Honduras in 1914, to be considered further below
(paragraph 85). According to Honduras’s own interpretation of this title, it
coincided, in the area with which the Chamber is concerned, with the
Ocotepeque title of 1818-1820, also to be examined below (paragraph 83),
save that the overlapping triangle C-C’-D on sketch-map No. A-1, which
Honduras claims was included in the 1818 title, was excluded from the
1914 title. For the present all that needs to be noted from the 1914 survey is
that the Honduran surveyors reported that the boundary marker of
Tepangäüisir, between those of Talquezalar and Piedra Menuda, and to the
south-west of the latter marker, “is today in Salvadorian territory” ; i.e., in
1914 the Honduran surveyors regarded the Citala lands to the south-west
of the Ocotepeque lands as part of El Salvador.

79. Yet again, in 1934-1935 tripartite negotiations between El Sal-
vador, Guatemala and Honduras were held for the purpose of fixing the
tripoint where the frontier of the three States met, following the decision
of the Arbitral Tribunal presided over by Chief Justice Charles
Evans Hughes in the frontier dispute between Guatemala and Honduras.
In the course of those negotiations, to be examined further below (para-
graph 99), the representatives of El Salvador put forward a proposal as to
the course of the frontier which included the stretch between Talquezalar
and the river Lempa. The line proposed was the line corresponding, in
EI Salvador’s corttention, to the north-eastern boundary of the title of
Citala of 1776. The representatives of Honduras explained that they were
not empowered to deal with the question of the frontier east of Talque-
zalar, but observed that “the line proposed by the delegates of El Salvador
varied only slightly from that suggested by Honduras”.

80. As already explained (paragraph 67 above), the Chamber does not
consider that the effect of the application of the principle of the uti possi-
detis juris in Spanish America was to freeze for all time the provincial
boundaries which, with the advent of independence, became the frontiers
between the new States. It was obviously open to those States to vary the
boundaries between them by agreement; and some forms of activity, or
inactivity, might amount to acquiescence in a boundary other than that of
1821. Even on the hypothesis that Honduras’s analysis of the legal effect,
under Spanish colonial law, of the grant of the Citala titulo ejidal is cor-
rect, so that from 1776 onward the provincial boundary remained to the
south-west of the land comprised in that title (and followed the line E-F-
G'-H-J-A), the conclusion does not follow that that is the course of the
international frontier today. The situation was susceptible of modifica-
tion by acquiescence in the lengthy intervening period; and the Chamber
finds that the conduct of Honduras from 1881 until 1972 may be regarded
as amounting to such acquiescence in a boundary corresponding to the

61
409 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

boundary between the Tepangiiisir lands granted to Citala and those of
Ocotepeque.

81. The disagreement between the Parties as to the course of the south-
ern boundary of the title thus becomes irrelevant, since it is in any event
not that boundary that defines the frontier. In order to complete the
Chamber’s task in this sector, however, there still remain two questions to
be settled. From point B’ to point C and from point D to point E on sketch-
map No. A-1 annexed the Parties agree on the interpretation of the Citala
title; but there remain, first, the question of the triangular area (C-C'-D on
sketch-map No. A-1 annexed) where, according to Honduras, the title of
Ocotepeque overlaps the boundary of Citala, and secondly the disagree-
ment between the Parties as to the interpretation of the Citala survey as
regards the north-western area (A-B-B’-H-J-A). On the first point, it is
necessary to define precisely the scope of the acquiescence of Honduras.
If Honduras were to be taken to have acquiesced in a boundary following
the northern limit of the Citala title as granted in 1776, then there is no
need to enquire what the effect might have been on that boundary of the
grant of the Ocotepeque title of 1818; but the Chamber does not consider
that Honduras’s position can be equated with acquiescence to that effect.
Honduras, in the Chamber’s view, acquiesced in a boundary correspond-
ing to the boundary, as it stood in 1821, between the lands of Ocotepeque
and Citala. Another way of defining its position, as seen by the Chamber,
is that Honduras in effect waived the point as to the possible appurte-
nance of the Tepangäüisir lands of Citala to the province of Comayagua in
1821, and thus treated them as having then appertained to El Salvador.

82. The Chamber has thus to resolve the question whether there was a
penetration of the Citala lands by the Ocotepeque survey of 1818, and if
so, what was the effect of this. The 1776 Citala survey, which was
expressed to relate to an area called the “montana de Tecpanguisir”, started
from a place “... gue es un serrito de piedra menuda, el que no tiene Nombre,
y se halla en vista del serro que nombran tecpanguisir ...” (“... which is a
small hill of small stones, with no name, in sight of the hill they call Tec-
panguisir ...”). The Parties agree in identifying this point with Piedra
Menuda, point D on sketch-map No. A-I. The survey party took a west-
north-west direction, and arrived at the “.. . quebrada que llaman de po-
mola” (the “... quebrada! called the Pomola...”) after measuring 54 cords
(2,241 metres). The distance on the maps between point D and point C —
the marker on the Pomola — is some 2,900 metres. The survey closed on
the starting point by arriving from a “... cerro que dizen llamarse el sapotal

! The Spanish word quebrada appears frequently in the 17th and 18th century titles,
and has been translated into English and French in various ways. The Chamber under-
stands it to refer to a small stream: the Diccionario de la Lengua Espanola of the Real
Academia Española gives, as a definition of the word as used in Spanish America,
“Arroyo o riachuelo que corre por una quiebra”. To avoid confusion, the Spanish word will
generally be used throughout the present Judgment.

62
410 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

que es aseranado, alto, y redondo .. .”(“...a hill which they say is called
El Sapotal, which is flat-topped, high and rounded ...”), the distance from
this hill to Piedra Menuda being 26 cords (1,079 metres); on the maps pro-
duced these two landmarks are however 3,500 metres apart. There is no
indication that the course of the 1776 survey ran through the hill of Tepan-
güisir, or that there was a boundary marker of that name. Such a boundary
marker is first mentioned in an 1817 survey of the lands of Ocotepeque.
This survey arrives at “the high crest of the Pomola hill”, and from there
runs south, “passing by the high rounded hill of Tepangiiisir, which is a
landmark of the ejidos of the village of Citala”, and continues “in a straight
line to the confluence of the quebrada Gualcho with the river Lempa”.

83. In 1820, following a survey in 1818 a title was granted to the com-
munity of Ocotepeque, in the province of Gracias a Dios, by the authori-
ties of that province, over land lying to the north of the Citala lands. The
relevant passage of the 1818 survey record reads as follows:

“.,. dejando la quebrada de Pomola se buscé para el Serro de Tepangui-
sir adonde se llegé con sesenta y una Cuerdas y se abivé el mojon anti-
guo poniendole mas piedras y otra Cruz y cambiando el rumbo se siguio
al oriente y con sesenta y ocho Cuerdas se lleg6 a un serrillo que llaman
de Piedra menuda y en efecto tiene bastante alli estaban todos los Justi-
cias y principales del Pueblo de Citala, con sus titulos y haviendo ense-
nado un mojon que alli estava dixeron los de citala ser el que divide sus
tierras y las de Ocotepeque .. .”

[Translation]

“... leaving the quebrada de Pomola the hill of Tepanguisir was
looked for, and was reached after 61 cords, and the old landmark was
restored, with additional stones and a new cross, and changing direc-
tion we proceeded to the east and with 68 cords we came to a small
hill which they call Piedra menuda [small stone] where there are
indeed a good many such, and here were all the justices and principal
men of the community of Citala, with their titles, and when a land-
mark at this place was indicated those of Citala said that that is the
one which divides their lands from those of Ocotepeque .. .”

84. In Honduras’s contention, the 1817 Tepangüisir marker and the
1818 “hill of Tepanguisir” is the point marked C’ on sketch-map No. A-I,
the “Piedra Menuda” being the same as the 1776 landmark of that name,
i.e., at point D on that map. It does not however seem to be possible that
this can be the “hill of Tecpanguisir” mentioned in the 1776 survey, at least
assuming the Piedra Menuda to have been correctly identified. The 1776
record calls the Tepangüisir hill a “cerro” and the Piedra Menuda a
“cerrito”; but the maps show point D (Piedra Menuda) as an elevation of

63
411 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

over 1,500 metres, and point C’ as around 1,400 metres, surrounded, and
almost blocked from sight from Piedra Menuda, by markedly higher hills.
Furthermore, there seems some uncertainty as to its exact position in
relation to the Piedra Menuda and Talquezalar markers: on the maps
produced to the Chamber it is 2,500 metres from Talquezalar and
2,350 metres from Piedra Menuda; the Honduran geographer José
Maria Bustamante in 1890 however gave these distances as 1,300 and
1,912 metres respectively. The same distances were given in the report
made the same year by the civil engineer A. W. Cole, together with com-
pass bearings. Of these distances and bearings, only that defining the rela-
tionship between Piedra Menuda and Tepangiiisir are consistent with
the placing of Tepangüisir at point C’; the other figures given are quite
irreconcilable with the position now identified with the Talquezalar
marker, or with the further course of the line westward. This discrepancy
must cast doubt on the position of the “hill of Tepanguisir”.

85. The 1914 Honduran republican title of Ocotepeque adopts this one
consistent distance and bearing among those given by Cole in 1890. In
1914 the surveyors, having arrived at Piedra Menuda (point D on sketch-
map No. A-1 annexed), recorded that

“En esta linea se ha hecho abstracciôn del mojôn de Tepangiiicir en
virtud de quedar hoy en territorio Salvadoreño; pero se halla con
respecto a Piedra Menuda al Sur sesenta y tres grados treinta y tres
minutos Oeste (S. 63° 33’ O) y 4 una distancia de mil novecientos dos
metros.”

[Translation]

“On this line, we have disregarded the Tepangüicir boundary
marker, since it is today in Salvadorian territory; but we can say that
it is situate S 63°33’ W from Piedra Menuda, at a distance of
1,902 metres.”

86. At the time of the negotiations in 1935 for the establishment of the
El Salvador/Guatemala/Honduras tripoint, a map was drawn up by the
surveyor Sidney H. Birdseye (see sketch-maps Nos. A-2 and A-3 annexed)
and signed as approved by the representatives of the three States on the
Demarcation Commission. This map shows the hill in question as “Peña
de Tepanguisir”, marked with a symbol which the legend of the map
explains as used for “Cerros y mojones”: “hills and boundary markers”. It
is also to be noted that an annotation on the map records that
“(Hond.) (El Salv.)...indican aceptaciôn de nombres por el pais respectivo
cuando hay controversia en la designacion .. .” (“(Hond.) (EI Salv.) . .. indi-
cate acceptance of names by the country referred to, when there is con-
troversy as to such designation . . .”). No such indication appears at

64
$9

 

SKETCH-MAP No. A-2

First Sector — Pomola:
The Birdseye Map

Proposed boundary

 

L ____ Watercourses

 

mm... Water partings

 

 

The original map was produced by Mr. Birdseye in
1934 for the 3-nation Special Commission. This is a
reproduction of part of the 2.5 times reduced version
presented as Honduras Map !.3. The solid line joining
Cerro Montecristo and the Rio Pomola represents the
boundary agreed between El Salvador and Honduras
(inthe case of El Salvador, ad referendum) at the meet-
ing of the Commission in 1934.

 

0 5KM

 

 

CROQUIS N° A-2

Premier secteur — Pomola:
la carte de M. Birdseye

————— Frontière proposée

Cours d'eau

 

=: Lignes de partage des eaux

 

 

La carte initiale a été établie par M. Birdseye en 1934
pour la commission spéciale constituée entre les trois
pays. Il s'agit ici d'une reproduction partielle de la
version réduite deux fois et demie présentée par le
Honduras comme carte 1.3. Le trait plein entre le Cerro
de Montecristo et le Rio Pomola représente la frontière
ayant fait l'objet d'un accord entre El Salvador et le
Honduras (dans le cas d'El Salvador ad referendum)
lors de la réunion de la commission en 1934.

civ

(LNAWDdNL) (SVUNGNOH /YOGVA TVS 14) ILNdSIA
99

 

SKETCH-MAP No. A-3
First Sector — Interpretation

 

 

of Birdseye Map

mm Proposed boundary
Watercourses
| = __————: Water partings

 

This is a simplified version of sketch-map No. A-2 to
show more clearly the drainage pattern and water
partings in the area. The boundary accepted, ad ref-
erendum, in 1934 follows the water parting between
Cerro Montecristo and the confluence of the quebrada
Pomola and quebrada Cipresales.

 

0 5KM

 

 

CROQUIS N° A-3
Premier secteur — Interprétation
de ia carte de M. Birdseye
_ Frontière proposée
Cours d'eau
_—_————: Lignes de partage des eaux

 

 

 

li s'agit d'une version simplifiée du croquis n° A-2 in-
diquant plus clairement le réseau hydrographique et
le partage des eaux dans la région. La frontière ac-
ceptée ad referendum en 1934 suit la ligne de partage
des eaux entre le Cerro de Montecristo et le confluent
des quebradas de Pomola et de Cipresales.

CIP

(LNIWDANL) (SVYNGNOH/AYOGVATYS 13) ALNASIAG
414 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Tepangilisir, from which it may be deduced that both States accepted the
identification of the Tepangüisir hill with point C’. Indeed, both sides
have argued their cases before the Chamber on that basis, and on the basis
that the Talquezalar and Piedra Menuda markers are at C and D on
sketch-map No. A-1.

87. Honduras does not deduce from its interpretation of the Ocote-
peque title that the triangular area, which it contends was included in that
title, was not included in the Citala title; it accepts, as already noted, the
northern boundary of that title as presented by El Salvador. It rather
asserts that the Ocotepeque title “penetrates” the Citala lands as far as the
hill of Tepangüisir, “to the south of the limits drawn by the Citala title of
1776”. El Salvador does not accept that any such overlap occurred, but
contends that the boundaries of the Ocotepeque lands coincided with
those of Tepangiiisir, and was in any case irrelevant in view of the terms of
the later, republican, title of San Andrés de Ocotepeque (see paragraph 78
above).

88. In the view of Honduras, this overlap would have been without
importance, because it contends that the triangular area was in any event
part of the jurisdiction of Gracias a Dios, as indicated in the Citala title
itself. It suggests further that the existence of the overlap confirms the
appurtenance of the lands referred to in the Citala title to the province of
Gracias a Dios, implying that since if the Citala lands had been in the
neighbouring province, such an encroachment would have required spe-
cial authorization like that given to the judge of Chalatenango in 1776
(paragraph 81 above). Even on the basis, however, that both titles were in
Gracias a Dios, the Chamber does not consider that such an overlapping,
involving a derogation from a previous grant to an Indian community,
would have been consciously made. It appears to the Chamber that, what-
ever the legal powers of the authorities empowered to grant ejidos, in prac-
tical terms the system of surveys, with convocation of the inhabitants of
neighbouring villages, was designed to prevent inclusion in the lands sur-
veyed and to be granted to one community, of any part of the lands
already surveyed and granted to another. The 1818 title of Ocotepeque
gives no hint that there was any intention to penetrate the Tepangüisir
lands; on the contrary, the Indians of Citala had been summoned and
were present to indicate their boundaries (see paragraph 83 above). This,
in the Chamber’s view, also militates against the conclusion that an over-
lap came about by mistake, which should only be accepted if there is no
doubt that the two titles are not compatible.

89. The text of the documents produced by the Parties does not appear
to the Chamber to bear out the theory of a “penetration” of the Citala title.
It is clear from the 1776 survey (quoted in paragraph 91 below) that the
quebrada de Pomola was a limit of the Citala lands; yet the 1817 survey of
the lands of Ocotepeque does not mention the quebrada, but only a Pom-

67
415 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

ola hill, before reaching “the high rounded hill of Tepangiiisir, which is the
boundary marker of the ejidos of the village of Citala” (emphasis added).
The 1818 survey mentions the quebrada, not the hill of Pomola, and then
the hill of Tepangiiisir; the representatives of Citala are not mentioned as
present until the point called Piedra Menuda. They there drew attention to
a boundary marker “which divides their lands from those of Ocotepeque”,
and followed the surveyor to check that the survey did not prejudice them
in any way, but there is no indication that they had similarly verified the
status of Tepangüisir as a boundary point, and its position. In short, the
geographical identification of the Tepangiiisir hill or Tepangiiisir marker
is dubious.

90. In 1914, when the Ocotepeque title was re-issued (paragraph 78
above), the Honduran surveyors, presumably following — to this extent
only — the 1890 Cole survey, considered that the boundary marker
referred to as “Tepanguisir hill” in 1818 was at point C’ on sketch-map
No. A-1, and at the time of the tripartite negotiations of 1935, this was
recognized by both sides. This however does not persuade the Chamber to
accept that the identification in 1890 of the “Tepanguisir hill” was correct.
The identification of the various geographical locations referred to in the
survey records of 1776, 1817 and 1818 cannot, it seems to the Chamber, be
achieved with sufficient certainty to demonstrate an overlap between
Ocotepeque and Citala. It follows that the boundary line between points
B’ and E onsketch-map No. A-! annexed, which both Parties recognize as
to follow the north-eastern boundary of the Citala title, should follow
the line B-B’-C-D, and should not diverge to the south to pass through
point C’.

*

91. As regards the position of the boundary of the Citala title, the main
disagreement between the Parties concerns the area to the west of point B’
on sketch-map No. A-1. The dispute arises out of the following passage in
the survey record of the 1776 title of Citala:

“.. y al mencionado rumbo desde dicho serrillo se continuo caminando
hasta vajar à la quebrada que llaman de Pomola y à ella se llegé con
cinquenta y cuatro cuerdas, donde para maior claridad de esta medida
mande poner Un montôn de piedras por señal y mojon, y mudando de
rumbo y tirando para el Oeste aguas arriva de dicha quebrada de
Pomola por entro de una cañada honda de precipicios se tantearon à ojo
por la asperidad de la montaña quarenta cuerdas hasta la cavesera de
Pomola, en donde se deja esta medida para proseguirla el dia de
manana por ser las seis horas de la tarde... en prosecucion de la Medida
en que estoy entendiendo ... mande à los medidores tendiesen la cuerda
lo que con efecto hicieron en este paraje que es la cavesera de Pomola

68
416 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

donde el dia de ayer se suspendié esta dicha medida, desde donde al
rumbo del sudueste, llevando 4 la Derecha tierras realengas, y à la
ysquierda las que se Van midiendo, se camino à dicho rumbo por la junta
de la quebrada que nombran de Taguilapa, y aguas abajo de ella se
continuo por entre la espesura de la montana, dando à ojo por lo yntran-
sitable quarenta cuerdas hasta Un paraje que Haman de las Cruzes ...”

[Translation]

“.,. and we continued climbing down the hill in question, heading in
the direction stated, until we reached the quebrada called Pomola.
Up to that point we counted 54 cords and, in order to make for greater
clarity in the measurements, I had a large heap of stones set up to
serve as boundary marker and, changing direction so as to head west
and following the quebrada de Pomola upstream through a deep
gully formed by precipices, we estimated visually, on account of the
ruggedness of the terrain, 40 cords up to the source of the Pomola. We
thus completed our work for today, to be resumed tomorrow, since it
was 6 in the afternoon . . . continuing the survey with which I am
charged ... I asked the surveyors to stretch out the cord, which they
did, at the source of the Pomola, where we had left off the survey
yesterday, and from there, heading south-west, and having on our
right-hand side crown lands /tierras realengas]and on the left side the
ones we are measuring, we walked in the said direction along the con-
fluence of the quebrada called Taguilapa, and continued down-
stream through the thick vegetation covering the mountain, esti-
mating by eye on account of the impracticable nature of the
terrain, 40 cords up to a place called Las Cruces...”

The two interpretations of this passage in geographical terms are illus-
trated on sketch-map No. A-1 annexed: El Salvador contends that the
boundary follows the line C-B’-B-J-H, and Honduras the line C-B’-H’-H.

92. The first objection of Honduras to the interpretation by El Salvador
is that the point identified by El Salvador as the “cavesera [or cabecera] del
Pomola” (point B on sketch-map No. A-1 annexed) cannot be right,
because it lies not to the west, as indicated in the survey, of the previous
marker (point C on the sketch-map), but to the north-west, and because
that point is more than 4,000 metres in a straight line from the previous
marker, which is far more than the “40 cords” (about 1,660 metres)
referred to in the survey. So far as this objection is concerned, El Salvador
contends that on setting out upstream along the quebrada de Pomola, the
surveyor began moving to the west, and recorded that direction, but then
had to follow the undulations of the stream. The Chamber notes that while
the quebrada identified by El Salvador as the guebrada de Pomola runs
generally north-west to south-east, that selected by Honduras (indicated
on El Salvador’s maps as the quebrada Cipresales) runs, in its relevant
portion, generally south-west to north-east, so that while neither corre-
sponds precisely to the western direction of the survey as recorded in the

69
417 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

1776 title, the explanation of the discrepancy of direction offered by
El Salvador applies equally well to both guebradas. So far as can be dis-
cerned from the contour indications on the maps produced, either could
fit the description in the survey record of passing through “a deep gully
formed by precipices”.

93. Secondly, Honduras points out that the direction of the survey from
the “source of the Pomola” was to the south-west, whereas the course of
El Salvador’s line from what it identifies as the source of the Pomola
(point B on sketch-map No. A-1) was to the south. El Salvador retorts that
the latter objection could also be made to the Honduran version of the line
from the “cabecera del Pomola” (point H' on sketch-map No. A-1) to the
next marker point (point H on the sketch-map), but on inspection of the
maps, this does not appear to the Chamber to be so. On the contrary, it is
this consideration which entitles a choice to be made, in the view of the
Chamber, between the two competing identifications of the “cabecera del
Pomola”. In the interpretation of El Salvador, the line from the source of
the Pomola to what is marked on its map as the “La Chicotera gorge” (line
B-J on sketch-map No. A-1 annexed) — which apparently, in El Sal-
vador’s contention, corresponds to, or leads to, the “quebrada called
Taguilapa” — runs at only 5 degrees west of due south. On Honduras’s
interpretation the line from the “cabecera del Pomola” to the “quebrada de
Taguilapa” (line H’-H on sketch-map No. A-1) runs for most of its course
some 55 degrees west of south, only turning to a more southward orienta-
tion for the last 1,000 metres or so of its course. Honduras has also drawn
attention to a contemporary scaled plan of the area of the Citala title sur-
veyed in 1776; neither the area identified by Honduras as the Citala lands
nor that so identified by El Salvador coincides to a really satisfactory
degree with this 1776 plan, but the shape of El Salvador’s version of the
surveyed lands departs far more radically from the sketch-map than does
Honduras’s version.

94. The Chamber, for all the above reasons, concludes that on this
point the Honduran interpretation of the 1776 survey-record is to be
preferred, and therefore that, prima facie, in 1821 the uti possidetis line
west of Talquelazar was as indicated on sketch-map No. A-1 annexed by
the line C-B'-H'-H. However in order to complete the international fron-
tier in this sector, the Chamber has still to consider the area to the west
of that line.

70
418 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

95. As will be apparent from sketch-map No. A-1 annexed, the lands
included in the 1776 Citala title do not extend, even in the interpretation of
El Salvador of that title, so far west as the international tripoint from
which the first sector of the disputed frontier runs. From the terms of the
1776 title itself, it is clear that the land to the west of the line from the
“cabecera del Pomola” to the place called “Las Cruzes” was tierras realen-
gas, since the survey states that the land to the right of the surveying party,
as they moved south-west, was such land (see paragraph 91 above); and
Honduras observes that since the survey was being effected, according to
the record of it, in the province of Gracias a Dios, these must have been
tierras realengas of that province, and consequently now part of Hondu-
ras. El Salvador does not, as it does in other sectors of the frontier, base
any claim to this area on its status as tierras realengas. The absence of any
justification in the 1776 Citala title for El Salvador’s claim to this area is
recognized by El Salvador, which claims that “this triangular area forms
part of the forestry reserve of El Salvador and is inhabited by citizens of
El Salvador...”. El Salvador however claims this area on the basis that, by
Article 26 of the General Peace Treaty of 1980, the Joint Frontier Commis-
sion, and consequently the Chamber (see paragraphs 47 ff. above), should
“take into account other evidence and arguments of a legal, historical,
human or any other kind, brought before it by the Parties and admitted
under international law”. In its Reply El Salvador lists a number of vil-
lages or hamlets belonging to the municipality of Citala which fall within
the disputed area, and has produced some material relating to rural
schools in these places, but of these only the Hacienda de Montecristo
(marked south-west of point A on sketch-map No. A-1) lies in the tierras
realengas and not in the area covered by the Citala title.

96. No evidence has however been adduced that the Hacienda de
Montecristo, or more generally this area, or its inhabitants, have been
under the administration of the municipality of Citala. It has been stated
by counsel for El Salvador that the Hacienda de Montecristo was donated
to the Government of El Saivador by its former owners, to be used as a
forestry reserve. The only evidence of effectivités to which attention has
been drawn, and which El Salvador apparently regards as sufficient,
and as applicable to this area, is a report by a Honduran Ambassador,
H.E. Mr. Max Velasques Diaz, dated October 1988, entitled “Observa-
tions sur les chapitres 2 et 7 du mémoire d’El Salvador”; in this report the
Ambassador states that the lands of the disputed area of Tepangüisir
“form part of the property of the inhabitants of the municipality of
San Francisco de Citala in El Salvador”; the report however continues:
“but the right to them belongs to the Republic of Honduras . . .”. The
report is, it is suggested, a recognition by Honduras of the existence of
effectivités in the form of occupation and possession of the lands by citi-

71
419 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

zens of El Salvador. The Chamber cannot however regard this as suffi-
cient; to constitute an effectivitérelevant to the delimitation of the frontier,
what would be required is, at least, some recognition or evidence of the
effective administration of the municipality of Citala in the area, which
has been asserted but not proved. Nor has any evidence been offered to
show the extent of the Hacienda de Montecristo, or other Salvadorian
interests in the area, so as to justify the line claimed rather than any other
line connecting the international tripoint with the limits of the 1776 Citala
title.

97. Ei Salvador has drawn attention to a provision in the Constitution
of Honduras whereby land within 40 kilometres of the Honduran frontier
can only be acquired or possessed by native Hondurans, on which it bases
two arguments. First, it asserts that the ownership of land by Salvadorian
nationals in the disputed area less than 40 kilometres from the line which
Honduras asserts to be the frontier is in itself sufficient to show that the
disputed area is not part of Honduras, and therefore part of El Salvador.
The Chamber cannot accept this contention. At the very least, some recog-
nition on the part of Honduras of the ownership of the land by citizens of
El Salvador would have to be shown; but there is no evidence of this
beyond the Ambassador’s report of October 1988, which is in too general
terms. El Salvador argues that

“the existence of even a few Salvadorian landowners in a disputed
sector claimed by Honduras produces a strong argument of a human
nature for not delimiting the boundary in such a way that that land
becomes part of the Republic of Honduras”.

The effect of the Chamber’s Judgment will however not be that certain
areas will “become” part of Honduras; the Chamber’s task is to declare
what areas are, and what are not, already part of the one State and the
other. If Salvadorians have settled in areas of Honduras, neither that fact,
nor the consequences of the application of Honduran law to their proper-
ties, can affect the matter. Furthermore, counsel for Honduras has indi-
cated to the Chamber that the Honduran constitutional provision referred
to could not be applied retroactively to dispossess Salvadorian land-
owners.

98. In the Honduran Reply, attention has been drawn to the granting
by Honduras of a number of republican titles extending to the south of the
line claimed by El Salvador between the tripoint of Montecristo and the
headwaters of the Pomola: the titles of Montecristo (1886), Malcotal
(1882) and Tontolar (1845), the extent of which, as interpreted by Hondu-
ras, is illustrated on sketch-map No. A-4 annexed. These are relied on by
Honduras as showing that the area in question which, according to the

72
14°25'
N

420

89°20!

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

89°15 W

 

hoe 7 ne

Cerro

Mont
Cristo DA

MALCOTAL

N

 

D. 9

œ
a
£
ü

aa

    
   

TONTOLAR

 

Cerro : .
Piedra Menuda © .

Citala
5 10KM

 

 

 

 

 

89°20'

73

89°15'

 

 

SKETCH-MAP No. A-4

First Sector — Honduran Republican Titles
{as plotted by Honduras)

—-—- Agreed international boundaries
nn. Montecristo 1886 title

San Andrés de Ocotepeque 1914 title
. Malcotal 1882 title
—— —— Tontolar 1845 title

 

 

 

14°2
421 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Citala title, was in 1776 tierras realengas of the province of Gracias a Dios,
was treated as Honduran territory after independence. Neither the fact of
the granting of these titles by Honduras nor their extent as indicated on the
map annexed to the Honduran Reply, has been challenged by El Sal-
vador.

99. Reference has already been made above (paragraph 79) to the
negotiations held between El Salvador, Guatemala and Honduras in
1934-1935 for the purpose of fixing the tripoint where their frontiers meet.
In the course of the negotiations, both El Salvador and Honduras ad-
vanced claims as to the position of their frontier running eastwards from
the agreed tripoint. Eventually agreement was reached on a frontier line
lying between the lines asserted by the Parties, though the agreement by
the representatives of El Salvador was only ad referendum, since they did
not consider that they were empowered to agree to it on behalf of the
Government of El Salvador. In the official records of the negotiations,
this line, which is indicated on sketch-maps Nos. A-2 and A-3 annexed,
was described as follows:

“Las Delegaciones de El Salvador y Honduras convinieron en la
siguiente secciôn de linea fronteriza entre sus respectivos Paises, al Este
del trifinio : de la cima del Cerro Montecristo a lo largo de la divisoria de
las aguas de los rios Frio o Sesecapa y del Rosario, hasta la conjuncion
de esta divisoria con la divisoria de las aguas de la cuenca de la Que-
brada de Pomola; de aqui en direccion general hacia el Noreste, a lo
largo de la divisoria de la cuenca de la Quebrada de Pomola, hasta la
conjuncion de dicha divisoria con la divisoria de las aguas entre la
Quebrada de Cipresales y las Quebradas del Cedrôn, Pena Dorada y
Pomola propiamente dicha; de este punto, a lo largo de la divisoria de
aguas ultimamenie mencionada, hasta la confluencia de las lineas
medias de las Quebradas de Cipresales y de Pomola; de éste, aguas
abajo por la linea media de la Quebrada de Pomola, hasta el punto de
dicha linea media, mas prôximo al mojén de Pomola en El Talquezalar;
y de este punto en linea recta hasta dicho mojon.”

[Translation]

“The delegations of El Salvador and Honduras have agreed on the
following section of the frontier line between their two respective
countries to the east of the tripoint: from the top of the Montecristo
mountain along the watershed between the rivers Frio or Sesecapa
and Del Rosario as far as the junction of this watershed with the
watershed of the basin of the quebrada de Pomola; thereafter in a
north-easterly direction along the watershed of the basin of the que-
brada de Pomola until the junction of this watershed with the
watershed between the guebrada de Cipresales and the quebradas
del Cedron, Pefia Dorada and Pomola proper; from that point, along
the last-named watershed as far as the intersection of the centre-lines
of the quebradas of Cipresales and Pomola; thereafter, downstream

74
422 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

along the centre-line of the quebrada de Pomola, until the point on
that centre-line which is closest to the boundary marker of Pomola at
El Talquezalar; and from that point in a straight line as far as that
marker.”

100. So far as the Chamber is informed, while the Government of
El Salvador did not ratify the terms which had been agreed ad referendum
by its representatives, neither did it denounce them; and Honduras gave
no indication that it regarded the consent given by its representatives as
retracted on the grounds of non-endorsement by El Salvador of the settle-
ment. The matter remained in abeyance at least until 1972. During the
discussion of 1985, Honduras proposed the adoption of the line agreed
ad referendum in 1934 between Cerro Montecristo and Talquezalar,
coupled with a particular line between Talquezalar and the Cerro Zapo-
tal; El Salvador had no difficulty in accepting the first line, but rejected
the second.

101. Inthe circumstances, the Chamber considers that it may adopt the
1935 line, taking account primarily of the fact that the line for the most
part follows the watersheds, which provide a clear and unambiguous
boundary. As the Chamber has stated (paragraph 46 above) the suitability
of topographical features to provide a readily identifiable and convenient
boundary is a material aspect where no conclusion unambiguously point-
ing to another boundary emerges from the documentary material. The line
also leaves to Honduras the areas comprised in the Honduran repub-
lican titles referred to in paragraph 98 above, and leaves to El Salvador the
Hacienda de Montecristo. It is however also material that the line was
agreed — if only ad referendum — in 1934, probably in view of its practical
merits, and the provisional agreement was so long left unchallenged.

102. In this first sector the Chamber has finally to deal with the ma-
terial put forward by Honduras in its Reply concerning settlement of Hon-
duran nationals in the disputed areas and the exercise there by Honduran
authorities of judicial and other functions (paragraph 60 above). In this
sector the evidence offered, apart from some 19th century minor criminal
procedures, which appear to the Chamber to be without significance in
view of the Honduran acquiescence in the Citala/Ocotepeque limit as the
boundary, consists of material relating to the administration of rural
schools at El Peñasco, La Laguna, Montecristo, San Rafael and El Vol-
can, and dating from the period 1952-1969; registration of births in places
called Los Planes, La Montanita, Talquezalar, La Laguna, Zapotal, Ton-
tolar and Malcotal (1926 to 1975), and baptismal records back to 1791 in
the parish of San José, Ocotepeque, relating to births in La Cuestona,
Talquezalar, La Ermita, Los Planes, El Peñasco, and some isolated
records of other places. Even assuming that all these localities fall on the
El Salvador side of the line of the boundary indicated in this Judgment,

75
423 DISPUTE (EL SALVADOR/HONDURAS) (SUDGMENT)

which the Chamber is unable to determine without specific map indica-
tions, this material does not appear sufficient by way of effectivités to be
capable of affecting the decision.

103. The conclusion at which the Chamber arrives in respect of the first
disputed sector of the land frontier is as follows. It begins at the tripoint
with Guatemala, the “point known as El Trifinio on the summit of
the Cerro Montecristo”, indicated as point A on Map No. I! annexed.
The co-ordinates of this point are given by the Parties as follows:
Honduras: 14° 25’ 20” N, 89° 21’ 28” W; El Salvador: 14° 25’ 10.784” N,
89° 21’ 21.568” W. As explained in paragraph 68 above, the discrepancy
results solely from the choice of datum; the co-ordinates to be used in this
Judgment are derived from the maps used to illustrate the Judgment (sup-
plied by the United States Defense Mapping Agency: see below), and are
for this point: 14° 25’ 10” N, 89° 21’ 20” W. From this point, the frontier
between El Salvador and Honduras runs in a generally easterly direction,
following the direct line of watersheds, in accordance with the agreement
reached in 1935, and accepted ad referendum by the representatives of
El Salvador, namely the line drawn on the aerial survey map produced by
the surveyor Sidney H. Birdseye, signed by him at Chiquimula, Guat-
emala, in June 1935, and approved by the delegations of the three States
engaged in the Chiquimula negotiations (see sketch-maps Nos. A-2 and
A-3). In accordance with the 1935 agreement (paragraph 99 above), the
frontier runs “along the watershed between the rivers Frio or Sesecapa
and Del Rosario as far as the junction of this watershed with the
watershed of the basin of the guebrada de Pomola” (point B on Map No. |
annexed); “thereafter in a north-easterly direction along the watershed of
the basin of the quebrada de Pomola until the junction of this watershed
with the watershed between the guebrada de Cipresales and the quebradas
del Cedrôn, Peña Dorada and Pomola proper” (point C on Map No. I
annexed); “from that point, along the last-named watershed as far as the
intersection of the centre-lines of the quebradas of Cipresales and
Pomola” (point D on Map No. I annexed); “thereafter, downstream along
the centre-line of the guebrada de Pomola, until the point on that centre-
line which is closest to the boundary marker of Pomola at El Talquezalar;
and from that point in a straight line as far as that marker” (point E on
Map No. I annexed). From the boundary marker of El Talquezalar, the
frontier continues in a straight line in a south-easterly direction to the
boundary marker of the Cerro Piedra Menuda (point F), and thence in a
straight line to the boundary marker of the Cerro Zapotal (point G). For
the purposes of illustration, the line is indicated on Map No. I annexed,
which is composed of the following sheets of the United States of America

' A copy of the maps annexed to the Judgment will be found in a pocket at the end of
this fascicle or inside the back cover of the volume of 1.C.J. Reports 1992. [Note by the
Registry.]

76
424 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Defense Mapping Agency | : 50,000 maps, supplied to the Chamber by the
courtesy of the United States Government:

Series E752 Sheet 2359 IT Edition 2- DMA
Series E754 Sheet 2359 ITI Edition 1-DMA.

The Chamber notes that concrete boundary markers were erected on the
Cerro Piedra Menuda and the Cerro Zapotal for the purposes of the 1935
aerial survey, and that the co-ordinates of the Cerro Zapotal are agreed by
both Parties to be 14° 23’ 26” N and 89° 14’ 43” W, which also correspond
to the co-ordinates derived from the United States Defense Mapping
Agency maps annexed to the Judgment.

+ * x

SECOND SECTOR OF THE LAND BOUNDARY

104. The second disputed sector of the land boundary lies between the
Pena de Cayaguanca, the most easterly point of the second agreed sec-
tion of the frontier (point A on sketch-map No. B-1 annexed), and the
confluence of the stream of Chiquita or Oscura with the river Sumpul, the
most westerly point of the third agreed section (point E on sketch-
map No. B-1 annexed). That sketch-map shows the area in dispute, as
defined by the divergent claims of the Parties as to the position of the fron-
tier: Honduras claims that the boundary should run in a straight line from
point A to point E on the map, while El Salvador claims that it should
follow the course A-D’-D-E. Honduras bases its claim principally on a
titulo of 1742, that of Jupula. El Salvador, while referring also to 17th cen-
tury records, relies principally on a Salvadorian republican title granted
shortly after independence: it has been referred to as that of Dulce Nom-
bre de la Palma, though the lands to which it applies were called Rio Chi-
quito and Sesesmiles, and were granted in 1833 to the community of
La Palma in the Republic of El Salvador on the basis of a survey effected
in 1829. In the contention of Honduras, its rights on the basis of the ufi pos-
sidetis juris of 1821, based on the 1742 Jupula title, extend to the whole of
the area in dispute. El Salvador concedes that the title of Dulce Nombre
de la Palma does not extend to the whole of the area: it claims that the
boundary of the title, in the relevant area, followed the line A-B-C-D-E on
sketch-map No. B-1, thus excluding a narrow triangular strip of land,
between that line and the line A-D’-D-E, which EI Salvador originally
characterized as tierras realengas, but claimed at the hearings solely on the
basis of Salvadorian effectivités in the area. This claim will be examined in
due course; it will first be convenient to examine the main titles relied on
by the Parties in chronological order, reserving for the present the ques-
tion of the weight to be attached to a republican title of 1829-1833 for pur-
poses of the uti possidetis juris of 1821 (see paragraph 56 above).

77
14°25'

14°20!

425

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

89°10" 89°05'W

 

 

 

N

 

 

 

 

78

 

| RO B. x
NV. a. À . wre
Q. de Poy @n ~
1 _ .
‘ — ~ … *
e aS ose
>
Z Y
0 5 KM
EE
L
89°10' 89°05'
SKETCH-MAP No. B-1
Second Sector — Disputed Area
eee Agreed boundary
senennencrens El Salvador claimed boundary
_———— Honduras claimed boundary
+++ +++. Other claims mentioned in Judgment
© Endpoint of disputed sector

 

 

 

14°25"

14°20'
426 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

105. The title of 1742, relied upon by Honduras, was issued in the con-
text of the long-standing dispute, already referred to (paragraph 70 above)
between the Indians of Ocotepeque in the province of Gracias a Dios, and
those of Citala, in the province of San Salvador. Application was made to
the Juez Privativo del Real Derecho de Tierras of the Audiencia of Guat-
emala, who designated a Juez Subdelegado from each of the two provinces
concerned to summon the two communities and to endeavour to settle the
dispute. The principal outcome, as recorded in the title, was the confirma-
tion and agreement of the boundaries of the lands of Jupula, over which
the Indians of Ocotepeque claimed to have rights, which were attributed
to the Indians of Citala. These lands lie to the south-west of the area now
in dispute, and on the El Salvador side of the second agreed section of the
international frontier, as indicated on Map B.6.3 to the Honduran Memo-
rial; no question therefore arises for the Chamber so far as they are con-
cerned. It was however recorded that the inhabitants of Ocotepeque,
having recognized the entitlement of the inhabitants of Citala to the land
surveyed, also made the following request:

“.. solo suplican se les deje libre una montaña llamada Cayaguanca
que esta arriba del rio de Jupula que es realenga y tienen cultivada los
naturales del barrio del Senor San Sebastian del dicho su pueblo con las
que quedan contentos y recompensados por las de Jupula.. .”

[Translation]

“.., they merely request that there be left free for them a mountain
called Cayaguanca which is above the Jupula river, which is crown
land, and which the natives of the quarter of San Sebastian of the said
town have cultivated, with which they would consider themselves
satisfied and compensated for those of Jupula...”

106. A further indication of the location of the “mountain called Caya-
guanca which is above the Jupula river” is provided by the following pas-
sage in the title: the landmarks indicating the division between Citala
lands and Ocotepeque lands were surveyed

“.. hasta que se llegé al pie de un peñasco blanco que esta en la cumbre
de un cerro muy alto en donde se refrendé montôn de piedras que se
hallo en el titulo mencionado en cuyo paraje los naturales del pueblo de
Ocotepeque dijeron que la montaña que tenian pedida como consta de
estos autos era la que corria de este mojon ultimo para el Oriente que
llamen ‘Cayaguanca’ que es la que cultivan los de Ocotepeque y que
dejandoles esta montana quedan contentos ...”

[Translation]

“.. until reaching the foot of a white rock which is on the summit of a
very high hill, where it was confirmed that there was a pile of stones
mentioned in the said title-deed, at which place the natives of the
town of Ocotepeque said that the mountain they had asked for, as is

79
427 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

herein recorded, was the one which ran from this landmark to the
east, called Cayaguanca, which is the one the people of Ocotepeque
cultivate, and that if this mountain were left to them they would be
satisfied...”

The two land judges in 1742 recorded further that

“... mandamos a los de Ocotepeque usen de la dicha montana...”
[Translation]

“... we command the people of Ocotepeque to make use of the said
mountain...”

107. On this basis, Honduras claims pursuant to the wfi possidetis juris
of 1821, that the “mountain of Cayaguanca” must fall within Honduras;
and it identifies the whole area in dispute in this sector, and further land to
the north-west, with the “mountain of Cayaguanca”. It therefore claims
that the frontier should follow the line A-E indicated on sketch-map
No. B-1 annexed hereto. It is conceded that the 1742 Jupula title gives no
indication of the boundaries of the mountain, other than that it lay to the
east of the boundary marker described in the extract from the title set out
above; both Parties accept that that boundary marker corresponds to the
point now known as the Peña de Cayaguanca, the point from which the
boundary in this second disputed sector will run. Honduras suggests that
the limits of the mountain of Cayaguanca were well known to those con-
cerned in 1742, and argues that the line it puts forward “is in conformity
with a reasonable interpretation of an imprecise title”, and “in harmony
with the text and context”; it also states that this is the line which it has
always claimed to be the boundary between the two Republics.

108. Independently of the problem of ascertaining the precise location
and extent of the “mountain of Cayaguanca”, a number of objections of
substance have been made by El Salvador to the reliance of Honduras on
the Jupula title. Honduras claims that by virtue of the 1742 proceedings,
the community of Ocotepeque acquired rights over the mountain of Caya-
guanca which was tierras realengas. El Salvador claims that on the con-
trary the provision for the use of the mountain by the community of
Ocotepeque was not a grant of a formal title, but merely a permission to
use the land, did not constitute an element of the operative part of the
deed, and did not comply with contemporary legal requirements. In the
view of the Chamber, however, it is not necessary for it to go into the ques-
tion of the precise legal effect, under Spanish colonial law, of the Jupula
title as regards the mountain of Cayaguanca. The title is evidence that in
1742 the mountain of Cayaguanca was tierras realengas (see the first pas-
sage quoted above); and since the community of Ocotepeque, situate in
the province of Gracias a Digs, was authorized to cultivate it, it may be
concluded, in the absence of evidence to the contrary, that the mountain
was tierras realengas of that province. On this basis, if there was no rele-
vant change in the provincial boundaries between 1742 and 1821, the

80
428 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

mountain of Cayaguanca must on independence have formed part of
Honduras on the basis of the uti possidetis juris. It is however another
matter to determine the location and extent of the mountain.

109. El Salvador disputes the claim of Honduras that the “mountain of
Cayaguanca” is in, and extends over the whole of, the disputed area in this
sector. In this respect it interprets the words “arriba del rio de Jupula”
(“above the river Jupula”) as signifying that the mountain of Cayaguanca
is in Honduras north of the second agreed section of the frontier, because
on the Honduran map “the rio de Jupula is shown as ending before the
meridian of the peak of Cayaguanca”, so that the “the mountain called
Cayaguanca is situated symmetrically above the rio de Jupula in the terri-
tory of Honduras”. However, El Salvador’s own maps show the Rio Jupula
rising some 2-3 kilometres further east. Furthermore, in the view of the
Chamber, to interpret “above” in the sense of “to the north of” is to strain
the ordinary meaning of the word “above”, and could be misplaced, with
reference to a period when the convention of placing the north at the top
of a map was not habitual. The various contemporary sketch-plans pro-
duced with the survey records in these proceedings are aligned in what-
ever way most conveniently fits the paper, so that north may be at the top,
bottom or side of the sheet. The meticulously drawn map of the parishes of
the province of San Miguel drawn in 1804 and submitted by Honduras
places the north at the bottom of the map. The Chamber considers that the
expression “arriba del rio de Jupula” does not detract from — nor add any-
thing useful to — the geographical indication elsewhere in the 1742 docu-
ment that the mountain was to the east of the most easterly boundary
marker of Jupula.

110. El Salvador also relies on the 1818 title of Ocotepeque, which has
already been referred to (paragraphs 87-89 above) in connection with the
first disputed sector of the land boundary. This title was issued to the com-
munity of Ocotepeque for the purpose of re-establishment of the boun-
dary markers of their lands, and it is the contention of El Salvador that the
“mountain of Cayaguanca” would necessarily have been included in the
1818 title if it was truly awarded to the inhabitants of Ocotepeque in 1742.
The survey of 1818 began and ended at the “Cerro de Cayaguanca”, which
appears to be identical with the “Pena de Cayaguanca”, which is the end-
point of the present disputed sector. Counsel for Honduras conceded at
the hearings that what is claimed as the “mountain of Cayaguanca” did
not fall within the title of Ocotepeque as surveyed in 1818. El Salvador
contends that this indicates that the community of Ocotepeque did not
possess rights over the “mountain of Cayaguanca”, but the Chamber does
not consider that this conclusion follows. In view of the status of the
mountain of Cayaguanca in 1742 as tierras realengas of the province of
Gracias a Dios, the fact that an Indian community could enjoy rights of

81
429 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

various kinds, and the fact that only the community of Citala, not that of
Ocotepeque, received a titulo in 1742 (paragraph 105 above) over lands
over which Ocotepeque had claimed rights, the Chamber considers that
the fact that Cayaguanca does not appear in the 1818 Ocotepeque title
does not imply that the Ocotepeque community had no right to land fur-
ther south-east, from which it could be argued that the provincial boun-
dary was defined, in the area now under consideration, by the south-east
boundary of the 1818 Ocotepeque title. It may be noted in passing that the
lands of Ocotepeque were the subject of the republican title of San Andrés
de Ocotepeque, granted by Honduras in 1914 (see paragraph 78 above);
the 1914 survey apparently covered the same ground as the 1818 Ocote-
peque survey, so that this 1914 title does not appear to assist the Chamber
further, in this respect.

111. The position then appears to the Chamber to be that in 1821 the
Indians of Ocotepeque, in the province of Gracias a Dios, were entitled to
the lands re-surveyed in 1818, but were in addition entitled to rights of
usage over the “mountain of Cayaguanca” somewhere to the east —
which could also mean north-east or south-east; and that the area subject
to these rights, being tierras realengas of the province of Gracias a Dios,
became Honduran territory with the accession of the two States to inde-
pendence. The problem however remains of determining the extent of the
area in question. The Chamber sees no evidence of its boundaries, and in
particular none to support the Honduran claim that the area referred to in
1742 as the “mountain of Cayaguanca” extended as far east as the river
Sumpul, and was bounded by the line A-E on sketch-map No. B-1, as
claimed by Honduras (see paragraph 107 above). It is possible to regard as
doubtful an interpretation of the 1742 title as generating a straight line
connecting the two endpoints, only to be defined in 1980, of a disputed
sector of the inter-State frontier,

112. It is appropriate therefore next to consider what light may be
thrown on the matter by the republican title of Dulce Nombre de la Palma.
As already explained (paragraph 56 above), the Parties have disputed the
relevance or value as evidence of the republican titles. In this specific case
the Chamber considers that the title of Dulce Nombre de la Palma is a
piece of evidence which the Chamber is entitled to take into account,
because the 1742 Jupula title is not capable of showing exactly the territo-
rial expanse of the mountain of Cayaguanca to which it refers, one of the
situations contemplated in the dictum of the Chamber in the Frontier Dis-
pute case quoted in paragraph 61 above. Thus the title of Dulce Nombre
de la Palma is of significance, in that it shows how the uti possidetis juris
position was understood at that time; for it was granted very shortly after
the independence of the two States from Spain, and indeed at a time when
they were both still constituent States of the Federal Republic of Central
America. It shows that the system for surveying and granting lands to

82
430 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Indian communities had changed very little with the breaking of the link
with Spain; it covers most of the areas in dispute; the record shows that the
neighbouring Honduran community of Ocotepeque was notified of the
survey; there is no comparable pre-independence title, or other evidence
of the pre-independence period, with which it can be shown to conflict;
and it has not been suggested that the Dulce Nombre de la Palma title was
issued in order to strengthen the territorial claim of the Republic of El
Salvador.

113. One of the boundaries of the title of Dulce Nombre de la Palma
about which there can be no dispute is the river Sumpul, which determines
the eastward extent of the lands included in the title. Honduras excludes
from its claim the southern part of those lands, between the Cerrito de
Llarunconte (point Z on sketch-map No. B-I annexed) and the Peñasco
Blanco (point X on the sketch-map), i.e., the area A-X-Y-Z-A (but see
paragraph 126 below). The boundary of the title which is disputed is the
north-western side, between the junction of the Sumpul river with the que-
brada del Copantillo (point D on sketch-map No. B-1), and the Pefiasco
Blanco (point X on the sketch-map). The two versions of this boundary
line of the title of Dulce Nombre de la Palma put forward by the Parties
are indicated on sketch-map No. B-1: the line claimed by EI Salvador is
the line X-Y-Z-A-B-C-D; that claimed by Honduras is the line X-Y-D.
The passage in the title itself which has provoked these conflicting inter-
pretations is as follows:

“En treinta y uno del presente mes siguiendo el mismo rumbo desde la
dicha Piedra hasta la union de la quebrada del Copantillo con el Rio
Sumpul aguas arriba de este, llegamos treinta y nueve cuerdas, y aqui se
planté una Cruz calzada de piedras por mojon, y de este punto se cambio
el rumbo aguas arriba de la quebradita al Sud-Oeste cuatro grados al
Sud-SudOeste y se midieron treinta y cinco mds hasta el parage llamado
el pital, donde quedando otra igual cruz, y piedras por mojon, ... En
primero de agosto .. . en el dicho parage el pital siguiendo el mismo
rumbo se tirô la cuerda y llegamos a la cercania del copo de Cayaguanca
con sesenta dichas, de donde prosiguiendo todavia este rumbo se tiraron
treinta y siete mas para llegar a la cabecera del rio de Jupula, y que-
dando por mojôn otra Cruz y piedras ... “

[Translation]

“On the thirty-first of the present month and following the same
course from the afore-mentioned Rock [sc., the Piedra del Pülpito] to
the confluence of the quebrada del Copantillo with the Sumpul
River, following the river upstream, we extended the cord 39 times,
and here we planted a cross surrounded with stones as landmark, and
from here we changed course as follows: upstream of the quebradita
to the south-west with four degrees of declination to the south-south-
west, and walking along this route we measured 35 cords more, to the

83
431 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

place called El Pital, where we left another similar cross and stones as
landmark ...On August the first, ... beginning at the place of El Pital
and following the same direction as yesterday, we extended the cord
and came near to the Copo de Cayaguanca, which was 60 of the said
cords, wherefrom and still in that direction 37 more were measured to
reach the headwaters of the Jupula River, and we left as landmark
another cross and stones...”

114. The contention of Honduras, on the basis of this text, is that from
the confluence of the guebrada del Copantillo with the river Sumpul, the
survey party travelled continuously in a straight line, in the direction
south-south-west; it follows that they left to the west of the line of Hondu-
ras’s interpretation of the La Palma title, not merely the Cerro El Pital but
also the Cerro de Cayaguanca. El Salvador however contends that the sur-
vey party turned up the quebrada del Copantillo, in a generally south-
south-west direction, and followed it to the “place called El Pital”. The
Chamber considers that this is the more convincing interpretation of the
document. From the contours drawn on the maps submitted, itis clear that
to follow a straight line on a consistent bearing would have been so diffi-
cult as to be barely practicable; and it is highly unlikely that the survey
party, who were engaged in laying down a boundary, would have ignored
so clear a landmark as a stream flowing in an appropriate direction, to
follow a straight line roughly parallel to it, whose position would be diffi-
cult to define and re-establish. Some significance may also be attached to
the fact that two of the Honduran republican titles brought to the
Chamber’s notice (see paragraph 120 below), those of the Volcan de Caya-
guanca, granted in 1824 and 1838, are bounded to the south-east, accord-
ing to Honduras’s delineation of them on the map, by the quebrada del
Copantillo (though the text of the Honduran republican titles themselves
makes no mention of it).

115. On the other hand, from the head of the quebrada del Copantillo
onwards, the Chamber does find the interpretation of the title advanced
by Honduras more convincing than that of El Salvador. The question to be
resolved is the interpretation of the expression “el parage llamado el pital”,
the place called El Pital, in the 1829 survey record. In the view of El Sal-
vador, this refers to the peak called the Cerro El Pital; but Honduras
observes that this would signify that the survey party climbed the Cerro
El Pital, which is 2,780 metres high, and if they had done so in one day, the
fact would surely have been recorded. This is however to overlook that the
survey party was not starting from sea-level; the Piedra del Pülpito, where
they started from that day, is already at an elevation of some 1,850 metres,
according to the maps submitted by the Parties. Honduras however also
draws attention to the use of the word “parage” (“place”) rather than any
word signifying a peak, which would surely have been used if the
Cerro El Pital had been meant. The Chamber thinks that this is a valid

84
432 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

point: if it had been intended to indicate that the survey line passed over
the summit of the Cerro El Pital, the neutral word “parage” would not have
been used. For reasons now to be considered, the line of the survey, in the
view of the Chamber, passed over the lower peak or spur indicated on the
map produced by El Salvador as “E] Burro”, and this is probably there-
fore the “parage called El Pital”.

116. After passing the “parage called El Pital”, the “Copo de Caya-
guanca” and the headwaters of the river Jupula (see quotation above), the
survey continued as follows:

“En tres del citado mes yo el referido comisionado y asistentes adver-
tido de la inaccecibilidad del antedicho majon a la loma de Santa Rosa
me constitui a ella por diverso camino en donde hallé el lindero divisorio
que empalma con los egidos de este pueblo conforme al dicho general y
al plano del Ciudadano agrimensor Camino. Estando pues en el, puse la
brijula en la rosa hacia el anterior mojon y apunté al Oeste NorOeste,
dos grados al NorOeste, quedando este de Santa Rosa (Alias Marrano)
con respecto de aquel al mismo rumbo que trajo la cuerda de la quebrada
del Copantillo, En este citado me convenci de lo impenetrable de los
quebrados que se preparan de este punto al Penasco Blanco, con los que
me resolvi a hacer otra igual operaciôn que en el anterior, y apunto hacia
el Este-Sud-Este, dos grados al Sud-Este. Demarcado asi este lugar por
la coincidencia de los rambos, tomé el compas de la escala y medi al
mojon cabecera del rio de Jupula ochenta y cuatro y media cuerdas, y al
dicho Penasco Blanco, ciento veinte y una.”

[Translation]

“On the third of the said month, I, the said Commissioner and
assistants, having observed the inaccessibility from the beforesaid
landmark to the hillock of Santa Rosa, I reached it by a different
route, where I found the dividing boundary with the common lands
of this town according to general report and to the sketch of the citi-
zen Surveyor Caminos. From there, therefore, I set the magnetic needle
on the Nautical rose, and oriented towards the preceding landmark it
pointed to the west-north-west, two degrees to the north-west, so that
to this of Santa Rosa (also named Marrano) in relation to that one, is
the same direction kept by the cord from the quebrada del Copantillo.
The same day I reached the conviction of the impenetrability of the
ravines that lie between here and the point of Pefiasco Blanco, so that
I decided to make the same operation as with the precedent land-
mark, and it pointed to the east-south-east, two degrees to the south-
east. Having thus demarcated this place by means of the coincidence
of courses, I took the scaled compass and measured 84.5 cords to
the landmark of the headwaters of the Jupula, and 121 to the said
Penasco Blanco.”

85
433 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

117. This survey record does not make clear what procedure the sur-
veyor followed to locate the position of the Santa Rosa hillock. The record
was referred to a contemporary Salvadorian revising surveyor, who found
some ambiguities in the bearings; from the original record and plan, the
comments of the revising surveyor and his revised pian it can be deduced
that the hillock of Santa Rosa is at the intersection of the prolongation of
the general direction of the guebrada del Copantillo the bearing of which
was recorded by the surveyor as SW 4° SSW (or S 41° Win more modern
notation), with a bearing of WNW 2° NW (or W 24!/2° N) from Pefiasco
Blanco. The distances from the Santa Rosa hillock to the headwaters of
the Jupula river and to Peñasco Blanco were presumably scaled by the
surveyor from his sketch-plan. The title of Dulce Nombre de la Palma was
granted on this basis. It is thus clear that from the point where the survey
left the quebrada del Copantillo to the Santa Rosa hillock the line was
essentially a straight one on a consistent bearing of S 41° W, correspond-
ing to the general direction of the quebrada del Copantillo itself, and this is
consistent with the sketch-plan prepared by the surveyor and included in
the title. Since magnetic variation in the region at the time was some 7° E,
the 1829 magnetic bearing of S 41° W is equal to about S 48° W true.

118. However the line mapped by El Salvador as corresponding to this
survey makes two changes of direction, each amounting to almost a
right angle, at the points identified by El Salvador as the “Copo de
Cayaguanca” and the “headwater of the Jupula river”. Without these
angles, it is impossible to make the line arrive at the Pefia de Caya-
guanca, the terminal point of the second agreed section of the frontier,
and which El Salvador identifies with the “Copo de Cayaguanca”
referred to in the 1829 survey. The 1829 survey does not however
state that the line ran to the Copo de Cayaguanca, but merely near it:
“... se tiré la cuerda y llegamos a la cercania del Copo de Cayaguanca...”
(“. .. we extended the cord and came to near the Copo de Caya-
guanca...”). In the Chamber’s view, furthermore, the identification of
the 1829 Copo de Cayaguanca with the agreed position of the Pefia de
Cayaguanca is not self-evident. The 1980 General Treaty of Peace indi-
cates that the Pefia de Cayaguanca is near (or above) the source of the
quebrada known as, inter alia, the quebrada Pacaya (Art. 16, Second
Section); this apparently follows the identification in the records of
the Cruz-Letona negotiations in 1884, where mention is made of “the
mountain of Cayaguanca, between the villages of Citala and Ocote-
peque, where the quebrada de Las Pacayas has its source”. In 1889, the
geographer Bustamente referred to the Jupula boundary marker of the

“penasco blanco” as being “. . . on the summit of the mountain called
Cayaguanca .. .” (“. . . que esta en la cumbre de la montana llamada
Cayaguanca . . .”). On the other hand Honduras, as already noted,

interprets the reference in the 1742 title of Jupula to the “mountain of

86
434 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Cayaguanca” as signifying the whole massif of which the Cerro El Pital is
the highest point.

119. Similarly, the point at which the line drawn by El Salvador meets
the river Jupula is identified as the “headwaters” (cabecera) of the Jupula,
mentioned in the 1829 survey; yet, as noted above (paragraph 109), on
El Salvador’s own map, the river is shown as rising some 2-3 kilometres to
the east of this point, fed by the quebrada El Aguacate and the quebrada
El Botoncillal. It appears, from a map attached to the El Salvador Coun-
ter-Memorial, that this interpretation has the effect of making the 1833
Dulce Nombre de la Palma title contiguous, on the west, with the Jupula
title of 1742 even though the two marker points in that title are differently
specified. Furthermore, El Salvador’s identification of the “Pefiasco
Blanco” referred to in the 1829 title of Dulce Nombre de la Palma is incon-
sistent with its placing of the north-west landmark of the Jupula title, also
referred to as “Pefiasco Blanco”.

120. The Chamber considers that the title of Dulce Nombre de la
Palma must be interpreted according to its terms, and that if it is impos-
sible to read it as extending as far west as what is today called the Pefia de
Cayaguanca and the source of the quebrada de Pacaya, or as coterminous
with the land surveyed in 1742 for the Jupula title, the conclusion has to be
accepted that there was an intervening area not covered by either title. The
presence of such an area was in fact to be expected, given the reference in
1742 to the rights of the Indian community of Ocotepeque over the
“mountain of Cayaguanca” eastwards of the Jupula title. In this connec-
tion, the Chamber notes that the community of Ocotepeque was sum-
moned to appear when the survey of Dulce Nombre de la Palma was to be
carried out, but did not do so, or present a rival title. This however is quite
consistent with the existence of rights of Ocotepeque over the mountain of
Cayaguanca since 1742, which rights had not been recorded in a formal
title embodying a survey, which could be produced.

121. The Chamber concludes that the north-western boundary of the
title of Dulce Nombre de la Palma runs from the confluence of the que-
brada del Copantillo with the river Sumpul, up the quebrada del Copan-
tillo to its source, from there to the ridge or peak marked on El Salvador’s
Map 6.1] as “El Burro”, and on Honduran maps as “Piedra Rajada”, and
thence in a straight line on a bearing of approximately S 48° W (see para-
graph 115 above) to a hill indicated on the maps of both Parties as the
Loma de Los Encinos. This hill, which lies on the correct bearing and
close to a settlement marked on those maps as Santa Rosa, appears to the
Chamber to be, in all probability, the “Santa Rosa hillock” referred to in
the 1829 survey. The further course of the boundary of Dulce Nombre de
la Palma is not material to the dispute before the Chamber, since the Loma
de Los Encinos is already in territory recognized by Honduras as part of
El Salvador.

87
435 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

122. The title of Dulce Nombre de la Palma is not the only republican
title granted in this area. Honduras has drawn attention to the existence of
three republican titles in the disputed area issued by the authorities of
Honduras: Volcan de Cayaguanca (1824); Volcan de Cayaguanca (1838);
and Las Nubes (1886). The first of these, that of 1824, in fact antedates the
title of Dulce Nombre de la Palma; as already noted, neither this title nor
that of 1838 conflicts with the Dulce Nombre de la Palma title, but on the
contrary appear to be coterminous with it along the two banks of the que-
brada del Copantillo (paragraph 113 above). The republican title of Las
Nubes on the other hand, according to Honduras’s delineation of it on the
map, falls within the area of land which the Chamber has found to be
covered by the Dulce Nombre de la Palma title. The Chamber does not,
however, consider that the Honduran mapping of the title of Las Nubes is
correct. From the text of the title submitted to the Chamber it is clear that
the lands surveyed abutted to the south-east on lands of a title of 1856
called Botoncillal, or San Martin de Cayaguanca, the text of which was
reproduced in the Las Nubes title. From that title itis clear that the Boton-
cillal lands abutted in turn on those of La Palma. The Chamber concludes
that there is here no conflict with republican land-titles of Honduras
which might throw doubt on the Chamber’s interpretation of the title of
Dulce Nombre de La Palma of El Salvador.

123. Mention has been made of the effectivités claimed by each of the
Parties, which the Chamber considers that it should examine, to ascertain
whether they support the conclusion based on the title of Dulce Nombre
de la Palma. Reference to the map supplied in the Memorial of El Sal-
vador to show the human settlements in this sector which, it is claimed, are
composed of Salvadorians and administered by El Salvador, shows that,
with one possible exception, they all lie within the area of the Dulce Nom-
bre de la Palma title as interpreted by the Chamber. The exception is the
Hacienda de Sumpul, the precise position of which is not clear: in the
Memorial of El Salvador it is referred to as being to the north of the que-
brada del Copantillo, which would place it outside the 1829 title: on the
map presented during the hearings the name “Sumpul” is placed to the
south of that guebrada, within the area claimed as the Dulce Nombre de la
Palma title. In any event, the Chamber notes that none of the evidence of
administration by El Salvador in this sector supplied with the Memorial
relates to Sumpul. Honduras has also presented evidence (cf. para-
graph 60 above) of the existence of settlements of Honduran nationals and
the exercise by Honduran authorities of their functions in the area. This
consists essentially of records of administration of a rural school at
Rio Chiquito, real property transactions registered in Ocotepeque of var-
ious pieces of land (including “Las Nubes”: see paragraph 122 above), a
few birth and death registrations and baptismal registrations with indica-
tions of place of birth. Assuming Rio Chiquito to be where indicated on
both Parties’ maps, this shows that the school in question will lie on the
El Salvador side of the boundary line; but neither this circumstance nor

88
436 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

the other material presented appear to the Chamber to rank as an effec-
tivité capable of affecting the decision. The Chamber concludes that there
is no reason to alter its finding as to the position of the boundary in this
region.

124. Itis appropriate at this point to turn to the area in this sector which
is claimed by El Salvador outside the lands of Dulce Nombre de
La Palma, namely the narrow triangular strip of land along and outside
the north-west boundary of the Dulce Nombre de la Palma title (i.¢., as
interpreted by El Salvador, between the lines A-D’-D and A-B-C-D on
sketch-map No. B-1). In its Memorial El Salvador referred in support of
this claim to documents of 1695 and 1718 referring to lands in the “Valle
de Sumpul”, but it does not appear possible to identify the location of
these. According to the 1829 Dulce Nombre de La Palma title, the repre-
sentatives of Citala then stated that the land then surveyed abutted to the
north on the State of Honduras. It was stated by counsel at the hearings
that “This marginal area is totally occupied by citizens of El Salvador, and
is administered and run by the authorities and public services of El Sal-
vador”. However no evidence to that effect has been laid before the
Chamber. El Salvador relies on a passage in the Reply of Honduras which
it regards as an admission by Honduras of the existence of Salvadorian
effectivités in this area. The passage in question reads as follows:

“After the critical date of 1821, effective practice in this sector
proves to be incomplete in itself and perhaps insufficient for Hon-
duran sovereignty over the Cayaguanca mountain sector to be
claimed independently and beyond doubt. But this is not Honduras’s
argument in the present case. On the contrary, what it is doing is sub-
mitting to the Chamber of the Court complementary a posteriori
arguments to confirm the uti possidetis juris, not as a substitute for it.”

125. The Chamber is unable to read this as an admission of El Sal-
vador’s effectivités in the sector. The Chamber recognizes a Honduran
entitlement, on the basis of the 1821 uti possidetis juris, outside the bounds
of the Dulce Nombre de la Palma title, so that the question whether “effec-
tive practice” is sufficient to show Honduran sovereignty does not arise.
In any event, in a remote and mountainous region like this, the absence of
Honduran effectivités does not necessarily imply the presence, throughout
the region, of Salvadorian effectivités. There being no other evidence to
support the claim of El Salvador to the narrow triangular strip between

89
437 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

the source of the Sumpul and the Peña de Cayaguanca, the Chamber
holds that it appertains to Honduras, having formed part of the
“mountain of Cayaguanca” attributed to the community of Ocotepeque
in 1742.

126. The only question remaining in this sector is that part of the boun-
dary which extends between the Pefia de Cayaguanca (point A), terminus
of the second agreed sector of the boundary, and the western boundary of
the area covered by the title of Dulce Nombre de la Palma. The Chamber
considers that El Salvador has not made good any claim to any area fur-
ther west than the Loma de Los Encinos or “Santa Rosa hillock”, the most
westerly point of the title of Dulce Nombre de la Palma. Honduras has
only asserted a claim, on the basis of the rights of Ocotepeque to the
“mountain of Cayaguanca”, so far south as a straight line (line A-X-E on
sketch-map No. B-1) joining the Pefia de Cayaguanca to the beginning of
the next agreed sector — the confluence of the river Sumpul and the que-
brada Chiquita or Oscura. The Chamber, however, considers that neither
the principle ne ultra petita, nor any suggested acquiescence by Honduras
in the boundary asserted by it, debars the Chamber from enquiry whether
the “mountain of Cayaguanca” might have extended further south, so as
to be coterminous with the eastern boundary of the Jupula title. In view of
the reference in that title to Cayaguanca as lying to the east of the most
easterly landmark of Jupula, the Chamber considers that the area between
the Jupula lands and the La Palma lands belongs to Honduras, and that in
the absence of any other criteria for determining the southward extent of
that area, the boundary line between the Pefia de Cayaguanca and the
Loma de Los Encinos should be a straight line.

127. Accordingly, the conclusion of the Chamber as to the course of the
frontier in this sector is as follows; for purposes of illustration, the line is
indicated on Map No. II! annexed, which is taken from Series E752,
Sheet 2359 II, Edition |-DMA of the United States of America Defense
Mapping Agency |: 50,000 maps. From point A on Map No. Il annexed,
the Peña de Cayaguanca, the frontier runs in a straight line somewhat
south of east to the Loma de Los Encinos (point B on Map No. II), and
from there in a straight line on a bearing of N 48° E, to the hill shown on
the map produced by El Salvador as El Burro (and on the Honduran maps
and the United States Defense Mapping Agency maps as Piedra Rajada)
(point C on Map No. ID. The frontier then takes the shortest course
to the head of the quebrada del Copantillo, and follows the quebrada del
Copantillo downstream to its confluence with the river Sumpul (point D
on Map No. IT), and follows the river Sumpul in turn downstream until

! A copy of the maps annexed to the Judgment will be found in a pocket at the end of
this fascicle or inside the back cover of the volume of Z.CJ. Reports 1992. [Note by the

Registry.]

90
438 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

its confluence with the guebrada Chiquita or Oscura (point E on Map
No. II).

x * x

THIRD SECTOR OF THE LAND BOUNDARY

128. The third sector of the land boundary in dispute is that between
the boundary marker of the Pacacio, on the river of that name, and the
boundary marker called Poza del Cajon, on the river known as El Ama-
tillo or Gualcuquin. The respective claims of the Parties are illustrated on
sketch-map No. C-1 annexed, and are as follows. El Salvador claims
that from the boundary marker of the Pacacio (point A on sketch-map
No. C-1), the line should follow the Pacacio river upstream to its source,
identified by El Salvador as point B on sketch-map No. C-1; from there in
a straight line to the La Pintal Hill (point C); from there in a straight line to
the El Fraile Hill (point D); from there in a straight line to the headwaters
of the Gualcuquin river (point E), and along that river downstream to the
Poza del Cajon (point F). Honduras claims that the following should be
the line (the names given to the various boundary markers are those given
to them by Honduras): from the boundary marker of the Pacacio in a
straight line to the confluence of the quebrada La Puerta with the Gual-
singa river (point Z on sketch-map No. C-1), and from there downstream
along the river to its confluence with the river Sazalapa (or Zazalapa), the
Poza del Toro (point Y); from there up the river Sazalapa (through
points G and H on the sketch-map) to the Poza de la Golondrina
(point X); from there in a series of straight lines to the La Cafiada, Guana-
caste or Platanar boundary marker (point W), the El Portillo boundary
marker (point V), the Guampa boundary marker (point U), the Loma
Redonda (point T), the El Ocotillo boundary marker (point S), the Barr-
anco Blanco boundary marker (point R), the Cerro de la Bolsa (point Q),
and finally from there in a straight line to the Poza del Cajon (point F). In
terms of the grounds asserted for the claims of the Parties, the disputed
area may be divided into three parts.

129. In the first of these three parts, the north-western area, between
the lines A-B-C-D and A-Z-Y-G-H-X-D, Honduras invokes the uti possi-
detis juris of 1821, in reliance on a number of land titles granted between
1719 and 1779. El Salvador on the contrary claims the major part of the
area on the basis of effectivités or arguments of a human nature, namely
“long term exercise of effective jurisdiction over the diverse aspects of the
life of the communities affected” ; it does however claim the area bounded
by the line G-G'-H’-H as part of the lands of the title of San Bartolomé de
Arcatao of 1724. In the second part, the section between the line X-W-
V-U-T-S-R and the line X-D’-D-E’-I-J-K-L-M-N, the essential question is
the validity, extent and relationship to each other of the Arcatao title relied
on by El Salvador and two titles, of 1741 and 1779, invoked by Honduras.

91
té

14°10'

14°05"

88°50'

88°45'

 

Pacacio

 

   

 

88°40' W
SKETCH-MAP No. C-1

Third Sector —
Disputed Area
——. — Agreed boundary

EDPETEEO TETE El Salvador claimed
boundary

_——— Honduras claimed
boundary

—— —El Salvador claimed
boundary of Arcatao
title

© Endpoint of disputed
sector

 

 

N

 

 

 

 

 

 

88°50"

88°45"

88°40' W

rr 14°10

N

14°05'

6th

(LNINOQNT) (SVUNGNOH /YOCVA TVS 14) ILNdSIG
440 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

In this region El Salvador is not claiming the area D-E’-I-J-D, notwith-
standing the fact that it considers that this area lies within the limits of the
1724 Arcatao title. In the third part, the south-east section, between the
lines S-R-Q-F and J-E-F, there is a similar conflict between the Arcatao
title and a lost title, that of Nombre de Jesüs in the province of San Sal-
vador, on the one hand, and the Honduran title of San Juan de Lacatao,
supplemented by the Honduran republican titles of La Virtud and
San Sebastian del Palo Verde, on the other. El Salvador claims a further
area, outside the asserted limits of the Arcatao and Nombre de Jesus titles,
on the basis of effectivités and human arguments: this area is defined by
the lines J-K-L-M-N (eastern limit of the Arcatao title as interpreted by
EI Salvador) and J-E (eastern limit of area claimed).

130. In the first, north-western, part of this sector, west of point G on
sketch-map No. C-1, El Salvador has not expressed any view on where the
line of the 1821 uti possidetis juris should be drawn; it confines itself to a
claim on the basis of post-independence effectivités. Before examining
that claim, the Chamber will however briefly consider the Honduran con-
tentions as to the uti possidetis juris line in this area, in order to arrive at a
complete picture of the situation in 1821 throughout this sector, before
considering the possible impact on it of subsequent events.

131. Honduras asserts that the limits of the jurisdiction of the pre-inde-
pendence provinces can be derived from 18th century titles: specifi-
cally, those of San Juan El Chapulin of 1766, San Pablo of 1719, Con-
cepciôn de las Cuevas of 1719, and Hacienda de Sazalapa of 1746.
The location of these, according to Honduras, is indicated on sketch-
map No. C-4 annexed to this Judgment. With regard to the titles
of San Juan El Chapulin (which, El Salvador emphasizes, was a
grant to a private individual) and Concepcion de las Cuevas, El Salva-
dor objects that “in neither of these titles were the inhabitants of
Arcatao” — or of any other community in the neighbouring province
— “either cited or present and as a result these Title-Deeds did not
fix the jurisdictional boundaries of the two provinces”. The lands of
the 1724 title of Arcatao as mapped by El Salvador did not overlap
with or abut on these two Honduran titles; the Chamber has no infor-
mation as to what titles (if any) in the province of San Salvador were so
placed as to justify the relevant communities or owners being so cited
to appear. In any event, the question is not whether the said titles
relied on “fixed” the provincial boundaries, but simply whether they

93
441 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

are evidence from which the position of the provincial boundary can be
deduced.

132. While El Salvador thus has objections in principle to reliance on
these 18th century titles, it has only addressed specific criticisms to the
Honduran interpretation of that of the Hacienda de Sazalapa, not to the
other three; it has offered its own geographical interpretation only of the
Sazalapa title. As will be seen from sketch-map No. C-2, it is not con-
tended that the title of San Pablo abuts on the provincial boundary. Each
of the others contains a survey record, and each of them clearly states that
the lands measured appertained to the jurisdiction of Gracias a Dios. The
Chamber upholds Honduras’s contention in principle that the position of
the provincial boundary is defined by the two titles of San Juan El Cha-
pulin and Concepcion de las Cuevas, between the boundary marker of the
Pacacio and the point on the river Sazalapa where, according to Hondu-
ras, the eastern boundary of the title of Concepciôn de las Cuevas is
formed by the river Gualsinga, which joins the Sazalapa at point Z on
sketch-map No. C-1. The question of where precisely the southern limit of
those two titles lay is reserved, since if the Chamber finds in favour of
El Salvador’s claim based on effectivités, that question will not need to be
decided. Further to the east, the interpretation advanced by Honduras of
the title of Hacienda de Sazalapa is contested by El Salvador insofar as it
would, according to that interpretation, include the area G-G’-H’-H,
claimed to be part of the Salvadorian title of San Bartolomé de Arcatao;
and it is to that title, which is the principal plank in El Salvador’s case in
this sector, that the Chamber must now turn.

133. The Parties disagree over the geographical interpretation to be
given to the survey record of the Arcatao title: on sketch-map No. C-1
annexed the two versions of the boundary of the land comprised in the
title are indicated by the line G-G’-H’-H-X-D’-D-E’-I-J-W, advanced
by El Salvador and the line G-H-X-W advanced by Honduras. The survey
record of Arcatao at certain points states specifically the location of the
provincial boundary at the time of the survey, in 1723. In particular, the
surveyor, who was commissioned by the Spanish colonial authorities of
the province of San Salvador, reports that he arrived at a quebrada which
ran down into the confluence of the rivers Gualquire and Sazalapa (iden-
tified by El Salvador as point H on sketch-map No. C-1); he then con-
tinues:

“Y siguiendo el mismo rumbo arriba de Zazalapa, lindando con la pro-
vincia de Gracias a Dios, que son tierras de la hacienda de Zazalapa . . .”
[Translation]

“And following the same direction above Zazalapa, bordering
with the province of Gracias a Dios, which are lands of the Hacienda
de Zazalapa...”

94
 

 

  

 

88°50' 88°45' 88°40 W
14°10' D ~
N mS SKETCH-MAP No. C-2
L D Third Sector —
/ rr 18th Century Titles
: ‘. {as plotted by Honduras)
À San Juan

14°05'

 

 

 

 

OO ee ee ee

de Sazalapa

    

Hacienda \

    

   

 

 

—-—.. — Extent of titles (from
Honduras Memorial,

 

 

 

    

Map B.5.2)
\
\
\
\
\
\
\,
San Juan ~\
N
Lacatao

 

88°50"

88°45'

  

 

 

88°40'W

à 14°10!

N

14°05'

Cry

(LNINDGNT) (SYANGANOH /HOGVATVS 14) ALNdsIA
443 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

The identity and location of the river Zazalapa or Sazalapa are agreed by
both Parties; it runs from east to west following the course D’-X-H-G-Y
indicated on sketch-map No. C-1, to unite with the river Gualsinga. In this
area, where the Parties differ is as to the position and extent of the sec-
tion of it which the surveyor followed on the Arcatao survey, and whether
he in fact crossed it on two occasions.

134. It will be apparent from sketch-map No. C-1 that according to
EI Salvador’s interpretation of the title of Arcatao the survey party crossed
the Sazalapa river from south to north at a point identified by El Salvador
as the “Colmariguan Gorge” referred to in the survey (point G), and re-
crossed it from north to south, following what El Salvador identifies as the
Gualquire river, which merges with the Sazalapa at point H. The result is
to produce a protrusion, about a square kilometre in extent, to the north of
the Sazalapa. Honduras, on the other hand identifies the various features
mentioned in the survey, including the “Colmariguan Gorge” and the
confluence with the Gualquire, with appropriate features further south-
west, producing thus an interpretation whereby the Arcatao lands would
at no point extend north of the Sazalapa.

135. The title document of Arcatao does not (as does, for example, the
title of the Dulce Nombre de la Palma) give precise compass bearings, but
merely directions such as “north to south”, “west to east”; distances are
given with greater precision, in terms of numbers of cords of defined
length, but these are insufficient in themselves to define the situation of
the area without more precise bearings or clearly identifiable landmarks.
The landmarks in fact referred to, such as “a big hill where there are many
large rocks” are far from being unmistakably recognizable; and where
watercourses are mentioned, there is often no way of telling which of the
watercourses indicated on modern maps corresponds to that named in the
title. After careful consideration of the maps and documents produced to
it, the Chamber has to conclude that, simply on the basis of matching the
terms of the survey record with the features of the terrain, either of the
interpretations offered by the Parties could be correct.

136. The Chamber has therefore to base its decision in this part of the
sector on certain salient points of a circumstantial kind. First and most
important, Honduras has drawn attention to the undisputed fact that the
survey nowhere mentions specifically that the survey party crossed the
river Sazalapa. El Salvador argues in reply, first, that

“the surveyor had no reason to mention the crossing of the rio Zaza-
lapa at this particular point of their measurement, simply because at

96
444 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

this point this river was not used either to constitute or to denote the
boundary...”.

The Chamber however notes that a few lines before the reference to the
river which has been quoted above, the survey record mentions the cross-
ing of a mere quebrada (“habiendo atravesado una quebrada”) which also
does not serve as a boundary; and a similar mention appears later in the
survey record (see the passage quoted in paragraph 151 below). Further-
more, the survey record mentions specifically that the river Sazalapa con-
stituted the provincial boundary, at least for some of its course; since what
is claimed is a protrusion across the river, if the surveyor crossed it, then it
was the provincial boundary either to the left or to the right of his crossing
point, and one would expect this fact to be recorded (but cf. paragraph 194
below).

137. There is a passage in the survey record which El Salvador inter-
prets as showing that the survey party did cross the river: the passage
immediately precedes the text concerning the river already quoted, and
reads:

“.. hasta llegar a una quebradita que hasta alli hubo ocho cuerdas, la
cual baja al encuentro del rio Gualquire y Zazalapa ...”

[Translation]

“,.. 80 as to arrive at a small quebrada, up to which 8 cords were
measured, which descends to meet the river Gualquire and Zaza-
lapa...”

It is argued by El Salvador that the use of the word “baja”, “descends”,
indicates that the surveyor must have been to the north of the river, “that is
to say above the line of that river” ; and that this is confirmed by the use, in
the passage quoted in paragraph 133 above, of the expression “arriba de
Zazalapa”, “above Zazalapa”. On this, the Chamber would repeat the
observation already made in paragraph 109 above, that to interpret the
word “above”, in a document of this period, in the sense of “to the north
of”, on the basis of the convention of placing the north to the top of a map,
is an argument of very doubtful weight.

138. The shape of the protrusion G-G’-H’-H to the north of the river
Sazalapa, claimed by El Salvador, is such as to suggest, not a demarcation
in unclaimed tierras realengas of a suitable area of land cultivated or to be
cultivated by an Indian community, but rather a delimitation of an area
already hemmed in by existing titles. It is however noteworthy that the
part of the survey record which El Salvador interprets as signifying the
protrusion across the river makes no mention of any need to respect exist-
ing titles, whereas it does do so in other parts of the survey, both preceding
and following the passage under consideration.

97
445 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

139. Honduras contends that the land to the north of the river was sur-
veyed some 20 years later, for the purpose of the grant in 1741 of the title of
Hacienda de Sazalapa in the province of Gracias a Dios, and that this
latter title confirms Honduras’s interpretation of the Arcatao title; in par-
ticular that no protrusion of the Arcatao lands north of the river Sazalapa
is compatible with the title of Hacienda de Sazalapa. El Salvador observes
that this document is a “title to private proprietary interests in land”, not a
grant of an ejido to an Indian community; in its view the title of San Bar-
tolomé Arcatao, which is such a “formal title-deed to commons”, has
“greater probative value” than deeds to private proprietary interests.
The Chamber does not share this view, for the reasons already indicated
(paragraphs 49-54 above); but the question at present is simply whether
the record of the survey of Hacienda de Sazalapa can throw light on the
interpretation of the title of San Bartolomé Arcatao.

140. Unfortunately the title document of Hacienda de Sazalapa is
damaged, so that the transcription and translation which has been sup-
plied to the Chamber by Honduras contain gaps and incoherences. Hon-
duras produced a map purporting to indicate the extent of the lands
comprised in the title, but the Chamber does not feel able to interpret the
incomplete text of the title with sufficient certainty to accept Honduras’s
map as necessarily reflecting the terms of the survey record. What is
clearly to be found in the Sazalapa title is a record that the inhabitants of
the village of Arcatao recognized that the quebrada of Sazalapa was
“... the boundary and the division of the lands, of the jurisdiction of
San Salvador...” (“... los naturales del Pueblo de Arcatao ... dixeron ser la
dicha quebrada raya y division de unas y otras tierras,... que son de la juris-
dicciôn de San Salvador .. .”). The reference is to the quebrada upstream of
the confluence with the Gualsinga, but there is no indication that it was
only a particular section of the guebrada which was the boundary (cf. also
paragraph 133 above and paragraph 142 below).

141. It is thus established that at least some part of the river Sazalapa
constituted the boundary between the provinces of San Salvador and Gra-
cias a Dios, and that there is no specific indication that the survey party
crossed the river. On this basis, the Chamber takes the view that, of the two
possible interpretations of the title of San Bartolomé de Arcatao, each sus-
tainable on the basis of matching the survey record to the terrain, that
interpretation is to be preferred which does not involve any protrusion of
the lands surveyed north of the Sazalapa. The Chamber therefore cannot
uphold the claim of El Salvador to the area indicated by G-G’-H’-H on
sketch-map No. C-1, so far as that claim is based on the title of San Barto-
lomé de Arcatao.

98
446 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

142. A further dispute between the Parties as to the area of the title of
San Bartolomé de Arcatao concerns its extent to the north-east: in the
view of Honduras, it is bounded by a straight line running south-east from
the upper reaches of the Sazalapa river (the line X-W on sketch-map
No. C-1), while in the view of El Salvador it includes an anvil-shaped area
extending some way further to the north-east (defined by the points X-D’-
D-E’-I-W on sketch-map No. C-1). The disputed passage in the title,
which is the continuation of the passage already quoted in paragraph 133
above, reads as follows:

“Y siguiendo el mismo rumbo arriba de Zazalapa, lindando con la
provincia de Gracias a Dios, que son tierras de la hacienda de Zazalapa,
hasta llega y a la cumbre de unos cerros muy altos, donde esta un Grbol
de Guanacaste, donde se puso una cruz, y un mojon de piedras, y hasta
alli hubo seis cuerdas. Y mudando de rumbo de norte a sur, se vino por la
cumbre de un cerro que tiene un portezuelo donde va el camino que va
para la ciudad de Gracias a Dios, el cual cerro se nombra Arcataguera, y
hasta dicho cerro hubo veinticinco cuerdas ...”

[Translation]

“And following the same course above Zazalapa, bordering with
the province of Gracias a Dios, which are lands of the Hacienda de
Zazalapa, till getting to the top of some very high hills, where there is
a Guanacaste tree, where a cross was placed and a landmark built of
stones, and to this point the distance was 6 cords. And changing the
course from north to south, we passed by the crest of a hill that has an
opening /portezuelo]through which passes the road that leads to the
town of Gracias a Dios, which hill is named Arcataguera, and to the
said hill there were 25 cords...”

143. The Chamber does not consider that the localities here mentioned
can be identified with any confidence on modern maps, simply on the
basis of the text of the title taken in isolation. For the present two points
can be noted. First, there has been some argument between the Parties as
to whether the reference to a tree (a “guanacaste”) means that the place
referred to is the same as that referred to in other, later, titles as the “place
called El Guanacaste” where there was a boundary marker. The Chamber
considers that it is, at the least, a reasonable presumption that the same
landmark is meant (particularly since the place was called “El Guana-
caste”, not just “Guanacaste”), and such an identification seems to pro-
duce a reconciliation of the successive titles more easily and more
convincingly than an interpretation which would suppose that there were
two distinct boundary markers placed by a guanacaste tree. Secondly, the
justification for El Salvador’s identification of the Cerro El Fraile (point
D’ on sketch-map No. C-1) with the most northerly point of the Arcatao
title is that the surveyor was “proceeding up the river looking for its source

99
447 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

until he reached the summit of some very high hills”. There is however
nothing in the title to say that the surveyor was looking for the source of
the river, and he must in fact have left the river at some point to reach the
summit of a high hill; the reference to a distance of 6 cords appears to be
the distance from the river bank to the summit of the hill. In the Chamber’s
view, it is equally likely that the surveyor left the river at some point fur-
ther south, for example at the point proposed by Honduras, and called by
it the Poza La Golondrina (point X on sketch-map No. C-1), the high hill
being that nearby, marked on the Honduras map as Cerro El Flor and on
the Salvadorian map as Loma Rancho Quemado.

144. It is however appropriate next to consider the other 18th century
titles produced by Honduras, which relate to areas bordering on the lands
of Arcatao, to see what light they throw on the interpretation of the Arca-
tao title. The Arcatao title itself records, some lines below the passage just
quoted, that the survey was bordering lands of San Juan de la Catao
(“... va lindando con tierras de San Juan de la Catao... ”), and again
that “... from El Guanacaste to this point we have come bordering on
lands of San Juan de la Catao, which belongs to Captain Don Ramon
Perdomo...” (“... desde el Guanacaste, hasta este paraje hemos venido
lindando con tierras de San Juan de la Catao, que es del Capitan don
Ramon Perdomo .. .”).

145. Furthermore, Honduras has produced, inter alia, the titles of Col-
opele (1779) and San Juan Lacatao (1786), and the survey of Gualcimaca
(1783), said to border on the Arcatao title on the north-east and east. As
regards the Colopele title, El Salvador has objected that this cannot be
relied on because while it was requested by an Indian community, it was
never issued, and consequently it does not fulfil the requirements of Ar-
ticle 26 of the 1980 General Treaty of Peace. The Chamber has already
disposed of that general point (paragraphs 49-54 and 62 above). The rea-
son why the Colopele title was not issued was solely because the Indian
community could not raise the money to pay the necessary composiciôn,
not because, for example, there was any question as to the reliability or
accuracy of the survey. The Chamber considers that a record of a survey
effected under the Spanish colonial régime which records what were then
claimed to be the existing limits not only of the Colopele lands but also of
the title of Arcatao itself falls within the terms of Article 26 of the 1980
Treaty, whether or not it ultimately led to the issue of the titulo of the lands
surveyed.

146. The titles of San Juan de Lacatao, Colopele and Gualcimaca are
indicated on sketch-map No. C-2 with the position and extent attributed
to them by Honduras. Both the Arcatao title and the Colopele title refer to
the boundary point called El Guanacaste, which was the tripoint where

100
448

DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Arcatao (to the west), Colopele (to the north-east), and San Juan de Laca-
tao (to the south-east), met. The relevant passage in the title of Colopele,
recording a survey made in March 1779, reads as follows:

101

“Y andando rumbo al sudeste recto segun pinto la Bruxula, se tendio
la cuerda por una loma de Sacate vajando por un camino que llaman de
los Tierra Fria, y salimos a un ojo de agua que lo nombran el sesteadero
y dejando dicho camino prociguio la Loma avajo asta dar en unos
peñasquitos sobre la profundidad de una quebrada a la que se vajo con
cinquenta y cuatro cuerdas y no pudiendose pasar Midiendose por lo
eminente y aspero de un cerro que teniamos delante dando por raya una
sanja que vaja de dicho cerro a la quebrada tantie a ojo seis querdas aun
parage que nombran el Guanacaste donde esta un mojon del exido del
Pueblo de Arcatao donde halle a los naturales del con su titulo. Y
haviendo lindado, hasta la quebrada dicha a la derecha con las tierras
de Sasalapa desde ella se vino lindando a la misma mano con las tierras
de Arcatao hasta el citado mojon del Guanacaste. Y haviendo recono-
cido el dicho Titulo de Arcatao y dando por mojon el mismo que halle. Se
mudo el rumbo, y se tomo por la Bruxula el Nord-este y sobre el se tendio
la cuerda por un camino real que viene del dicho. Pueblo de Arcatao para
el de Tambla y varias partes es que fuimos siguiendo lindando a la dere-
cha con el citio de San Juan de Lacatao segun dijeron todos y se paso por
una piedra que nombran la piedra del tigre o piedra pintada...”

[Translation]

“Changing to a south-easterly direction in a straight line and fol-
lowing the directions of the compass, the cord was stretched along
some high pasture land down along a path called the Tierra Fria, and
we emerged near a pool called Sesteadero; leaving that path, we con-
tinued to go down until we came to some small rocks above a deep
quebrada, into which we descended, having counted 54 cords and, as
we were blocked by a steep, high hill in front of us, we took as the
boundary a ditch /sanja] which runs down the said hill to the que-
brada, | made a visual measurement of 6 cords as far as a place called
El Guanacaste where there is a marker of the ejido of the village of
Arcatao where I found the inhabitants of this village with their title-
deed. Having proceeded as far as this quebrada to the right of the
lands of Sasalapa, we remained on the same side of the lands of Arca-
tao as far as the said marker of E] Guanacaste; after recognizing the
title-deed to Arcatao, and adopting the existing marker, we changed
direction turning, in accordance with the compass, to the north-east,
extending the cord along a camino real which runs from Arcatao vil-
lage towards Tambla village. We continued for several cords keeping
to the right of the property of San Juan de Lacatao, as everybody
said, and we passed by a stone called Piedra del Tigre or Piedra Pin-
tada...”
449 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

147. If the quebrada here referred to is the same as the upper reaches of
the Sazalapa (cf. the reference to the Sazalapa as a quebrada in the title of
Hacienda de Sazalapa, above, paragraph 140), this passage confirms the
conclusion already reached that the Arcatao lands did not extend north of
the river. It also shows, however, that from the river to the El Guanacaste
marker the survey proceeded to the south-east, not to the east as shown on
El Salvador’s mapping (this marker being, according to El Salvador, at
point D on sketch-map No. C-1). This easterly direction was justified by
El Salvador on the grounds of the words “. . . siguiendo el mismo rumbo
arriba de Zazalapa ...” (“. . . following the same course above Zaza-
lapa...”), the “same course” being that last mentioned, i.e., west to east.
Yet, according to El Salvador’s interpretation, the survey had already
veered north to follow the course of the river upstream, so that the refer-
ence to a west-east movement must have ceased to apply.

148. Honduras identifies the El Guanacaste marker with a hill marked
on its maps as Cerro La Cañada (point W on sketch-map No. C-1
annexed), close to a settlement indicated on the Salvadorian map also as
La Cañada. In support of this it cites a survey carried out in 1837 for the
purpose of the granting of the republican title of San Antonio de las Cue-
vas, which refers to arriving

“.. al lugar de la Canada antiguamente llamada del Guanacaste en
donde encontré dos mojones de piedras apariados, los cuales dijeron
perteneser uno a las tierras del Pueblo de Arcatao de la jurisdicciôn del
Estado del Salvador y el otro alas de la espresada hacienda de San Juan
y alas del Ciudadano Clemente Navarro y hacienda de Sasalapa...”

[Translation]

“... at the place of La Cañada, called in former times El Guanacaste,
where two stone markers were found together, and I was informed
that one of them belonged to the lands of the village of Arcatao of the
jurisdiction of the State of El Salvador and the other to the lands of
the said property of San Juan and to those of the citizen Clemente
Navarro and of the property of Sasalapa.. ”

The difficulty however with this interpretation is, first, that both the Arca-
tao title and the Colopele title state that the distance from the Sazalapa
river or quebrada to the El Guanacaste landmark was 6 cords (246 metres,
approximately); whereas the Cerro La Cañada is approximately 2 kilo-
metres from the nearest point on the Sazalapa. Secondly, if the place
referred to is the Cerro La Cañada as indicated on the Honduran map,
the reference to the boundary being also that of the property of Sazalapa
is incomprehensible: neither the old property of Hacienda de Sazalapa,
nor the 1844 title of San Francisco de Sazalapa extend, according to Hon-

102
450 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

duras, so far south as that cerro. This identification must therefore be
regarded with some doubt.

149. The title of San Antonio de las Cuevas has to be read in conjunc-
tion with other republican titles granted by Honduras between 1836 and
1844, and it will be convenient to consider these before proceeding fur-
ther. On 2 March 1836, a survey was effected of the lands of Colopele, and
on3 March 1837, the lands of San Antonio de las Cuevas, carved out of the
old Hacienda de San Juan de Lacatao; on 20-22 November 1843 the lands
of Sazalapa, to the west of these, were surveyed. These three titles were
stated to contact the boundary with the lands of the village of Arcatao; it is
described as follows in the successive surveys:

Colopele :

“.,. nos dirijimos al Serro de la Cañada, en donde ya encontramos al
Alcalde y comun de Indigenas del Pueblo de Arcatao, y con vista (del)
titulo de sus exidos, en el propio mojon que dividen las tierras de ambos
Estados de Honduras y el Salvador...”

[Translation]

“...we went to the Cerro de la Cafiada, where me met the mayor and
community of natives of the village of Arcatao, and on inspection of
the title of their ejidos, at the very boundary marker which divides the
lands of the two States of Honduras and El Salvador...”

San Antonio de las Cuevas:

“,.se vario de rambo al Sud-Oeste y con diez y seis cordadas se llego al
lugar de la Canada, antiguamente llamada del Guanacaste en donde
encontré das mojones de piedras apariadas, los cuales dijeron perte-
neser uno a las tierras del Pueblo de Arcatao de la Jurisdiccién del
Estado del Salvador, y el otro alas de la espresada hacienda de San
Juan y alas del ciudadano Clemente Navarro y hacienda de Sasalapa
y teniendo presente [illegible] . . . ef titulo del dicho pueblo de Arcatao
que manifesté su Alcalde y Comun en Este lugar de la Canada con
arreglo alas voses de el, se tomé el rumvo del Sur, y se dan por medidas
las veinte y sinco cordadas que expresa haver havido de Este lugar al
portillo del Cerro del tambor antes conocido por el nombre del Sapo...”

[Translation]

“.. we changed direction to the south-west counting 16 cords, where-
upon we arrived at the place of La Cañada, called in former times
EI Guanacaste, where two stone markers were found together and I
was informed that one of them belonged to the lands of the village of
Arcatao of the jurisdiction of the State of El Salvador and the other to
the lands of the said property of San Juan [de Lacatao] and to those of
the citizen Clemente Navarro [i.e., Colopele] and the property of
Sasalapa and regard being had to /illegible]... the title of the said

103
451 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

village of Arcatao that was exhibited by the Mayor and community
in this place of La Cafiada in accordance with its provisions, we
headed south and took as measured the 25 cords that are said to
have existed between this place and the breach in the Tambor hill,
formerly called del Sapo hill...”

Sazalapa: (Note: the survey was proceeding along the river Saza-
lapa, upstream]

“Despues de haber pasado por las faldas fragosas de un cerro grande,
llegamos con gran trabajo a un lugar penascoso donde cae al rio la que-
brada que se llama de la Golondrina que separa las tierras del Senor
Clemente Navarro de las del pueblo de Arcatao; hasta donde llegaron
los Medidores, con ciento veinte y tres cordadas con las que se did por
mojon la propia peña que forman las dos zanjas del rio y la quebrada, las
cuales forman el dngulo de la medida que practic el Senor Vicente
Lopez de seis y tres cuartas caballerias, doce cordadas y setecientas una
vara de tierra, en el afio de 1836, del sitio del Colopel que linda con las
que al presente practicamos en tiro siguiente que va en la direccion del
rio de Sasalapa por el Norte veinte y cuatro grados Oeste — al mojon del
Liquidambar.”

[Translation]

“After traversing the rugged sides of a large hill, we arrived with
great difficulty at a precipitous place where the quebrada called La
Golondrina, which separates the lands of Clemente Navarro [i.e.,
Colopele] from those of the village of Arcatao, flows into the river;
the surveyors reached this place after measuring 123 cords and they
took as a marker the rock formed by the two banks of the river and the
quebrada, which form the angle of the survey carried out by Vicente
Lopez in 1836, of 6 caballerias and three-quarters, 12 cords and
701 varas of lands, which was for the piece of land called Colopel,
which adjoins the lands we are now surveying, following the direc-
tion of the river Sasalapa, N 24° W, to the Liquidambar boundary
marker.”

150. It thus appears that the boundary of the lands of Sazalapa and
Colopele was the river Sazalapa, the general direction upstream here
being approximately N 24° W. A quebrada flowed into the river at the
tripoint Sazalapa/Arcatao/Colopele; the general direction upstream of
this quebrada is given in the Colopele survey as “NE 40° N°”. (The repre-
sentation by Honduras in the maps in its pleadings of the south-east boun-
dary of the 1837 Colopele title, and of the extent of the title of San Antonio
de las Cuevas, reproduced in sketch-map No. C-3 annexed, does not
correspond with any precision to the contemporary plans of these two
titles.) At or near this point was the Cerro de la Canada, which was the
landmark of the Arcatao lands: when delimiting the Sazalapa lands, the
junction of the river and the guebrada was taken as boundary, while the

104
452

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

 

  
    
   
    

 

 

  

   
      
 

 

 

El 88°40' W
14°10!
" a 5KM
S\
a \
ee —— Colopele \
UN 1836  À\
\ bes
San Francisco‘, ‘ .
D de Sazalapa  : | _ 5
: 1843 / ) 2
\ / |
y ws San Antonio
à | delas Cuevas
me : 1837
!
14°05" Æ _._
N TN —
7 *  Ejidos de / ——
 Gualcimaca*, La Virtud /
\ T7 4838 / Ejidos de
. ( ; La Virtud
Na ‘
\
N A
D
San Sebastian >
del Palo Verde
| 1844
88°45" 88°40' W

105

 

SKETCH-MAP No. C-3

Third Sector — Honduran Republican Titles
{as plotted by Honduras)

—..—.. — Extent of titles (from Honduras
Reply, Map ll.1}

 

 

 

14°10

14°05'
N
453

DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

San Antonio de las Cuevas survey used the El Guanacaste marker. The
four titles therefore did not all meet: east of the tripoint Arcatao/
Sazalapa/Colopele was the tripoint Colopele/Arcatao/San Antonio de
las Cuevas.

151. However, before attempting to reach a definite decision on this
sector of the boundary, it is necessary to read further on in the survey
record of the Arcatao title, and to consider the identification of the subse-
quent boundary markers. The survey record continues as follows:

106

“.. y de alli fui atravesando una joya grande montaña a dar a la loma
de Sapo donde se puso otro mojon de piedras, y hubo quince cuerdas, y
de alli fuimos a dar a la loma de guampa, que es muy alta, y se puso otro
mojôn de piedras, y hasta aqui hubo diez cuerdas, y es a saber que va
lindando con tierras de San Juan de la Catao, y siguiendo el mismo
rumbo con veinticinco cuerdas llegamos a unos talpetates blancos, que
estan a vista de un obrajito de Juan de Lemus que esta poblado en las
tierras de la Hacienda de la Catao atravesando una quebradita seca que
va de sur a norte, y es a saber que los Talpetates blancos sirven de mojon,
y estan en una joyita de sabana donde se pusieron dos mojones de
piedras, y de alli se tiré para la punta del cerro del Caracol, y hasta dicho
cerro hubo quince cuerdas. Y con el mismo rumbo de norte a sur, se llego
al Ocotal que esta encima de un cerro, y con veinticinco cuerdas ilega-
mos al dicho Ocotal, y mudando de rumbo de poniente a oriente llega-
mos con diez cuerdas a un cerro que hallamos encima de él, un mojon de
piedra antiguo, y este cerro divide las dos jurisdicciones, la de San
Salvador, con la de Gracias a Dios.”

[Translation]

“and from there I went across a deep depression on a mountain to
the Sapo hillock where another landmark of stones was placed, the
distance being 15 cords, and from there we arrived at the Guampa
hill, which is very high, and another landmark of stones was built,
and the distance was 10 cords, and it is to be noted that it borders
lands of San Juan de la Catao, and following the same course for
25 cords we reached some white talpetates, which are visible from a
little indigo factory that belongs to Juan de Lemus and which is a
settlement in the lands of the Hacienda de la Catao, across a little dry
gorge that goes from south to north, and it is to be noted that the white
talpetates are used as a landmark, and are in a depression of the plain
where two landmarks of stones were erected, and from there we went
to the summit of the Cerro del Caracol and to that hill the distance
was 15 cords. And in the same direction from north to south, we
arrived at the Ocotal, that is on top of a hill, and we did it with
25 cords, and changing the course from west to east with 10 cords we
reached a hill on whose top we found an old stone landmark, and this
454 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

hill divides the two jurisdictions, the one of San Salvador from that of
Gracias a Dios.”

152. The two Parties have offered radically different placings of the
Cerro de Caracol; on sketch-map No. C-1 it is identified by Honduras
with point T (the Loma Redonda). The maps of both Parties indicate a
“Cerro de Caracol” just to the south of point W on sketch-map No. C-1,
and this corresponds to the interpretation of El Salvador. Furthermore,
there is a reference to this landmark in the title of San Juan Lacatao, pro-
duced by Honduras. The survey of that title carried out in 1766, recorded
that the judge and surveyor had reached a point called the Platanar:

“ .. en donde estava el Alcalde y demas comun del Pueblo de San
Bartholome Arcatao, y hisieron Manifestasion de su Titulo, y dize ser
alli los linderos de sus tierras, en donde el medidor volvio a tender la
cuerda, y fue caminando por sobre el filo del serro que le llaman el
caracol llevando a la Vista a la parte del Poniente el dicho Pueblo
de Arcatao, y lindando siempre con sus tierras de dichos Naturales, y
se llego a otro serro picudo donde hase un portillo, donde atraviesa el
camino que biene de dicho Pueblo a esta hacienda hasta donde dijo el
medidor abia llegado con quarenta, y quatro cuerdas ...”

[Translation]

“... where, we found the Mayor and the inhabitants of the village of
San Bartolomé Arcatao, who exhibited their title-deed and declared
that that spot was the limit of their lands, where the surveyor took up
the cord again, walking on the crest of the mountain known as El Car-
acol, being able to see on the west side the said village of Arcatao and,
proceeding constantly along the boundaries of those inhabitants, we
arrived at another sharp-pointed peak where there is a small moun-
tain pass through which runs the road connecting the said village
with that hacienda. The surveyor said he had measured 44 cords up to
that point...” (Emphasis added.)

This reference, in the view of the Chamber, clearly identifies the cerro as
that marked on the maps as the “Cerro El Caracol” to the east of the vil-
lage of Arcatao. The cerro could not be at the point where Honduras’s
argument places it, since the village of Arcatao lies 3 kilometres to the
north-west of it, and beyond the hill shown as the Cerro Las Ventanas.

153. The 1783 survey of Gualcimaca, produced by Honduras, also
refers to a hill called Caracol, described as

“a high stony hill, arid and steep, where there is a factory, so that it

107
455 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

is called the hill of the factory, and on the title of the inhabitants of the
village of Arcatao it is called the hill of El Caracol...”.

No satisfactory map can however be made of the Gualcimaca title on the
basis simply of this survey record: if the bearings and distances recorded
there are plotted, they produce a line which not only fails to meet its start-
ing point so as to produce a closed polygon, but cuts across itself. This was
in fact noted at the time: the revising surveyor reported in October 1783
that

“... habiendo el Revisor empezado a formar planillo para su regulacion
y area, encuentra no estar conforme los rumbos y que el Subdelegado
padecié notable equivocacién en el tiempo de expresarlos, poniendo
unos por otros...”

[Translation]

“.. having begun to construct a plan to regulate the area the revisor
found that the directions are inconsistent, and that the sub-delegate
{land judge] had made a substantial error, having mixed things up
when indicating the directions ...”,

as appears from the revisor’s attempted plan attached to the survey
record; therefore no title was issued at that time for Gualcimaca. El Sal-
vador has contended that for that reason the Gualcimaca survey should be
disregarded; however the Chamber considers that that record can afford
some corroborative evidence of the position of the boundary markers of
the Arcatao title.

154. From the title of Arcatao itself it seems clear that there was in 1723,
when that land was surveyed, no area of land allotted to Gualcimaca. Tra-
velling southwards along the eastern boundary of the Arcatao lands, the
judge noted that from the Guanacaste tree marker to a certain portillo, the
survey had bordered the lands of “San Juan de la Catao”, but that at that
point he changed direction “from east to west bordering on lands of the
Hacienda del Nombre de Jesus, jurisdiction of the town of San Salvador”.
From the record of the 1786 re-survey of San Juan de Lacatao, it is how-
ever clear that, in the meantime, and notwithstanding the frustration of the
1783 survey proceedings, a separate area of lands of Gualcimaca had
come into existence, bordering on the lands of Arcatao, Nombre de Jesus
and San Juan de Lacatao. It is stated that the Gualcimaca lands were
under the jurisdiction of the judge carrying out the survey of San Juan de
Lacatao, i.e., in the jurisdiction of Gracias a Dios, later Honduras, and it
was the judge of that jurisdiction who effected the 1783 Gualcimaca sur-
vey. It therefore seems that the Gualcimaca lands were carved out of the
lands of San Juan de Lacatao as they stood at the time of the 1724 survey of
the Arcatao title, i.e., that the provincial boundary remained along the

108
456 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

eastern boundary of the 1724 Arcatao survey. Some confirmation of this is
found in the fact that in the 1783 survey of Gualcimaca certain boundary
markers are mentioned as being the limits of the Arcatao lands which have
the same names as those in the 1726 Arcatao title. There is the hill called
E] Sapo, the Cerro El Caracol already mentioned, and the hill called Oco-
tillo. The same sequence appears in the 1837 republican title of Gualci-
maca, with the additional consistent reference to a hill known as the
Guapa (referred to in other contexts as the Guanpa). The Chamber there-
fore concludes that the Gualcimaca lands were some way further to the
north than where Honduras places them on its map.

155. The Chamber considers that it is impossible to reconcile all the
landmarks, distances and directions given in the various 18th century sur-
veys in this region: the most that can be achieved is a line which harmon-
izes with such features as are identifiable with a high degree of probabil-
ity, corresponds more or less to the recorded distances, and does not leave
any major discrepancy unexplained. The features which the Chamber
does consider to be identifiable with such a high degree of probability are
only three in number: the Sazalapa river; the Cerro de Caracol as located
by EI Salvador to the east of the village of Arcatao; and the Portillo Las
Lagunetas where the camino real passes over a col. With these three signi-
ficant reference points, the Chamber considers that it is possible to recon-
struct the boundary between the province of Gracias a Dios (or Comaya-
gua) and that of San Salvador in the area now under consideration, and
thus the uti possidetis juris line. This line will now be described.

156. According to the 1779 title of Colopele (quoted in paragraph 146
above), the survey party crossed a quebrada, to be identified with the river
Sazalapa, and took as boundary a ditch (sanja) running down the hill into
the quebrada, the hill ahead being steep and high. This point should, in the
Chamber’s view, be identified with the confluence with the quebrada
marked on the Honduran map as the quebrada Llano Negro, shown on
sketch-map No. C-4 annexed as point A. The judge surveying the boun-
dary of the Arcatao title did however climb the hill, and the point known
as the El Guanacaste marker is to be identified, in the Chamber’s view,
with the hill to the south-east of the guebrada Llano Negro, whose summit
is about 6 cords (246 metres) from the river (indicated as point B on
sketch-map No. C-4 annexed). The boundary thus runs from the conflu-
ence of that guebrada with the river Sazalapa (point A) to the hill shown on
the maps with a spot height of 875 metres (point B), and then turns south-
wards to the landmark described as the “crest of a hill that has an opening
{portezuelo] through which passes the road that leads to the town of Gra-

109
88°45'

 

 

 

14°07'

( 7

ertoel Caracol

  

14°05'
N

14°03"

SKETCH-MAP No. C-4

Third Sector —
Eastern Sub-Sector

Boundary in
Judgment

Road
Watercourse

Form line —
to indicate
topography

 

 

 

 

 

 

/

    

La Virtud

14°05'
N

14°03

 

 

 

 

88°45'

88°48'W

5 KM

 
458 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

cias a Dios”. Of the several hills in the region, the most likely is, in the
Chamber’s view, the one which El Salvador’s interpretation identifies
with the Guampa hill (marked as point C on sketch-map No. C-4): it is
shown on the maps as being an elevation of 1,017 metres, and the road
from Arcatao to Los Patios, which El Salvador apparently identifies as
that which leads to Gracias a Dios, passes just south of the crest. From
there the line, inclining still more to the south, runs through the triangula-
tion point marked as La Cafiada (point D on sketch-map No. C-4) to the
ridge joining the hills indicated on the El Salvador map as Cerro El Cara-
col and Cerro El Sapo and the hill indicated with a spot height of
947 metres (point E on sketch-map No. C-4). The survey of Arcatao
(quoted in paragraph 151 above) refers to intervening markers of the Sapo
and Guapa hills and the “talpetates”; in the view of the Chamber these
cannot be identified with certainty on modern maps — indeed, as regards
the “talpetates” trees, this is hardly to be expected after two hundred years.
From the Caracol hill, the survey of San Juan de Lacatao ran to “a pointed
hill, where there is a small col which forms the road from the village to this
hacienda” . This may, in the Chamber’s view, reasonably be identified with
the feature marked on the Salvadorian map as the Portillo El Chupa Miel
(indicated as point F on sketch-map No. C-4). From there the San Juan de
la Catao surveyor estimated 40 cords to the Portillo de Las Lagunetas, the
tripoint of Arcatao, Nombre de Jesüs and San Juan de Lacatao.

157. The same tripoint is described in the 1783 Gualcimaca survey as
“a dry quebrada where there is a portillo” — that is to say something in the
nature of a pass — “called Las Lagunetas”. This corresponds to what in
the Arcatao title is described as a “portillo” through which goes the camino
real; this portillo “has on its east side a quite high hill”. The Chamber con-
siders that this can be identified with the point where the present-day road
from Arcatao to Nombre de Jesüs passes between the Cerro El Ocotillo
and the Cerro Las Lagunetas (indicated as point H onsketch-map No. C-4
annexed). The identification of the camino real with the modern road over
this col appears to the Chamber more likely than its identification with a
mere track between remote settlements, like that proposed by El Salvador.
The confluence of the nearby quebrada with the quebrada de Junquillo
lies some 20 cords down the first guebrada, as indicated in the Arcatao
title. The hill with a landmark on top, referred to in the Arcatao title,
can be identified, in the Chamber’s view, with the Cerro El Cajete
(indicated as point G on sketch-map No. C-4); the conclusion that this
hill was appropriate to be established as a landmark is strengthened
by the fact that it bears a modern triangulation point. The hill of
the “Ocotal”, 10 cords north of the landmark, will then lie on the ridge
which culminates in the Cerro El Cajete. The complete line in the middle
sector as far as Las Lagunetas so defined is shown on sketch-map

11
459 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

No. C-4 annexed (which also shows the line in the next sub-sector, now
to be discussed).

158. Turning now to the third part of this third sector, in the region to
the south-east of the Portillo de Las Lagunetas, the Arcatao title was here
bounded on the south-east by the title of Nombre de Jesus, the lands of
which, the Parties agree, were also in the jurisdiction of the province of
San Salvador. The provincial boundary therefore left the Arcatao boun-
dary and followed the dividing line between the Hacienda de Nombre de
Jesus, to the south-west, and the Hacienda de San Juan de Lacatao, to the
north-east. The title of Nombre de Jestis, granted in 1742, is no longer in
existence, having apparently been destroyed in a fire. However, that title
was referred to in the 1766 survey of the adjacent lands of San Juan de
Lacatao; it was also still in existence in the mid-19th century when Hon-
duras granted certain republican titles in this area, and was produced by
the then owner of the Nombre de Jesus property, and referred to or quoted
in the republican titles. One of these (La Virtud, 1837) purports to quote
the terms of the 1742 title, and the Chamber will begin with this quotation,
set out below.

159. In 1837, additional lands for the village of La Virtud (situate in the
area which had formerly been the Hacienda de San Juan de Lacatao) were
being surveyed, and the 1742 title of Nombre de Jesüs was produced at the
place — a “large hill known [in 1837] as La Volza” (otherwise “La Bolsa”,
see below) — which was said to be the boundary marker between that title
and the former lands of San Juan de Lacatao. The adjoining owners had
been summoned,

“... quienes me presentaron su titulo el cual leido en vos alta, espresa que
el Agrimensor Pedro Dias del Castillo que midio dicha hacienda del
Nombre de jesus alla en el año de setecientos quarenta y dos llegé a este
cerro biniendo del oriente y de la propia junta que hase el rio de los
Amates o amatillo con una quebradita pequena que ahora nombran de
las lajas; que de alli se camino trallendo el citado rumvo de oriente a
poniente por un cerro arriba y se Ilegé a un portesuelito que esta en la
cabacera de la quebradita, en el cual mando poner un mojon de piedras
en el mismo paraje que atrabesava un camino real que prociguio por un
cerro arriva, y se dio de ralla una loma muy alta acuchillada que esta
sobre un paraje que le llaman el Pataste, desde la cual siguiendo la
cumbre de cerros, se fue a dar ala punta de otro cerro muy alto que se le
sigue puntiagudo, y hasta donde binieron tanteando sincuenta corda-
das...”

112
460 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

[Translation]

“,.. who showed me their title-deed which was read aloud and which
stated that the surveyor, Pedro Diaz del Castillo, had measured this
Hacienda of Nombre de Jesus in the year 1742 and had arrived at this
hill from the east and from the junction of the river Los Amates or
Amatillo with a small guebrada which is now known as Las Lajas; that
from that spot the survey continued in that same direction from east
to west, climbing a hill and arriving at a small breach /portesuelito]
to be found at the head of the quebradita where he caused a stone
boundary marker to be set up at the place where a camino real passes
which continued going up a hill, and arriving at a very large and
knife-shaped height to be found at a place known as El Pataste we
took it as a boundary and continuing from there by the summit of the
hills, we arrived at the top of another very high and sharp-pointed
peak which follows, up to which place we estimated 50 cords...”

160. It appears from this text that the boundary of the Nombre de Jesus
title ran eastwards from La Bolsa to the junction of the river Los Amates or
Amatillo with the guebrada de Las Lajas; but it is not clear whether the
next passage in the text refers to the line between those two points (on the
basis that “de alli” refers to the Amatillo/Las Lajas confluence) or the fur-
ther course of the line westwards from La Bolsa. However the owners of
Nombre de Jesus agreed on the La Bolsa hill as the boundary because
there was no higher hill nearby and because it was consistent with the
50 cords referred to; and a survey made in 1843 for the grant of the title of
San Sebastian del Palo Verde (see paragraph 172 below) recorded a dis-
tance of 50 cords, “in conformity with the title of Nombre de Jesus” from
La Bolsa to the confluence of the river “del Amatio” with the guebrada de
Las Lajas.

161. San Juan de Lacatao was the subject of a survey in 1618, a survey
of the “sitio” in September 1764, a more thorough survey in March 1766
and a further survey in September 1786. The first survey contains a refer-
ence to a river “Gualguix” as a boundary between the jurisdictions of Gra-
cias a Dios and San Salvador (“el dicho Rio Gualguix el qual parte terminos
de la juridiccion de la ciudad de Gracias a Dios con la de Sant Salbador”). It
will be recalled that the Poza del Cajon, the endpoint of the third disputed
sector of the land boundary, is on the “river El Amatillo or Gualcuquin”,
according to the General Treaty of Peace. The 1764 survey is of no assist-
ance for the area with which the Chamber is now concerned. It should be
recalled that at the time of the 1766 survey the Gualcimaca lands had not
yet been surveyed, so that the Portillo de Las Lagunetas was the tripoint of
the then subsisting titles of Nombre de Jesus, Arcatao and San Juan de
Lacatao. During that survey, the owner of the Nombre de Jesüs lands, a
priest named Simon de Amaya or Amalla, was present with the 1742 title,
and “...it was possible to identify that portillo [Las Lagunetas] as the

113
461

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

boundary marker between the two haciendas...” (“... en donde estava el
Br. Don Simon de Amalla con su titulo y cotejando uno y otro se reconosio
dicho portillo por mojon de una, y otra hacienda . . .”). The boundary from
Las Lagunetas southwards is described as follows:

114

“... y queriendo tender la cuerda de dicho portillo de las lagunetas no se

pudo por ofreserse una bajada aspera de muchos saltos, y tanteo el
medidor a la cumbre de un serro que haze enfrente deste Mojon, sesenta
cuerdas, y puestos en dicho serro minsionado se bolvio a reconoser otro
Mojon de la hacienda del dicho B. y siguiendo este rumbo que se esta
reconosiendo deponiente a oriente, se tendio la cuerda en dicho Serron,
se cojio una cuchilla, del mismo serro, y a poco andarse se bajo por una
bajada predegosa y se llego al paso de una quebrada que llaman de los
amtes con sinquenta cuerdas quedando dicha quebrada dentro esta
remedida y de alli por no poderse tirar la cuerda por lo mui aspero de la
orilla de dicha quebrada tanteo el medidor asta la Junta de Lempa,
treinta, y una cuerda, y puestos en dicha Junta no se pudo pasar con la
cuerda por las mismas asperidades que ay en la horilla del dicho rio de
Lempa y tanteo el medidor hasta el paraje del Salitre sesenta
cuerdas, ...

... se bolvio quinto dia a proseguir del referido paraje del Salitre con la
cuerda, siempre siguiendo la misma orilla del rio de lempa, aguas abajo,
y se llego ala Junta del rio de Mocal donde se serro esta remedida y ubo
hasta esta espresada Junta de lempa con mocal por este rumbo tres
sientas quatro cuerdas ...”

[Translation]

“... an attempt was made to draw the cord starting from the said
portillo of Las Lagunetas but this proved impossible because the ter-
rain sloped down steeply and was very rugged. The surveyor calcu-
lated 60 cords as the distance between that marker and the summit of
a hill opposite. At the hill mentioned, another boundary marker of
the said bachelor’s [i.e., Simon de Amalla’s] hacienda was identified
and, following that west to east direction, the cord was stretched on
that same large hill following the crest of the same mountain; we then
went down a rocky slope and arrived at the ford of a quebrada called
Los Amates, making 50 cords; this quebrada forms part of this new
survey. Not being able to draw the cord from there because of the
rugged nature of the bank of the said quebrada, the surveyor calcu-
lated 31 cords to the junction with the river Lempa. Having reached
the junction, we were unable to continue beyond it with the cord
because of the rugged nature of the bank of the river Lempa and the
surveyor estimated 60 cords to the place called Salitre...

... | resumed the survey on the fifth day from the said place called
Salitre and continuing to draw the cord alongside the bank of the
462

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

river Lempa downstream until the junction with the river Mocal, we
concluded this re-survey, 304 cords being counted to the said junc-
tion of the rivers Lempa and Mocal.. .”

162. Before turning to the 1786 survey of San Juan de Lacatao, it will be
useful to refer to the 1783 survey of Gualcimaca, despite its recognized
imperfections. This survey reached

“una quebrada seca, honda que hace en un portillo que nombran de
las Lagunetas en donde se encontré otro mojon que es el ultimo del sitio
de los Arcataos segtin su titulo y el primero perteneciente al sitio de
Nombre de Jesus...”

[Translation]

“a deep dry quebrada where there is a portillo called Las Lagunetas
and a further marker was found there which is the last of the sitio of
Arcatao according to its title, and the first which appertains to the
sitio of Nombre de Jesus .. .”

It is also recorded there that the next landmark, called Barranco Blanco,

“... sirve de mojon y lindero a las tierras del referido sitio de Nombre de
Jesus y las de la hacienda de San Juan de Lacatao dividiendo las dos
jurisdicciones de este Provincia y la de San Salvador...”
[Translation]

“,.. serves as boundary for the lands of the said sitio of Nombre de
Jesus and those of the Hacienda of San Juan de Lacatao, dividing the
two jurisdictions of this province and that of San Salvador...”

163. The 1786 survey of San Juan de Lacatao was carried out in the
opposite direction to that of 1766, approaching from the junction of the
Lempa and Mocal rivers. It was effected by one Manuel Castro or de
Castro, who appears to have been the same land judge as had directed
the survey of Gualcimaca, three years earlier. From the river junction, the
survey record reads:

115

“Y mudando el rumbo al Oeste cuarta al Sud-oeste se tendié la
cuerda por la orilla del rio de Lempa tomandolo aguas arriba a la sinies-
tra abrazando las tierras del sitio de Malpaiz hasta llegar a la junta o
encuentro de un riachuelo o quebrada grande que dijeron llamarse de
los Amates, por otro nombre Gualcuquin que también sirve de raya y
lindero al sitio de Nombre de Jesus que posee el Bachiller don Simon de
Amaya, presbitero domiciliario del Arzobispado de Guatemala cuya
hacienda esta en términos de la jurisdiccién de la Provincia de San
Salvador...”

[Translation]

“Changing direction, heading west one quarter south-west, we
stretched the rope along the bank of the river Lempa, following the
463 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

river upstream with the lands of the property of Malpaiz on the left
up to its junction or meeting with a small river or large quebrada said
to be called Los Amates, or alternatively Gualcuquin, also serving as
a boundary to the property of Nombre de Jesus owned by Bachelor
Simon de Amaya, a priest resident in the bishopric of Guatemala,
whose property is within the boundaries of the jurisdiction of the
province of San Salvador...”

164. The Chamber notes that the frontier already agreed between the
Parties includes the confluence of the rivers Lempa and Mocal, and contin-
ues upstream along the Lempa to a point where a river or stream, marked
on the Honduran map as the “rio El Amatillo”, and on the El Salvador
map as the “rio Guayquiquin or Amatillo”, flows into the Lempa; the
agreed frontier then follows that stream for a distance of nearly 2 kilo-
metres (about 48 cords). The 1786 survey continues:

“...y dicho riachuelo [Gualcuquin] y junta dicen parte las jurisdicciones
de dicha Provincia y la de Comayagua a que es anexa la jurisdiccién de
Gracias, hasta donde se le junta una quebrada que nombran Tuquin o
de los Amatillos o del Palo Verde que todos estos nombres le dan, cuya
quebrada es guardaraya de jurisdicciones y divisiôn de Provincias: en
Jin a dicha junta llegé el medidor con ciento veinte cuerdas medidas. Y
mudando el rumbo se tendié cuarta vez la cuerda al Norueste cuarta al
Norte siguiendo aguas arriba el dicho riachuelo de Gualcuquin llevan-
dolo a la siniestra hasta donde se la junta la dicha quebrada de el
Amatillo o Palo Verde que va dicho, en cuya junta se paso este riachuelo
de Gualcuquin para seguir la quebrada y rumbo.”

[Translation]

“... and it is said that this small river [Gualcuquin] and the conflu-
ence separate the jurisdictions of that province [i.e., San Salvador]
and of Comayagua to which the jurisdiction of Gracias is annexed, as
far as the junction with a small quebrada called Tuquin or Los Ama-
tillos or Palo Verde — all those names being used — this guebrada
forming the boundary of jurisdictions and the division of the prov-
inces; the surveyor reached this junction after counting 120 cords.
And changing direction, we stretched the rope a fourth time to the
north-west quarter north, following the small river Gualcuquin
upstream on the left bank to the point where the said quebrada of
El Amatillo or Palo Verde flows into this river, and at this place, we
crossed the small river Gualcuquin in order to follow the direction of
the quebrada.”

165. At this point in the survey record, the matter becomes complicated
by the appearance of Simon Amaya, owner of the Hacienda de Nombre
de Jesus (paragraph 161 above), and a disagreement with him as to the
course of the boundary. El Salvador has drawn attention to the fact that
Simon Amaya “had nothing whatever to do with the authorities of the

116
464 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

community of Arcatao”, which is true; but as owner of the Nombre
de Jesüs property, he had an interest in respect for its boundaries. It is at
first unclear whether the survey followed the line which the judge thought
correct, over the protests of the neighbouring owner, or whether in defer-
ence to those protests, though without conceding their validity, the survey
followed the line claimed by the owner of the Hacienda de Nombre
de Jesus. However, after completion of the survey, Simôn Amaya wrote a
letter of complaint, and the judge acted upon it as follows:

“Sin embargo de hallarme accidentado pasé al lugar donde el padre
supone el agravio e introduccion en sus tierras y aunque sin el titulo suyo
se reconocio no estarlo y solo haber creidose de un falso informe que le
sirvié de bastante apoyo para desahogar su pasion y enojo y puesto en
dicho lugar senalaron dichos viejos donde se hallaban los antiguos
mojones de Nombre de Jesus que es la misma linea que el medidor siguié
y citando a todos los dichos para que de todo fuesen testigos en cualquier
ocasion y evento...”

[Translation]

“Although I had suffered an injury, I went to the place where the
Father maintained that his rights had been infringed and an incur-
sion made into his lands and although he did not have his title-deed,
it was recognized that such was not the case and that he had based his
views on incorrect information which had sufficed to infuriate and
irritate him; and after arriving at this place, the elderly persons in
question pointed out where the ancient boundaries of Nombre
de Jesüs were located, which was on the very line followed by the
surveyor, and citing those persons to appear as witnesses should that
prove necessary...”

The Chamber therefore considers that the 1786 survey of San Juan de Lac-
atao may be treated as correctly defining the boundaries of the two hacien-
das notwithstanding the attitude of the owner of the Nombre de Jesüs
property.

166. The survey record continues after the passage quoted in para-
graph 164 above:

“Y el medidor siguiendo el rambo que trajo del Norueste cuarta al
Norte tom6 la quebrada del Amatillo lindando a la izquierda con las
tierras de nombre de Jesus hasta salir a un llano que esta a media ladera
del cerro donde se encontré un mojôn antiguo de nombre de Jesus que
nombran de los Macuylisguas y sigui6 tirando hasta la cumbre de un
cerro alto picudo que nombran el Cerro Grande que enfrenta con la mon-
tana de Quepure del que se fue bajando por montana hasta el asiento de
ella donde esta un derrumbe colorado y siguid sobre el mismo rumbo
recto a buscar un portillo que nombran de las Lagunetas donde se
encontré otro mojôn del sitio de Nombre de Jestis que también sirve a las

117
465 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

tierras de Gualcimaca sitio que es de esta mi jurisdiccion .. . salio ulti-
mamente a dicho Portillo lleg6 a el con ciento treinta cuerdas medidas
linea recta deduciendo algunas por las vueltas que se dieron con la cuerda
a buscar como andar en aquellas fragosidades .. .”

[Translation]

“And the surveyor continued to walk in the same north-west quarter-
northerly direction, following the quebrada del Amatillo, leaving
on the left the lands of Nombre de Jesus until he arrived at a plateau
which is half-way up the hill where an ancient marker of Nombre de
Jesus was found called the Macuylisquas marker, and he continued
stretching the rope as far as the summit of a high, sharp-pointed hill
called Cerro Grande which is opposite the Quepure mountain.
He continued down as far as the base of the latter where there is a red
fall of rocks and proceeded in the same direction in a straight line,
searching for a portillo called Las Lagunetas where another marker
of the Nombre de Jesus property was found, which also delimits the
lands of Gualcimaca, falling under my jurisdiction . . . and the sur-
veyor finally arrived at this portillo, counting 130 cords measured
in a straight line and subtracting several of them to compensate for
the bends made with the rope in searching for the way in these rugged
lands...”

The marker at Las Lagunetas is referred to as the tripoint of Nombre
de Jesus, Gualcimaca and San Juan de Lacatao, but it appears from the
1783 Gualcimaca survey cited above that in fact it was a quadripoint
where the Arcatao lands also terminated. (The Lacatao 1786 survey refers
later to a Gualcima/Arcatao/San Juan de Lacatao tripoint, but this is the
tripoint to the north of Gualcimaca, already discussed.)

167. After completing the 1786 survey, the judge concerned invited the
surveyor to summarize his results, which were to be the foundation of a
plan; if such plan were prepared, it does not seem to have been attached to
the survey record. The distances and bearings recorded do not in fact
appear to produce a result consistent with a return to the starting point of
the survey; the matter was at the time referred to a revising surveyor, but
no revision seems ever to have taken place.

168. On the basis, therefore, of the reconstructed 1742 title of Nombre
de Jesus and the 1766 and 1786 surveys of San Juan de Lacatao, the Cham-
ber considers that it is established that the line of the 1821 uti posside-
tis juris in this sub-sector corresponded to the boundary between the
Nombre de Jestis and San Juan de Lacatao properties ; and that this boun-
dary ran from the Las Lagunetas tripoint (point H on sketch-map No. C-3
annexed) in a generally south-eastward direction to a point on the river
Amatillo or Gualcuquin. That point, which has still to be identified, co-
incided with the confluence with the river of a small quebrada, flowing

118
466 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

into the river from its right (south-western) bank, and the boundary co-
incided generally with the course of the guebrada for the last part of its
course down to the river. The boundary then followed the river Amatillo
or Gualcuquin downstream to the Poza del Cajon, the point where the
next agreed sector of boundary begins.

169. In order to define more precisely the line described in the preced-
ing paragraph, it is legitimate to have regard to the post-independence
(republican) titles granted by Honduras in the region, which, in the con-
tention of Honduras, extend as far as, and support, the line which it
claims, and which, as plotted by Honduras, are indicated on sketch-map
No. C-3 annexed. These titles have already been referred to inasmuch as
some of them make it possible to reconstitute part of the lost title of Nom-
bre de Jesus; they still fall to be considered from two points of view: first,
to see what further light they may throw on the uti possidetis juris line ; and
secondly, in connection with a claim by Honduras of El Salvador’s
acquiescence in or recognition of the frontier line claimed by Honduras.

170. The first of the two La Virtud titles (1836) defined a square area,
50 cords each way, carved out of the lands of the former Hacienda de
San Juan de Lacatao, and not purporting to be aligned with the existing
boundaries of other titles. Its starting point was the place called Salitre on
the river Lempa; a place of that name was mentioned in the 1766 survey of
San Juan de Lacatao, and was then said to be an estimated 60 cords from
the confluence of the quebrada called Los Amates with the river Lempa
(see paragraph 161 above). This first La Virtud title does not, in the Cham-
ber’s view, throw light on the uti possidetis juris boundary.

171. The second La Virtud title (1838) has already been quoted above
(paragraph 159). It was apparently intended to fill the gap between the
first title of La Virtud (1836) and the lands of Gualcimaca; Gualcimaca
was surveyed on 23 February 1837 and the second La Virtud title
on 4-5 March 1837, the same official carrying out both surveys. It will be
recalled (paragraph 157 above) that the Gualcimaca title records that the
Portillo de Las Lagunetas was the tripoint of Arcatao, Nombre de
Jesüs and San Juan de Lacatao. The survey of the lands of La Virtud —
which, it should be recalled, were carved out of the lands of San Juan de
Lacatao — did not begin from the old tripoint of Las Lagunetas, but appar-
ently from a point 30 cords (1,204 metres) away called La Bolsa, which
was stated to have been a landmark marking the boundary of Nombre
de Jesus and San Juan de Lacatao. There is no mention of a hill of that
name in the surveys of San Juan de Lacatao, but it will be recalled
(paragraph 159 above) that the 1742 title of Nombre de Jesus was pro-
duced in 1837 at La Bolsa and quoted as referring to “este cerro” — “this
hill”. The description of the initial survey operations for La Virtud in

119
467 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

1837 is somewhat confused, but read in the light of the plan attached to
the title, it indicates that the surveyor proceeded for 30 cords north-west,
and reached the tripoint of Gualcimaca/ Nombre de Jesüs/La Virtud;
he then followed the Gualcimaca boundary, without repeating the measure-
ments made when that property had been surveyed.

172. The title of San Sebastian del Palo Verde was surveyed in August
1843, and purported to lie south-west of, and be coterminous with, the
first La Virtud title (though the common boundary according to the plan
on the 1843 title ran “N 74° W” rather than directly west-east as recorded
in the earlier title). The Nombre de Jesus title was again produced by
the Mayor of that village, and the survey was effected to take account
of it. According to the record, the course followed from the starting point
of the 1837 La Virtud survey (i.e., La Bolsa), was “S 79° E”; at 50 cords
(2,075 metres) distance, the survey reached “the junction of a small que-
brada called Lajas with the river Amatio, a junction which is also known
as Posa del Cajon”.

“De aqui se tom el rumbo del Sud setenta y nueve grados al Este y
bajando de este cerro se paso por un portezuelito que menciona la refe-
rida medida del Nombre de Jesus, cuyas tierras quedan a la derecha y
las que se miden à la izquierda; por ultimo llegamos à la junta de una
quebradita que llaman de Lajas con el rio del Amatio, a cuya junta

llaman tambien la posa del Cajon . .. Hasta este lugar se cuentan
cincuenta cuerdas que espresa el titulo del Nombre de Jesus.”
[Translation]

“As from that spot, we proceeded due S 79° E and going down that
hill, we went by a small pass which is mentioned in the said survey of
Nombre de Jesus, the lands of which are to be found to the right and
the ones being measured to the left; lastly, we arrived at the junction
of a small quebrada called Lajas with the river del Amatio, a junction
which is also known as Posa del Cajon ... up to that spot, 50 cords
were counted, as stated in the title-deed of Nombre de Jesus.”

173. The picture which emerges from these various titles is that the
boundary of the Nombre de Jesus title ran from Las Lagunetas to La Bolsa
(a distance variously estimated at 30 cords or 60 cords), from La Bolsatoa
quebrada, then called Lajas, which flowed, from the right (southern) side,
into the river Gualcuquin or Amatillo, and followed the last part of that
quebrada to the river, the distance from La Bolsa being some 50 cords. The
boundary then followed the river downstream to its confluence with the
Lempa. There is however some discrepancy of distance as regards this
part of the boundary: according to the 1766 survey of San Juan de Laca-
tao, the distance from the “ford of the quebrada called Los Amates” to the

120
468 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

confluence with the river Lempa was estimated at 31 cords (1,286 metres),
and from there to the confluence of the Lempa and Mocal rivers 304 cords
(12,616 metres). The 1786 survey arrived at Las Lagunetas after 130 cords,
but it is not entirely clear where the measurement started; if it was from the
Gualcuquin/Lempa confluence, then deducting the 100 cords between
Las Lagunetas and the river, this leaves only 20 cords (820 metres) for the
distance between that confluence and the point where the survey left the
river. What is clear is that the 1786 survey records 120 cords from the con-
fluence of the Lempa and the Mocal to the confluence with the quebrada,
far less than the 304 cords for this distance in the 1766 survey. The distance
between Las Lagunetas and the confluence of the Gualcuquin and Lempa
rivers is, according to modern maps, some 7,000 metres over a straight
line; and, as seen above, the position of Las Lagunetas is derived from,
inter alia, distances from the Cerro El Caracol above the village of Arca-
tao, one of the places referred to in the various ancient titles which, in the
view of the Chamber, are clearly identifiable (see paragraph 155 above).

174. The republican titles of La Virtud and San Sebastian del Palo
Verde are only of assistance for the boundary between Las Lagunetas and
the river Gualcuquin; they give no indication of how much of the river
Gualcuquin formed the Nombre de Jesüs boundary further downstream.
Honduras has drawn attention to the reference to the “Posa del Cajon” as
the south-eastern limit of the title of San Sebastian del Palo Verde, and has
pointed out that the eastern limit of the present disputed sector, i.e., the
starting point of the next agreed sector to the east, is called the Poza
del Cajôn (1980 General Treaty of Peace, Article 16, Fourth Section).
However if it is assumed that this latter point (which does not, inciden-
tally, appear from the maps to be the junction of any stream or ravine with
the river Gualcuquin-Amatillo) is the same place as that referred to in the
title of San Sebastian del Palo Verde, the result is further cartographical
inconsistencies. If the — fairly precise — distances and bearings in the
republican titles of San Sebastian del Palo Verde, La Virtud, and Gualci-
maca are used to plot these titles on the map, beginning from the terminal
point of the disputed sector described as the Poza del Cajon, the result isto
place Gualcimaca at such a considerable distance to the south of the Cerro
El Caracol above the village of Arcatao as to be quite inconsistent with the
various other relevant titles, even in Honduras’s interpretation of them.
The Chamber therefore considers that the more reasonable conclusion is
that the Poza del Cajon referred to in the 1843 title of San Sebastian
del Palo Verde is not the point identified by that name in 1980 as the termi-
nal point of the present disputed sector; and that there appears to be no
reasonable explanation for the discrepancies in distances travelled along
the river Gualcuquin-Amatillo so that the point cannot be taken into con-
sideration.

121
469 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

175. The direction from Las Lagunetas to La Bolsa, according to the
1838 La Virtud title, is generally south-east (the reciprocal of the north-
west direction taken on the first leg of the survey). Both the La Virtud title
and the title of San Sebastian del Palo Verde have contemporary sketch-
plans attached, and by comparing these it is possible to deduce from the
precise bearings of the San Sebastian title that the line Las Lagunetas-
La Bolsa lay on a bearing of approximately 132°. Taking into account the
magnetic variation in the region at the time of some 7° E (cf. para-
graph 117 above), this is equal to 139° true. On that approximate bearing
from Las Lagunetas (point H on sketch-map No. C-4 annexed), and at a
distance of 900 metres (21.5 cords), there is a hill marked on the maps as
some 848 metres high (point I on sketch-map No. C-4). If from this hill the
bearing of the south-western boundary of San Sebastian del Palo Verde
(S 79° E, i.e., 101° magnetic; 108° true) is then followed for 2,490 metres
(60 cords), the line arrives at a quebrada marked on both Parties’ maps as
the combination of the guebrada La Montañita and the quebrada de Leon
which merges with the upper waters of the Rio Gualcuquin or Amatillo at
point J on sketch-map No. C-4. On this basis, the Chamber considers it a
reasonable conclusion that the hill in question is the one called La Bolsa in
the 1837 survey, and that the quebradain question is that of Lajas, and that
the line just indicated is the course of the 1821 boundary between Nom-
bre de Jesüs and San Juan de Lacatao, and thus the uti possidetis juris
line, which then continues to follow the course of the Rio Gualcuquin-
Amatillo downstream to the endpoint of the disputed sector.

*

176. The Chamber has found that the boundary of the uti possi-
detis juris in this part of the third sector can be determined by reference
to, inter alia, the republican titles of La Virtud and San Sebastian del Palo
Verde, and the line found by the Chamber is thus consistent with what the
Chamber regards as the correct geographical location of those titles. Since
the Honduran claim that a boundary line following the limits of those
titles had been recognized, or acquiesced in, by El Salvador in 1884, would
lead to exactly the same result, there is no need for the Chamber to
examine that contention.

* *

177. Having completed its survey of the 1821 uti possidetis juris position
based on the various titles produced, the Chamber has now to examine the
claims made in the whole of this third sector of the land boundary on the
basis of effectivités. In its Memorial, El Salvador asserted that its jurisdic-
tion in this sector of the frontier

122
470 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

“is confirmed by the exercise therein of civil jurisdiction, such as the
registration of titles to land in the Property Registry, the grant of
Municipal Titles to persons in possession, and the registration of the
Births, Deaths and Marriages of the Inhabitants, as well as the regis-
tration of the Municipal and Presidential Elections carried out in this
area”.

Included in the Memorial is a map showing the “Human Settlements in
the Non-Delimited Zones”, relating to this sector; and annexed to that
pleading is a number of birth and death certificates. The major claim of
this kind is El Salvador’s assertion of the exercise of effective jurisdiction
over the area to the north and west of the Arcatao title, as far north as the
point 14°09’ 49" N, 88° 47°55” W (point C on sketch-map No. C-1l
annexed). In this area, indeed, the effectivités asserted are the sole basis of
El Salvador’s claim, since it did not dispute that the colonial land-titles
produced by Honduras were issued following surveys by the authorities
of the province of Gracias a Dios. The only evidence adduced by El Sal-
vador which relates to an alleged settlement in this north-western area
consists of five birth certificates and one death certificate, registered in
the Salvadorian settlement of Arcatao, concerning births and a death
occurring in the “canton Zazalapa”. The dates of the certificates range
from 30 January 1977 to 7 February 1985; these are insufficient to support
a claim to “long-term exercise of effective jurisdiction”. The Chamber has
noted the observations made on behalf of El Salvador as to the difficult-
ies, in this area in particular, in collecting evidence of effectivités, but as
indicated above (paragraphs 64-65), does not consider that they affect the
conclusions to be drawn.

178. As regards the area to the east of the Arcatao title, a number of
similar certificates has been produced referring to a birth and a number of
deaths in the valley or canton of Los Filos, to be identified, according to
the map in the Salvadorian Memorial, with the settlement in the valley to
the south of the Cerro El Caracol and the Cerro El Sapo. These range in
date from 25 October 1910 to 20 June 1919. No explanation is given of the
absence of any records of registration prior to 1910 or since 1919. Further
certificates have been produced of four births in the canton of Gualci-
maca on dates ranging from 3 January 1977 to 25 June 1985. The Chamber
is unable to regard these two sets of certificates as amounting to sufficient
evidence of the exercise of effective jurisdiction in the area in question.

179. Mention should also be made of further evidence of effectivités
offered by El Salvador in its Counter-Memorial. It is there claimed that
El Salvador has during a considerable period of time exercised military

123
471 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

jurisdiction over (inter alia) the sector now being examined. Reference is
made to the Rural Military Posts assigned to each canton, each of which
“has, amongst its other duties and powers, that of controlling, defending
and patrolling the canton in question”. The evidence offered in this
respect is the formal records of the personnel of the Rural Military Posts
and Field Patrols, covering the period from 1922 to 1964; in the sector
now in question, these relate to the cantons of Los Filos, Gualcimaca, Qui-
pura, Hacienda Vieja, and Plazuelas. However, there is nothing to indi-
cate where precisely those Posts were established in relation to the
disputed boundary, nor what effective form the military jurisdiction took.
Accordingly, the Chamber cannot regard this material as sufficient to
displace the conclusion it has arrived at above as to the position of the
boundary.

180. Turning now to the evidence of effectivités submitted by Hondu-
ras, there is first some evidence of diplomatic correspondence, and in par-
ticular a formal request by El Salvador for extradition of alleged malefac-
tors residing in a place called “La Vecina, jurisdiction of the town of
La Virtud, Department of Gracias” in Honduras. La Vecina is shown on
the maps of both Parties as a village near the headwaters of the river Gual-
cuquin or Amatillo. Secondly, considerable material was presented as an
annex to the Honduran Reply to show that Honduras also can rely on
arguments of a human kind, that there are “human settlements” of Hon-
duran nationals in the disputed areas in all six sectors, and that various
judicial and other authorities of Honduras have exercised and are exercis-
ing their functions in those areas. So far as the present sector is concerned,
Honduras has presented material under ten headings: (i) criminal pro-
ceedings; (ii) police or security; (iil) appointment of Deputy Mayors;
(iv) public education; (v) payment of salaries of employees and remuner-
ation to public officials; (vi) land concessions; (vii) transfer or sale of
immovable property; (viii) birth certificates; (ix) death certificates;
(x) miscellaneous. These relate to between 30 and 40 localities, identified
simply by the name of the village or place. No map has been supplied to
show the geographical position of these places; comparison of Honduran
and Salvadorian maps shows inconsistency in the naming and placing of
villages; and in some cases there appear to be two villages of the same
name in different parts of the area. A few do not appear to be marked on
any map.

181. So far as can be established on the information available to the
Chamber, only one of the villages to which the Honduran evidence relates
lies wholly on the El Salvador side of the boundary line defined by the
Chamber in this sector: the village of El Palmito, which is situated south of
the river Gualcuquin or Amatillo, which here forms the boundary, as indi-

124
472 DISPUTE (EL SALVADOR/HONDURAS) (SUDGMENT)

cated in paragraph 175 above. Part of the village of El Amatillo may also
lie south of the river; the maps are not clear on this, but the Honduran map
places the name and the buildings to which it refers north of the river.
According to the Honduran map, the village or settlement of El Palmito
lies to the south of the river, and just to the south-east of the confluence
with a guebrada which the Chamber regards as marking the point where
the boundary begins to follow the river. The El Salvador map shows some
scattered buildings on this site, but does not give the name El Palmito (or
any other name) to a settlement there. The evidence produced by Hondu-
ras consists of 12 birth registrations, with dates between May 1909
and August 1946: curiously enough, none of the numerous death registra-
tions produced by Honduras gives El Palmito as place of death. No expla-
nation has been given for the limitation of the records to the period
1909-1946. Since the last record is from some 45 years ago, it appears likely
that the settlement of El Palmito either has ceased to exist, or has become
part of an administrative division with a different name. All in all, the
Chamber does not in any event see here sufficient evidence of effectivités
by Honduras in an area clearly shown to be on the El Salvador side of
the boundary line to justify the Chamber in doubting the validity of that
boundary as representing the uti possidetis juris line.

x OX

182. In view of the Chamber’s rejection of the claim of El Salvador to
the area to the north-west of this sector based on effectivités, it becom. +
necessary to revert to the question of the precise position of the uti possi-
detis juris line in this region. The Chamber has accepted (paragraph 131
above) that the boundary here follows the southern boundary of the titles
of San Juan El Chapulin and Concepcion de las Cuevas; however, it sees
no justification for the interpretation of these titles as producing a straight
line from the Pacacio boundary marker to the confluence of the Gualsinga
and the Sazalapa. An element to be taken into consideration is the follow-
ing passage in the 1766 survey record of San Juan El Chapulin. The sur-
veyor was travelling generally eastwards, and had established a boundary
marker with the lands of Guarita to the north.

“_.. y encontramos con un serro grande que no pudiendose pasar con la
cuerda por lo fragoso se tanteo a ojo treinta cuerdas asta la cumbre de
dicho serro y alli allamos a Bisente Lopes con su titulo el que declara
llegar asta dicha cumbre las tierras del sitio de las cuevas y quedo por
mojon de unas y otras tierras y mudando de rumbo para el sur por la
cuchilla de dicho serro cuia cuchilla es ralla de esta jurisdiccion y de la
San Salvador se tendio la querda asta llegar a un serrito picudo donde

125
473 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

allamos a Ylario Cordova con su titulo el que [illegible] asta dicho serito
y asta alli ubo sinquenta cinco cuerdas, y mudando de rumbo para el
poniente por una quebrada de monte se llego al rrichuelo de Capasio y
caminando aguas abajo asta la junta con el rio grande de Sumpul cuia
junta se dio por mojôn y ubo asta alli quarenta cuerdas . . .”

[Translation]

“.,. and we encountered a large hill which was so rugged that we
could not pass through it with the cord and a visual estimate of
30 cords was made up to the top of the hill and there we met Bisente
Lopez with his title-deed and he stated that the lands of the place
called Las Cuevas went up to the summit and it remained as a boun-
dary-marker for the two lands, and changing to a southerly direction
via the crest of the said hill, which crest is the boundary between this
jurisdiction and that of San Salvador, we took cord measurements
until we arrived at a sharp-pointed hill where we met Ylario Cordova
with his title-deed, which /illegible] up to a small hill, making 55 cords
and changing to a westerly direction we arrived by a quebrada de
monte at the Capasio stream which we followed down to the junction
with the large river Sumpul, which junction was taken as a boundary-
mark and up to there there were 40 cords...”

183. The 1719 survey of Concepcion de las Cuevas refers to a quebrada
called La Puerta, which marked the boundary with a place called
Santa Lucia (“... dicha quebrada de la puerta Sirue de mojon à este Citio, yal
Sitio llamado Santa Lucia . . .”). Honduras attaches importance to this
since the lands of Santa Lucia were within the jurisdiction of San Sal-
vador. On a map annexed to the Honduras Memorial, the position of this
quebrada is indicated, its confluence with the river Gualsinga (point Z on
sketch-map No. C-1 annexed) being, according to Honduras, a common
point with the 1741 title of Hacienda de Sazalapa.

184. It is not easy to identify the features mentioned in the titles of
San Juan de Chapulin and Concepcion de las Cuevas. Nor, it may be
remarked in passing, do such republican titles as have been produced
throw light on the matter. However, the reference in the San Juan de Cha-
pulin title to the “crest of the said hill” (“cuchilla de dicho serro”) at this
point in the survey as the boundary with the province of San Salvador
indicates, in the Chamber’s view, that the latter province must have ex-
tended further north than the straight line west to east advanced by Hon-
duras. Taking the titles produced into account, the Chamber considers
that the most likely course of the boundary was as follows (illustrated
on sketch-map No. C-5 annexed). From the Pacacio boundary marker,
indicated as point A on sketch-map No. C-1 and sketch-map No. C-5
annexed, along the Rio Pacacio upstream to the point (point B on sketch-
map No. C-5), west of the Cerro Tecolate or Los Tecolates, where a que-

126
LT]

14°07'
N

14°06'

 

 

SKETCH-MAP No. C-5

Third Sector — North-West Sub-Sector

—-—.—.- Agreed boundary
Judgment boundary
Watercourses
Contours (VI 100 m)

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

0 5KM
88°50' 88°48' 88°47'W
7,
~~ mm
\~ ; ”
j . À:
é À nn ne
Yon
©
re
Al
88°50' 88°49' 88°48' 88°47'W

14°07'
N

14°06'

PLY

(ENINOGQNP) (SVUNGNOH/AOAVA TVS TA) ILNdsia
475 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

brada is shown on Honduras’s map as flowing into it from the east (this is
some 40 cords — 1,640 metres — from the confluence with the Sumpul, as
indicated in the passage quoted above). From there up the quebrada to the
crest of the Cerro Tecolate or Los Tecolates (point C on sketch-map
No. C-5), and along the watershed of this hill as far as a ridge about
1 kilometre to the north-east (point D on sketch-map No. C-5); from there
in an easterly direction to the neighbouring hill above the source (on Hon-
duran maps) of the Torrente La Puerta (point E on sketch-map No. C-5)
and down that stream to where it meets the river Gualsinga (point F on
sketch-map No. C-5; point Z on sketch-map No. C-1). From there the
boundary runs down the Gualsinga to its confluence with the Sazalapa
(point Y on sketch-map No. C-1), and then upstream along the Sazalapa.

185. To sum up, the finding of the Chamber as to the whole course of
the boundary line in this third sector is as follows: the line is indicated on
Map No. III! annexed, which is taken from the following sheets of the
United States of America Defense Mapping Agency 1 :50,000 maps:

Series E752 Sheet 2458 III Edition 2-DMA
Series E753 Sheet 2458 II Edition 1-DMA,

and the lettered points refer to the letters on that map. From the Pacacio
boundary marker (point A) along the Rio Pacacio upstream to a point
(point B) west of the Cerro Tecolate or Los Tecolates; from there up the
quebradato the crest of the Cerro Tecolate or Los Tecolates (point C), and
along the watershed of this hill as far as a ridge approximately | kilometre
to the north-east (point D); from there in an easterly direction to the neigh-
bouring hill above the source of the Torrente La Puerta (point E) and
down that stream to where it meets the river Gualsinga (point F); from
there the boundary runs along the middle of the river Gualsinga down-
stream to its confluence with the Sazalapa (point G), and thence upstream
along the middle of the river Sazalapa to the confluence with the river
Sazalapa of the quebrada Llano Negro (point H); from there south-
eastwards to the hill indicated as point I, and thence to the crest of the hill
marked on maps as being an elevation of 1,017 metres (point J); from there
the boundary, inclining still more to the south, runs through the triangula-
tion point known as La Cafiada (point K) to the ridge joining the hills
indicated on the El Salvador map as Cerro El Caracol and Cerro El Sapo
(through point L), and from there to the feature marked on the maps as the
Portillo El Chupa Miel (point M); from there following the ridge to the
Cerro El Cajete (point N), and thence to the point where the present-day

| A copy of the maps annexed to the Judgment will be found in a pocket at the end of
this fascicle or inside the back cover of the volume of I.C.J. Reports 1992. [Note by the

Registry.]

128
476 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

road from Arcatao to Nombre de Jesüs passes between the Cerro El Oco-
tillo and the Cerro Lagunetas (point O); from there south-eastwards, to
the top of the hill (point P) marked on the maps with a spot height of
848 metres; from there slightly south of east to a small quebrada; east-
wards down the bed of the quebrada to its junction with the river Amatillo
or Gualcuquin (point Q); the boundary then follows the middle of the
Guaicuquin river downstream to the Poza del Cajon (point R), the point
where the next agreed section of boundary begins.

« * x

FOURTH SECTOR OF THE LAND BOUNDARY

186. The fourth, and longest, disputed sector of the land boundary,
also involving the largest area in dispute, is that between the source of the
Orilla stream and the boundary marker known as Malpaso de Similaton;
it is illustrated on sketch-map No. D-1 annexed, which also shows the cur-
rent respective claims of the two Parties as to the boundary in this sector.
The boundary line now claimed by Honduras is as follows (the reference
letters are to the points so marked on sketch-map No. D-1, and the names
given to the various boundary points are those given by Honduras). From
the source of the Orilla stream (point AA) to the pass of El Jobo, at the foot
of the mountain known as El Volcancillo; from there to the southernmost
source of the Cueva Hedionda stream (point BB). Following its course
downstream along the middle of the river bed to the Champate boundary
marker (point A) as far as its confluence with the river Las Cafias or
Santa Ana, thence following the camino real, passing by the boundary
markers of Portillo Blanco (point B), Obrajito (point C), Laguna Seca
(point D), Amatillo or Las Tijeretas (point E), and from there, in a north-
erly direction, as far as the point at which the river Las Cafias joins the
stream known as Masire or Las Tijeretas (point F); thence, taking a north-
easterly direction, it follows its course upstream as far as the road from
Torola to Colomoncagua (point G) and continues in the same direction as
far as the Cerro La Cruz, Quecruz or El Picacho (point H); thence to the
Monte Redondo, Esquinero or Sirin boundary marker (point I) and from
there to the El Carrisal or Soropay boundary marker (point K); from there
it runs in a northerly direction to the hill of Guiriri (point L), and thence,
in the same direction, to the marker of El Rincon, on the river Negro-
Quiagara (point M); thence following the river Negro upstream, as far as
the Las Pilas boundary marker “at the source of that same river” (point N),
and from that place to the point identified by Honduras as the Malpaso de
Similatôn (point P). The Honduran maps also show the line passing
through a point J (reproduced on sketch-map No. D-1), described in the
Honduran Reply as the “Camino Real”, but this point is not mentioned in
the final submissions of Honduras.

129
13°55"
N

 

-

| SKETCH-MAP No. D-1
Fourth Sector — Disputed Area

—.—.—.- Agreed boundary
ssnssomressent El Salvador claimed boundary
----- Honduras claimed boundary

a Boundaries of Torola and Perquin
titles plotted by El Salvador

Boundaries of Torola and Perquin
titles plotted by Honduras

© Endpoint of disputed sector

 

 

__]
CROQUIS N° D-1
Quatrième secteur — Zone en litige

—.—.—. Frontière ayant fait l'objet d'un accord
snnennnsessses Frontière revendiquée par El Salvador
_———- Frontière revendiquée par le Honduras

------- Limites des titres de Torola et Perquin
tracées par El Salvador

Limites des titres de Torola et Perquin
tracées par le Honduras

© Point terminal du secteur en litige

 

 

 

88°20' W

88°15'

—

14°00"
N

 

 
 
 
 
 
 
  
  
 
  
 
 
 
 
 
 
    

 

 

 

Torola

 

 

 

   

 

88°20' W

68°15'
478 DISPUTE (EL SALVADOR/ HONDURAS) (SUDGMENT)

187. El Salvador has indicated the course of the boundary line in the
opposite direction, from the Malpaso de Similaton (which it places at a
different point) in the east to the Orilla stream in the west. By reference to
the lettered points on sketch-map No. D-1 annexed, and referring to the
boundary points by the names given to them by El Salvador, its claimed
line is as follows. Starting from the boundary marker known as the Mojon
Mal Paso de Similaton (point P’) the frontier runs in a straight line to the
boundary marker known as the Antiguo Mojon de la Loma (point Q), and
then in a straight line to the mountain known as the Montaña de la Isla
(point Q’). From this mountain, the frontier runs in a straight line to the
summit of the peak known as the Cerro La Ardilla (point R); from this
peak, in a straight line to the summit of the peak known as the Cerro
El Alumbrador (point R’), and from this peak, in a straight line to the sum-
mit of the peak known as the Cerro Chagualaca or Marquezote (point S).
From this peak, the frontier runs in a straight line as far as an elbow of the
river Negro-Quiagara (point T) and then follows the course of the river
Negro-Quiagara upstream as far as the confluence with it of the river
known as the river Negro-Pichigual (point U). From this confluence, the
frontier follows the course of the Pichigual river upstream as far as a bound-
ary marker situated at point V; from this boundary marker, the frontier
continues in a straight line to the summit of the peak known as the Cerro
El Alguacil (point W); from this peak, the frontier continues in a straight
line to an elbow of the river known as the de Las Cafias or Yuquina situ-
ated at point X; from this elbow of this river, the frontier follows the
course of the de Las Cafias or Yuquina river downstream as far as the
place known as the Cajon de Champate (point Y), and then runs in a
straight line to the summit of the peak known as the Cerro El Volcancillo
(point Z) and thence in a straight line to the source of the stream known as
La Orilla (point AA).

188. The grounds relied on by the Parties in support of their claims are
such that it is appropriate to divide up the sector into a number of sub-
sectors, as was done by the Parties themselves in the course of argument.
However, the most important issue before the Chamber in this sector, at
least as regards the size of the area of land affected, is whether the boun-
dary should follow the line contended for by El Salvador to the north of
the sector, or should follow the river Negro-Quiagara, some 8 kilometres
further south, as claimed by Honduras. The Chamber considers that,
rather than taking the sub-sectors in order from west to east, or vice versa,
its approach should be to resolve this question first, and then deal with the
remaining sub-sectors of the boundary in the light of that initial decision.

189. The principal issue in dispute between the Parties in this fourth
sector is in fact whether or not the province of San Miguel, which became
on independence part of El Salvador, extended in the region in question
to the north of the river called Negro or Quiagara, or whether on the con-
trary that river was in 1821 the boundary between the province of
San Miguel and the province of Comayagua, which became part of Hon-

131
479 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

duras. The Parties are in agreement as to the identification of the river
Negro-Quiagara; it runs from east to west across the major disputed area,
unites with another river (Pichigual) and turns north-west. This latter part
of the river is also called the river Negro, but is referred to in certain docu-
ments as the river Pichigual ; to avoid confusion, the Chamber will refer to
the two rivers, or parts of the river, as the river Negro-Quiagara and the
river Negro-Pichigual. The Chamber will first set out the relevant events
which, according to the evidence before it, occurred in the 18th century,
and in the 19th century prior to independence, before considering the
legal consequences to be deduced from them.

190. In the year 1745 a title was issued by the Spanish colonial authori-
ties to the Indian communities of Arambala and Perquin, two settlements
established some 4 kilometres to the south of the river Negro-Quiagara, in
the jurisdiction of the province of San Miguel. In 1760, the settlement was
burned down and the title document perished in the fire. In 1769, the
representatives of the community of Arambala-Perquin applied to the
Juez Privativo del Real Juzgado de Tierras of the Kingdom of Guatemala
for a survey of their lands and the issue of a substitute title. In their appli-
cation they referred to the loss of the original title in the fire, and also to a
claim by the Indians of Jocora or Jocoara in the province of Comayagua to
2!/2 caballerias of land in the place called Naguaterique, which the
Indians of Arambala-Perquin had always regarded as their own. The
2!/2 caballerias had been surveyed by the sub-delegate judge of the prov-
ince of Comayagua in 1766. On 26 May 1769 the Juez Subdelegado de
medidas de Tierra in San Miguel, Antonio de Guzman, delegated power,
in view of his own illness, to Land Judge Antonio Ignacio Castro to carry
out the survey requested by the community of Arambala-Perquin. After
hearing various witnesses, Judge Castro carried out the survey requested
on 12 June 1769.

191. On 8 May 1773 a judicial decision was taken by the President of
the Real Audiencia and Juez Privativo del Real Derecho de Tierras in the
dispute between the Indians of Jocoara and those of Arambala-Perquin,
as follows!:

“Fallo: Que los del Pueblo de Arambala y Perquin no han probado su
accion segun y como probarles combenia, y que lo han hecho suficiente-
mente los de el Pueblo de Jocoara Jurisdiccion de Comayagua en la que
se hallan las Tierras litigiosas, y en su consequencia declaro se deve
amparar a los Naturales de el citado Pueblo de Jocoara en la posecion
que han tenido de las dos Caballerias doscientas y una Cuerdas, segun
esta resuelto por auto de veinte y dos de Diciembre de setecientos
setenta...conla calidad de que las deven componer con Su Magestad a

| The spelling follows the transcription by Honduras, which gives the composition as
80 tostones, while the El Salvador transcription gives 8.

132
480 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

rason de [ochenta] [ocho] Tostones cada una que es la mitad de su
Verdadero Valor, y sobre que se ha de dar cuenta a la Real Audiencia
oportunamente antes de librarse el Titulo, extrañandose como se
extrana el injusto procedimiento especialmente del Comisionado Don
Antonio Guzman, que entendio en varias diligencias .. .”

[Translation]

“Judgment: Considering that the inhabitants of Arambala and
Perquin have not brought sufficient evidence, as they should have
done, in support of their action and that, on the other hand, this has
been done by the inhabitants of Jocoara, Jurisdiction of Comayagua,
where the disputed lands are situated, I declare in consequence that
the right of the inhabitants of the village of Jocoara must be upheld to
the possession which they have had of 2 caballerias and 201 cords as
stated in the decision of 22 December 1770... on condition that they
pay to His Majesty the value thereof at the rate of [80] [8] tostones
each, representing one half their real value, to be paid into the Real
Audiencia in good time before the issuance of the title-deed, excep-
tion being taken to the defects from which these proceedings suffer,
particularly as regards Commissioner Don Antonio Guzman, who
participated in several of the measures taken...”

No further indication was given of the actions of the Sub-delegate Judge
Guzman which had incurred censure.

192. Anappeal was brought by the community of Arambala-Perquin to
the Real Audiencia, but was dismissed on 20 May 1776, though whether
on the merits or on procedural grounds is not entirely clear. The Indians of
Jocoara were formally given possession of the disputed land on 20 August
1777; no further survey at that time is recorded, but the “boundary mark-
ers of the villages”, which had been deliberately destroyed, were re-estab-
lished, and the official documents were delivered to the community.

193. In November 1815, the community of Arambala-Perquin again
requested the issue of a new title to replace that lost in the fire, and to
record the allocation of the disputed 2!/2 caballerias to the community of
Jocoara. On 16 November 1815, a decree was issued by the President of
the Real Audiencia of Guatemala in the following terms:

“... amparo y mando sean amparados en la antigua posecion de sus
exidos à los Yndios del Pueblo de Arambala y Perquin vajo los limites y
mojones que constan en la medida incerta de la que solo debera
excluirse el terreno asignado a los del Pueblo de Jocoara de que tambien
queda hecha relacion; para que en ellos puedan hacer sus siembras y
demas trabajos comunes que por bien tubieren y mas de sus tierras
aguas pastos y abrevaderos libremente como de cosa que les pertenece
con justo legitimo titulo como este lo es. Y ordeno y mando à todos los

133
481 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Jueces y Justicias de la Provincia de San Miguel y de la de Comayagua
los amparen y defiendan en dicha posecion sin consentir que de el todo ni
parte alguna de las tierras que comprenden dichos exidos sean despoja-
dos sin ser primero oidos y por fuero y derecho convencidos dandoseles si
la pidieren por el Juez que sea requerido con este titulo nueva posecion de
ellas, de que podra la diligencia correspondiente à continuacion y se le
debolvera para en guarda de su derecho.”

[Translation]

“.. I protect and command to be protected in the long-standing pos-
session of their ejidos the Indians of the town of Arambala and Per-
quin in accordance with the limits and landmarks that are set out in
the attached measurement, from which shall be excluded only the
field ascribed to those of the town of Jocoara, of which a report has
also been made; so that in such ejidos they may make their sowings
and perform such other communal tasks as they may esteem conve-
nient, besides using their lands, pastures and watering places freely,
as something that belongs to them by virtue of a just and legitimate
title as this is. And I command and order all the Judges and Justices
of the province of San Miguel and of that of Comayagua to protect
and defend them in the said possession, without permitting them to
be despoiled in part or in the whole of the lands that comprehend the
said ejidos without first being heard and by privilege and by right
defeated, possession of the land being restored to them by the judge
to whom they may apply therefor and who, after taking the necessary
steps, is to record them on this title and return it to them, so that their
rights may be safeguarded.”

194. The measurement of the lands referred to must be taken to be that
carried out in 1769 which was apparently attached to the 1815 document;
no survey subsequent to 1769 has been produced to the Chamber. There is
broad agreement between the Parties as to the geographical location and
extent of the lands surveyed, though the precise line of the northerly
boundaries is disputed. Both Parties interpret the survey as showing that
the lands of the community of Arambala-Perquin extended both to the
south and to the north of the river Negro-Quiagara, even though the sur-
vey nowhere specifically records a crossing of that river. The position of
the 2!/2 caballerias of land adjudicated to the Indians of Jocoara is not
agreed; it has been suggested by El Salvador that this piece of land was not
within the Arambala-Perquin ejidos as surveyed in 1769, but this does not
appear to be consistent with the request made in 1815 by the community of
Arambala-Perquin for the issue of a title document containing inter aliaa
definition of the rights of the community of Jocoara.

195. The essential question in dispute between the Parties is however
whether the lands of Arambala-Perquin lay wholly in the province of
San Miguel, where the settlement of Arambala-Perquin was situated, or

134
482 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

whether the lands to the north of the river Negro-Quiagara were in the
province of Comayagua, the river being the provincial boundary. In this
respect, El Salvador argues that the fact that the survey of 1769, which was
revived in 1815, was carried out by delegate and sub-delegate judges from
San Miguel constitutes evidence that the area adjudicated to Arambala
and Perquin was subject to the jurisdiction of San Miguel. It may be
recalled that the 1769 survey was a re-measurement required because of
the loss of the 1745 title in a fire, and that lost title may have been one
carried out jointly by the judges of two provinces, like that of Jupula
(above, paragraph 105), or with special notice to the judge of the adjoining
jurisdiction, as in the case of the title of San Francisco Citala (para-
graph 71 above), but that this was unnecessary for a re-survey. At all
events, the Chamber does not think the fact that the survey was effected
solely by a judge of San Miguel is a point of sufficient weight on its own to
determine the question.

196. El Salvador also advances the contention, already referred to
above (paragraphs 51 and 71), and rejected by Honduras, that the effect of
the grant to an Indian community, situate in one province, of an ejido over
lands in another was that administrative control over the lands of the ejido
was thereafter exercised from the province of the community, and that, for
the purposes of the uti possidetis juris, this signified that the lands of the
ejido would, on independence, come under the sovereignty of the State
which succeeded to that province.

197. The question of the position of the provincial boundary was in fact
one of the main issues in the litigation between the two communities in
1773. The Indians of Jocoara claimed, through their counsel, that the
claims of those of Arambala-Perquin to the disputed lands of Naguate-
rique were baseless, because those lands “are not only at a considerable
distance from those villages but are six or seven leagues from the province
in which they are situate, namely San Miguel”, on the basis that the
provincial boundary was the river Quiagara. The Indians of Arambala-
Perquin replied that that river was not the boundary, but that

“...la raya que divide las dos Jurisdicciones es el richuelo que se halla
acia la parte del Norte nombrado Salalamuya dentro de cuios limites se
incluyen los Montes de Naguaterique, sirviendo de mojon principal el
Serro nombrado la Ardilla . . .”

[Translation]

“... the line which separates the two provinces is the stream situated
in the northern region and called Salalamuya, within whose limits lie
the mountains of Naguaterique, the main boundary marker being the
peak called La Ardilla...”

There appear to have been witnesses to support both views as to the posi-
tion of the boundary.
198. Honduras deduces from the judicial decision of 1773 in favour of

135
483 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Jocoara that the contentions of that community as to the position of the
provincial boundary were adjudged to be correct. El Salvador disputes
this, pointing out that the decision did not pronounce on the issue of the
actual provincial boundary, and consequently did not identify the Negro-
Quiagara as the boundary. The decision, according to its terms, was based
on the finding that the community of Arambala-Perquin had not proved
its case, and that that of Jocoara had done so; El Salvador argues that the
position of the boundary was not a matter of evidence to be supplied by
the Parties, but one of administrative regulation known to the authorities.
The Chamber does not find this contention convincing: it is clear from the
records of the proceedings that there was room for controversy about the
position of the boundary, and that witness statements on the point were
regarded as relevant. On the other hand, the Chamber is not convinced
that the basis of the judgment necessarily was, as Honduras contends, that
the river Negro-Quiagara was the provincial boundary. The Chamber
would be reluctant to base a conclusion, one way or the other, as to the
position of the provincial boundary, on the 1773 judgment alone.

199. El Salvador argues further that even if the 1773 judgment is to be
regarded as a finding by implication that the boundary was the river
Negro-Quiagara, this was not the final word of the Spanish authorities on
the matter: that what was decisive was the 1815 decision to confirm the
Arambala-Perquin title. This was a decision by the highest authority on
land boundaries in Guatemala, which was empowered, according to
El Salvador, when awarding ejidos to Indian communities, to ignore the
provincial boundaries. The 1815 decision, it is alleged, superseded and
overrode any consequences of the 1773 decision as to the location of the
provincial boundary.

200. In this respect, Honduras argues that the reason why the 1815
decision contains a directive to the authorities both of San Miguel and of
Comayagua to protect the rights of the Indian communities was that this
was appropriate because the Arambala-Perquin ejidos were situate in
both provinces. El Salvador however suggests that this was done either
because of the adjudication, recorded in the decision, of the 2!/2 caballer-
ias of land in favour of the Indians of Jocoara, or because the Indians of
Arambala-Perquin needed the protection of the authorities of Comaya-
gua against the incursions of the Jocoara Indians, whose settlement was in
Comayagua. On El Salvador’s first point, the Chamber considers that the
persons to be protected and defended by the “Judges and Justices” of
San Miguel and Comayagua (see the passage quoted in paragraph 193
above) are not both communities, but solely the “Indians of the town of
Arambala and Perquin”. After providing for the protection of those Indi-
ans, and after a reference to “those of the town of Jocoara”, the text reads
that they are to “... protect and defend them in the said possession . . .”
(“... los amparen y defiendan en dicha posecion.. .”), a clear reference to the

136
484 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

“antigua posecion” of the Indians of Arambala and Perquin, so that the
word “los” must be taken to refer to them only. Of the other two explana-
tions put forward, the Chamber considers that advanced by Honduras, on
balance, more likely; it considers that if what was contemplated was solely
the risk of incursions by the inhabitants of the province of Comayagua,
this would probably have been spelled out specifically in the document.

201. It is also of course conceivable that the doubt which surrounded
the position of the provincial boundary in 1773 still persisted in 1815; and
that the superior authority addressed his directions to the judges and jus-
tices of both provinces, not because he was satisfied that the Arambala-
Perquin ejidos extended over both provinces, but in order to ensure
protection of those ejidosin any event. It is for this reason in particular that
the Chamber does not regard the 1815 decision as wholly conclusive on
the question of the location of the provincial boundary.

202. A further consideration which the Chamber regards as relevant
is the possible position of the provincial boundary on the assumption
that it was not formed by the river Negro-Quiagara. The claim made by
the community of Arambala-Perquin in 1773 was that it was formed
by the “stream /riachuelo] called Salalamuya” (paragraph 197 above).
El Salvador argues that, notwithstanding the 1773 judgment in favour of
Jocoara, “the provincial boundary could have been the Salalamuya
river”; but it is now claiming that the provincial boundary followed the
boundary of the Arambala-Perquin ejidos, and the survey of those ejidos
does not mention the Salalamuya river, whose position remains obscure.
On the maps produced by the Parties, there is no stream or river in the
region of the Ardilla hill on the northern boundary of the Arambala-
Perquin lands marked as being the Salalamuya, nor one which would
appear appropriate, in size and direction, to serve as a provincial boun-
dary.

203. Honduras has also relied on what it regards as an admission by
El Salvador that the Arambala-Perquin ejidos extended across the provin-
cial boundary. In 1861, at the suggestion of El Salvador, negotiations were
held with a view to settling a long-standing dispute between the inhabi-
tants of the villages of Arambala and Perquin, on the one hand, and the
village of Jocoara on the other. In the note, dated 14 May 1861, suggesting
these negotiations, the Minister for Foreign Relations of El Salvador said:

“Esta cuestion solamente puede resolverse por medio de un deslinde,
mas como una parte del terreno de los arambalas y perquines, se halla en
territorio de Honduras, desearia S.E. el Presidente del Salvador, que
dos agrimensores nombrados por los respectivos Gobiernos fueren a
practicar el deslinde para poner en paz 4 aquellos pueblos, que como
sucede siempre en asuntos de tierras entran en calores — que hacen
temer un desastre.”

137
485 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

[Translation]

“This dispute can be settled only by deciding on a line of demarca-
tion but, as a part of the land belonging to the community of Arambala
and Perquin is located on the territory of Honduras, H.E. the President
of E] Salvador would be grateful if two surveyors, appointed by the
respective Governments, could go to effect the necessary demarca-
tion, in order to reconcile these villages, where — as always happens
when land questions are involved — there is considerable unrest,
giving cause to fear a disastrous development.” (Emphasis added.)

204. El Salvador has in this respect invoked the rule that “proposals
and statements made in the course of or at the commencement of unfruit-
ful negotiations are not to be taken into account in defining the legal rights
of the Parties”. As the Chamber has already observed (paragraph 73
above), this rule should not be given too extended an interpretation, being
primarily intended to ensure that legal rights are not prejudiced by offers
of compromise designed to lead to a negotiated settlement, but which are
not successful. The 1861 note here in question falls in quite a different
category. It was a statement by the Government of El Salvador of its view
of a question of fact (cf. Minquiers and Ecrehos, I.C.J. Reports 1953, p.71),
on the basis of which it considered a form of negotiation to be appropri-
ate. The Chamber is entitled to attach some significance to such a piece of
evidence of how the situation was viewed 40 years after independence,
and before the dispute between the Indian communities had developed
into, or given rise to, an international dispute.

205. The 1861 note, viewed in this light, is significant not only as, in
effect, a recognition that the lands of the Arambala-Perquin community
had, prior to independence, straddled the provincial boundary, but also a
recognition that as a result those lands straddled the international frontier.
The view taken in 1861 was thus not compatible with the theory espoused
by El Salvador before the Chamber that the grant to a community in one
province of ejidos situated in another necessarily entailed administrative
control by the first province, so as to justify the lands following the first
province on independence, in application of the uti possidetis juris.

206. The Chamber does not in fact have to determine whether the gen-
eral rule of Spanish colonial law in this respect was or was not as El Sal-
vador has contended. It is sufficient for the Chamber to note that in the
specific case of the ejidos of Arambala-Perquin, the Government of El Sal-
vador accepted that those ejidos had been divided by the international
frontier which came into existence on the independence of the two States.
Whether this was because at the time both States regarded this as a normal
application of the principle of the wii possidetis juris, as now contended by
Honduras, or because a reason was seen for making an exception to a

138
486 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

norm which, as now claimed by El Salvador, generally operated to the
contrary effect, it is not necessary to determine for the purposes of the
decision in this case.

207. The statement in the note of 14 May 1861 does not of course indi-
cate the position of the frontier between the two territories; only that part
of the Arambala-Perquin lands lay on the Honduran side. When however
surveyors from each side were sent to resolve the inter-village dispute,
after resolving the question of the limits of Jocoara vis-à-vis Arambala-
Perquin they reported that

“... porel dicho jeneral y la lectura de los espedientes que hemos tenido à
la vista, asi como por la presencia del terreno, la antigua linea divisoria
de las provincias del Salvador y Honduras la forma por este lado el rio
Negro que en lengua indijena se llama Quiagara...”

[Translation]

“,.. according to general opinions and from the information con-
tained in the documents now filed with us, as well as from the nature
of the terrain, the former boundary between the provinces of El Sal-
vador and Honduras is formed, in this section, by the river Negro
which, in the native language is called the Quiagara...”;

and this report was counter-signed by the representatives of Arambala
and Perquin.

208. Taking all these aspects into consideration, the Chamber endorses
the conclusion of the surveyors in 1861, and finds that in this area the line
of the uti possidetis juris of 1821 was the river Negro-Quiagara. The sector
of the river on which this conclusion can at this stage be reached is that
between the Mojon del Rincôn (point M on sketch-map No. D-1) in the
west and a point, yet to be determined, in the east. The boundary line has
to leave the river at some point in order to reach the agreed terminal
point of the sector, the Malpaso de Similaton; there are problems as
to the identifications of this terminal point, to be examined below (para-
graphs 258 ff.), but for the present the Chamber may assume that the
boundary line leaves the river, as claimed by Honduras, at the Mojon
Las Pilas (point N on sketch-map No. D-1). As a result of a modification
of Honduras’s submissions, the Parties now agree that the Mojon del Rin-
con is the point at which the river intersects the western boundary of the
Arambala-Perquin ejidos as surveyed in 1769.

* *

209. The Chamber therefore now turns to the south-western part of the
disputed boundary in this sector, that which has been referred to as the
sub-sector of Colomoncagua. The Chamber notes that, at the stage of its
Reply, Honduras modified its submissions so as to claim a boundary line
in this sub-sector materially different from that asserted in its Memorial

139
487 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

and Counter-Memorial. As a result, it is sometimes difficult to be certain
whether and to what extent an argument advanced in those earlier plead-
ings is still maintained. It appears, however, that where the original claim
of Honduras, based on the 17th and 18th century documents to be
enumerated in a moment, was irreconcilable with any acceptable interpre-
tation of the titles of Arambala-Perquin and Torola, relied on by El Sal-
vador, the line now asserted in the final submissions of Honduras, while
still based on the same documents, is also regarded as a possible interpre-
tation of the two Salvadorian titles.

210. The Chamber will first pursue the line of the survey of Arambala-
Perquin on the west side, immediately south of the river Negro-Quiagara.
The survey of 1769 does not record a crossing of that river, but as the sur-
veyor travelled from north to south down the western boundary

“... Se tantearon veinte cuerdas hasta una loma que llaman Guiriri
donde se hallé un mojon antiguo que se mando avivar...”

[Translation]

“|, . the estimated measurement was 20 cords to a hillock which they
call Guiriri, where an old landmark was found, and instructions were
given to renew it...”

211. The position of the Guiriri hillock is not disputed in these pro-
ceedings; it is the first boundary marker to the south of the river Negro-
Quiagara, and is marked L on sketch-map No. D-1 annexed. Honduras
claims that the boundary should pass through this point; El Salvador
claims a line further to the west, on the grounds that tierras realengas of
the jurisdiction of San Miguel extended in that direction, a claim to be
examined later in this Judgment. The disagreement as to the boundaries of
land other than fierras realengas begins at the next marker, that of the
Roble Negro, and the Chamber will first outline the background to it.

212. The problem, here and throughout the south-western part of this
sector of the disputed boundary, is, in broad terms, the determination of
the extent of the lands of the Indians of Colomoncagua, province of Com-
ayagua (Honduras), to the west, and those of the communities of Aram-
bala-Perquin and Torola, province of San Miguel (El Salvador), to the
east and south-east. Both Parties rely on titles issued and other documents
drawn up during the colonial period, and El Salvador has submitted also a
re-measurement and renewed title issued after independence in 1844.
Apart from the difficulties of identifying landmarks referred to, and
reconciling the various surveys, the matter is complicated by doubts cast
by each Party on the regularity or relevance of titles invoked by the other.
The Chamber will begin by setting out in chronological order the titles
and documents claimed by the one side or the other to be relevant, reserv-
ing for the moment any assessment of their validity:

140
488 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

1662-1663-1665:

1694:

1742-1743:

1766:

1766:

1767:

1769:

1790-1793:

1811:

1815:

1843-1844:

141

Surveys of the estancia and the sitio of Santa Ana and
of neighbouring lands, relied on by Honduras as estab-
lishing the position of landmarks at points A and B on
sketch-map No. D-1 annexed.

Survey of the lands of the Indians of Colomoncagua at
Las Joyas and Los Jicoaguites, relied on by Honduras
as establishing the position of landmarks at points D
and H onsketch-map No. D-I.

Survey of the ejidos of Torola, relied on by El Salvador
as establishing the position of landmarks at points E’,
F’ and X onsketch-map No. D-1.

Survey of the ejidos of Colomoncagua by Cristobal de
Pineda; relied on by Honduras as establishing the
position of landmarks at points B and M on sketch-
map No. D-1 (and relied on earlier in the proceedings
to establish a landmark east of I on that sketch-map, a
claim subsequently abandoned).

Request by the Indians of Colomoncagua for the can-
cellation of the Pineda survey, and declaration of nul-
lity; relied on by Honduras as establishing the position
of landmarks at points A to E and H on sketch-map
No. D-1.

Reconnaissance of the boundary markers of Colo-
moncagua by Miguel Garcia Jalon, relied on by Hon-
duras as establishing the position of landmarks at
points Ato Eand H onsketch-map No. D-1.

Survey of the ejidos of Arambala-Perquin, already dis-
cussed above, relied on by El Salvador as establishing
the position of landmarks at points M, L and W, on
sketch-map No. D-I.

Re-survey of the ejidos of Colomoncagua by Andrés
Pérez, relied on by Honduras as establishing the posi-
tion of landmarks at points A, C and H on sketch-map
No. D-1.

Survey of the lands of Santo Domingo at the request of
the inhabitants of Colomoncagua, relied on by Hon-
duras as showing that the lands of Colomoncagua
extended east of the river Negro-Pichigual.

Title of Arambala-Perquin, already discussed above,
adopting the 1769 survey, with the reservation of the
rights of the inhabitants of Jocoara.

Republican title re-issuing title of Torola, submitted by
El Salvador as confirming the 1743 survey mentioned
above.
489 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

213. The document of 1743 concerning the ejidos of the community of
Torola is relied on by El Salvador as a “formal title-deed to commons”.
Honduras however first questions its compliance with the then current
Spanish colonial legislation, and points out, secondly, that the document
produced does not include any grant of the lands surveyed. Following a
survey and examination of witnesses, a report was presented to the Audi-
encia of Guatemala, but there is no record of what decision, if any, was
taken by that body. It is however apparently not contended by Honduras
that as a result the Indians of Torola had no right to their lands; or that the
survey recorded did not take place. The Chamber considers that, in the
absence of any evidence suggesting its rejection by the Audiencia, the sur-
vey record of 1743 can be referred to for such light as it may throw on the
position of the provincial boundary at that time.

214. The 1766 title incorporating the survey of the ejidos of Colomon-
cagua by Cristobal de Pineda should, it is contended by El Salvador, be
excluded from consideration because it was annulled by the Audiencia of
Guatemala. Honduras concedes that it was so annulled, but observes that
the complaint of the inhabitants of Colomoncagua on the basis of which
the title was annulled referred to lands which were not contiguous with the
lands of Torola, and thus not relevant to the questions before the Cham-
ber. Furthermore, according to the 1766 record, the mayor and inhabi-
tants of Torola were cited and appeared to ensure that the survey did not
infringe their community’s rights. The Chamber observes however that
one of the grievances of the inhabitants of Colomoncagua was that in 1766
the judge had carried out no more than a visual inspection “without a sur-
vey or a summons” of neighbouring owners. The Chamber considers that
the 1766 survey should therefore be treated with caution as to its evidential
value, but cannot be wholly disregarded.

215. Objection has been taken by El Salvador to the reference to the
1767 reconnaissance of Colomoncagua by Miguel Garcia Jalon, on the
ground that the inhabitants of Torola were not summoned to attend the
land survey to object, for the protection of their rights, so that the survey
was based exclusively on the claims of the inhabitants of Colomoncagua.
The Chamber considers that, while this is undoubtedly a weakness, the
document will still be of some assistance as supporting evidence, pro-
vided that this lack of opportunity of the people of Torola to object is
taken into account.

216. The reliance by Honduras on the survey carried out in 1793 by
Andrés Pérez is objected to by El Salvador on the grounds, first that it was
based on excessive unilateral claims by the inhabitants of Colomoncagua
to which the inhabitants of Torola were given no opportunity to object,
and secondly that it was not a formal survey, but a mere “visual recon-
naissance”, and on that ground no account was taken of the objections of

142
490 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

the holders of titles to neighbouring lands. Finally, El Salvador claims that
the 1793 document is not one which fulfils the requirements of Article 26
of the 1980 General Peace Treaty, since it was not issued by a competent
authority. The Chamber considers that the 1793 document is not excluded
from the category of documents “issued by the Spanish Crown” referred
to in the 1980 Treaty, and may be relied on as evidence, provided it is
borne in mind that, as Honduras concedes, it is not an official survey for
the purpose of delimiting the lands of Colomoncagua, or granting land
rights, but a mere verification of what were claimed to be the existing
boundaries in support of the resistance by the community of Colomonca-
gua to alleged encroachments by their neighbours. These circumstances
must be borne in mind by the Chamber when assessing its evidential
value.

217. Honduras objects to the 1844 Torola document invoked by El Sal-
vador, on the grounds not merely that it is a republican title, and thus in
Honduras’s view by definition incapable of defining the 1821 uti posside-
tis juris, but also that the circumstances of its issue were suspect. The sur-
vey was effected on the instructions of the Political and Military Governor
of San Miguel, and the judge entrusted with the task, Cecilio Espinoza,
would, it is suggested, have understood that the purpose in view was to
arrive at a frontier delimitation favourable to Salvadorian interests. This,
in the view of Honduras, is the explanation for a number of irregularities
in the procedure, in particular the disregard by Judge Espinoza of claims
and assertions by the people of Colomoncagua, which are nonetheless
referred to in the title document. Furthermore, the survey of 1844 did not
lead to the issue of a new formal title-deed, and according to a note from
the Government of El Salvador to the Government of Honduras dated
1 May 1852 this was because of the opposition of the inhabitants of Col-
omoncagua. Counsel for El Salvador stated at the hearings that El Sal-
vador is not “relying on or utilizing in any way” the 1844 deed, but relying
exclusively on the title of Arambala-Perquin and the 1743 title of Torola.
Whatever may have been the intentions of El Salvador in that respect, the
Chamber considers that it can and should take the 1844 document wholly
into consideration. It may in principle have weight as the corroboration of
a document of the colonial period; Honduras concedes as much, but
claims that it does not in fact afford such corroboration. The Chamber will
examine in due course whether the 1844 Torola document is or is not of
assistance in this respect.

*
218. On the basis of these various titles, the Chamber will now proceed
with its consideration of the position of the uti possidetis juris line to the

south-west of the river Negro-Quiagara. The boundary of the ejidos of

143
491 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Arambala-Perquin is agreed, as noted above, as far as the Guiriri hill; the
earlier claim in the submissions in the Memorial and Counter-Memorial
of Honduras, to a boundary further east has in fact been withdrawn. The
next boundary marker referred to in the Arambala-Perquin survey, to the
south of the hill of Guiriri, is that of Roble Negro or “black oak”. The
Arambala-Perquin survey record continues:

“.. y desde dicho Guiriri se tantearon treinta y seis cuerdas al Roble
negro que al pié de el se hallé un mojon antiguo de piedras y las justicias
de Colomoncagua de la jurisdiccion de Gracias contradijeron ser mas
adentro por lo que les pedi sus titulos los que dijeron no traian pero que
dentro de dos dias me los llevarian, y los dichos practicos dijeron que el
Roble negro donde haviamos llegado es el mojon del Pueblo de Aram-
bala y Perquin por que desde dicho Roble al Rio negro 6 de Pichigual
havia como un cuarto de legua y en dicho rio termina esta jurisdiccion,
por lo que la tierra que intermedia es realenga que es la misma que
hemos traido à la derecha desde el mojon de Guiriri por lo que dejan-
doles su derecho à salvo 4 los Naturales del referido Pueblo de Colomon-
cagua mandé avivar dicho mojon y por no haver parecido con sus titulos
como ofrecieron pongo esta razon...”

[Translation]

“|... and from the said Guiriri 36 cords were estimated to the
Roble Negro (black oak) at the foot of which was found an old land-
mark of stones, and the Justices of Colomoncagua of the jurisdiction
of Gracias objected to this being further in, in view of which I asked
them for their titles which they said they did not have with them but
would deliver to me in two days, and the said practitioners added that
the Roble Negro where we had arrived was the boundary landmark
of the township of Arambala and Perquin, because from the said
Roble Negro to the Negro or Pichigual river there was something like
a quarter of a league and this jurisdiction ends at the said river, so
that the intermediate lands are tierras realengas, the same as we have
had on our right from the landmark of Guiriri, in view of which argu-
ments and reserving the right of the inhabitants of the said town of
Colomoncagua, I ordered the renewal of the said landmark, and
since they did not appear afterwards with their titles as they offered to
do, I place this on record...”

219. Neither Party has claimed to identify the marker with an existing
tree; and since it is defined by the Arambala-Perquin survey as being
36 cords (1,494 metres) from Guiriri in a generally southward direction,
there is not a great deal of room for dispute as to its position, and no great
distance separates the two Parties’ respective identifications of its posi-
tion. Honduras identifies it with the point where the camino realreaches a
marker called El Carrisal or Soropay, a marker referred to in other docu-
ments, on the hill, where there is a modern triangulation point, indicated

144
492 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

on both Parties’ maps as “Roble Negro”, indicated as point K on sketch-
map No. D-1. El Salvador places it some 500 metres north-east of the
triangulation point.

220. After the Roble Negro, the next boundary marker reached in the
Arambala-Perquin survey was the tripoint where the lands of Colomonca-
gua, Arambala.Perquin and Torola meet. To avoid confusion, the Cham-
ber will take the references in the documents before it to this tripoint in
chronological order. The survey of the lands of Torola, held in 1743, pre-
ceded that of Arambala-Perquin; as for Colomoncagua, reference may be
made, subject to the considerations noted above (paragraphs 214-216), to
the 1766 survey of Cristobal de Pineda, the reconnaissance of boundaries
in 1767 by Miguel Garcia Jalon, and that effected in 1793 by Andrés Pérez.

221. The tripoint where the titles of Arambala-Perquin, Torola and
Colomoncagua met was defined as follows in the 1743 survey of the
Torola lands; the surveyor was approaching it from the south-west:

“..y por el mismo rumbo se llegé con veinticuatro cuerdas a la orilla de
un rio barrancoso que le llaman el rio de las Cañas que andando para el
oriente se paso la cuerda por el rio arriba y se midieron ochenta cuerdas
al camino real que va de Torola al pueblo de Colomoncagua, cuya justi-
cia y principales con su real titulo se hallaron presentes, y siguiendo el
rumbo de poniente en oriente hasta un paraje que llaman la Cruz se
tantearon ochenta y cinco cuerdas, y de aqui a otro paraje llamado el
Monte Redondo, y en la cima de una loma se puso un mojon de piedra
hasta donde se midieron treinta y ocho cuerdas y hasta donde también
ha venido lindando con tierras de Colomoncagua y empieza a lindar
con ejidos de Perquin y Arambala, cuyas justicias se hallaron alli
presentes...”

[Translation]

“and with 24 cords in the same direction we came to the bank of a
precipitous river that they call the Las Cafias river, where, heading
eastwards, the cord was extended upstream and 80 cords were mea-
sured to the camino realthat goes from Torola to the town of Colom-
oncagua, whose justicia and principales were present with their royal
title, and continuing from the west to the east to a place called
La Cruz 85 cords were measured, and from there to another place
called Monte Redondo and on the top of a hill a stone boundary
marker was built, to which point 38 cords were measured, and up to
here J had been bordering on lands of Colomoncagua and now began
to border on ejidos of Perquin and Arambala, whose justices were
present there...”

Honduras has not produced any title which it identifies as the “royal title”

145
493 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

of Colomoncagua here referred to. The only title in the area cited by Hon-
duras which already existed in 1743 was the 1694 title of Las Joyas and Los
Jicoaguites, but apparently the Parties agree in situating this further to the
south-west, not abutting on Arambala-Perquin but only on Torola. How-
ever, when the survey reached a point at a total of 118 cords (4,838 metres)
from the meeting point of the Torola and Arambala-Perquin titles, a title
was produced, presumably one which has since disappeared.

222. The relevant passage from the survey record of Arambala-Perquin
is as follows:

“.. y desde dicho Roble negro por el mismo rumbo se tiro la cuerda
partiendo un barranco y despues una quebradilla de agua de donde se
subi y bajo una loma alta y topamos con el camino que sale de este
Pueblo para Colomoncagua y se encuentra con las tierras del Pueblo de
Torola cuyo pueblo es de esta jurisdiccion y hasta dicho camino llega-
mos con cuarenta cuerdas siendo advertencia que como diez cuerdas se
vino lindando con tierra realenga y despues con Colomoncagua y en
dicho paraje se hallé un mojon antiguo de piedra que mandé avivar sin
contradiccion del dicho Pueblo de Colomoncagua y el de Torola y
mudando de rumbo del Oeste al Leste con abatimiento al Sudeste
lindando con tierras del Pueblo de Torola.. .”

[Translation]

“and from the said Roble Negro in the same direction the cord was
stretched across from a ravine as far as a quebradilla of water where
we climbed and descended a high hillock and we met the road that
runs from this town to Colomoncagua and arrives at the lands of the
town of Torola, which belongs to this jurisdiction, and we reached
this road with 40 cords, and it should be noted that for some 10 cords
we walked bordering tierra realenga and thereafter Colomoncagua,
and in the said spot an old stone landmark was found that I com-
manded to be rebuilt without objection being taken by the said town
of Colomoncagua or the town of Torola and changing course from
west to east with an inclination to the south-east the cord was
stretched bordering the lands of the town of Torola...”

223. Taking the titles of Torola (1743) and Arambala-Perquin (1769)
alone, the picture of the relevant boundary in 1769 which emerges is as
follows: southward from Roble Negro for 10 cords there were tierras
realengas of San Miguel to the right, lands of Arambala-Perquin to
the left; for a further 30 cords there were lands of Colomoncagua to
the right, lands of Arambala-Perquin to the left. Here the tripoint was
reached, described variously as Monte Redondo or the road from Colo-
moncagua. Turning to the west, the boundary ran 38 cords to a place called
La Cruz, with lands of Torola on the left and lands of Colomoncagua to
the right; a similar division continued a further 80 cords to the camino real

146
494 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

from Torola to Colomoncagua, where a Colomoncagua title-deed was
produced.

224. Turning now to the records produced by Honduras, the 1766 sur-
vey by Cristobal de Pineda reads, in the relevant part, as follows; the cord
had been extended from the village of Colomoncagua, in a direction not
stated:

“.. se fue caminando por unos Planes, y sabanas, y en partes algunas
Bajadas, y subidas pequeñas siempre siguiendo el camino Real que va
deste Pueblo al de Perquin Jurisdiccion de San Miguel, y se llego al serro
que le llaman el carrisal, con siento y ochenta cuerdas de la dicha
medida y dicho serro es dividision desta Jurisdiccion de Gracias y la de
San Miguel en donde estava el Alcalde y Tribunos del Pueblo de Perquin
quienes declaran y disen ser hasta alli los linderos de sus Tierras y las
deste de colomoncagua, y no habiendo abido ninguna contradison para
este Rumbo con Unos, y otros Naturales se volvio a dicho Pueblo .. .”

[Translation]

“,..we walked in the plains and savannahs and sometimes up and
down small slopes at all times along the camino real which connects
this village to that of Perquin in the jurisdiction of San Miguel, arriv-
ing at the peak called El Carrisal after 180 cords of the said measure;
and this peak constitutes the dividing line between the jurisdiction of
Gracias and that of San Miguel where we found the Mayor and offi-
cials of the village of Perquin who declared that the boundaries of
their lands and those of the village of Colomoncagua extended to
that spot and since there was no disagreement on that direction on the
part of the one or the other group of inhabitants we returned to the
said village .. .”

225. In view of the reference to the road from Colomoncagua to Per-
quin, it appears that El Carrisal is the tripoint Colomoncagua, Torola and
Arambala-Perquin (cf. the description in the Arambala-Perquin survey,
above). It is therefore noteworthy that there is here no mention of the
lands of Torola, or any intervention by their representatives, who had, it
seems, not been summoned (paragraph 204 above). However, it appears
that at this time Cristobal de Pineda was not making a tour round the
boundaries of Colomoncagua, travelling from landmark to landmark as
in the formal surveys of ejidos, but taking a succession of measurements
outwards from the village to the limit of the lands in each direction. It was
therefore sufficient to know that El Carrisal was on the boundary with the
lands of at least one neighbouring community.

226. The reconnaissance by Miguel Garcia Jalon in 1767 is of little
assistance; it may however be noted that the claim presented by the com-
munity of Colomoncagua which gave rise to the inspection included, in its
summary of the boundaries, the following:

147
495 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

“... desde Ay [Agua Sarca] sale a la Falda del serro llega Alcamino Real
que ba para pueblo de perquin el mesmo Camino sirbe de mojon hasta
llegar A los dos encuentro de los dos caminos desde dicho pueblo con el
Camino que biene de torola que ay la llamamos a la curus de la Jolla el
mesmo camino sirbe de mojon asta llegar A las puntas de un llano que se
llama Carrisal...”

[Translation]

“... from there [Agua Sarca] to the slope of the hill, one arrives at the
camino real to the village of Perquin; this same road serves as a
boundary marker until one reaches the two points where the two
roads from the said village meet the road from Torola, which we
call La Cruz de la Jolla; the same road serves as a boundary marker
until one arrives at the edge of a plain called Carrisal ...”

227. As for the 1793 inspection by Andrés Pérez, the Chamber consid-
ers that, apart from the circumstances throwing doubt on its evidential
value referred to in paragraph 216 above, internal evidence also weakens
its authority in this context as a record of recognized boundaries. In illus-
tration, the case may be taken of the Salvadorian village of San Fernando;
Honduras’s first interpretation of the Pérez survey found expression in a
boundary line which passed through the middle of that village. Honduras
has since modified its line so as not to touch the village of San Fernando,
and contended that the Andrés Pérez survey involved a complaint by Col-
omoncagua of encroachments by the community of San Fernando, which
was not included in the survey but merely described as “bordering on the
lands of this village [Colomoncagua]”. Yet when Andrés Pérez spent the
night in the hamlet of San Fernando, he recorded that it“... was within the
lands of San Pedro Colomoncagua ...” (“... a la Aldea de San Fernando,
cual queda dentro de las tierras del pueblo de San Pedro Colomoncagua...”).
In the view of the Chamber it would be imprudent to base any conclusions
on the claims of Colomoncagua as expressed in the Andrés Pérez survey.

228. The Arambala-Perquin title enables the Chamber to relate the tri-
point of Torola, Colomoncagua and Arambala-Perquin to landmarks to
the north, including the agreed point of Guiriri. Before trying to reach a
decision on its location today, it is advisable to consider it from the south,
that is to say from the standpoint of the title of Torola, and thus to seek a
reference point among the boundary markers listed in the 1743 Torola sur-
vey that can, taken in isolation, be identified with reasonable confidence
today. This is in fact supplied, in the Chamber’s view, by the reference in
the title of Torola to the river Las Cañas. The Parties agree in general that
the river now known by that name, and marked as such on modern maps,
was so known also at the time of the surveys with which the Chamber is
dealing; it has been suggested that this river is the same as a river Yuquina,

148
496 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

mentioned in some of the documentation, and in particular in the 1844
Torola document (paragraph 239 below), and there is some dispute
whether a reference to the Las Cañas in the 1743 Torola title should not
rather be read as referring to one of the tributaries, known as the Masire
(paragraph 235 below). Those questions can however for the present be
reserved.

229. At this stage, a word should be said as to the relative weight of the
Torola title of 1743 and the various Colomoncagua titles produced by
Honduras. The Torola survey was effected after summons to the commu-
nity of Colomoncagua, and representatives of the community appeared
during the survey. If it were a question of conflict, the Chamber would
place reliance on this title, rather than on those of 1766, 1767 and 1793
appertaining to Colomoncagua. Accordingly for the Chamber, the ques-
tion is one of interpretation : do the Colomoncagua titles support the view
that El Salvador’s interpretation of the Torola title, which clashes with the
Colomoncagua titles, is incorrect ? Or is there an interpretation, at least as
convincing as that of El Salvador, of the Torola title, which reconciles it
with the Colomoncagua titles?

230. It is clear from the 1743 survey of the lands of Torola that these
extended to a river called Las Cañas, even if only to a single point on the
river. The relevant passage of the survey record reads:

“... y con cuarenta cuerdas se Îlegé a un paraje que le llaman las Tijere-
tas y por el mismo rumbo [sc., de sur a norte] se lleg6 con veinticuatro
cuerdas a la orilla de un rio barrancoso que le llaman el rio de las Canas
que andando para el oriente se paso la cuerda por el rio arriba y se
midieron ochenta cuerdas al camino real que va de Torola al pueblo de
Colomoncagua ...”

[Translation]

“... and with 40 cords we reached a place called Las Tijeretas and in
the same direction [from south to north] with 24 cords we came to the
bank of a precipitous river which they call the Las Cañas river where,
heading eastwards, the cord was stretched upstream and 80 cords
were measured to the camino real from Torola to the town of Colo-
moncagua ...”

Honduras identifies this point with the confluence of the river Las Cafias
with another river which, according to Honduras, is called the Masire
(though this name does not appear on any of the maps produced) at the
point marked F on sketch-map No. D-1 annexed. El Salvador identifies it
with a point further downstream, marked F’ on sketch-map No. D-1,
which is the confluence with a river called by El Salvador the Pitas river.
The 1743 survey, it will be observed, says nothing about a confluence with
any other river or stream.

149
497 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

231. El Salvador reads the 1743 survey as meaning that 80 cords were
measured upstream of the river Las Cafias, beginning in an approximately
eastward direction. Honduras originally laid emphasis on the bearing,
and read the 1743 survey as meaning that 80 cords were measured in a
straight line eastwards, which was initially the direction upstream of the
river. However, at point F on sketch-map No. D-1, that selected by Hon-
duras, the modern Las Cañas is flowing virtually north to south; there-
fore, in the view of Honduras, the river referred to as “Las Cafias” in the
1743 survey must be the Masire, which flows from east to west to join the
modern Las Cañas. What Honduras first regarded as an impossible inter-
pretation of the record is that the initial direction, upstream of the river,
was eastwards, but that the river was then followed as its course turned ina
different direction, namely, to the north, as claimed by El Salvador.

232. The Chamber does not however find difficulty in accepting El Sal-
vador’s interpretation. If, on arriving from the south at the point on the
river Las Cafias the survey had simply proceeded in a straight line east-
wards, first the point of contact with the river would be unidentifiable,
and the course of the survey inexplicable as neglecting the obvious boun-
dary, and secondly the reference to the direction of flow of the river would
have been superfluous. What mattered was that “the cord was extended”,
1.e., the survey proceeded, upstream: the reference to the easterly direction
simply made it clear whether this involved turning left or right. Hondu-
ras’s second interpretation of the course of the boundary seems to recog-
nize this. Honduras first advanced the interpretation whereby the boun-
dary of the Torola lands merely touched the river Las Cafias at one point,
and did not follow any part of its course; subsequently however Honduras
adopted an interpretation whereby a river — that identified as the
Masire — did form the boundary for some 1,200 metres (point F to
point G on sketch-map No. D-1 annexed). While the fact that El Salvador
has continued to present a consistent interpretation of the 1743 title does
not prove that it is a correct one, the Chamber notes that Honduras’s
change of approach emphasizes the difficulty in finding a convincing
alternative interpretation. On balance, it concludes that the Torola title
extended to the Yuquina or Las Cañas river, and was not bounded by the
Masire. This view is supported by the re-survey of 1844, to be examined
below.

233. What is obscure about this passage of the Torola survey record is
that it is not stated at what point the survey left the river. Eighty cords from
the first contact with the river the camino real was reached (see the passage
quoted in paragraph 221 above). The 1743 survey record continues:

150
498 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

“.. y siguiendo el rumbo de poniente en oriente hasta un paraje que
Haman le Cruz se tantearon ochenta y cinco cuerdas, y de aqui a otro
paraje llamado el Monte Redondo, y en la cima de una loma se puso un
mojon de piedra hasta donde se midieron treinta y ocho cuerdas .. .”

[Translation]

“,.. and continuing from west to east to a place called La Cruz
85 cords were estimated, and from there to another place called
Monte Redondo, and on the top of a hill a stone boundary marker
was built, up to which point 38 cords were measured . . .”

234. El Salvador maintains that the boundary follows the river Las
Cañas upstream all the way to its headwaters near a hill called the Algua-
cil Mayor (point W on sketch-map No. D-1), which it identifies with the
Monte Redondo. This identification however apparently rests only on the
view taken by the delegates of the two States in 1884 at the time of negotia-
tion of the unratified Cruz-Letona Convention, Article 17 of which con-
templated that the boundary should run “From the Monte Redondo, also
called Alguacil Mayor, where the river Cañas has its source . . .”. El Sal-
vador’s interpretation necessarily involves the assumption that the refer-
ences in the Torola title both to the Torola-Colomoncagua road and to the
place called La Cruz or Quecruz are to points on the river, and therefore
superfluous for the purpose of identification of the boundary. This seems
unlikely. A further difficulty with El Salvador’s interpretation is that the
tripoint Torola, Colomoncagua and Arambala-Perquin was, according to
the survey of 1769, on or near the road from Colomoncagua to Perquin.
Neither Party has been able to identify this road with any certainty; but
El Salvador’s interpretation requires that the road from the one village to
the other should run rather south of a direct course, and climb the Cerro
Alguacil Mayor, instead of following the valley of the river Negro-Pichi-
gual, where, according to both Parties’ maps, there is today such a road.
This result too seems unlikely.

235. Honduras, on the other hand, now maintains that the boundary
follows the river (between points F and G on sketch-map D-1) — though
the river Masire, not the same river as in El Salvador’s interpretation —
until it meets the road (at point G), and from there, leaving the river, runs
in a straight line to the point which Honduras identifies as La Cruz or
Quecruz (point H). Against this is that the direction taken to the road, and
from there to La Cruz or Quecruz is more to the north than the “east-
wards” mentioned in the title; and that the distances are inconsistent. The
title records 80 cords to the Torola-Colomoncagua road and 85 cords to
La Cruz or Quecruz: Honduras’s version of the boundary produces
distances of about 1,500 metres (33 cords) and 1,000 metres (25 cords)
respectively.

236. The Chamber considers that in this part of the fourth sector the
boundary line which best harmonizes with the available evidence of the

151
499 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

uti possidetis juris is as follows. Southwards from the Guiriri marker
(point Lon sketch-map No. D-1 and sketch-map No. D-2 annexed) to the
Roble Negro triangulation point (point K on sketch-maps No. D-1 and
D-2); in the absence of any material pointing unequivocally to the one or
the other of the two positions proposed by the Parties for the Roble Negro
marker (paragraph 219 above), the Chamber considers that the choice of
the triangulation point is justified by reasons of practical convenience.
From there, south-westwards to a hill indicated as point T on sketch-map
No. D-2, which the Chamber considers can be identified with Monte Re-
dondo. From there, slightly south of west to meet the river Las Cafias near
the settlement of Las Piletas (point U on sketch-map No. D-2). The place
called La Cruz, which the Chamber regards as probably unidentifiable
with complete accuracy, is somewhat on the high ground between these
last two points; the selected position is shown as T’ on sketch-map
No. D-2 annexed, a point which should be inter-visible with U and T. This
boundary, while not corresponding precisely to the distances recorded in
the surveys of 1743 and 1769, maintains so far as possible the proportions
of the distances, and corresponds broadly to the directions indicated.

237. The distance between the point (point U on sketch-map No. D-2
annexed) near Las Piletas where this boundary leaves the river Las Cañas,
and the point which El Salvador identifies as the meeting point of the river
and the south-west boundary of the Torola title (point F’ on sketch-map
No. D-1 annexed) is more than the 80 cords stated in the title. In view of
the difficulty of measuring accurately with a cord along the course of a
river, this does not disprove the Chamber’s conclusions so far. Honduras
however maintains that the Torola boundary met the river further north-
east than El Salvador claims (point F on sketch-map No. D-f). In order to
ascertain which contention in this respect is correct, it is necessary to con-
sider further the 1743 Torola title, and the re-issued title of 1844. In the
passage quoted in paragraph 221 above, the surveyor of 1743 records that,
on arriving at Monte Redondo, “up to here I had been bordering on lands
of Colomoncagua”. The record does not however state at what point in the
survey the surveyor began to border the lands of Colomoncagua, so that
there is no indication whether or not the Colomoncagua lands extended
across that river to an area south of the Torola lands. The measurement
began from the Torola river, and the adjoining owners who appeared
were, first, the owner of the Hacienda de San José, and secondly the owner
of the Hacienda de San Diego, whose lands apparently marched with
those of Torola at least as far as the Portillo de San Diego. From there on
the survey record states that:

“...¢on treinta cuerdas se llegé al dicho portillo de San Diego, y mu-
dando el dicho rumbo se cogié de Sur a Norte... aparte mudé rumbo
como dicho es, de sur a norte pasé la cuerda por entre unos peñascos

152
1 400
SKETCH-MAP No. D-2

13°55'
N

500 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

88°15' W

 

 

 

Fourth Sector —
Central Sub-Sector

Line described
in Judgment

Roads

Ony

 

 

 

Colomoncagua

Torola

 

 

 

  
  
 
 
    
 
    
    

San
Fernando

14°00'
N

13°55'
N

 

 

 

 

88°15' W

5 KM

 

153
501 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

altos que estan inmediatos a dicho portillo y con cuarenta cuerdas se
lleg6 a un paraje que le llaman las Tijeretas y por el mismo rumbo se
lleg6 con veinticuatro cuerdas a la orilla de un rio barrancoso que le
Haman el rio de las Cañas que andando para el oriente se pasé la cuerda
por el rio arriba y se midieron ochenta cuerdas al camino real que va de
Torola al pueblo de Colomoncagua, cuya justicia y principales con su
real titulo se hallaron presentes ...”

[Translation]

“. . . with 30 cords we reached the said portillo of San Diego, and
changing direction we turned from south to north... and I changed
course, as already stated from south to north the cord was extended
between some high rocks which are adjacent to the said portillo and
with 40 cords we reached a place called Las Tijeretas and in the same
direction with 24 cords we came to the bank of a precipitous river
which they call the river Las Cafias where, heading eastwards, the
cord was stretched upstream and 80 cords were measured to the cam-
ino real from Torola to the town of Colomancagua, whose justicia
and principales were present with their royal title...”

It is to be noted that in 1743 the representatives of Colomoncagua are not
mentioned until the survey reached the camino real, but there seems no
doubt that the Colomoncagua lands extended along the river downstream
from that point.

238. Some light on the matter is thrown by the 1844 re-survey of Torola
carried out by the judge Cecilio Espinosa. The record shows that the judge
called for the title of Torola from the mayor of that community, so that he
could review the boundaries indicated in it, and directed that notifications
to the adjoining owners be sent out according to the boundaries so indi-
cated (“.. y segun los [linderos] que en dicho titulo se expresen, ponganse las
notas sitatorias a los colindantes . . .”). The judge noted from the title docu-
ment that “... the adjoining owners are those of the Hacienda de San José,
San Diego and Colomoncagua...” (“... son colindantes los posedores de la
hacienda de San José, San Diego y Colomoncagua . . .”), and those adjoin-
ing owners were duly summoned to attend the survey, with their titles. The
summons to the mayor of Colomoncagua was that “... salga el con su titulo
al rio de las Cañas por la bajada de las tijeretas.. .” (“. . . he should be
present with his title at the Las Cafias river by the bajada of
Las Tijeretas . . .”}. Since, as already noted, the 1743 Torola title does not
state the extent to which the lands of Colomoncagua were co-terminous
with those of Torola, the judge must have based his choice of this point,
not on the title, as he had himself directed, but on local information or
tradition. The mayor of Colomoncagua first replied that he would be pres-
ent at a place called Los Picachos, but in reply to a query by the judge
confirmed that he would appear at Las Tijeretas.

154
502 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

239. The judge reached the place called Las Tijeretas some days before
that appointed for the presence of the mayor of Colomoncagua, and met
there the owner of the Hacienda de San Diego. The ancient landmark at
that place was agreed by the owner of San Diego, and was renewed. On the
date appointed with the mayor of Colomoncagua the judge went to
Las Tijeretas and met both the owner of San Diego and the mayors of
Colomoncagua and Torola. The representatives of Colomoncagua
claimed that the Torola lands did not extend so far north-west as the river
Las Cafias, but that the boundary from Las Tijeretas ran eastwards, south
of the river, to a place called Los Picachos. They relied on a title called that
of San Pedro Moncagua (which, they claimed, antedated that of Torola;
such title cannot be identified with any of the titles submitted to the
Chamber). However, when this title was produced, it provided, according
to the 1844 record, that the boundary was the river Yuquina, and the
representatives of Colomoncagua stated, in response to a question by the
judge, that this was the river Las Cañas (“. . . se hallé por documento, que
reza por lindero el rio de la Yuquina; y habiendoles preguntado por dicho rio,
dijeron ser el mismo de las Caras .. .”). The representatives of Colomonca-
gua however refused to give way; the judge recorded that:

“Despues de muchos alegatos, pidieron se pusiere la aguja para ver
cual era la direcion que tomaba de las tigereteas de Sur a Norte, como
dicen ambos titulos; y se vid que topaba a un rio barrancoso que le
Haman las pitas, y por el mismo rumbo a poca distancia se topa el rio de
Canas, llamado Yuquina en el mencionado titulo de Colomoncagua.”

[Translation]

“After much argument, they asked that the compass needle be set
to show where was the south-to-north direction from Las Tijeretas, as
indicated in both titles; and it was seen to point to a precipitous river
called las Pitas, and in the same direction after a short distance one
arrives at the river Cañas, called Yuquina in the said Colomoncagua
title.”

240. On the basis of this information, the Chamber considers it pos-
sible to resolve the disagreement between the Parties as to the location
referred to as Las Tijeretas (point E or point E’ on sketch-map No. D-1);in
the view of the Chamber, the point identified by El Salvador (E’) corres-
ponds better to the 1844 description. First, there is, according to the maps,
the confluence with the Las Cañas of a stream, flowing from south to
north, just north of that point; and secondly, according to the indications
given by the contour lines on the map, the area between that point and the
river might properly be described as a slope (“bajada” — see para-
graph 238 above), while the point selected by Honduras lies to the south of
a stretch of the river where it flows between steep banks.

155
503 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

241. The 1844 document further records that in response to a request
by the judge for the title of the Hacienda de San Diego to be produced, the
owner of that land said that he did not have it with him, but produced a
certificate dated 11 March 1804, issued by a lands judge of Gracias a Dios,
but prepared at the Hacienda de San Diego at the request of the then
owners of that property, who had complained of incursions by the Indians
of Colomoncagua. The judge in 1804, having inspected the title of Colom-
oncagua, upheld the complaint, and recorded that

“... segun los linderos que reza el mismo titulo, sirve de division de las
tierras, el nombrado rio de las Caras, el mismo que tambien separa los
terminos de mi jurisdiccion con la provincia de San Miguel...”

[Translation]

“... according to the boundaries mentioned in the said title, the said
river Las Cañas serves to divide the lands, and also marks the limits of
my jurisdiction and that of the province of San Miguel...”

The value and authenticity of this document may be open to question: it
has not itself been produced to the Chamber, but was merely copied into
the record of the 1844 re-survey; there is no record that it was shown or
read to the representatives of Colomancagua in 1844, to enable them to
dispute it; and the judge who issued it in 1804 was avowedly acting at a
place outside his own jurisdiction. What is significant, however, is that
it relates to the boundary between San Diego and Colomoncagua,
and therefore indicates the course of the boundary downstream of Las
Tijeretas.

242. On balance, the Chamber accepts the contentions of El Salvador
that the Colomoncagua lands did not at any point extend across the river
Las Cañas. The 1743 title mentions Las Tijeretas, which was 24 cords from
the river, as a boundary marker of Torola, but does not say what title or
titles lay on the other side of it; and the statement in the record (para-
graph 221 above) that when the surveyor reached Monte Redondo he had
previously been bordering on the lands of Colomoncagua does not of
itself justify any assumption that he had been doing so from Las Tijeretas
onward. The summons in 1844 to the representatives of Colomoncagua
refers not to Las Tijeretas itself, but to “the Las Cafias river by the bajada
of Las Tijeretas”, and while the representatives of Colomoncagua insisted
that their lands extended across the river to Las Tijeretas and Los Pica-
chos, the judge was apparently satisfied, on the titles produced, including
the 1804 certificate relating to San Diego, that this was not so. The Cham-
ber concludes that the 1821 uti possidetis juris line passed through the
point marked F’ on sketch-map No. D-1, where the Torola lands come to
an end, and then continued to follow the river downstream.

243. Having established that the boundary between the lands of Torola

156
504 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

and those of Colomoncagua in the 18th century, and by the same token the
boundary of the jurisdictions of Comayagua and San Miguel, was the
river Las Cañas downstream from the point marked U on sketch-map
No. D-2 annexed, the Chamber has next to consider the course of the line
of the uti possidetis juris south-westward to the source of the Orilla stream.
El Salvador claims that the boundary continues to be formed by the river
Las Cafias from the south-west corner of the Torola lands to a point called
the Cajon de Champate (point Y on sketch-map No. D-1). Honduras
claims that the boundary is formed by straight lines between points B-C-
D-E-F on sketch-map No. D-1 annexed; between B and A it has shown a
straight line on its maps, but the actual claim, according to the sub-
missions, does not correspond exactly to that line. These points are stated
to be the limits of 17th century titles granted by the authorities of Comaya-
gua, two titles of Santa Ana of 1653, and that of Las Joyas and Los Jicoa-
guites of 1694. El Salvador has not produced any title document in
support of its claims to the south-west of the Torola lands; from refer-
ences in other documents, already referred to above (paragraphs 237
and 238), it appears that the adjoining property, in the jurisdiction of
San Miguel, was the Hacienda de San Diego. The owner thereof came
forward during the 1743 survey of Torola, but did not produce his title; the
certificate of 1804 relating to this property produced by the owner of
San Diego during the 1844 survey was described in paragraph 241 above,
and in negotiations between the two States in 1869 some title document
relating to it was available.

244. The Chamber considers that, particularly in the light of the ma-
terial before it, it is entitled to start from a presumption that an inter-pro-
vincial boundary which follows a river is likely to continue to follow it so
long as its course runs in the same general direction: that a projection of
the Colomoncagua lands across the river calls for some explanation. Of
course, if the titles produced by Honduras establish that the jurisdiction of
Comayagua extended across the river, there is no more to be said; but if
the titles are ambiguous or unclear, there should, at the least, be no pre-
sumption of such an extension. The Chamber has also found relevant the
document dated 7 November 1804 recorded as a transcription made in
1844 by Judge Cecilio Espinoza, during the re-survey of Torola (see para-
graph 238 above). This document, stated to have been issued by the Land
Judge of Gracias a Dios, states categorically that

“.. sirve de division de las tierras, el nombrado rio de las Canas, el
mismo que tambien separa los terminos de mi jurisdicciôn con la provin-
cla de San Miguel...”

[Translation]

“... the said river Las Cañas serves to divide the lands, and also
marks the limits of my jurisdiction and that of the province of
San Miguel ...”,

157
505 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

and related, not to the boundary with the lands of Torola, but to the
Hacienda de San Diego, to the south-west of Torola.

245. The various titles of Santa Ana are imprecise as to directions, and
the landmarks they refer to cannot, without further information or evi-
dence, be identified with landscape features on the modern maps; no
explanation has been given by Honduras as to how it arrives at the pattern
of these titles plotted on the maps attached to its pleadings. It is also per-
haps noteworthy that one of the areas in question is stated in the Memo-
rial to be situate “between the Curuna (Santa Cruz) rivers and the river
Cañas”, while the maps show the Santa Ana lands straddling the river
Cañas. El Salvador rejects the Santa Ana titles, apparently on the ground
that “they identify only one boundary marker and thus obviously cannot
be mapped”. The Chamber agrees with the contentions of El Salvador, at
least to the extent that it is not satisfied that the Santa Ana titles prove the
presence of lands in the jurisdiction of Comayagua south of the river Las
Cañas.

246. As for the title of Las Joyas and Jicoaguites of 1694, the survey
starts from a river called “Yuquina” 45 cords (1,867 metres) to the west of
a point called “Quecrus”, and extends to the east to that point; Honduras
identifies this river, according to its maps, with a stream marked as the
quebrada de Rinconada, and “Quecrus” with the place called La Cruz in
the Torola title. To do so, it has however to stretch the 45 cords
(1,867 metres) to 3,000 metres, and to treat the directions “west” and
“north” in the survey record as something much nearer north-west and
north-east respectively. Furthermore, this title, as plotted by Honduras,
extends into the area east of the Las Cafias which, in the Chamber’s view,
is clearly part of the title of Torola. On a map in its Counter-Memorial,
El Salvador plots the title of Las Joyas and Jicoaguites, apparently on the
basis that the “Yuquina” river is the Las Cañas, in such a way as to bring
the “Quecrus” — marked as Cerro Quecruz — a kilometre further east
than Honduras places it; no indication is given of how El Salvador
explains this overlap, though counsel for El Salvador did emphasize that
the sketch-maps included in the pleadings merely illustrate the Parties’
contentions, and do not constitute an admission. The Chamber rejects the
identification of Quecruz in the 1694 title with La Cruz in that of 1743; it
does not consider that the 1694 title disproves the case for the river Las
Cafias as the provincial boundary.

247. Honduras claims in its Memorial that the 1766 survey of the ejidos
of Colomoncagua by Cristobal de Pineda establishes “the river Masire as
line dividing the provinces of San Miguel and Gracias a Dios”, and refers
in this respect to point B on sketch-map No. D-1 annexed. However in
subsequent pleadings Honduras identifies the Masire river as the water-
course which flows from point G to point F on sketch-map No. D-1, so

158
506 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

that any references to it in the 1766 survey would appear not to be relevant
to the region with which the Chamber is now concerned. Honduras refers
also to the landmarks named by the Indians of Colomoncagua when
requesting the cancellation of the de Pineda survey, which Honduras
identifies with points A to F on sketch-map No. D-1. It appears to be the
contention that by 1766 the lands of Colomoncagua included those of
Santa Ana and of Joyas y Jicoaguites, but the de Pineda survey refers to
the Santa Ana lands at least as distinct. Furthermore the Chamber has not
been provided with any evidence justifying the attaching of the place-
names mentioned in those ancient titles to the points indicated by Hondu-
ras on modern maps. The same difficulty arises in respect of the recon-
naissance of the boundary markers by Miguel Garcia Jalon in 1767, which
however refers to the boundary at one point being formed by “... the river
Champate, which joins with the quebrada de Cueva Hedionda...” (“... el
rio de Champate, que se encuentra con la quebrada de cueva hedionda . . .”).
Similarly there is a reference in the re-survey by Andrés Pérez in 1793 toa
stream which merges with the Champate. This re-survey is better fur-
nished with bearings and distances than the earlier records; the Chamber
has however already indicated (paragraphs 216 and 227 above) why it
does not regard this re-survey as wholly reliable.

248. Accordingly the Chamber considers, on a balance of probabilities,
there being no great abundance of evidence either way, that the river
Las Cafias was the provincial boundary, and hence the uti possidetis line,
downstream as far as the point where it turns southwards, to merge
eventually with the river Torola. The point where the boundary leaves the
river remains to be determined: for El Salvador it is the point marked
Y on sketch-map No. D-I annexed, while for Honduras it is the point
marked A on that sketch-map.

*

249. The Chamber therefore turns to the final section of the boundary
between the river Las Cafias and the agreed endpoint of the fourth dis-
puted sector, the source of the Orilla stream. Here Honduras relies on the
title to the estancia of Santa Ana of 1653: El Salvador has defined the line
of the boundary which it claims, but offered nothing in support of it, save
that it was the line adopted in the 1884 Cruz-Letona Convention; a claim
of effectivités in this region appears to be unsupported by evidence. It is
fair to mention also that the records of the 1884 negotiations show that the
delegates did have before them the titles relating to lands in the region of
the disputed boundary, but what these titles were is, and must apparently
remain, unknown. Accordingly, while the Chamber, as already men-
tioned, is not fully informed as to how the landmarks mentioned in the

159
507 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Santa Ana title relate to the mapping of it presented to the Chamber by
Honduras, it has also to take account of the fact that El Salvador has not
sought to demonstrate that Honduras’s interpretation of the title is incor-
rect, or offered a rival interpretation. The Chamber therefore accepts the
line claimed by Honduras from the source of the Orilla stream to the river
Cafias. However, the Chamber, while accepting that the line should fol-
low the “southernmost source of the Cueva Hedionda stream” referred to
in the Honduran submissions, in the light of the reconnaissance of 1767
(paragraph 247), considers that this should be identified with the stream
indicated on Map No. IV annexed; the confluence of that stream with the
river Las Cañas is marked as point B on that map. The line which results
from this diverges only slightly from that proposed by Honduras, but is
topographically superior as a boundary line.

*

250. It will be convenient to deal next with the claim of El Salvador to
an area to the west and south-west of the land comprised in the ejidos of
Arambala-Perquin, 1.e., the claim of El Salvador to areas on each side of
the river Negro-Quiagara, bounded on the west by the river Negro-Pichi-
gual, a claim based upon the uti possidetis juris in relation to the concept of
tierras realengas (crown land). It is asserted by El Salvador and accepted
in principle by Honduras, that each of the two States was on indepen-
dence successor to such of the tierras realengas of the Spanish Crown as
had been within the jurisdiction of the provinces which went to make up
the relevant newly-independent State.

251. El Salvador relies here on a passage in the 1769 survey of the ejidos
of Arambala-Perquin, part of which has been quoted above (para-
graph 208); the survey party was moving from north to south down the
western boundary of the lands surveyed, and

«

‘... se tantearon veinte cuerdas hasta una loma que llaman Guiriri
donde se hallé un mojon antiguo que se mando avivar quedando por la
parte del Oeste y Sudoeste tierra realenga la cual pertenece à esta juris-
diccion por estar mas haya de dichas tierras el Rio Negro que tambien
llaman Pichigual que dicho rio divide esta jurisdiccion con la de Gracias
a Dios que pertenece 4 Comayagua...”

[Translation]

“... 20 cords were estimated to a hillock which they call Guiriri,
where an old landmark was found, and instructions were given to
renew it, leaving to the west and south-west some tierra realenga
belonging to this jurisdiction because beyond the said land lies the

160
508 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Negro River which they also call Pichigual and which divides this
jurisdiction from that of Gracias a Dios, which appertains to Com-
ayagua...”

These tierras realengas, being stated to be of the jurisdiction of
San Miguel, would form part of the Republic of El Salvador on indepen-
dence.

252. As already observed, the position of the Guiriri hillock has not
been in dispute in these proceedings (paragraph 211 above): it is the first
marker to the south of the river Negro-Quiagara. This marker (point L),
and the extent of the area of tierras realengas as contended for by EI Sal-
vador (bounded by the line S-T-U-V-W), is indicated on sketch-map
No. D-1 annexed. The claim is of course related to El Salvador’s main
assertion, which the Chamber has been unable to accept (paragraph 208
above), that the province of San Miguel extended to the north of the river
Negro-Quiagara. It is curious that the survey specifically states that the
river Negro-Pichigual was the provincial boundary to the west, and does
not mention that the river Negro-Quiagara was the provincial boundary
to the north. However, it is only when the survey reached Guiriri that
tierras realengas were mentioned, so that there is no evidence that the
tierras realengas of the jurisdiction of San Miguel extended northwards
beyond the river Negro-Quiagara. If the river was the provincial boun-
dary up to the Mojon del Rincon, it is highly unlikely that there was such
extension of the tierras realengas further to the north-west. That part of
El Salvador’s claim therefore requires no further consideration.

253. The relevant passage in the Arambala-Perquin survey record has
already been quoted (paragraph 218 above): it refers specifically to lands
up to the river Negro-Pichigual as “... realenga que es la misma que hemos
traido a la derecha desde el mojon de Guiriri ...” (“. . . tierras realengas,
the same as we have had on our right from the landmark of Guiriri . . .”).
Honduras has however disputed the validity of the finding in 1769 that
there were tierras realengas at this point, on the ground of irregularities in
the survey procedure, which, it suggests, were the object of the censure in
the judicial decision of 1773 (above, paragraph 191). The only unusual
aspect of the procedure identified is, however, an examination of wit-
nesses, effected at the instance of the defender of the rights of the commu-
nity of Arambala-Perquin, during the course of the survey. There is
however no evidence that this was a substantial irregularity, or that the
censure in the 1773 decision was directed to such an irregularity, and the
Chamber sees no reason not to rely on the 1769 finding of the existence of
tierras realengas.

254. The extent to the south of the river of the tierras realengas is indi-
cated by a further reference to them in the survey record, which has given
rise to a specific controversy between the Parties. Immediately following
the passage quoted above, the record states, in a passage already quoted in
paragraph 222 above:

161
509 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

“ .. y desde dicho Roble negro por el mismo rumbo se tiro la cuerda
partiendo un barranco y despues una quebradilla de agua de donde se
subié y bajo una loma alta y topamos con el camino que sale de este
Pueblo para Colomoncagua y se encuentra con las tierras del Pueblo de
Torola cuyo pueblo es de esta jurisdiccion y hasta dicho camino llega-
mos con cuarenta cuerdas siendo advertencia que como diez cuerdas se
vino lindando con tierra realenga y despues con Colomoncagua y en
dicho paraje se hallé un mojon antiguo de piedra que mandé avivar sin
contradiccion del dicho Pueblo de Colomoncagua y el de Torola y
mudando de rumbo del Oeste al Leste con abatimiento al Sudeste
lindando con tierras del Pueblo de Torola...”

[Translation]

“and from the said Roble Negro in the same direction the cord was
stretched across from a ravine as far as a quebradilla of water where
we climbed and descended a high hillock and we met the road that
runs from this town to Colomoncagua and arrives at the lands of the
town of Torola, which belongs to this jurisdiction, and we reached
this road with 40 cords, and it should be noted that for some 10 cords
we walked bordering tierra realenga and thereafter Colomoncagua,
and in the said spot an old stone landmark was found that I com-
manded to be rebuilt without objection being taken by the said town
of Colomoncagua or the town of Torola and changing course from
west to east with an inclination to the south-east the cord was
stretched bordering the lands of the town of Torola...”

255. Honduras’s interpretation of this passage is that the reference to
the 10 cords’ distance from which there were tierras realengas on the boun-
dary, means that of the total distance from Guiriri, where the first refer-
ence is made to fierras realengas, to the tripoint with Torola and Colomon-
cagua (76 cords), only 10 cords were parallel to tierras realengas. Hondu-
ras therefore argues that the tierras realengas were limited to 10 cords
south and west of Guiriri. The Chamber notes that the 1769 survey began
with the required formal summonses to adjoining land-owners, including
the community of Colomoncagua; and that when the survey reached the
boundary marker of the Roble Negro, the representatives of Colomonca-
gua initially appeared to object to the position of that marker (see the pas-
sage from the survey record quoted in paragraph 253 above), which
suggests that they considered that their land was contiguous with it. How-
ever, they did not press their objection; and on the face of the text of the
survey, the Chamber finds Honduras’s reading a strained interpretation.
The natural meaning is surely rather that, of the 40 cords mentioned
immediately previously in the survey, 10 were in parallel to tierras realen-
gas. On this interpretation, these lands extended from Guiriri (or rather,
from the river Negro-Quiagara) to the Roble Negro, and for 10 cords
further. In fact the most likely analysis is that the river Negro-Pichigual

162
510 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

continued to be the boundary between Colomoncagua and the fierras real-
engas of San Miguel as far upstream as the point where its course crossed
the boundary of the Arambala-Perquin lands, rather more than 10 cords
south of the Roble Negro. This is in fact confirmed by the passage in the
1769 survey quoted (with the original Spanish) in paragraphs 218 and 253
above:

“from the said Roble Negro to the Negro or Pichigual river there was
something like a quarter of a league and this jurisdiction ends at the
said river [i.e., westwards], so that the intermediate lands are tierras
realengas, the same as we have had on our right from the landmark of
Guiriri” (emphasis added).

The Chamber therefore takes the view that this must be taken to have been
the position in 1769. The claim of El Salvador to a further triangle of land,
extending south to the hill called Alguacil Mayor, must therefore be
rejected.

256. Honduras also argues that, whatever may have been the position
in 1769 when the lands of Arambala-Perquin were surveyed, by 1821 any
tierras realengas in this region had been absorbed into the lands of Colo-
moncagua, to the east, in the jurisdiction of Gracias a Dios. El Salvador has
relied on the decree of the Real Audiencia of 16 November 1815, set out in
paragraph 193 above, as a confirmation, six years before the uti possi-
detis juris date, of the existence and the limits of the tierras realengas as
described in 1769. In terms, however, that decree merely protects the Indi-
ans of Arambala-Perquin in the enjoyment of their own lands (“. . . las
tierras que comprenden dichos exidos . . .”), and the 1769 title gave those
Indians no rights over the fierras realengas to the west, but merely
recorded their existence and appurtenance to the jurisdiction of
San Miguel. Thus the 1815 decision, in the Chamber’s view, affords no
evidence of the continued existence of the tierras realengas.

257. On the other hand, for these lands to have been granted to the
community of Colomoncagua, in the adjoining province of Gracias a
Dios, a formal title would have been necessary; and on Honduras’s own
argument, such a grant by the authorities of Gracias a Dios would not
have modified the provincial boundary. In any event, no such grant
between 1769 and 1821 has been shown: the 1793 re-survey by
Andrés Pérez was not such a title, and, as has been observed, that docu-
ment is no more than a record of what the community of Colomoncagua
claimed to be their lands. The Chamber’s conclusion is thus that in 1821
the provincial boundary continued to run from the junction of the river
Negro-Quiagara with the river Negro-Pichigual, and upstream of that
river to the boundary of the ejidos of Arambala-Perquin, the land so
enclosed being tierras realengas of the province of San Miguel.

*

163
511 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

258. The Chamber has finally to deal with the eastern part of the boun-
dary line in this sector, that between the river Negro-Quiagara and the
Malpaso de Similatén. An initial problem which arises is that the Parties
are not agreed as to the position of the Malpaso de Similaton, notwith-
standing the fact that this point defines one of the agreed sectors of the
boundary as recorded in Article 16 of the 1980 General Treaty of Peace,
which refers to “the boundary marker known as the Malpaso de Simi-
latôn”. The two locations contended for (co-ordinates in paragraph 259
below) are indicated on sketch-map No. D-3 annexed: the distance
between them is of the order of 2,500 metres. The disagreement between
the Parties apparently arose during the discussions of the Joint Frontier
Commission in 1985, when Honduras put forward certain arguments in
support of its placing of this marker, but El Salvador did not react before
the Commission suspended its work. In its pleadings and oral argument
before the Chamber, El Salvador has also refrained from any argument in
support of its placing of the marker; it is not clear whether it is based upon
El Salvador’s interpretation of the title of Arambala-Perquin. Counsel for
Eï Salvador eventually explained the silence by saying that

“the question of the Paso de Similatôn . . . is a question relating to
demarcation and, as such, is not before the Chamber, whose task in
relation to the disputed sectors of the land frontier is to proceed to a
delimitation”.

259. However, the final submissions of El Salvador presented at the
hearing of 14 June 1991 are as follows:

“The line of the frontier in the zones or sectors not described
in Article 16 of the 1980 General Treaty of Peace of 30 October
1980, is as follows...

...in the disputed sector of Nahuaterique, in accordance with para-
graph 6.72 and map 6.10 of the Memorial of El Salvador, as set forth
in Annex IV to these submissions” ;

and Annex IV begins as follows:

“Starting from the boundary marker known as the Mojôn Mal
Paso de Similatôn situated at latitude 14° 00’ 53” N and longitude
88° 03’ 54” W, the frontier continues in a straight line...”

The final submissions of Honduras similarly ask the Chamber to decide
that the frontier runs “to the Malpaso de Similaton (13° 59’ 28” and
88° 04' 21)”. The Chamber therefore concludes that there is a dispute
between the Parties as to the location of the Malpaso de Similatôn, which
the Chamber has to resolve.

260. The dispute over the position of the Malpaso de Similaton is of
course part of a disagreement as to the course of the boundary beyond it,
in the sector which is deemed to have been agreed. Examination of the
maps produced, and the records of the discussion of the Joint Frontier

164
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

88°05' 88°02’ W
N SKETCH-MAP No. D-3
Fourth Sector —
- NM Mal Paso de Similatén
1(ES) Hi
nee nneeeneeenns EI Salvador claimed
boundary
_ — Honduras claimed
TT — boundary
... Agreed boundary,
14°00" El Salvador version 14°00
N Agreed boundary, N
a “ee ™ Honduras version
— ~~ — re — ~ _ 1
a
|
|
|
2 (H) i
|
Boundary Pillars
m Moijén (B.P.)
1 Mal Paso de
Similaton
2 Coloradito
19°56 13°56
0 1 2
88°05' 88°02' W
513 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Commission, shows that the sixth section of the agreed boundary
described in Article 16 of the 1980 General Treaty of Peace has, in practi-
cal or cartographical terms, only been agreed upon to a point south of
both locations proposed for the Malpaso de Similaton, namely at the junc-
tion of the river San Antonio with a stream called either the guebrada
Honda or the quebrada Guaralape. The General Treaty of Peace (Art. 16)
records the agreement of the Parties that the boundary here should run

“Del Mojôn del Malpaso de Similatôn a la cumbre o mojon del Cerro
Coloradito. De alli al pie del Cerro Coloradito donde nace la quebrada
de Guaralape. De aqui, aguas abajo de dicha quebrada hasta su desem-
bocadura en el rio San Antonio o Similaton ...”

[Translation]

“From the boundary marker known as Malpaso de Similaton to
the summit or boundary marker of the Cerro Coloradito. From here
to the foot of the Cerro Coloradito where the Guaralape stream
begins. From here down this stream to the point where it joins the
river San Antonio or Similaton...”

but the Parties are not agreed as to the identification of the Cerro Colora-
dito and the Guaralape stream. The Chamber does not however consider
that it is part of its task to settle these questions; it has been given jurisdic-
tion to delimit the frontier in the sectors not settled by the General Treaty
of Peace, which enumerates specifically, in Article 16, those which have
been so settled. Nor however does it consider that the known existence of
a disagreement within the “agreed” sector affects its jurisdiction to deter-
mine the boundary up to and including the Malpaso de Similaton.

261. In endeavouring to do so, however, it encounters a difficulty:
neither side has offered any evidence whatever as to the line of the uti possi-
detis juris in this region. El Salvador does not, apparently, claim that the
borders of the Arambala-Perquin title extend so far east as the point which
it identifies as the Malpaso de Similat6n; and a claim which it advanced in
its Memorial to tierras realengas related to land east of the claimed Mal-
paso, and has in any case been withdrawn. Honduras for its part does con-
tend that the Malpaso de Similaton was on the border of the Arambala-
Perquin title, at a place called the Sapamani hill. There remains however
the problem of the connection between this point and the river Negro-
Quiagara: Honduras has claimed — as the Chamber has found, cor-
rectly — that the provincial boundary followed the river Negro-Quiagara,
but it has not put forward any contention, backed by evidence, as to the
course of the provincial boundary east of the Mojon Las Pilas. The claim
of Honduras, according to its submissions, is simply that the boundary
should run from this landmark to the Malpaso de Similaton, thus presum-
ably in a straight line. It appears that during the negotiations between

166
514 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

the Parties at Antigua, Guatemala (paragraph 36 above), a proposal by
Honduras was for a line between the two points with a kink in it, at the
point marked “Mojon Pasamono” on Honduran maps. No legal argu-
ments have been advanced in support of either a straight or a kinked line.
The solution of a straight line between these points appears to derive from
negotiation between representatives of the two States at Montaña de
Naguaterique in 1869. The delegates, having concluded that the river
Negro-Quiagara was the frontier, started their proposed delimitation
from the Malpaso de Similaton, and pursued a route in (apparently) a
straight line to a point called El Barranc6n on the river Negro-Quiagara,
which Honduras identifies with the Mojén Las Pilas. No international
agreement was however concluded to give effect to that delimitation.

262. In these circumstances, being satisfied that the line of the uti possi-
detis juris in this area is impossible to determine, the Chamber considers it
right to fall back on equity infra legem, in conjunction with the unratified
delimitation of 1869. In the case concerning the Frontier Dispute between
the Republic of Mali and Burkina Faso, the Chamber dealing with the
case was faced with a similar problem. It said:

“It should again be pointed out that the Chamber’s task in this case
is to indicate the line of the frontier inherited by both States from the
colonizers on their accession to independence . . . If the competent
authorities had endorsed the agreement of 15 January 1965, it would
have been unnecessary for the purpose of the present case to ascer-
tain whether that agreement was of a declaratory or modifying char-
acter in relation to the 1932 boundaries. But this did not happen, and
the Chamber has received no mandate from the Parties to substitute
its own free choice of an appropriate frontier for theirs. The Chamber
must not lose sight either of the Court’s function, which is to decide in
accordance with international law such disputes as are submitted to
it, nor of the fact that the Chamber was requested by the Parties in
their Special Agreement not to give indications to guide them in
determining their common frontier, but to draw a line, and a precise
line.

As it has explained, the Chamber can resort to . . . equity
infra legem... Apart from the case of a decision ex aequo et bono
reached with the assent of the Parties, ‘it is not a matter of finding
simply an equitable solution, but an equitable solution derived from
the applicable law’ (Fisheries Jurisdiction, C.J. Reports 1974, p. 33,
para. 78). It is with a view to achieving a solution of this kind that the
Chamber has to take account, not of the agreement of 15 January
1965, but of the circumstances in which that agreement was con-
cluded.” (.C_J. Reports 1986, pp. 632-633, paras. 148-149.)

263. Similarly, the Chamber considers that it can in this case resort to
the line proposed in the 1869 negotiations, Las Pilas — El Barrancon —

167
515 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Mal Paso de Similat6n, as a reasonable and fair solution in all the circum-
stances. There is nothing in the records of the 1861 and 1869 negotiations
to suggest that there was any fundamental disagreement between the Part-
ies on that line; acceptance of it however was linked to the different ques-
tion whether the river Negro-Quiagara did or did not form the provincial
boundary. That question is resolved by the present Judgment, and the
Chamber has no doubt that it is equitable, as a corollary, to allow the 1869
agreement to take effect on this specific point. This entails, and is to some
extent justified by, acceptance of the Honduran contention as to the posi-
tion of the Malpaso de Similaton, the only one which has some support in
evidence of the pre-independence situation. The Chamber therefore
accepts the line of the 1869 agreement, which appears to be that con-
tended for by Honduras, between the Mojon Las Pilas and the Malpaso de
Similaton, as illustrated by the line N-P on sketch-map No. D-1 annexed.

*

264. There remains the question of the effectivités claimed by El Sal-
vador in the area north of the river Negro-Quiagara which was part of the
lands of Arambala-Perquin, which the Chamber has found to fall on the
Honduran side of the the line of the 1821 wti possidetis juris, as well as the
areas outside the Arambala-Perquin lands. Annexed to the Memorial of
El Salvador were the Spanish texts of 19 certificates issued by the Salva-
dorian Registry of Property and Hypothéques concerning private pro-
perties registered on behalf of private individuals in the Department of
Morazan, El Salvador; and a map apparently showing an electric power
transmission line supplying San Fernando and Perquin, and then continu-
ing north-east across the line between Las Pilas and the Malpaso de Simi-
latôn (between points N and P on sketch-map No. D-1 annexed), and for
some 6 kilometres further north into an area attributed by the Chamber to
Honduras. According to counsel for El Salvador, of the 19 registered title-
deeds annexed to the Memorial, seven relate to land in the strip of terri-
tory between the eastern boundary of the Arambala-Perquin lands and the
line defining the eastward extent of El Salvador’s claim. Documents
annexed to the Reply of El Salvador relate to Salvadorian landholdings in
the canton of Nahuaterique in 1916, alleged Honduran incursions in 1925
and 1926 at places called “Limon” and “Las Trojas”, and public works
(roads, schools) carried out by the municipalities of Arambala, Perquin
and Torola, between 1951 and 1986. No map has been supplied to the
Chamber with a precise indication of where the various places referred to
in these documents are situated, other than a map in the Memorial to indi-
cate the “Human Settlements in the Non-Delimited Zones” in this sector,
showing a considerable number of caserios situated in the area north of
the river Negro-Quiagara and the line to the Malpaso de Similaton. No
information has been given as to the effective administration of the caser-
ios marked on the map in the Memorial of El Salvador. To the extent that

168
516 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

the Chamber is able to relate various place-names to the disputed areas
and to the uti possidetis juris boundary, it is unable to regard this material
as sufficient evidence of any kind of effectivités which could be taken into
account in determining the boundary.

265. Turning now to the evidence of effectivités submitted by Hondu-
ras, as already mentioned, considerable material was presented as an
annex to the Honduran Reply to show that Honduras also can rely on
arguments of a human kind, that there are “human settlements” of Hon-
duran nationals in the disputed areas in all six sectors, and that various
judicial and other authorities of Honduras have exercised and are exercis-
ing their functions in those areas. So far as the present sector is concerned,
Honduras has presented material under ten headings: (i) criminal pro-
ceedings; (ii) police or security; (iii) military patrols; (iv) taxation;
(v) appointment of deputy mayors; (vi) public education; (vii) land con-
cessions; (viii) birth certificates ; (ix) death certificates; (x) miscellaneous.
These relate to a considerable number of localities, identified simply by
the name of the village or place; no map has been supplied to show the
geographical position of these places. The Chamber considers that, in
view of its decision as to the boundary on the basis of the uti posside-
tis juris, it can confine its attention to such villages as appear on Honduran
maps to lie between the boundary as found by the Chamber and the boun-
dary claimed by Honduras.

266. The identifiable villages or settlements falling into this category
are the following: Platanares, El Munigal, Las Piletas (on the boundary
line), Mano de Leon, Junquillo, Sicahuite and La Laguna. In respect of
these, the material submitted by Honduras includes the following: Plata-
nares: 15 birth registrations, dating from between 1914 and 1988, and one
death registration in 1930; El Munigal: one criminal prosecution in 1954,
and one birth registration in 1974; Las Piletas: one land concession in
1901, six birth registrations, dating from between 1938 and 1987, and
five death registrations, dating from between 1911 and 1935; Mano de
Leon: four death registrations, dating from between 1901 and 1935; and
La Laguna: one criminal prosecution in 1952, and three birth registra-
tions, dating from between 1961 and 1986. All in all, as in sectors previ-
ously examined, the Chamber does not see here sufficient evidence of
effectivités by Honduras in an area clearly shown to be on the El Salvador
side of the boundary line to justify the Chamber in doubting the validity of
that boundary as representing the uti possidetis juris line.

169
517 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

267. The boundary line between El Salvador and Honduras in the dis-
puted fourth sector, as found by the Chamber, is indicated on Map No. IV!
annexed, which is composed of the following sheets of the United States
of America Defense Mapping Agency 1:50,000 maps:

Series E752 Sheet 2558 II Edition 1-DMA
Series E753 Sheet 2557 I Edition |-DMA
Series E753 Sheet 2557 IV Edition 1-DMA.

The complete course of that boundary is as follows: from the source of the
Orilla stream (point A on Map No. IV annexed) the boundary runs
through the pass of El Jobo to the source of the Cueva Hedionda stream
(point B on Map No. IV annexed), and thence down the middle of that
stream to its confluence with the river Las Cañas (point C on Map No. IV
annexed), and thence following the middle of the river upstream as far as a
point (point D on Map No. IV annexed) near the settlement of Las Piletas;
from there eastwards over a col (point E on Map No. IV annexed) to a hill
indicated as point F on Map No. IV annexed, and then north-eastwards to
a point on the river Negro or Pichigual (marked G on Map No. IV
annexed); downstream along the middle of the river Negro or Pichigual to
its confluence with the river Negro-Quiagara (point H on Map No. IV
annexed); then upstream along the middle of the river Negro-Quiagara as
far as the Las Pilas boundary marker (point I on Map No. IV annexed),
and from there in a straight line to the Malpaso de Similatôn as identified
by Honduras (point J on Map No. IV annexed).

x * +

FIFTH SECTOR OF THE LAND BOUNDARY

268. The fifth disputed sector of the land boundary is, like the first four
sectors, defined by the endpoints of the adjacent agreed sections, referred
to in Article 16 of the 1980 General Treaty of Peace: these endpoints are
defined in that Article as follows: in the west, “the point on [the] north
bank [of the Torola river] where it is joined by the Manzupucagua stream”,
and in the east “the Paso de Unire, in the Unire river”. These points, and
the situation of the boundary as claimed by each Party, are illustrated on
sketch-map No. E-1 annexed, the lettered points on which will be referred
to in describing the Parties’ claims. El Salvador describes the line which it
claims in the direction from east to west, as follows: Starting from the Paso
de Unire (point G on sketch-map No. E-1), the frontier follows the course

1 A copy of the maps annexed to the Judgment will be found in a pocket at the end of
this fascicle or inside the back cover of the volume of J.C.J. Reports 1992. [Note by the
Registry.]

170
87°55' 87°50' 87°45' W

N
D.

 

13°55'N

 

 

 

 

 

 

87°55' 87°50! 87°45' W

 

SKETCH-MAP No. E-1
Fifth Sector — Disputed Area

ee eee Agreed boundary

nnnmnosononens El Salvador claimed boundary

———— Honduras claimed boundary
©) Endpoint of disputed sector

 

 

 
519 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

of the Unire, Guajiniquil or Pescado River upstream to what El Salvador
defines as its source, situated at point F; from this source, the frontier con-
tinues in a straight line to the peak identified by El Salvador as the Cerro
Ribita (point E), and then in a straight line to the peak identified by El Sal-
vador as the Cerro Lopez (point D). From this peak, the frontier runs in a
straight line to a boundary marker known as the Mojon Alto de la Loza
(point C), and from this boundary marker, the frontier runs in a straight
line to the source of the stream known as the Mansupucagua (point B),
and then follows the course of the Mansupucagua stream to its confluence
with the Torola (point A). Honduras describes the line which it claims in
the opposite direction, west to east, as follows: From the confluence of the
Mansupucagua stream with the Torola river (point A), following the river
Torola upstream along the middle of its bed to its source, the mountain
stream known as La Guacamaya stream (point X); from this point, in a
straight line, to the pass of La Guacamaya (point Y); thence in a straight
line to a point on the river Unire (point Z), close to the place known as El
Coyolar, and from there, following the Unire river downstream, as far as
the Paso de Unire (point G).

269. The claim of El Salvador is based essentially on the titulo ejidal
granted to the village of Polorés, province of San Miguel, issued in 1760,
following a survey carried out in that year; the boundary line claimed by
El Salvador is what it claims to be the northern boundary of the lands
comprised in that title, save for a narrow strip of land on the western side
(between the straight line A-D and the line A-B-C-D on sketch-map
No. E-1) which El Salvador claims on the basis of “human arguments”.
The extent of the lands comprised in the 1760 Polords title, according to
the interpretation of each Party, is also indicated on sketch-map No. E-2
annexed. Honduras, while disputing El Salvador’s geographical interpre-
tation of the Polorés title, concedes that it extended across part of the river
Torola; it nonetheless claims that the frontier today should follow that
river.

270. The reasons advanced in support of this claim are, briefly, that the
northern part of the ejidos granted to Polorés in 1760, including all the
lands north of the river, had formerly been the lands of San Miguel
de Sapigre, a village which disappeared as a result of an epidemic at some
date after 1734 and that that village had been in the jurisdiction of Coma-
yagua; that these lands, notwithstanding their being granted to Polorés,
remained within the jurisdiction of Comayagua; and that the line of the
1821 uti possidetis juris was therefore represented by the boundary
between these lands and the other Polorés lands; but that as a result of
events in 1854 Honduras acquiesced in a boundary further north, consti-
tuted by the river Torola. That part of the disputed area to the north of the
river which Honduras considers to have been part of the Polorés lands is
thus claimed by Honduras as having formed part of the San Miguel
de Sapigre lands; the western part, which Honduras considers fell outside
the Polorés title, is claimed by it as part of the lands of Santiago de Cacao-

172
87°55" 87°50! 87°45'W

 

 

 

 

 

is}
S
oo
©
Qo
3
1 3°55' 2 1 3°55'
N 2 N
=
fe)!
87°55' 87°50' 87°45'W

 

SKETCH-MAP No. E-2

Fifth Sector — Interpretation
of Polorés Title
ee ee eee Agreed boundary
a eee ennecenenes EI Salvador version
Honduras version

 

 

 
521 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

terique, a village in the jurisdiction of Comayagua. The Polorés lands
north of the river are claimed by Honduras, in the alternative, on the basis
that El Salvador also acquiesced, in the 19th century, in the river Torola as
frontier. Since, if either of these claims is upheld by the Chamber, it will be
unnecessary to ascertain the precise extent of the Polords lands, and the
interpretation of the title presents special difficulties, the Chamber will
first examine the claims concerning San Miguel de Sapigre and the
alleged consent of El Salvador.

271. The title of Polorés was granted by the Juez Privativo de Tierras of
the Real Audiencia of Guatemala, by delegation to the Sub-delegate
Judge of Measurements of San Miguel. The survey was not effected
jointly by officials from two jurisdictions, as in the case of Jupula (para-
graph 105 above), nor was there any reference to a special and exceptional
authorization to the judge to operate outside his own jurisdiction, as in the
case of Citala (paragraph 71 above). The presumption must therefore
be that the lands comprised in the survey were all comprised within the
jurisdiction of San Miguel. This presumption is supported by the
text : the judge states that he is instructed to measure the lands of the juris-
diction of San Miguel (“. . . para medir las [tierras] de la jurisdiccion .. . de
San Miguel”). There is a reference at one point in the survey to the fact that
the lands surveyed border “lands of the town of Indians of this jurisdic-
tion”, then at a later point a reference to lands owned by “the people of the
village of Opatoro of the jurisdiction of Comayagua”, and again at a
further point a reference to the survey bordering “lands of San Antonio of
the other jurisdiction”, i.e., San Antonio de Padua, jurisdiction of Com-
ayagua.

272. The evidence offered by Honduras as to the existence, location
and extent of the ejidos of the village of San Miguel de Sapigre is as fol-
lows. In 1734 a survey was effected of the lands of Cojinicuil, situated to
the south-east of the area now in dispute, south of the river Unire, in what
is now territory of El Salvador; the authority for the survey was the Juz-
gado Privativo de Tierras by delegation to a sub-delegate judge; the lands
were stated to be in the jurisdiction of the Real de Minas de Tegucigalpa.
The survey began at a point called Coyolar

“... donde hace lindero y Guarda Raya estta Jurisdicion con las tierras
del citio de Gueripe por el lado que mira al Sur y por ottro lado con las
tierras del Pueblo de Sapigre...”
[Translation]
“.. where this jurisdiction borders on and is delimited by the lands of
the sitio of Gueripe on the side facing the south and on the other side
by the lands of the village of Sapigre .. .”
The 1760 survey of Polorôs does not mention a landmark called Coyolar;
but there is a reference in 1760 to a dispute with the neighbouring land-

174
522 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

owner of “Guajinicuil” concerning a place called “Bolillo”, and in the
1734 survey of Cojinicuil, the next landmark to Coyolar is El Volillo. No
mention is made in the 1734 survey of the jurisdiction to which Sapigre
belonged, and Honduras interprets this silence as signifying that that
village was then also in the jurisdiction of Tegucigalpa.

273. In a document drawn up in 1789 by the Town Council of the vil-
lage of Cacaoterique (situated to the north-west of the area now in dis-
pute) there is a reference to a landmark, called the Brinco de Tigre, which
was “...a landmark of the village of San Miguel de Sapigre, which has
three and- a-half leagues in the direction of the southern sea...” (“... un
mojon del pueblo San Miguel de sapigre, que por parte del mar del Sur tiene
tres leguas, y media . . .”). This document does not purport itself to be a
grant of land, though it quotes part of what was said to be an ancient title
written in an unknown Indian language; it is a record of oral tradition as
to the boundaries of the villages, made in connection with a dispute with
the neighbouring village of Opatoro. In 1803, appeal was again made to
oral tradition, this time as purporting to correspond to what was said in
the old unintelligible title, and again El Brinco del Tigre was recorded as a
landmark marking the division between the lands of Cacaoterique and
those of San Miguel de Sapigre to the south. In that year, an enquiry into
the boundaries of Cacaoterique was being carried out, and the surveyor,
on arriving at Brinco de Tigre, recorded that there were two rocks,

“... cuyas peñas tienen por su quinto lindero, y de los yndios de Poloros,
porque en la antiguedad dicen era halli el Pueblo de San Miguel de
Sapigre, que lla no hay ni fragmentos .. .”

[Translation]

“.,.. which rocks they consider to be their fifth boundary marker, and
also of the Indians of Polorés, because in ancient times they say that
this was the location of the village of San Miguel de Sapigre, of which
not a trace remains...”

The Brinco de Tigre, according to Honduras, was on the boundary of the
part of the Polorés ejidos which Honduras claims remained in the jurisdic-
tion of Comayagua (because formerly lands of San Miguel de Sapigre).
However, the survey record immediately continues:

“A virtud de que pase a los tres, o cuatro mojones que sigven a reco-
nocerse Tocan con los Pueblos de Poloros, y Liclique de la jurisdicion, y
provincia de San Miguel e Yntendencia de San Salvador...”

[Translation]

“Inasmuch as the three or four boundary markers next to be
examined border on the village of Poloros and Lislique, of the

175
523 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

jurisdiction and province of San Miguel and Intendencia of San Sal-
vador...” (emphasis added).

274. According to Honduras, numerous references to the village of
San Miguel de Sapigre in 17th century documents show that it belonged to
the province of Comayagua; El Salvador contends that this point is not
proved. By way of example, Honduras refers to a list of villages of that
province drawn up for the recovery of certain payments in 1684-1685,
which, it is said, assigns the village of San Miguel de Sapigre to the
Alcaldia Mayor of Tegucigalpa. However the original Spanish text, of
which a photocopy has been filed by Honduras as an annex to its Memo-
rial, lists no village of that name under “Minas de Tegucigalpa”, and lists a
village of “Sapigre” under the heading of “Chuluteca”. Administrative
control and jurisdiction over that district, according to El Salvador, was
exercised by the province of San Salvador; and while Honduras disputed
this, it did so on the basis of a Real Cédula of 24 July 1791, whereas the list
relied on dates from 1684. In any event, there must be some doubt whether
the district of Choluteca extended so far west (see Honduran Reply,
Map VII.1) and thus whether the Sapigre in the district of Choluteca is the
same as the Sapigre with which the Chamber is here concerned. This also
throws doubt on the relevance of any other mention of “Sapigre” in
17th century records. In 1713, according to a document produced by Hon-
duras during the oral proceedings, the village of San Miguel de Sapigre
received an official visitation by the Alcalde Mayor of the province; the
name of the province is not stated in the copy supplied of the original
Spanish, but according to the translation furnished by Honduras the doc-
ument produced was extracted from the “Register of Visitations, province
of Honduras, 1713”.

275. Honduras also invokes the fact that when the boundaries of
Cojiniquil were surveyed in 1734, the community of Sapigre was cited to
appear; but the Chamber has noted other instances where adjacent com-
munities or landowners coming under another jurisdiction have been so
cited, so that the only question is whether it was significant that the record
did not expressly refer to the village of San Miguel de Sapigre as being in
another jurisdiction. Furthermore in the course of the same survey, the
judge effecting it was accompanied by

“the Indians of the village of Sapigres, to whom I put the question,
what were the limits of this jurisdiction, and of that of San Miguel,
and they replied that, beginning from a place where there is a cave,
one crosses the stream or river Guajiniquil ...”.

The clear implication is that the Indians of Sapigre were consulted as to
the boundaries of the province of San Miguel because their village was
situated in that province. Not having seen any of the other documents of
the 17th century referred to by Honduras as indicating that San Miguel
de Sapigre was in the province of Comayagua, the Chamber cannot
regard the jurisdiction of that province over the village as sufficiently well

176
524 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

established by evidence dating from before 1821 for it to be possible to
base upon it the conclusions drawn by Honduras.

276. As for the later evidence, a witness interviewed in 1879 stated that,
according to family tradition, the Monteca lands were Honduran, being
the “property of San Miguel de Sapigre belonging to the department of
Comayagua”, and that the title-deed existed in Comayagua. Presumably
at that date the title was not to be found, or it would have been produced to
support Honduras’s position in the dispute, then active, with El Salvador
over the Dolores lands. Other references were made at the time to a village
of San Juan Sapigre — which may be a mistake for San Miguel de Sapigre,
or may have been a different village — and to Polorôs having appropri-
ated the lands of that village 30 years before “with no title”, which is
inconsistent with the theory now advanced that the 1760 title included the
Sapigre lands. It was stated in the Town Council of Opatoro in 1896 by
elderly witnesses that “the abandoned village of San Miguel de Sapigre
belonged to Honduras, being situate on the southern boundary of the
plain of Monteca . . .”. The village of Sapigre was of course never Hon-
duran in the strict sense, since it ceased to exist before independence of the
two States; the meaning is therefore presumably that the village was situ-
ated in an area which, according to the witnesses, was traditionally
regarded as Honduran. All in all, the Chamber does not consider that
much weight can be attached to this sparse testimony.

277. The Chamber concludes that the claim of Honduras through the
extinct village of San Miguel de Sapigre is not supported by sufficient
evidence. It does not therefore have to go into the question of the effect of
the inclusion in an ejido of one jurisdiction of tierras realengas of another
jurisdiction, or that of the position of the boundary between San Miguel
de Sapigre and the original lands of Polorés. It may however be noted that
the evidence dating from before 1821 as to the situation of the southern
boundary of San Miguel de Sapigre, which, according to Honduras, is the
uti possidetis juris line, is quite inadequate, as Honduras in effect con-
cedes. If the Chamber had had solely to place itself in the position of the
Parties in 1821, it would be impossible to draw the boundary on that basis.
It is only the fact of the grant by El Salvador in 1842 of the republican title
of the Hacienda de Monteca, and the survey of that property in 1889 (see
paragraphs 280 and 282 below), that enables any line to be identified,
by assuming, as Honduras does, that the boundaries of the Monteca
property corresponded to those of that part of the Sapigre lands which
lay south of the river.

278. The Chamber therefore concludes that no convincing ground has
been adduced for departing from the presumption that the ejido granted in
1760 to the village of Polorés, in the province of San Miguel, was wholly
situated in that province, and that accordingly the provincial boundary

177
525 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

lay beyond the northern limit of that ejido, or coincided with it. Since there
is equally no evidence of any change in the situation between 1760 and
1821, the line of the uti possidetis juris may be taken to have been in the
same position. There is however of course disagreement between the Part-
ies as to where the northern boundary of the Polords title lay. However,
the next question to be examined is the claim of Honduras that, whatever
the 1821 position, El Salvador has subsequently acquiesced in the river
Torola as boundary.

x Ok

279. The events subsequent to 1821 on which Honduras relies to estab-
lish the position of the hypothetical line between the lands of San Miguel
de Sapigre and the original lands of Polorés are, in view of the finding
above, irrelevant; they are however material, not only to the further claim
by Honduras, that El Salvador by its conduct between 1821 and 1897
acquiesced in a boundary along the river Torola, but also to the ascertain-
ment of the uti possidetis juris position, and will therefore be dealt with in
some detail. The evidence before the Chamber shows that in 1842 one
José Villatoro applied to the Government of El Salvador for a title to the
lands of Monteca, on the basis that these had been declared State prop-
erty, offered for sale by auction, and purchased by him. A title was
issued, which did not give any indication of the precise position or the
extent of the Monteca property, and at the same time the landowner was
recommended to have the land surveyed and measured. According to
José Villatoro’s application, an inspection of landmarks, in the presence
of neighbouring owners, particularly those of Polorés, had been effected,
but the record of it has not been produced before the Chamber. The appli-
cation stated that the people of the village of Polorés “came in person to
point out the boundaries and former markers /los linderos y antiguos
mojones/] delimiting the area of the land of Monteca”.

280. From the start, there seems to have been friction between José
Villatoro and the inhabitants of the Honduran village of San Juan de
Opatoro; a letter has been produced dated 2 June 1843 from a Honduran
official to José Villatoro, informing him that the inhabitants of Opatoro
claimed rights over the sitio de Monteca, and calling upon him not to inter-
fere with them until the rights of the two States had been delimited. In
1854, José Villatoro applied to the Government of Honduras with a com-
plaint that the inhabitants of Opatoro were encroaching on the lands of
Monteca, and the Honduran Government decided that the local political
head should direct the people of Opatoro either to pay rent to José Villa-
toro or to vacate the land. It is this event which Honduras concedes to be
an acquiescence by Honduras in, or recognition of, Salvadorian sover-
eignty over the Monteca lands, south of the river Torola.

178
526 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

281. In May 1889, application was made by the heirs of José Villatoro
for a partition of the Monteca estate, which was described as “bordering
on the east and north with the territory of the Republic of Honduras, on
the west with the extinguished ejidos of the village of Lislique, and on the
south those of Polorés and Nueva Esparta”. For the purposes of the parti-
tion the estate was surveyed and measured; the surveyor held an existing
title-deed of José Villatoro (not produced in the present proceedings)
which referred to the boundary markers of the estate. When the “marker
of La Guacamaya” was reached, this was said to be “recognized by the
people of Opatoro” ; the point which Honduras identifies as the marker of
La Guacamaya is indicated as point P on sketch-map No. E-3 annexed.
From that point, the surveyor went to “the source of the Guacamaya
mountain stream”, then downstream along it (passing the confluences
with the Lajas and La Puerta streams) to the river Torola. There is no fur-
ther reference in the survey to the strip of land said to be in dispute
between the two States. The Chamber considers that the boundaries of the
Hacienda de Monteca granted in 1842 can safely be assumed to be the
same as those recorded in the survey of 1889.

282. Both Parties have based their arguments upon the assumption that
the lands of the Hacienda de Monteca were carved out of the ejidos of
Polorés granted in 1760; this is a necessary consequence of the interpreta-
tion by both Parties of the 1760 title as extending at least as far north as the
river Torola. In this light, Honduras interprets the reference in 1842 to the
“... boundaries and former markers . . .” of Monteca (“. . . los linderos y
antiguos mojones .. .”) (paragraph 279 above), in conjunction with a refer-
ence in the 1760 Polorôs title to an earlier survey of 1725, as referring to the
boundary markers dividing the lands of San Miguel de Sapigre from the
lands of Polorés, prior to the disappearance of the village of Sapigre and
the presumed inclusion of its lands in the 1760 Polords title. On the face of
it, however, the reference in the 1842 document suggests rather that Mon-
teca already existed, or had already existed at some former date, as a sepa-
rate entity to the north of the village of Polorés, either inside or outside the
ejidos granted in 1760. The passage quoted (paragraph 281 above) from
the document of May 1889 shows that by that date the ejidos of Lislique
were “extinguished”; but the reference in 1889 to Polorés and Nueva
Esparta is ambiguous, and may refer to subsisting ejidos. The representa-
tives of Nueva Esparta, at least, manifested opposition to the Monteca
survey of 1889.

283. In the meantime, Honduras granted two republican titles over
lands north of the river Torola, that of Matasano, Hornos, Estancias in
1856 and that of Los Dolores in 1879, the extent of which, according to
Honduras, was indicated on Map No. V.I to the Honduran Reply. The
relevant surveys are fairly precise as to bearings and distances, they each
record the boundary between Matasano (to the west) and Dolores (to the
east) as arriving at the confluence with the river Torola of a stream called
the quebrada del Arenal, and they each state that the river “. . . is recog-

179
08g!

13°55’
N

87°55'

87°50'

87°45'W

 

 

   
 

 

/\ SKETCH-MAP No. E-3

\ Fifth Sector — Republican
\ Titles - Corrected Plotting

\ m————. Monteca 1889 title
Dolores 1879 title

\ _—..—.. — Matasano, Hornos and

Estancias 1856 title

 

 

 

5 KM

 

N

  

13°55'
N

 

87°55'

87°50!

87°45'W

 

Locations for Cerro Lopez

1 According to 1884 survey
2 From El Salvador plot of Polorés title
3 From Honduras plot of Dolores title

 

4 From Honduras plot of Polorés title
5 From Matasano title
6 From Dolores title

 

 

LTS

(LNIWOGNT) (SVHNANOH/HOUVAIVS 14) HLNASIQ
528 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

nized as the boundary of those frontiers and those of El Salvador...”
(“... es reconocido por limite de estas Fronteras y las del Salvador .. .”). On
maps incorporated in its pleadings, Honduras has given two alternative
locations for the guebrada del Arenal; and its plotting of the Dolores title
is inconsistent with the distances recorded in the relevant survey. The
Matasano title, as plotted on the map by Honduras, extends along the
river Torola on both sides of the tributary stream joining the river from the
north identified by the Parties as the Mansupucagua stream, but does not
mention any stream of that name. The Dolores title refers to a “Portillo de
Guacamaya” as being “the place where the river Torola rises”, at a dis-
tance of 67 cords (2,780 metres) upstream from the quebrada del Arenal; it
will be recalled that the Monteca survey refers to La Guacamaya (para-
graph 281 above). Neither title indicates whether there was any convoca-
tion of the adjoining owners or communities on the other side of the river.

284. The Government of El Salvador did not react to the granting in
1856 of the title of Matasano; it is not however established that it was
aware of it. On 30 September 1879, the Government of El Salvador
addressed a diplomatic Note to the Government of Honduras in which it
protested at the grant of the Dolores title; but this Note has not been made
available to the Chamber. According to the Honduran Note in reply,
dated 6 November 1879, the village of Polorés had applied to the Govern-
ment of El Salvador complaining that the land of Dolores granted by
Honduras to the village of Opatoro was part of the ejido of Polorés, and
that reliable information assembled by the Government of El Salvador
supported this claim. Honduras in reply asserted that it had reliable infor-
mation that the Dolores land had always been regarded as an integral part
of Honduran territory. It was contemplated that a mixed commission
should be established to look into the matter. In view of these circum-
stances, the Chamber does not find it possible to uphold Honduras’s
claim that El Salvador acquiesced in the river Torola as the boundary, at
least in the neighbourhood of the Hacienda de Dolores.

*

285. The Chamber therefore reverts to the question of the interpreta-
tion of the extent of the Polorôs ejido as surveyed in 1760, first on the face
of the text, and then in the light of developments after 1821. The passage in
the 1760 survey of the ejido of Polorés of which the meaning has been in
dispute between the Parties is as follows; the surveyor was proceeding
generally from south to north:

“.. y de alli siguiendo dicho rumbo se llegé a la quebrada de mansupu-
cagua, en cuyo derecho tienen Hacienda los de el Pueblo de Opatoro de
la Jurisdicion de Comayagua (aqui una roturita) de estos naturales, y

181
529 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

queda dicha Hacienda dentro de esta Medida, se tantearon Sincuenta
Cuerdas, y mudando de rumbo de oeste al Leste con abatimiento al
Nordeste, se llego a una Loma y divide esta tierras con la de los Lopes en
cuyo derecho esta el Jato de los Lopes, y dicho Jato queda fuera, se
tantearon Setenta Cuerdas, y Siguiendo el mismo rumbo se lego al
cerro de Ribita linde con las Tierras de San Antonio de la otra Jurisdic-
ciôn, y el Rio de Unire, Y se tantearon Setenta Cuerdas, y cogiendo, de
oeste al leste, fija aguas abajo del rio de Unire se Ilego al paraje, y orilla
de dicho Rio, donde comens6 esta medida .. .”

[Translation]

“.,. and from there continuing in the same direction we reached the
quebrada de Mansupucagua, en cuyo derecho [the meaning of this
phrase is disputed] the people of the village of Opatoro of the juris-
diction of Comayagua have a hacienda, (document torn) of those
natives, and the said hacienda is within this survey, 50 cords were
estimated, and changing direction from west to east with an inclina-
tion north-east, a hill (loma) was reached which divides those lands
from those of the Lopes, en cuya derecho[see note above] is the Estate
of the Lopes and that Estate is outside, and 70 cords were estimated,
and continuing in the same direction the Cerro de Ribita was
reached, the boundary with the lands of San Antonio of the other
jurisdiction, and the river Unire, and 70 cords were estimated, and
moving from west to east, downstream of the river Unire the place
and edge of the river were reached where this survey began...”

286. The Parties agree on the identification of a stream which today
bears the name quebrada de Mansupucagua; indeed, its confluence with
the river Torola is referred to in the 1980 General Treaty of Peace as the
endpoint of one of the agreed sectors of the boundary. El Salvador argues
its case from the premise that this stream is the quebrada de Mansupuca-
gua mentioned in the 1760 Polorés title; it was identified as such during
the survey for the purpose of the Cruz-Letona negotiations in 1884.
EI Salvador’s version of the boundary of the Polorés ejido north of
the Torola river is shown on sketch-map No. E-2 annexed (points A-D-
E-F-G). Honduras, while questioning El Salvador’s interpretation of
the Polords title on a number of points, has presented an interpretation
of the title which agrees with El Salvador’s version in identifying the
most westerly point of the land surveyed with the confluence of the
modern Mansupucagua with the Torola (point A on sketch-map No. E-2).
At one point in its pleadings it cast doubt on this, suggesting, in the
Reply, that the survey party of 1760 reached the Torola at a point on the
Jands of the people of Opatoro, “much further east than the Mansu-
pucagua stream, opposite Upire”. Nevertheless, the thesis of Honduras
agrees with that of El Salvador in identifying the confluence of the
modern Mansupucagua and the Torola river as the most westerly point

182
530 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

of the 1760 Polorës title; the line asserted by Honduras from that point
on will be examined below.

287. It may be noted at the outset that, ignoring for the moment the
various bearings or directions recorded in the Polorôs survey, the total
distance estimated by the surveyor between the Mansupucagua stream
and the river Unire was 140 cords, or 5,810 metres. The Parties agree on
the identification of the river Unire; but there are two distinct streams
feeding it, either of which might be regarded as the part of the river
referred to in the Polorés survey. Honduras favours the western stream,
between the points indicated as F’ and G’ on sketch-map No. E-2
annexed, and El Salvador the eastern stream, between points F and G’. If
however the distance between the Mansupucagua stream and the nearest
“place on the river Unire”, that is to say on the nearer (western) of the two
streams, is scaled on the maps produced, it proves to be some
10,600 metres. It is possible — the survey is ambiguous on the point — that
a certain distance was travelled up the Mansupucagua stream which is not
included in the 140 cords recorded, but the distance between any point on
that stream and the river Unire is still far more than 140 cords. Even allow-
ing for the difficulty of estimating distances in mountainous country, and
for comparatively primitive survey methods, there is ground here for
grave doubt. Secondly, there is the curious fact, to which Honduras has
drawn attention, that the survey nowhere mentions the river Torola, still
less records crossing it. This is a problem which has arisen in previous
sectors (see paragraphs 136, 137 and 194), but in the present instance what
the Chamber finds difficult to accept is that the survey party in 1760,
having arrived at the confluence of a stream and a river, should not have
mentioned the fact, but merely recorded the presence of the smaller of the
two watercourses.

288. It is apparently to meet these difficulties that Honduras has
offered an interpretation of the Polorés title starting from a supposition —
for it can be no more than that — that the watercourse referred to in the
title was not the Mansupucagua stream at all, but the Torola river. The
arguments in favour of this reading are not at present material; but its
effect is that the surveyor would, in Honduras’s contention, have followed
the Torola river upstream for a distance of some 3 kilometres (though
Honduras has presented a cartographic representation of its argument
which shows the Polorés boundary as a straight line in the general direc-
tion of the course of the river). At a point (marked H on sketch-map
No. E-2) identified by Honduras as Agua Caliente, one of the boundary
markers in the 1803 Cacaoterique survey, the line would leave the river, in
a direction slightly north of east, passing the location (according to Hon-

183
531 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

duras) of the Jato de los Lopez (marked L on sketch-map No. E-2), and
arriving at the hill identified by Honduras as the Cerro Ribita (marked R
on sketch-map No. E-2). Honduras concludes from this that the 1760 sur-
vey did not extend to any lands north of the river Torola between what
Honduras regards as the land boundary marker of Sisicruz (see para-
graph 290 below) — the modern Mansupucagua confluence — and
El Carrizal, as indicated on Map No. 6.1 annexed to the Honduran Coun-
ter-Memorial. The interpretation whereby the survey is taken to have fol-
lowed the river Torola eastwards for some 3 kilometres reduces the
discrepancy in distances, the fundamenta! problem posed by the Polorôs
title, explained in paragraph 287, but that problem is far from being
solved. While the “Hato de los Lopez” as mapped by Honduras is some
3,000 metres east of Honduras’s El Carrizal, the distance to the Cerro
Ribita from the Loma Lopez is 5,000 metres, not 2,905 metres (70 cords)
as the title of Polorés records. Nor is there anything in the 1760 survey
record to show that the survey followed any watercourse for 3,000 metres.

289. In these circumstances, the problem with which the Chamber is
faced is as follows. If the identification by the Parties of the two end-
points referred to (Mansupucagua stream and river Unire) is taken to be
correct, and even adopting the Honduran hypothesis of an unrecorded
distance of 3,000 metres along the Torola having been traversed before the
distance to the Loma Lopez was estimated, the only possible conclusion is
that the distances recorded in the 1760 survey are so inaccurate as to be
useless for the determination of the position of the boundary. In these cir-
cumstances, for the Chamber to endeavour to determine the position of
the landmarks in the 1760 survey, the Loma Lopez and Cerro Ribita, on
the basis of the pre-1821 material would seem to be a wholly artificial
exercise, if indeed it is possible at all. The alternative is to reconsider the
identification of the endpoints. The identification of the river Unire seems
to be indisputable; but according to the map, there are a number of
streams flowing into the Torola from the north, any one of which might
prima facie have an equal claim to be identified as the Mansupucagua
stream of 1760, in the absence of any evidence unambiguously pointing to
the stream now known by that name. It has been agreed between the Par-
ties not merely in argument, but in the 1980 General Treaty of Peace, that
there is a “Mansupucagua stream” at that point; but in the Treaty it serves
as the title of the endpoint of the sector, not necessarily as the interpreta-
tion of the Polorôs title.

290. In this connection, it is to be noted that in the course of the enquiry
into the boundaries of the village of Cacaoterique (to the north-west of the
disputed areas) (see paragraph 273 above), held in 1803, there is a refer-

184
532 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

ence to a tripoint between the lands of Cacaoterique, Polorôs and Lislique
(a village to the west of Polorés and to the south of Cacaoterique):

“se lego al mojon de Sisicruz que quiere decir el llano del Camaron, y
en esta sabana hay tres acervos de piedra, perteneciente uno al Pueblo
de Liclique; otro al de Poloros (que sus prales. se hallaron presentes, y
son Pueblos de la Yntendencia de San Salvador) y el otro de este de
cacauterique, que digeron todo ser su septimo lindero, y el parage donde
tienen su milperia de Matainbre”.

[Translation]

“... we reached the boundary marker of Sisicruz, which means the
plain of the Camaron, where there are three piles of stones, one
belonging to the village of Lislique, another to that of Poloros (whose
representatives were present, and they are villages of the Intendencia
of San Salvador), and the other of this village of Cacauterique, which
they all stated to be the seventh marker, and the place where there is
the maize field of Matainbre”.

Honduras identifies this point as that referred to in the Polorés title as the
Mansupucagua stream; if this is correct, it appears that already by 1803
the stream was no longer called by the same name, or the name had been
forgotten, or it was regarded as of less importance as an identifying land-
mark than the plain and the maizefield. At ail events, the record, as inter-
preted by Honduras, throws doubt on any continuous oral tradition as to
the name and location of the Mansupucagua stream. It is also noteworthy
that the Cacaoterique document also makes no mention of the Torola
river at a point where, according to Honduras, that river is the boundary of
the ejido. The Chamber will therefore treat the location of the stream
referred to as the Mansupucagua stream in the 1760 title as an open ques-
tion, and will consider the interpretation of the Polorés title further on that
basis, and in the light of, inter alia, events posterior to independence.

291. The inconsistency, referred to above (paragraph 287), between the
distances recorded in the 1760 Polorés survey, and the points identified by
the Parties as the Mansupucagua stream and the river Unire, crystallized
in 1884, during the negotiations which led up to the adoption of the unrati-
fied Cruz-Letona Convention of that year. At the third meeting of
delegates, held on 24 March 1884, it was recorded that

“.. se adquirié el conocimiento de que la linea fronteriza de ambas
Repüblicas debera ser determinada segün el titulo de los terrenos
egidales del pueblo de Poloros, por ser mas antiguo y referirse a lugares
mui conocidos . . .”

[Translation]
“,,. they are now certain that the frontier between the two Republics

185
533 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

must be determined in accordance with the title-deed of the ejidos of
the village of Polorés, since it is the oldest one and since it refers to
places that are very well known...”.

They then went on to agree that the boundary should pass through “... the
highest peak of the four making up the neighbourhood of Ribita.. .”
(“...elpico mas elevado de las cuatro que forman las cercanias de Rivita...”},
and thence in direction N 80° W to the Loma Lopez “. . . which is
12 kilometres away ...” (“... que dista 12 kilometros .. .”)(see sketch-map
No. E-4 annexed); though, curiously, the distance between Ribita and
Lopez as indicated on the scaled sketch-map annexed to the record of the
1884 negotiations is not 12 kilometres, but, according to the scale, approxi-
mately 9 kilometres. From the Loma Lopez, the boundary was to run in
the direction S 18° 30’ W“... to the place where the guebrada Mansupuca-
gua meets the river Torola, in accordance with the particulars appearing in
the title-deed of Polorés...” (“... hasta el encuentro de la quebrada Mansu-
pucagua con el rio de Torola conforme con los datos del titulo de Poloros ...”),
the distance from the Loma Lopez to the confluence Mansupucagua/
Torola being recorded as 3,461 metres. The Chamber is unable to under-
stand how the surveyors employed could regard this line as in accordance
with the distances recorded in the Poloros title. As is clear from the passage
quoted in paragraph 278 above, the distance from the Mansupucagua
stream to the Loma Lopez was 70 cords (2,905 metres), so that a modern
measurement of 3,461 metres is not so great a discrepancy; but the
1760 survey recorded a further 70 cords between the Loma Lopez and the
Cerro Ribita, i.e., a further 2,905 metres, not 12 kilometres, nor 9 kilo-
metres.

292. In this respect, the Chamber finds it a striking fact that the sur-
veyors and delegates in 1884, when identifying the “Loma Lopez”, took
no account of a “hill called Lopez” in two republican titles granted by
Honduras not long before — the second indeed only five years before.
These are the titles of Matasano, Hornos, Estancias (1856) and Dolores
(1879), referred to in paragraph 283 above. The 1856 survey of Matasano
refers to a boundary marker of the lands of Opatoro “near the hill called
Lopez”, and continues from that point:

“... y habiendo colocado en él la aguja se tomo el RS. 30° O, quedando
desde aqui separadas estas tierras y las de Opatoro por un angulo obtuso
de 115° que forman ambos cursos — Se tiré la cuerda por ocotales hasta
llegar ala Quesera vieja de Tranquilino, con treinta cuerdas en donde se
puso un mojon de piedras. — Colocada en este punto la aguja se tomo el
RS. 10° E. y se llegé à la Piedra parada con treinta cuerdas, quedando
por mojon la misma Piedra — De aqui se tomé el RS. 10° O; y pasando
la quebrada del arenal, se llegé à los encuentros de la misma quebrada
con el Rio de Torola q. es reconocido por limite de estas Fronteras y las
del Salvador; en cuyo punto se puso otro mojon y quedo esta medida
Para continuarla manana ... habiendo habido veinticinco cuerdas . . .”

186
13°55'
N

87°55'

 

 

87°50!

   

87°45' W

 

13°55'
N

 

10 KM Unig

 

 

 

87°55'

 

 

SKETCH-MAP No. E-4

Fifth Sector — Previous Proposals

Cruz-Letona 1884
Saco Conference 1880

 

 

87°50'

87°45' W

Derived from Honduras
Counter-Memorial Map 6.4
with corrected position for
Cerro Lôpez.
535 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

[Translation]

“.. and after having set the compass at that place, we followed the
direction S 30° W, these lands and those of Opatoro being separated
from this point onwards by an obtuse angle of 115° formed by the two
courses. We stretched the cord across pine forests /ocotales]up to the
old cheesemongery of Tranquilino, at a distance of 30 cords, where
we erected a stone marker. Setting the compass at this point, we fol-
lowed the direction S 10° E and arrived at Piedra Parada after
30 cords, taking the said stone /piedra] as a marker. From there we
followed the direction S 10° W and, crossing the quebrada del Arenal,
reached the confluence of the said stream with the river Torola,
which is recognized as the boundary of these frontiers and those of
El Salvador, at which point we set up another marker and broke off
the survey to continue it the following day ... So far, we have counted
25 cords...”

The “hill called Lopez” was therefore close to a boundary marker of the
Opatoro lands which was 85 cords to the north of the confluence of a que-
brada with the river Torola. The Dolores survey of 1877 similarly refers to
a boundary marker “at the foot of the Lopez hill”, and records 30 cords
from that hill to the cheesemongery of Tranquilino, 30 cords to the Piedra
Parada, across the quebrada El Arenal, 25 cords to its confluence with the
Torola.

293. If the position of the boundaries of the republican titles of Mata-
sano and Dolores were as indicated on the map thereof supplied by Hon-
duras, the position of the Lopez Hill would be some 2,500 metres
east-south-east of El Salvador’s placing of the Loma Lépez; it would, in
that case, be 7!/2 kilometres from the river Unire — a distance quite incon-
sistent with the 70 cords recorded in the Polorôs title. However, having
examined the detailed bearings and distances in the two titles, the Cham-
ber does not consider that the Honduran mapping of them is correct. The
two titles refer to the quebrada del Arenal, and its confluence with the
Torola, as acommon boundary point; but the matter is complicated by the
fact that, as already noted (paragraph 283 above), the maps submitted by
Honduras in these proceedings indicate the quebrada del Arenal in more
than one position. In the view of the Chamber, the contemporary plan
attached to the survey record of Matasano, which shows the course of the
boundary along the river Torola, supports the identification of the conflu-
ence with that river of the quebrada El Arenal as the point marked Q on
sketch-map No. E-3 annexed, where a stream marked on the maps as the
quebrada del Aceituno joins the Torola. Sketch-map No. E-3 also shows
the interlocking of the various titles.

294. This is also confirmed by the Dolores survey, which records that
67 cords in an easterly direction from the confluence of the El Arenal
brought the survey to the Portillo de Guacamaya (point P on sketch-map
No. E-3 annexed), which the Dolores survey described as the “source of

188
536 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

the Torola”. The placing indicated on sketch-map No. E-2 identifies this
point with the confluence of the river Guacamaya and the river Lajas. The
title of Dolores refers to a stream called the “quebrada del Aceituno” as
flowing into the Torola further to the east than the quebrada del Arenal: it
appears to the Chamber that this was probably the stream marked on the
Honduran maps as the quebrada El Naranjo. In the light of this evidence
the Chamber concludes that the stream identified in 1884, and still
regarded today, as the quebrada de Mansupucagua, cannot be the one
referred to in the 1760 survey, but that the 1760 Mansupucagua stream is
to be identified with the 1879 guebrada del Arenal. If this is accepted, a
more consistent interpretation of the relationship of the 1760 Polorés
survey to the existing natural features and named landmarks becomes
possible. This interpretation also goes some way toward explaining the
absence of any mention of the Torola river in the 1760 Polords survey. By
the time the river reaches what is now called the Mansupucagua conflu-
ence, it has received the waters of three more tributary streams after the
quebrada Arenal/Aceituno. It may therefore be supposed that at the
confluence with the latter stream the Torola is much less of a substantial
river than at the modern Mansupucagua confluence, and it is thus less sur-
prising that it should not be specifically mentioned.

295. If the Lopez hill referred to in the Poloros title is identified with
that of the same name in the Dolores and Matasano titles, an interpreta-
tion of the Polorés title emerges which, if not perfectly in harmony with all
relevant data, does, in the Chamber’s view, produce a better fit than either
of the interpretations advanced by the Parties in the present proceedings,
or than the Cruz-Letona interpretation of 1884. On this basis, the Lopez
hill may be identified as that marked L on sketch-map No. E-3 annexed,
and the Ribita Hill that marked R on that map, close to the headwaters of
the river Unire; sketch-map No. E-3 also reproduces points Q and Pin the
same position as on sketch-map No. E-2. The distances between points Q
and L, and Land R, then correspond reasonably closely to the 1760 Polo-
ros survey record. The direction followed is first, in effect that of the que-
brada del Arenal (identified with the 1760 quebrada Mansupucagua), i.e.,
north-east, for a distance of some 1,500 metres, to the point, marked M on
sketch-map No. E-3, when the stream divides; from there to the
Loma Lopez (point L), in a north-easterly direction, and thence to the
Cerro Ribita (point R), when the direction corresponds closely to that
stated in the survey, “west to east with an inclination north-east”. The sur-
vey mentions only the latter direction, but this understanding of it is, in the
Chamber’s view, well within the limits of reasonable interpretation. The
height of the hill marked L appears from the contours on modern maps to
be approximately 1,100 metres. Honduras has suggested that the word
“loma” would not have been used for a hill of that height. The Chamber,
while accepting that in principle a “loma” is smaller than a “cerro”, con-

189
537 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

siders that the choice of term would be dictated, not by the elevation of the
hill in relation to sea-level, but in relation to the surrounding country. The
hill marked L is, again according to the contours, situated on the end of a
spur of a higher massif, above which spur it rises for no more than
100 metres or so.

296. The question next arises whether this interpretation of the title of
Polorés is consistent or reconcilable with the records of the neighbouring
titles, so far as these are available to the Chamber. The 1803 enquiry into
the boundaries of Cacaoterique, quoted in paragraph 273 above, refers
first to a boundary marker at the Brinco del Tigre which was a limit of
Polorés, because this was the former site of San Miguel de Sapigre, and
subsequently to a tripoint of the lands of Cacaoterique, Polorés and Lis-
lique. Dealing first with the latter reference, the Chamber notes that no
documentary evidence of the boundaries of the lands of Lislique has been
produced (though its titles were available for the negotiations in 1897); the
Village itself is however known to have been to the south of the river Tor-
ola, and to the west of Polorôs (as shown on a map of 1804 of the ecclesias-
tical parishes of the province of San Miguel). Honduras considers that the
1760 Polorés survey took in the lands of the former village of San Miguel
de Sapigre to the south of the river, but did not touch on the part of those
lands to the north of the river between the landmarks of Cacaoterique
called Sisicruz and El Carrizal (points A and H on sketch-map No. E-2).
As for the area east of El Carrizal, the interpretation by Honduras of the
Polords title is that it nowhere extended more than about 2,000 metres
north of the river (see sketch-map No. E-2), and thus reached nowhere
near the Brinco del Tigre. Thus, if Honduras’s interpretation of the
boundaries of the Cacaoterique lands is correct, there is no problem of
overlap between these lands and the title of Polorés as the Chamber inter-
prets it; what would then still be unexplained is why landmarks further
west than the quebrada del Arenal and the Loma Lopez, in particular the
Brinco del Tigre, should have been mentioned in 1803 as common bound-
aries of Cacaoterique with Polorés, not with San Miguel de Sapigre. It is
worth observing that the 1879 survey of Polorés identifies the north-east
corner of the Polorés lands (see sketch-map No. E-2) with a hill called
Brinca Tigre.

297. The Chamber, after careful consideration, takes the view that, on
the material available, no totally consistent mapping of the title of Polorés
and the survey of Cacaoterique can be achieved. That proposed by El Sal-
vador, apart from its lack of harmony with the distances and directions in
the Polorôs survey, produces a large overlap with Cacaoterique. That of
Honduras produces a limited consistency by the identification — which is
not wholly convincing — of the Sisicruz and El Carrizal markers of 1803

190
538 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

with the landmarks of Mansupucagua and Lopez of 1760, but breaks
down when it comes to the 1806 reference to the Brinco del Tigre as a
Polorés boundary. The Chamber’s interpretation provides no overlap, but
seems to leave some land between the two titles unallocated. It appears
that, assuming that Cacaoterique and San Miguel de Sapigre were co-
terminous, it is possible that, at least in the Brinco del Tigre region, the
Polorés grant did not include all the Sapigre lands. In any event, however,
the Chamber sees no reason to doubt the interpretation of the Polorës title
set out above by reason of any inconsistency with the evidence relating to
the lands of Cacaoterique.

298. This interpretation of the title of Poloros leaves unaffected the
controversy between the Parties as to the boundary in the eastern part of
the sector. Both Parties agree that the river Unire constitutes the boundary
of their territories for some distance upstream of the “Paso de Unire”, the
endpoint of the disputed sector as defined in the General Treaty of Peace;
but there is a disagreement as to which of two tributaries is to be regarded
as the headwaters of the Unire (paragraph 296 above). Honduras claims
that between the Unire and the headwaters of the Torola the boundary isa
straight line corresponding to the south-western limit of the lands com-
prised in the 1738 title of San Antonio de Padua. There appears to be no
doubt that the ejido of Polordés abutted to some extent on the east with the
lands of San Antonio de Padua: the passage from the survey record
quoted in paragraph 285 above records that the survey party “reached the
Cerro Ribita, the boundary with the lands of San Antonio of the other
jurisdiction, and the river Unire”. No separate measurement or estimated
distance is given between the Cerro Ribita and the river, so the Cerro must
have been quite close to the river. The Polorés title goes on to record that
the survey continued down the bank of the river until the starting point of
the survey was reached; the survey had begun:

“... desde la orilla del rio de unire, tomando en rumvo del Norte al
Surueste dejando dicho Rio a mano derecha, con las tierras de Manuel
Ximenez, y aguas avajo de dicho Rio se camino al runvo de el
Surueste ...”

[Translation]

“... from the bank of the Unire river, taking the direction from north
to south-east, with the river on the right hand, with the lands of
Manuel Ximenez, and downstream of the said river we proceeded in
a south-easterly direction . . .”

Taken on its own, the document thus indicates that the river was the
boundary with San Antonio.

191
539 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

299. The cartographic representation of the Polorés title offered by
Honduras agrees with that of El Salvador in showing the river Unire as
eastern boundary, but selects a different tributary as constituting the
headwaters of that river; but on the same map Honduras represents the
lands of San Antonio de Padua as extending westwards across the river so
as to overlap with those of Polorôs. Such an overlap would imply that the
1760 survey of Polorés encroached on the lands of San Antonio surveyed
little more than 20 years before; this appears to the Chamber to be prima
facie unlikely, particularly since the Polorôs title specifically mentions the
fact that the boundary with San Antonio had been encountered. El Sal-
vador has offered its own interpretation of the San Antonio title, involving
no overlap, but a coincidence at one point, the “Orilla” on the Unire river,
i.e., the point at which the Polords survey started. This however cannot be
correct, since it was not the “Orilla” that was mentioned as being the
boundary with San Antonio, but the Cerro Ribita.

300. The 1682 survey of San Antonio states that the cord was run from
west to east starting from “the Unire hill” ; this was presumably a hill near
the Unire river, but whether it was on the western or eastern side of the
river is not stated. In the 1738 survey of San Antonio, the most north-
westerly point reached was the “hill of Robledal”; the survey then turned
southwards, reached the river Unire after 60 cords (2,490 metres), and
continued in the same direction for a further 210 cords (8,715 metres),
mentioning various landmarks on the way. Honduras identifies the
“Unire hill” with the Cerro Ribita, and deduces that it lay on the western
side of the river. It appears that the Honduran interpretation of the refer-
ence in the 1738 survey of San Antonio to the survey having continued “in
the same direction”, i.e., north to south, after encountering the river
Unire, is that the survey continued in a strictly north-south direction, dis-
regarding the river, and thus necessarily crossing it, since its general direc-
tion was somewhat east of south. This raises the problem, already
encountered several times in this case, of the silence of a survey record on
whether or not a particular river was crossed; in this instance the Chamber
finds it somewhat unlikely that the survey would have abandoned so prac-
tical a natural boundary to follow a compass course just the other side of
it. Honduras’s own interpretation is that the boundary of the San Antonio
lands followed the river Unire, but only from El Coyolar, near the Paso
de Unire onward. If the boundary began at some point to follow the river,
then in the absence of any other indication it would seem to have been at
the first point when the river was mentioned.

301. The Chamber does not consider that the descriptions of land-

192
540 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

marks, distances and bearings in the survey record are sufficiently precise
to make it possible to choose with certainty between the Parties’ divergent
interpretations, or to arrive at an independent interpretation of the 1738
title. It notes, however, that the bearings cannot be taken literally, but
merely as indicating the approximate course followed; if they were to be
taken literally in respect of the 1738 survey, they would not add up to a
closed polygon. The northern boundary is 192 cords long, the southern
only 90; thus (as is to be expected) the directions “north to south” and
“west to east”, and their opposites, have to be read as only general indica-
tions, and the actual direction followed might vary between the various
landmarks. If however the reference to the river Unire is taken, as sug-
gested above, as meaning that when after 60 cords the survey party
reached the river, they then followed its course, which ran still in the
approximate direction in which the survey was proceeding immediately
before reaching it, the general shape of the area surveyed would be a very
rough parallelogram with its southern side approximately parallel to the
north side, but shorter. This accords reasonably well with the data
recorded in the survey. This would also explain how the Polorés survey
party, on reaching the boundary with San Antonio, felt able to follow
down the right bank of the river, without — it is to be supposed — any
intention or awareness of encroachment on the neighbouring title. Quite
in what sense the Cerro de Ribita was a “boundary” (“linde”: see para-
graph 285 above) with the lands of San Antonio remains obscure; it is
perhaps noteworthy that there is no reference to a “mojén”, a marker
showing the precise position of the boundary, so that Cerro Ribitä may
simply have been the reference point to show where on the river Unire the
lands of Polords and San Antonio met. It may also be that the lands of
San Antonio extended further north than did those of Polorés, and
extended westwards across the headwaters of the Unire so as to pass to the
north of the Cerro Ribita. At all events, the Chamber is not convinced by
the Honduran argument that the San Antonio lands extended westwards
across the river Unire, and holds that that river was the uti possidetis juris
line of 1821 as claimed by El Salvador.

302. Since El Salvador’s claim to land north of the river is based solely
on the Polords title (save for the strip claimed on the basis of “human
arguments”), the consequence of this interpretation is that the river Torola
forms the boundary from the starting-point of the sector (point A on
sketch-map No. E-5, the “modern” Mansupucagua confluence) to
point Q on that sketch-map (the presumed “ancient” Mansupucagua con-
fluence). Thereafter the line runs up the quebrada del Arenal and from its
headwaters to the Lopez Hill (point L); from there in a straight line to the

193
88°55' 87°50' 87°45' W

 

 

 

 

 

13°55' eee
N
87°45 W

 

SKETCH-MAP No. E-5
Fifth Sector — Judgment Boundary

—--—-- — Boundary in Judgment

 

 

 
542 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Cerro Ribita (point R); from there to the nearest point on the headwaters
of the river Unire; and then downstream of the river to the endpoint of the
sector.

303. There remains the claim of El Salvador to a strip of land on the
west of the disputed area, between the line A-B-C-D and the straight line
A-D on sketch-map No. E-1. It is claimed that the area is entirely popu-
lated by citizens of El Salvador; at the hearings, it was stated that this strip
contains two farms called the Sitio de las Ventas and the Sitio de San Juan.
However, on the sketch-map in the El Salvador Memorial showing, for
this sector, “Human Settlements included in the Non-Delimited Zones”,
these sitios are marked in such a position as to fall within the lands of the
Polorés title, as interpreted by El Salvador. In the absence of any other
evidence as to the position and ownership of these properties, or any other
evidence of any kind relating to this north-west strip, the Chamber con-
siders that El Salvador’s claim to it cannot be sustained.

304. Finally consideration must be given to the evidence of effectivités
submitted by Honduras, namely the material presented as an annex to
the Honduran Reply to show that Honduras also can rely on arguments
of a human kind, that there are “human settlements” of Honduran
nationals in the disputed areas in all six sectors, and that various judicial
and other authorities of Honduras have exercised and are exercising
their functions in those areas. So far as the present sector is concerned,
Honduras has presented material under seven headings: (i) criminal pro-
ceedings; (ii) taxation; (iii) public education; (iv) land concessions;
(v) birth registrations; (vi) death registrations; (vii) miscellaneous. No
map has been supplied to show the geographical position of the places
referred to. From Honduran maps it appears that, of the localities men-
tioned in these documents, only three lie between the line described in
paragraph 302 above and that claimed by Honduras: El Retirito, Lajitas
and La Guacamaya. (There are also references to “Untire” or “Rio Unire”,
but these may be taken, in the absence of more precise indications, to refer
to the Honduran side of the river.) “El Retirito” is shown twice on the
Honduran maps but what appears to be the settlement of that name is on
the left (east) bank of the river Unire, and outside the disputed area. It is of
interest that a 1917 minute of the Honduran municipality of Opatoro ref-
ers to the village of Ei Retirito as being “situated on the dividing line
between Mercedes de Oriente [another Honduran village] and El Sal-
vador”, which suggests some recognition that El Salvador’s territory
extended further up the right bank of the Unire than is now claimed by
Honduras. In respect of La Guacamaya, all that has been presented is
14 registrations of death, dated between 1923 and 1969; for Lajitas, there

195
543 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

is a record of unsuccessful criminal proceedings against three people, “of
Salvadorian origin”, residing there, four birth registrations (1906 to 1965)
and one death registration (1921). The Chamber concludes that there is
here insufficient evidence of effectivités to justify re-examining its con-
clusion as to the boundary line.

305. The complete course of the boundary line, illustrated on Map
No. V! annexed, which is based on United States Defense Mapping
Agency Series E752, Sheet 2657 IV, Edition |-DMA, is as follows. From
the confluence with the river Torola of the stream identified in the Gen-
eral Treaty of Peace as the quebrada de Mansupucagua (point A on
Map No. V annexed) the boundary runs upstream along the middle of the
river Torola as far as its confluence with a stream known as the quebrada
del Arenal or guebrada de Aceituno (point B on Map No. V annexed);
thence up the middle of the course of that stream as far as the point, at or
near its source, marked as point C on Map No. V annexed, and thence ina
straight line somewhat north of east to a hill some 1,100 metres high (point
D on Map No. V annexed); thence in a straight line to a hill near the river
Unire (point E on Map No. V annexed), and thence to the nearest point on
the river Unire; downstream along that river to the point known as the
Paso de Unire (point F on Map No. V annexed). (The relevant tributary of
the river Unire is, in the Chamber’s view, the more easterly of the two, not
the tributary marked in the United States Defense Mapping Agency maps
as the Unire.)

SIXTH SECTOR OF THE LAND BOUNDARY

306. The sixth and final disputed sector of the land boundary is that
between the endpoint of the seventh and last of the agreed sections listed
in Article 16 of the 1980 General Treaty of Peace, namely a point on the
river Goascoran known as Los Amates, and the waters of the Gulf of

1 A copy of the maps annexed to the Judgment will be found in a pocket at the end of
this fascicle or inside the back cover of the volume of Z.C.J. Reports 1992. [Note by the

Registry.]

196
544 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Fonseca. The dispute between the Parties in this sector is simple. Hondu-
ras contends that in 1821 the river Goascoran constituted the boundary
between the colonial units to which the two States have succeeded, that
there has been no material change in the course of the river since 1821, and
that the boundary therefore follows the present stream, flowing into the
Gulf north-west of the Islas Ramaditas in the Bay of La Union. El Sal-
vador however claims that it is a previous course followed by the river
which defines the boundary, and that this course, since abandoned by the
stream, can be traced, and it reaches the Gulf at Estero La Cutt. The pres-
ent course of the river (line A-B), and what is claimed by El Salvador to be
the old course (line A-C), are indicated on sketch-map No. F-1 annexed;
point A is the point (“Los Amates”) at which the last agreed section termi-
nates.

307. There is one historical and political dimension to the argument
of El Salvador which requires to be examined at the outset. It is agreed
between the Parties that during the colonial period a river called the
Goascoran constituted the boundary between two administrative divi-
sions of the Captaincy-General of Guatemala: the province of San
Miguel and the Alcaldia Mayor de Minas of Tegucigalpa. It is also
agreed that El Salvador succeeded on independence to the territory of
the province of San Miguel; but El Salvador denies that Honduras
acquired any rights over the former territory of the Alcaldia Mayor of
Tegucigalpa under the principle of the uti possidetis juris, on the ground
that the Alcaldia Mayor of Tegucigalpa did not in 1821 belong to the
province of Honduras, but was an independent entity, subject only to
the jurisdiction of the Presiding Governor of Guatemala. This conten-
tion is based upon a Spanish Real Cédula of 24 January 1818 providing
for the “... separation of the judicial district of Tegucigalpa from the
Government and Intendency of Comayagua and the re-establishment
of the Alcaldia Mayor in the former .. .” {“... separaciôn del partido de
Tegucigalpa del gobierno e intendencia de Comayagua, y restablecimiento
de la Alcaldia Mayor en aquel .. .”). The Chamber however observes
that on the basis of the uti possidetis juris of 1821, El Salvador and
Honduras succeeded to all the relevant colonial territories, leaving no
terra nullius; and that the former Alcaldia Mayor was at no time after
1821 an independent State additional to them. Its territory had to
pass either to El Salvador or to Honduras; and the Chamber understands
it to have passed to Honduras. Accordingly, whatever the precise rela-
tionship, in terms of Spanish colonial law, between the Alcaldia Mayor
of Tegucigalpa and the Intendencia of Comayagua and the province of
Honduras, the uti possidetis juris attributed the Alcaldia Mayor to
Honduras. El Salvador could logically, on the basis of the argument
now presented by it, have made a claim to the Alcaldia Mayor of Tegu-
cigalpa for itself in 1821, but, not having done so, it cannot now claim
one small part of that territory on the grounds of its pre-1821 status.
The position must, in the Chamber’s view, be as it was found to be in the

197
 

 

 

 

 

 

 

  
      

 

  

 

87°50' 87°45' 87°40 W
EE" SS |
aos
of,
4 \=
V4 RC
tx | a
I xs
4
O
Q
13°25! y< 19°25)
N at N
Pr
coc,
B TS.
SKETCH-MAP No. F-1 1.
Sixth Sector — Disputed Area

eee Agreed boundary

se ceuacnceee El Salvador claimed boundary D

~——.— Honduras claimed boundary Golfo de

© Endpoint of disputed sector Fonseca
Road Lia,
43°20" — 13°20'
87°50' 87°45 87°40 W
0 10 KM

 

 
546 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Arbitral Award given by the King of Spain on 23 December 1906,
that

“the boundary fixed for the province or Intendency of Comayacagua
or Honduras by the said Royal Warrant of 24 July 1791 did not
change at the time when the provinces of Honduras and Nicaragua
became independent, since, although by Royal Decree of 24 January
1818 the King approved the re-establishment of the Alcaldia Mayor
of Tegucigalpa with a certain autonomy in the economic field, that
Alcaldia Mayor continued to be a district of the province of Comaya-
gua or Honduras...” (Pleadings, Arbitral Award of the King of Spain,
Vol. I, p. 357 (translation)).

308. The contention of El Salvador that a former bed of the river Goas-
coran forms the uti possidetis jurisboundary depends, as a question of fact,
on the assertion that the Goascoran formerly was running in that bed, and
that at some date it abruptly changed its course to its present position. On
this basis El Salvador’s argument of law is that where a boundary is
formed by the course of a river, and the stream suddenly leaves its old bed
and forms a new one, this process of “avulsion” does not bring about a
change in the boundary, which continues to follow the old channel. No
record of such an abrupt change of course having occurred has been
brought to the Chamber’s attention, but were the Chamber satisfied that
the river’s course was earlier so radically different from its present one,
then an avulsion might reasonably be inferred. While the area is low and
swampy, so that different channels might well receive different propor-
tions of the total run-off at different times, there does not seem to be a
possibility of the change having occurred slowly by erosion and accretion,
to which, as El Salvador concedes, different legal rules may apply.

309. There is no scientific evidence that the previous course of the
Goascoran was such that it debouched in the Estero La Cutt (point C),
rather than in any of the other neighbouring inlets in the coastline, such as
the Estero El Coyol. The only evidence in favour of this geographical
choice appears to be a publication in 1933 of the Honduran Sociedad
Pedagogica del Departamento de Valle under the direction of a Hon-
duran historian, Bernardo Galindo y Galindo; this study, which has not
been produced, is quoted as referring to an “original riverbed” of the
Goascoran “which had its mouth in the Estero La Cutt opposite the Isle
Zacate Grande”.

310. It is apparently El Salvador’s case that whether the change in the
river’s course occurred before or after 1821 does not affect the matter. Its
contentions may be understood as covering two different hypotheses. If
the river still followed the alleged “old” course (to the Estero La Cutt) in
1821, the river was the boundary which by the operation of the uti possi-

199
547 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

detis juris became transformed into the international frontier. That fron-
tier would then, according to El Salvador, have been maintained as it was,
notwithstanding a subsequent avulsion of the river, by virtue of a rule of
international law to that effect. If however the change of the river’s course
occurred before 1821 (but after it had become identified as a provincial
boundary), and no further change of course took place after 1821, then
El Salvador’s claim to the “old” course as the modern boundary would
have to rest on an alleged persistence, during the colonial period, of the
“old” course as boundary, on the basis of a rule concerning avulsion
which would be a rule, not of international law, but of Spanish colonial
law. El Salvador has expressed its agreement with Honduras that the
Goascoran river was the boundary line between the relevant colonial
provinces “during the colonial period”, but has not committed itself
to an opinion whether this was or was not the situation in 1821. While
it has concentrated its argument as to the legal effect of avulsion on the
sphere of international law, it has also asserted that the principle was
recognized by Spanish legislation, “especially by Law X XX] of the Parti-
das of Alfonso El Sabio”.

311. For the purposes of El Salvador’s argument, therefore, the change
in the river’s course could have occurred at any time in the past, provided
that by then the river had been adopted as provincial boundary. El Sal-
vador concedes that it has not been possible to establish the date on which
the Goascoran river ceased to flow along its old course; it suggests how-
ever that the change in fact took place in the 17th century, since this

“can be deduced from the Spanish colonial documents of the six-
teenth century in which what was considered to be the mouth of the
rio Goascoran was its oldest mouth in the Estero de La Cutt opposite
the Isle de Zacata Grande”.

On this basis, what international law may have to say, on the question of
the shifting of rivers which form frontiers, becomes irrelevant: the prob-
lem is mainly one of Spanish colonial law. In fact the alleged rule origi-
nated in Roman Jaw as a rule applicable to private property, not as a rule
relating to rivers as boundaries of jurisdiction and administration. Fur-
thermore, whatever its status in international law — a matter to be deter-
mined, if necessary, by the Chamber, on the basis of the principle of
jura novit curia —, its possible application to the boundaries of Spanish
colonial provinces would require to be proved.

312. Inthe Chamber’s view, however, any claim by El Salvador that the
boundary follows an old course of the river abandoned at some time
before 1821 must be rejected. It is a new claim and inconsistent with the
previous history of the dispute. A specific assertion that the boundary
should follow an abandoned course of the river Goascoran was first made
during the Antigua negotiations in 1972, when El Salvador in fact pro-

200
548 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

posed a boundary reaching the sea at a different point (the Estero
El Coyol (the point marked D on sketch-map No. F-1 annexed)). As
regards earlier claims, Honduras has drawn attention to, inter alia, the
negotiations between the two States at Saco in 1880, where the two
delegates,

“after carefully considering the purpose of their mission, decided
that, according to the opinion shared by the inhabitants of both coun-
tries, the eastern part of the territory of El Salvador is separated from
the western part of the territory of Honduras by the river Goascoran;
they agreed to recognize the said river as the frontier between the two
Republics, from its mouth in the Gulf of Fonseca, Bay of La Union,
upstream in a north-easterly direction ...”.

Honduras regards this, and similar later references, as an agreement on
the river Goascoran as boundary; El Salvador’s reply is that such citations
do not prove anything as to which of the various branches of the Goas-
coran river forms the international frontier, since none of these citations
does more than refer to the river by its name, and there is no reference to
where it flows into the Gulf of Fonseca. If it is borne in mind that the
“purpose of the mission” of the delegates was to establish the boundary
line of the 1821 uti possidetis juris (the instructions given to the Honduran
delegate are specific on the point), it is evident that they were not aware of
any claim by El Salvador that the 1821 boundary was not the 1821 course
of the river, but an older course, preserved as provincial boundary by a
provision of colonial law. The reference in 1880 to the “river Goascoran”
could be interpreted, though with difficulty, as meaning an 1821 course of
the river which had been abandoned between 1821 and 1880; to interpret
the words “River Goascoran” as meaning a Spanish colonial boundary
which in 1821 followed a long-abandoned course of the river, is out of the
question. Similar considerations apply to the terms of further negotiations
in 1884 (see paragraph 317 below).

313. The Chamber will therefore now consider the evidence made
available to it concerning the course of the river Goascoran in 1821. El Sal-
vador relied in its pleadings on certain titles to private lands, beginning
with a survey of a property known as the Hacienda Los Amates in 1695.
Honduras called very much in question the value of these titles; at the
hearings, the Agent of El Salvador indicated that El Salvador did not
“attach any particular relevance to these title-deeds”, since they con-
cerned only private property rights. However, it regarded them as relevant
since they expressly state that the lands surveyed were within the jurisdic-
tion of San Miguel; and El Salvador’s cartographic representation of the
titles places the lands surveyed in the disputed area, adjacent to what

291
549 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

El Salvador claims is the old course of the river, reaching the sea at Estero
La Cutü. (Since the 1695 survey refers to the “river Goascoran”, this
would imply that the avulsion relied on would have occurred after that
date.) Honduras however has demonstrated in its Counter-Memorial that
El Salvador’s representation of the position and extent of the Hacienda
Los Amates on the map is, to say the least, disputable. In any event, since
what is important is the course of the river in 1821, more significance must
be attached to evidence nearer to that date. Honduras for its part has also
produced some ancient land titles, dating from 1671, 1692 and 1821; but
El Salvador has challenged Honduras’s interpretation of them, and itis, in
the Chamber’s view, impossible to determine with any accuracy the posi-
tion of the lands included in these titles.

314. Honduras has furthermore produced two ancient maps. The first
is a map or chart (described as a “Carta Esférica”) of the Gulf of Fonseca
prepared by the captain and navigators of the brig or brigantine E/ Activo,
who sailed in 1794, on the instructions of the Viceroy of Mexico, to survey
the Gulf. The chart is not dated, but according to Honduras it is estimated
that it was prepared around 1796; it appears to correspond with consider-
able accuracy to the topography as shown on modern maps. It shows the
“Estero Cutü” in the same position as modern maps; and it also shows a
river mouth, marked “R° Goascoran”, at the point where the river Goas-
coran today flows into the Gulf. Since the chart is one of the Gulf, presum-
ably for navigational purposes, no features inland are shown except the
“..… best known volcanoes and peaks...” (“... volcanes y cerros mas conoci-
dos ...”), visible to mariners; accordingly, no course of the river upstream
of its mouth is indicated. Nevertheless, the position of the mouth is quite
inconsistent with the old course of the river alleged by El Salvador, or,
indeed, any course other than the present-day one. In two places, the chart
indicates the old and new mouths of a river (e.g., “Barra vieja del Rio
Nacaume” and “Nuevo Rio de Nacaume”); since no ancient mouth is
shown for the Goascoran, this suggests that in 1796 it had for some consid-
erable time flowed into the Gulf where indicated on the chart. Also pro-
duced by Honduras is a descriptive report of the expedition, describing
the Gulf, in which there is a mention of Conejo Point, the southernmost tip
of the area here in dispute, and the small island of Conejo which lies off
that point. The text continues:

“A cinco millas del yslote NO sale el Rio de Goascoran de quatro y
medio cables de ancho, y de largo veiente y seis leguas, poco mas 6
menos...”

202
550 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

[Translation]

“Five miles north-west of the islet the River Goascoran flows out,
four and a half cables wide, and about 26 leagues long...”

This description also places the mouth of the river Goascoran at its
present-day position.

315. Honduras has produced a second map, of 1804, showing the loca-
tion of the ecclesiastical parishes of the province of San Miguel in the
Archdiocese of Guatemala. The scale of this map is however insufficient
to make it possible to determine whether the course of the last section of
the river Goascoran is that asserted by El Salvador, or that asserted by
Honduras.

316. The Chamber considers that the report of the 1794 expedition and
the “Carta Esférica” leave little room for doubt that the river Goascoran
in 1821 was already flowing in its present-day course. So far as the legal
value to be attributed to the 1796 map is concerned, the Chamber empha-
sizes that it is not a map which purports to indicate any frontiers or politi-
cal divisions; it is a visual representation of what was recorded in the
contemporary report, namely that at a particular point on the coastline a
river flowed into the sea, and that that river was known as the Goascoran.
While the Chamber in the Frontier Dispute case declared that

“maps can... have no greater legal value than that of corroborative
evidence endorsing a conclusion at which a court has arrived by
other means unconnected with the maps” (1.C.J. Reports 1986, p. 583,
para. 56),

this was in the context of maps presented “as evidence of a frontier”. Inthe
present case, where there is no apparent possibility of toponymic confu-
sion, and the fact to be proved is otherwise a concrete, geographical fact,
the Chamber sees no difficulty in basing a conclusion on the expedition
report combined with the map. On the other hand, for the reasons
explained by the Frontier Dispute Chamber, it attaches only the value of
corroborative evidence to a number of maps of the 19th century, to which
Honduras in particular has drawn attention, showing the political limits
of the two States, including the present disputed sector of the land
boundary. The large majority of these, to the extent that they show a clear
line in the area, do however reflect the position that it is the present course
of the Goascoran which constitutes the boundary.

317. Similar corroborative weight may be attached to the conduct of
the Parties in negotiations in the 19th century. Reference has already been
made to the agreement of the delegates of the two States at the Saco

203
551 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

negotiations in 1880. Again in 1884, it was agreed right from the start
that

“... la parte Oriental del territorio del Salvador se divide de la Occiden-
tal del de Honduras, por el rio Goascoran y debe tenerse como limite de
ambas Republicas, desde su desembocadura en el Golfo de Fonseca o
Bahia de la Union, aguas arriba, hasta la confluencia del rio Guajiniquil
o Pescado...”

[Translation]

“_,. the eastern part of the territory of El Salvador is separated from
the western part of the territory of Honduras by the Goascoran river,
and it should be regarded as the boundary between the two Republics
from its mouth in the Gulf of Fonseca or Bay of La Union upstream
as far as the confluence with the Guajiniquil or Pescado river . . .”

As observed above, the reference to the “Goascoran river” might conceiv-
ably be interpreted to have meant the 1821 course of the river; but in the
first place, the 1880 record, quoted in paragraph 312 above, refers to the
boundary following the river from its mouth “upstream in a north-easterly
direction”, i.e., the direction taken by the present course, not the hypothet-
ical old course, of the river. Secondly, an interpretation of these texts as
referring to the old course of the river becomes untenable in the light of
the cartographic material of the period, which was presumably available
to the delegates, and pointed overwhelmingly to the river being then in its
present course, and forming the international boundary.

318. Some suggestion has been made by El Salvador that the river
Goascoran might have returned to its old course, had it not been pre-
vented from so doing by a wall or dike built by Honduras in 1916. The
Chamber does not consider that this allegation, even if it were proved,
would affect its decision. According to El Salvador’s own argument, in
1916 the boundary still followed the abandoned course of the river; so that
an artificial obstacle to any change of course by the river, while it would
prevent the river from rejoining the political boundary, would have no
effect whatever on that boundary. Moreover Honduras states that it has
no record of any such construction in or around 1916, and that the wall
which exists in the position referred to was constructed in the 1970s to
prevent flooding of a nearby road.

319. Inits pleadings, El Salvador has placed reliance on the effectivités
or “arguments of a human nature” of the same kind as it has invoked in
other sectors of the land boundary. However, at the hearings, the Agent
and counsel for El Salvador stated that, since a large part of the disputed
area in this sector is uninhabited, it appeared that neither side could
adduce convincing arguments of a human nature. Since the Chamber has
found that the boundary follows the present course of the Goascoran, as

204
552 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

claimed by Honduras, there is no need to enquire into any claims of effec-
tivités put forward by Honduras.

320. The line of the boundary along the course of the river Goascoran
has been indicated by Honduras on maps attached to its pleadings; these
and the other maps available to the Chamber do not suggest that there is
any doubt or ambiguity about the major part of the course of the river. At
its mouth in the Bay of La Union, however, the river divides into several
branches, divided from each other by islands and islets; these are named,
on a map produced by El Salvador, in order from north-west to south-
east, the Islas (or Islotes) Ramaditas; the Islas Aterradas; and the Islotes
de Ramazon. Honduras has indicated, on maps and in its submissions,
that its claimed boundary line passes to the north-west of these islands,
thus leaving them all in Honduran territory. El Salvador, in view of its
contention that the boundary line does not follow the present course of the
Goascoran at all, has not expressed a view on whether a line following that
course should pass north-west or south-east of the islands, or between
them. The area at stake is very small, and it does not appear that the islets
involved are inhabited or habitable. It appears to the Chamber however
that it would not complete its task of delimiting the sixth sector of the land
boundary if it were to leave unsettled the question of the choice of one of
the present mouths of the Goascoran as the situation of the boundary line.
At the same time, it has to note that the material on which to found a deci-
sion is scanty.

321. Past references to the river Goascoran as the boundary between
the States have been in such terms as those of the Cruz-Letona negotia-
tions in 1880, “from its mouth in the Gulf of Fonseca in the Bay of
La Union”; the exact line at that mouth was presumably a matter of too
little importance to be specified. The first precise claim in this respect was
that of Honduras during the negotiations at Antigua, Guatemala, in 1972,
and was that the “place where the river Goascoran flows into the Gulf of
Fonseca is to the north-east /Noreste] of the Islas Ramaditas”. Since the
river flows into the Gulf, around the islands, in a direction north-east to
south-west, it is probable that north-west (Noroeste) was meant. At all
events in 1985, during the work of the Joint Frontier Commission, Hondu-
ras claimed that the frontier, having followed the course of the Goascoran,
should terminate “at the point with the co-ordinates 13° 24'26” N,
87° 49’ 05" W, to the west of the Islas Ramaditas, belonging to Honduras”.
Ata later meeting of the Commission, the course of the boundary claimed
by Honduras was defined as following the course of the Goascoran to its
mouth in the Bay of La Union, “to the north-west of the Islas Ramaditas,
belonging to Honduras”. This line has been asserted, with the same geo-
graphic co-ordinates for its endpoint, in the Honduran submissions
throughout these proceedings. Having been unable to accept the contrary
submissions of El Salvador as to the old course of the Goascoran, and in

205
553 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

the absence of any reasoned contention of El Salvador in favour of a
line to the south-east of the Ramaditas, the Chamber considers that it
may uphold the Honduran submissions in the terms in which they were
presented.

322. The Chamber therefore concludes that the course of the boundary
in this final section of the land boundary is as follows. From the point
known as Los Amates (point A on Map No. VI! annexed) the boundary
follows the middle of the bed of the river Goascoran to the point where it
emerges in the waters of the Bahia La Union, Gulf of Fonseca, passing to
the north-west of the Islas Ramaditas, the co-ordinates given by Hon-
duras for this endpoint (point B on Map No. VI annexed) being
13° 24’ 26” N, 87° 49’05” W. For the purposes of illustration, the line so
defined is indicated on Map No. VI annexed, which is composed of the
following sheets of the United States of America Defense Mapping
Agency 1:50,000 maps:

Series E752 Sheet 2656 II Edition 2-DMA
Series E753 Sheet 2656 ITI Edition 2-DMA.

LEGAL SITUATION OF THE ISLANDS

323. The Chamber now turns to the question of the legal situation of
the islands. The jurisdiction conferred upon it by the Special Agreement
as regards that dispute is defined in terms of Article 2, paragraph 2,
thereof, as being “to determine the legal situation of the islands and mari-
time spaces” (in the original Spanish: “Que determine la situaciôn juridica
insular y de los espacios maritimos”). The Parties are in agreement that the
islands referred to are those within the Gulf of Fonseca; but they do not
agree as to which are the islands whose legal situation the Chamber is
requested to determine. El Salvador in its final submissions asks the
Chamber to adjudge and declare that:

“The sovereignty over all the islands within the Gulf of Fonseca,
and, in particular, over the islands of Meanguera and Meanguerita,
belongs to El Salvador, with the exception of the island of Zacate
Grande and the Farallones Islands.”

! A copy of the maps annexed to the Judgment will be found in a pocket at the end of
this fascicle or inside the back cover of the volume of I.C.J. Reports 1992. [Note by the

Registry.]

206
554 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)
Honduras, on the other hand, asks the Chamber to adjudge and declare:

“that only Meanguera and Meanguerita islands are in dispute
between the Parties and that the Republic of Honduras has sover-
eignty over them”.

The islands referred to by name in these submissions, Meanguera, Mean-
guerita, Zacate Grande and the Farallones, are far from being the only
islands in the Gulf, but for the present the Chamber sees no need to
enumerate the others.

324. The contention of Honduras that only Meanguera and Meanguer-
ita islands are in dispute between the Parties has not been presented by it
as a preliminary question, independent of the terms of the Special Agree-
ment, on the basis that the existence of a dispute might be a precondition
to the exercise of the Court’s jurisdiction. The contention of Honduras is
on the contrary “based from the outset on Article 2, paragraph 2, of the
1986 Special Agreement, according to which the subject-matter of the dis-
pute is... to ‘determine the legal situation of the islands’”. The question
which the Chamber should first address is thus the interpretation of the
Special Agreement: did the Parties intend that the Chamber should
“determine the legal situation” of all the islands of the Gulf, or only of
Meanguera and Meanguerita?

325. Considering first simply the words employed in the Special
Agreement, the use in the Spanish text of the adjective “insular” appears to
the Chamber to be less specific than the expression used in the agreed
English translation, “of the islands”, which would normally be under-
stood, as was urged by counsel for El Salvador, as meaning “all the
islands”. However the Chamber considers that if the intention had been to
ask the Chamber to determine the legal situation of only certain of the
islands situated in the Gulf of Fonseca, some more precise expression
might have been expected. The Chamber notes that the wording of
Article 2, paragraph 2, of the Special Agreement had already been
employed in Article 18 of the General Treaty of Peace, defining the func-
tion of the Joint Frontier Commission.

326. In the view of the Chamber, the provision of the Special
Agreement that it determine “. . . la situaciôn juridica insular . . .” confers
upon the Chamber jurisdiction in respect of all the islands of the Gulf.
In the exercise of that jurisdiction, however, a judicial determination is
only required in respect of such islands as are in dispute between the Par-
ties. While it is therefore not open to either Party, by means of a bald denial
that the other Party can have any claim to a particular island, to exempt it
from consideration by the Chamber, the Chamber does not consider that
it is bound to exercise its jurisdiction to investigate the legal situation of
every single island or islet in the Gulf. In practical terms, this excludes,
first, the Farallones, which are recognized by both Parties as belonging to
Nicaragua and therefore outside the dispute. None of the other islands
are claimed by Nicaragua; during the hearings on its application for

207
555 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

permission to intervene in the proceedings, counsel for Nicaragua stated
that

“Nicaragua’s sovereignty over the Farallones being expressly recog-
nized by the Parties, Nicaragua has in principle no direct interest in
the determination of the legal situation of the other islands in the
Gulf” (Z.CJ. Reports 1990, p. 119, para. 65).

Secondly, notwithstanding the terms of the formal claim in the sub-
missions of El Salvador, the Chamber should not exercise its jurisdiction
so as to make a finding in relation to any islands which are not in dispute.
While it is true that “Whether there exists an international dispute is a
matter for objective determination” (Interpretation of Peace Treaties,
LCJ. Reports 1950, p. 74), the Chamber considers that prima facie the
existence of a dispute over an island can, in the present proceedings, be
deduced from the fact of its being the subject of specific and argued
claims. The Chamber is entitled to conclude that, where there is an
absence of such claims, there is no real dispute before the Chamber, since
there is no “disagreement on a point of law or fact” or “a conflict of legal
views or of interests”, to use the terms of the Judgment in the case of the
Mavrommatis Jerusalem Concessions (Judgment No. 5, P.C.LJ., Series A,
No. 5, p. 11).

327. The Parties have produced diplomatic correspondence exchanged
in 1985, prior to the conclusion of the Special Agreement. In a Note of
24 January 1985, El Salvador asserted that all the islands in the Gulf were
in dispute and referred in particular to El Tigre; Honduras in its reply of
11 March 1985 rejected El Salvador’s claim, stating that

“El Gobierno de la Republica de Honduras, lamenta muy profunda-
mente que en la Nota de Vuestra Excelencia del 24 de enero, el Gobierno
de la Republica de El Salvador, lejos de circunscribirse a la ancestral
controversia sobre las islas de MEANGUERA Y MEANGUERITA, la
haya extendido, sin justificacién alguna, a la isla del Tigre, bajo sobe-
rania hondurena y, de modo mas grave, por su indeterminaciôn, a ‘otras
islas’.”

[Translation]

“The Government of the Republic of Honduras deeply regrets
that, in Your Excellency’s Note of 24 January the Government of the
Republic of El Salvador, far from confining itself to the age-old dis-
pute over the islands of Meanguera and Meanguerita, has extended
it, without any justification, to Tigre Island which comes under the
sovereignty of Honduras and, much more serious still, given its inde-
terminate nature, to ‘other islands’.”

In the present proceedings before the Chamber, El Salvador has pressed
its claim to El Tigre with arguments in support; and Honduras has

208
556 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

advanced counter-arguments, though with the object of showing that there
is no dispute over El Tigre. Applying the criterion stated in the previous
paragraph, the Chamber considers that, either since 1985 or at least
since issue was joined in these proceedings, the islands in dispute are El
Tigre, Meanguera and Meanguerita.

328. Itis however contended by Honduras that, in view of the use in the
General Treaty of Peace of the same terms as appear in Article 2, para-
graph 2, of the Special Agreement, the jurisdiction of the Chamber must
be limited to the islands which were in dispute at the time that the General
Treaty of Peace was concluded; and that at that time only Meanguera and
Meanguerita were in dispute, as the Salvadorian claim to El Tigre was
made only in 1985. If the two instruments referred expressly or by neces-
sary interpretation to “the legal situation of the islands in dispute”, this
argument might be sustainable. The Chamber however considers that the
jurisdiction or mandate conferred, on the Joint Frontier Commission by
the General Treaty of Peace, and on the Chamber by the Special Agree-
ment, extended in each case to all the islands; the question whether a
given island is in dispute is relevant, not to the question of the existence of
such jurisdiction, but to that of its exercise. The Chamber therefore has to
determine, in the context of the proceedings currently before it, which
islands were in dispute on 24 May 1986, the date of the Special Agreement,
regardless of whether or not the Joint Frontier Commission in 1980 might
or might not have found itself confronted with a dispute in respect of the
same islands.

329. Honduras however also claims that there is no real dispute over
El Tigre, that that island has since 1854 been recognized by El Salvador as
belonging to Honduras, but that El Salvador has made a belated claim to it
as a political or tactical move. In effect, Honduras’s argument is that there
cannot be any real dispute because El Salvador’s claim to El Tigre is
wholly unfounded; but the existence of a dispute does not depend on the
objective validity of the claims of the Parties to it. Honduras contends that
El Salvador’s argument, which is primarily based on alleged events of
1833 is untenable; but for the Chamber to find, on the basis of that conten-
tion, that there is no dispute would require the Chamber first to determine
that El Salvador’s claim is wholly unfounded, and to do so can hardly be
viewed as anything but the determination of a dispute. The Chamber
therefore concludes that it should, in the exercise of the jurisdiction con-
ferred on it by the Special Agreement, determine whether Honduras or
EI Salvador has jurisdiction over each of the islands of El Tigre, Mean-
guera and Meanguerita.

330. El Salvador’s claim on the basis of the uti possidetis juris is that it is
the successor of the Spanish Crown in respect of all the islands of the Gulf.
Counsel for Honduras suggested that this claim is incompatible with the

209
557 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

reference in the current (1983) Constitution of El Salvador to the 1917
Judgement of the Central American Court of Justice. This Judgement
quoted a report of a commission of the Lawyers Society of Honduras
describing the geography of the Gulf of Fonseca, the relevant part of
which reads as follows:

“Sus ensenadas o bahias son las de Cosigüina, San Lorenzo y
la Union, y sus principales islas, El Tigre, Zacate Grande, Güegtiensi,
Exposicion, islotes de Sirena, Verde, Violin, Garrobo, Coyote, Vaca,
Pâjaros y Almejas, pertenecientes a Honduras. Meanguera, Concha-
guita, Meanguerita, Punta Zacate, Martin Pérez y otros islotes, perte-
necen a El Salvador. Farrallones corresponde a Nicaragua...”

[Translation]

“Its coves or bays are those of Cosigiiina, San Lorenzo and La
Union, and its principal islands are Tigre, Zacate Grande, Gue-
guensi, Exposicion, the islets of Sirena, Verde, Violin, Garrobo, Coy-
ote, Vaca, Pajaros and Almejas, belonging to Honduras; Meanguera,
Conchaguita, Meanguerita, Punta Zacate, Martin Pérez, and other
islets belonging to El Salvador, and the Farallones, belonging to
Nicaragua ...” (American Journal of International Law, 1917, p. 702.)

Counsel for Honduras drew attention to the fact that the 1917 Judgement,
a decision often supported and praised by El Salvador, was considered so
important that it is referred to in Article 84 of the 1983 Constitution, in
these terms: “The territory of the Republic... comprises: the island terri-
tory, consisting of the islands, islets and reefs listed in the decision of the
Central American Court of Justice handed down on 9 March 1917.” The
Agent of El Salvador however pointed out that Article 84 of that Constitu-
tion continues “... and additionally those islands which belong to it in
accordance with the provisions of international] law”, and thus that it was
not true that the Constitution only regarded as belonging to El Salvador
the islands listed in the 1917 Judgement.

331. The next question to be determined by the Chamber is that of the
law applicable to the island dispute, a matter on which there is no agree-
ment between the Parties. It will be recalled that Article 5 of the Special
Agreement provides that the Chamber is to “take into account the rules of
international law applicable between the Parties, including, where perti-
nent, the provisions of the General Treaty of Peace”, and that Article 26 of
that Treaty provides that:

“For the delimitation of the frontier line in areas subject to con-
troversy, the Joint Frontier Commission shall take as a basis the doc-
uments which were issued by the Spanish Crown or by any other

210
558 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Spanish authority, whether secular or ecclesiastical, during the colo-
nial period, and which indicate the jurisdictions or limits of territo-
ries or settlements. It shall also take into account other evidence and
arguments of a legal, historical, human or any other kind, brought
before it by the Parties and admitted under international law.”

332. It is the contention of Honduras that the law applicable to the
island dispute by virtue of these provisions is solely the uti possidetis juris
of 1821. El Salvador on the other hand initially (in its Memorial) relied
heavily on the exercise or display of sovereignty over the islands, contend-
ing that the island dispute was, in its view, a dispute as to attribution of
territory rather than a dispute over the delimitation of a frontier. Subse-
quently, however, it maintained that the dispute over the islands can be
viewed in two possible ways: while it is able to rely on effective possession
of the islands as the basis of its sovereignty thereof on the ground that this
is a case where sovereignty has to be attributed, it is equally able to rely on
historical formal title-deeds as unquestionable proof of its sovereignty of
the islands in accordance with the principle of the uti possidetis juris of
1821. In the view of El Salvador, its rights over the islands are not merely
confirmed but fortified by the combined effect of the application of the
two criteria. While questioning whether Article 26 of the General Treaty
of Peace is applicable to the islands at all, El Salvador also points to the
final sentence of Article 26, which in its view was directed, even in the
context of land boundaries, to balancing the application of Spanish colo-
nial titles with “more modern concepts”; it concludes that the Chamber is
bound to apply the modern law of the acquisition of territory, and to look
at the effective exercise and display of State sovereignty over the islands as
well as historical titles.

333. The Chamber has no doubt that the starting-point for the determi-
nation of sovereignty over the islands must be the uti possidetis juris of
1821. The islands of the Gulf of Fonseca were discovered in 1522 by Spain,
and remained under the sovereignty of the Spanish Crown for three cen-
turies. When the Central American States became independent in 1821,
none of the islands were terra nullius; sovereignty over the islands could
not therefore be acquired by occupation of territory. The matter was one
of the succession of the newly-independent States to all former Spanish
islands in the Gulf. The Chamber will therefore consider whether it is pos-
sible to establish the appurtenance in 1821 of each disputed island to one
or the other of the various administrative units of the Spanish colonial
structure in Central America. For this purpose, it may have regard not
only to legislative and administrative texts of the colonial period, but also
to “colonial effectivités” as defined by the Chamber in the Frontier Dispute
case (see paragraph 45 above). In the case of the islands, there are no land
titles of the kind which the Chamber has taken into account in order to
reconstruct the limits of the ufi possidetis juris on the mainland; and the
legislative and administrative texts are confused and conflicting. The

211
559 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

attribution of individual islands to the territorial administrative divisions
of the Spanish colonial system, for the purposes of their allocation to the
one or the other newly-independent State, may well have been a matter of
some doubt and difficulty, judging by the evidence and information sub-
mitted. It should be recalled that when the principle of the uti possi-
detis juris is involved, the jus referred to is not international law but the
constitutional or administrative law of the pre-independence sovereign, in
this case Spanish colonial law; and it is perfectly possible that that law
itself gave no clear and definite answer to the appurtenance of marginal
areas, or sparsely populated areas of minimal economic significance. For
this reason, it is particularly appropriate to examine the conduct of the
new States in relation to the islands during the period immediately after
independence. Claims then made, and the reaction — or lack of reac-
tion — to them may throw light on the contemporary appreciation of what
the situation in 1821 had been, or should be taken to have been. In this
light, it will first be appropriate to state briefly the conflicting claims of the
Parties.

334. El Salvador claims all the islands of the Gulf (except Zacate
Grande), by historic title from the Spanish Crown, on the basis that during
the colonial period all the islands were “within the jurisdiction of the
township of San Miguel in the Colonial province of San Salvador, which
was in turn within the jurisdiction of the ‘Real Audiencia’ of Guatemala”.
The grounds advanced for this claim on the basis of historical title are as
follows:

(i) a Real Cédula of 1563, confirmed by a Real Cédula of 1564, estab-
lished that the boundaries of the Gobernaciôn of Guatemala (which
included what is now El Salvador) were “from the Bay of Fonseca
inclusive” and “as far as the province of Honduras exclusive”;

(ii) until 1672 what is now the coast of Honduras on the Gulf of Fonseca,
namely Choluteca and Nacaome, formed part of the Gobernaciôn of
Guatemala, and were under the administrative jurisdiction of
San Salvador and the ecclesiastical jurisdiction of Guatemala. Such
ecclesiastical jurisdiction over Choluteca, originally appertaining to
the Bishopric of Guatemala, was transferred to the Bishopric of
Comayagua and Honduras by a Real Cédula of 1672; but this did not
of itself affect administrative jurisdiction. Furthermore Nacaome,
which is “the crucial commanding part of the coastline” on the Gulf,
remained under the Bishopric of Guatemala;

(iii) in any event, Choluteca and Nacaome never had jurisdiction over the
islands of the Gulf, which was exercised by

— the Convent of Nuestra Sefiora de Las Nieves in Amapala, El Sal-
vador, as regards ecclesiastical jurisdiction;

212
560 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

— the Alcaldia Mayor of San Miguel, province of Guatemala, as
regards civil jurisdiction;

(iv) after the transfer of ecclesiastical jurisdiction over Choluteca, civil
jurisdiction over Choluteca also became transferred to Comayagua.

335. Honduras asserts that prior to 1821 the islands formed part of the
Bishopric and province of Honduras; the two islands of Meanguera and
Meanguerita had been attributed to that province by decision of the Span-
ish Crown: in this connection, Honduras draws attention to the provision
in Article 26 of the 1980 General Treaty of Peace that the Joint Frontier
Commission (and hence the Chamber) was to take as basis “the docu-
ments which were issued by the Spanish Crown or by any other Spanish
authority, whether secular or ecclesiastical, during the colonial period”
(emphasis added). Honduras bases its claim on the contention that its own
national territory was, from independence, that of the Bishopric of Hon-
duras and the Spanish province of Honduras; that that territory extended
from the Atlantic to the Pacific; and that it included the islands adjacent to
its Pacific coasts. It asserts further that ecclesiastical jurisdiction over the
islands appertained to the parish of Choluteca and the Guardania of
Nacaome, which were assigned by the Spanish Crown to the Bishopric of
Comayagua; that acts of jurisdiction over Meanguera and Meanguerita
were performed by the Spanish authorities of Honduras between 1590
and 1685; and that neither the province of San Salvador nor the 1842
Bishopric of San Salvador included Meanguera and Meanguerita. Hon-
duras also relies on acts of the Alcaldia Mayor de Minas de Tegucigalpa,
an administrative unit already discussed in connection with the sixth sec-
tor of the land boundary (paragraph 307 above).

336. Honduras has presented an array of incidents and events by way
of colonial effectivités. Some of these have in fact been invoked by both
Parties to support their cases: for example, the Lorenzo de Irala incident
and the Jueces Reformadores de Milpas incident to be examined in para-
graph 340 below, are interpreted by the two Parties in different ways to
support their respective claims. Honduras presents its claims of colonial
effectivités under the two headings of civil jurisdiction and ecclesiastical
jurisdiction. The incidents concerning exercise of the civil jurisdiction
include the following. As a result of invasions of the islands by pirates in
1684, evacuation of the Indians from the island of Santa Maria Magda-
lena, called La Meanguera, and their resettlement on the mainland were
carried out by the Alcaldia Mayor de Minas de Tegucigalpa, and not by the
authorities of San Miguel, under the orders of the “Superior Govern-
ment” to which the Indians had applied; the same authority gave instruc-
tions for the islands to be laid waste, so as to prevent their use by the
pirates. The conclusion Honduras draws from these incidents is that the
island of Meanguera belonged to the jurisdiction of the Alcaldia Mayor de
Minas de Tegucigalpa. Also related to intrusions of this kind were the
events of April 1819, triggered by the presence of “insurgent ships” in the

213
561 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Bay of Fonseca. On this occasion both San Miguel and Tegucigalpa acted
to expel the intruders from their coasts.

337. Honduras also relies on the evidence of action undertaken by the
Real de Minas de Tegucigalpa against Francisco Felis, accused of the
abduction of Juana Rodriguez, and his capture on the island of Mean-
guera, 20 December 1678. The collection of taxes has also been invoked by
Honduras as evidence of colonial effectivités: for example a record in 1682
of villages of Choluteca paying taxes refers to the island of “La Mian-
gola”. Other instances of “colonial effectivités” produced by Honduras are
submitted to show the exercise of autonomous jurisdiction in the
17th century by the Alcaldia Mayor de Tegucigalpa, not over the islands
themselves but over the town of Choluteca and the southern areas border-
ing on the Gulf of Fonseca, a point disputed by El Salvador. These are,
inter alia: (1) Proceedings undertaken by the Alcaldia Mayor of
Tegucigalpa against Enrique GOmez and Andrés Ysleno, for smuggling
English goods, October 1675; (2) Proceedings taken in the village of
Goascoran by the Alcaldia against Juan de Llano y Valdéz for having
engaged in indigo dying with the Indians, September 1677; (3) Proceed-
ings taken against Franco Bravo de Arriola, also for having made indigo
with the Indians, October 1677; (4) Decision of the Alcalde Mayor de
Minas de Tegucigalpa and of the town of Jerez de Choluteca, Captain
Antonio de Ayala, prohibiting the transporting of grain out of his
administration.

338. The evidence of “colonial effectivités” on the islands presented by
Honduras is considerably complicated by the detachment of the
Alcaldia Mayor de Minas de Tegucigalpa from Comayagua, and its attach-
ment to Guatemala in 1580. The majority of the events listed by Honduras,
as evidence of such effectivités, was carried out by the Alcaldia Mayor de
Minas de Tegucigalpa and not by the jurisdiction of Comayagua. The
Alcaldia Mayor de Minas, until its incorporation into the Intendencia of
Comayagua, by a Real Cédula of 24 July 1791, was undoubtedly under the
jurisdiction of the Captaincy-General of Guatemala. The situation was
different after 1791, and again in 1818, when a Real Cédula re-established
the Alcaldia Mayor de Minas de Tegucigalpa, but confined its jurisdiction
to economic matters, specifying that it would continue to be a “district” of
the province of Honduras.

339. The exercise of ecclesiastical jurisdiction has been relied on as
evidence of “colonial effectivités” ; a Spanish Real Ordenanza IV of 1571
established that the limits of civil and ecclesiastical jurisdiction should
coincide as much as possible (see also Recopilacion, Title II, Book II,
Law VII, and the Arbitral Award of the King of Spain, reproduced in the
C.J. Pleadings in the case concerning that Award, Vol. I, p. 90). This how-

214
562 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

ever also presents difficulties. Firstly, the presence of the church on the
islands was not permanent because the islands were sparsely populated.
An illustration of this is a 16th century document, the list of villages drawn
up by Pedro de Valverde in 1590, which contains a paragraph on the
islands. It records that Meanguera (then called “La Miangola”) contained
a settlement of 20 Indians under the jurisdiction of La Choluteca. Eccle-
siastical presence in the islands therefore amounted only to sporadic visits
mostly undertaken by the religious order of St. Francis, from the Convent
of Nuestra Señora de las Nieves de Amapala in El Salvador or San Andrés
in Nacaome. The two villages of Choluteca and Nacaome were somewhat
involved in these intermittent ecclesiastical activities on the islands. Cholu-
teca was transferred to the Bishopric of Honduras in 1672. But a request
for a similar transfer of Nacaome was rejected by the King, so that the
Guardania of Nacaome, of the Franciscan Order, continued to belong to
the Bishopric of Guatemala.

340. The above is a simplified account of the essential contentions of
the Parties on the historical basis of their respective claims. Apart from the
complexity of the problem, the task of the Chamber is made more difficult
by the fact that many of the historical events relied on can be, and have
been, interpreted in different ways, and thus used to support the argu-
ments of either Party on the elusive problem of the jurisdiction of the colo-
nial administrative units. Two examples of this may be given. The first
concerns a document of 1667 addressed to the Jueces Reformadores de
Milpas (Reforming Judges of the Culture of Maize). Honduras has pro-
duced a letter from the Spanish Crown, and addressed to the Judge of the
Culture of Maize of San Miguel and Choluteca, which specified that he
would have no jurisdiction over the islands of the Gulf, citing expressly
Conchagua, Teca and Miangola (i.e., Meanguera). El Salvador contends
that the reference of Honduras is incomplete and distorted. According to
El Salvador, the Indians of these islands themselves took the initiative to
ask that the judge should not visit them to perform his official functions
(which included the collection of dues), because “their townships were so
poor and small that there were scarcely enough Indians to satisfy the obli-
gations and responsibilities which they had”. The other incident, the so-
called “Lorenzo de Irala” incident, is dated 1765, in which year this
Spanish citizen went to the Juez de Tierras (Judge of Lands) of the district
of San Miguel to ask for the survey and measurement of lands on an island
situated between the Isla de Tigre and the island of Zacate Grande or
Ganado, which he wanted to acquire by composicion. The reply of the
Judge was that he was not sure whether the said island pertained to the
jurisdiction of San Miguel, as claimed by Irala, or to the jurisdiction of
Tegucigalpa. The Judge advised him to address his demand to the Juez
Privativo de Tierras in Guatemala. Honduras uses the incident to cast
doubt on the existence of jurisdiction by El Salvador over the islands.
However, El Salvador replies by referring to the decision of the Juez Pri-
vativo de Tierras of the Real Audiencia of Guatemala, who empowered the

215
563 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Sub-Delegate Judge of the jurisdiction of San Miguel to proceed accord-
ing to the request of Lorenzo de Irala.

341. The Chamber considers it unnecessary to analyse in any further
detail the arguments of each Party directed to showing that that Party
acquired sovereignty over some or all of the islands of the Gulf by the
application of the uti possidetis juris principle. It has reached the conclu-
sion, after careful consideration of those arguments, that the material
available to the Chamber, whether presented as evidence of title (as in the
case of Reales Cédulas) or of pre-independence effectivités, is too fragmen-
tary and ambiguous to be sufficient for any firm conclusion to be based
upon it. The Chamber must therefore proceed, as indicated in para-
graph 333 above, to consider the conduct of the Parties in the period fol-
lowing independence, as indicative of the then view of what must have
been the 1821 position. This may further be supplemented by considera-
tions independent of the uti possidetis juris principle, in particular the pos-
sible significance of the same conduct, or the conduct of the Parties in
more recent years, as possibly constituting acquiescence. In accordance
with Article 26 of the General Treaty of Peace, to which, as already
observed, the Chamber is referred by Article 5 of the Special Agreement, it
is authorized to consider all

“other evidence and arguments of a legal, historical, human or other
kind, brought before it by the Parties and admitted under interna-
tional law”.

342. As noted above (paragraph 332), El Salvador also bases its claims
upon its exercise or display of sovereignty over the islands. Honduras con-
tends that the law applicable to the istand dispute does not depend on the
distinction between disputes as to attribution of territory and disputes as
to delimitation, but is dictated by the fact that the case is one of State suc-
cession by emancipation of colonial territories; that the applicable law is
the uti possidetis juris of 1821, and not the uti possidetis de facto, or occupa-
tion followed by the peaceful and continuous exercise of State functions,
since both States claim sovereignty over islands on the grounds of having
succeeded to the Crown of Spain at the time of independence. The Cham-
ber notes that the law of acquisition of territory invoked by Ei Salvador is,
in principle, clearly established and buttressed by arbitral and judicial
decisions; a classic dictum is that of the arbitrator Huber in the sland of
Palmas case:

“practice, as well as doctrine, recognizes — though under different
legal formulae and with certain differences as to the conditions
required — that the continuous and peaceful display of territorial
sovereignty (peaceful in relation to other States) is as good as a title”
(United Nations, Reports of International Arbitral Awards, Vol. II,
p. 839).

216
564 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

This was the basis for the arbitrator to decide that the island of Palmas
(or Miangas) “forms in its entirety a part of the Netherlands territory”
(UNRIAA, Vol. IL, p. 871). Reference may also be made to the case con-
cerning the Legal Status of Eastern Greenland before the Permanent
Court of International Justice.

343. The difficulty with application to the present case of principles of
law in this category is however that they were developed primarily to deal
with the acquisition of sovereignty over territories available for occupa-
tion, i.e., terra nullius. Both Parties however assert a title of succession
from the Spanish Crown, so that the question arises whether the exercise
or display of sovereignty by the one Party, particularly when coupled with
lack of protest by the other, could indicate the presence of an uti posside-
tis juris title in the Party so exercising sovereignty, where the evidence on
the basis of documentary titles or colonial effectivités was ambiguous. An
illuminating decision is the Court’s Judgment of 17 November 1953 in the
Minquiers and Ecrehos case. In the dispute over these islets and rocks,
lying between the British island of Jersey and the coast of France, both
Parties produced a number of ancient historical titles, going back to the
Middle Ages; but the United Kingdom presented, as the Court found,
better and more convincing evidence of exercise during the critical period
of State sovereignty by the authorities of the British island of Jersey over
the two groups of islets. The finding of the Court was:

“The Court further finds that British authorities during the greater
part of the nineteenth century and in the twentieth century have exer-
cised State functions in respect of the group [Ecrehos]. The French
Government, on the other hand, has not produced evidence showing
that it has any valid title to the group. In such circumstances it must
be concluded that the sovereignty over the Ecrehos belongs to the
United Kingdom.” (1.C.J. Reports 1953, p. 67.)

Sovereignty over the Minquiers group was found to belong to Jersey; pri-
marily on the basis of evidence of continuous and peaceful exercise of
State power, the Court found:

“that the sovereignty over the islets and rocks of the Ecrehos and
Minquiers groups, in so far as these islets and rocks are capable of
appropriation, belongs to the United Kingdom” (1.C.J. Reports 1953,
p. 72).

344. The Court in that case did not however simply disregard the
ancient titles, and decide on a basis of more recent display of sovereignty.
It took care to observe that in view of the alleged titles,

“The present case does not therefore present the characteristics of

217
565 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

a dispute concerning the acquisition of sovereignty over terra nullius”
(1.C.J. Reports 1953, p. 53).

When it stated that

“What is of decisive importance, in the opinion of the Court, is not
indirect presumptions deduced from events in the Middle Ages, but
the evidence which relates directly to the possession of the Ecrehos
and Minquiers groups” (1.C.J. Reports 1953, p. 53),

it was not assimilating the islands to terra nullius, but examining evidence
of possession as confirmatory of title.

345. In the present case both Parties have argued their respective
claims with regard to the operation of the ui possidetis juris on the basis, in
effect, that this is a principle the application of which is automatic: on
independence, the boundaries of the relevant colonial administrative
divisions are transformed into international frontiers. In the first place, it
should not be overlooked that Spanish colonial divisions in Spanish
America did not individually have any “original” or “historic” titles, as
those concepts are understood in international law. The original title
belonged exclusively to the Spanish Crown, not the internal administra-
tive subdivisions established by it; and it was equally the Spanish Crown
which had sovereignty of the colonial territories. Secondly, as the Cham-
ber’s examination of the sectors of the land boundary has shown, in prac-
tice the operation of the principle is more complex. Where the relevant
administrative boundary was ill-defined or its position disputed, in the
view of the Chamber the behaviour of the two newly independent States in
the years following independence may well serve as a guide to where the
boundary was, either in their shared view, or in the view acted on by one
and acquiesced in by the other (cf. paragraphs 64, 80 and 205 above). This
aspect of the matter is of particular importance in relation to the status of
the islands, by reason of their history.

346. Shortly after independence in 1821, the newly independent Cen-
tral American States were united by the Constitution of 1824 in the Fed-
eral Republic of Central America, successor of Spain in the sovereignty
over, inter alia, the islands. Uninhabited or sparsely inhabited, the islands
were left dormant for some years, since the economic value of their exploi-
tation was little. The problem of their appurtenance to one or other of the
riparian States thus did not raise any interest or inspire any dispute until
the break-up of the Federal Republic and the years nearing the mid-19th
century. The well-protected waters of the Gulf of Fonseca, with its mouth
extending over some 19 nautical miles, the good navigation channels, and
the possibility of construction of safe and comfortable ports, had long
commended the Gulf to pirates and buccaneers in search of a haven; from

218
566 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

the 1840s onward the attention of the big Powers, interested in having a
foothold in Central America, began to be attracted to the islands of the
Gulf.

347. Thus it was not until a number of years after the independence of
the two States that the question of the appurtenance of the islands of the
Gulf to the one or the other became of significant import. What then
occurred appears to the Chamber to be highly material. The islands were
not terra nullius, and in legal theory each island already appertained to
one of the three States surrounding the Gulf as heir to the appropriate part
of the Spanish colonial possessions, so that acquisition of territory by
occupation was not possible; but the effective possession by one of the
Gulf States of any island of the Gulf could constitute an effectivité, though
a post-colonial one, throwing light on the contemporary appreciation of
the legal situation. Possession backed by the exercise of sovereignty may
be taken as evidence confirming the uti possidetis juris title. The Chamber
does not find it necessary to decide whether such possession could be
recognized even in contradiction of such a title, but in the case of the
islands, where the historical material of colonial times is confused and
contradictory, and the accession to independence was not immediately
followed by unambiguous acts of sovereignty, this is practically the only
way in which the uti possidetis juris could find formal expression so as to
be judicially recognized and determined.

348. From this standpoint, the Chamber will first deal with the island
of El Tigre. El Salvador recognizes a presence of Honduras in the island
since 1833, though it claims that prior to that date it had been under the
authority of El Salvador, being administered from the township of
San Miguel. El Salvador further claimed that

“in 1833 the Salvadorian authorities allowed the Honduran authori-
ties to occupy the Isla El Tigre on condition that the Honduran
authorities would disarm and intern dissident forces in opposition to
the Government of El Salvador who had taken refuge on the island”,

and that Honduras’s subsequent possession of the island is no more than
“a de facto occupation ... by Honduras on the basis of an authorization
which, with limited objectives, was agreed by El Salvador in 1833”.

349. In support of its claim to El Tigre, El Salvador has referred to a
number of documents of dates from 1625 to 1820. None of these however
appear to the Chamber to afford sufficient evidence in support of El Sal-
vador’s contention, particularly in the light of the fact that the place-name
Amapala, which appears in many of them, attached not only to the port on

219
567 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

the island of El Tigre but also to a place on the mainland, under the un-
disputed sovereignty of El Salvador, and thus references in historical
material to “Amapala” are ambiguous. In relation to El Tigre in the imme-
diate post-independence period, El Salvador has alleged that

“several sales of land on that island were carried out under the
authorization of the Judge of the port of La Union, and the appropri-
ate purchase monies were paid over in the place of residence of the
said Judge, San Alejo in El Salvador”;

but no evidence to that effect has been produced.

350. As for the events of 1833, it was asserted by the Salvadorian writer
Barberena in 1893 that the Honduran occupation was by permission of
El Salvador, and he referred to a Convention of that date. No evidence
whatever of this has been produced and El Salvador has disclaimed any
intention of relying on a formal agreement of that date, the existence of
which is categorically denied by Honduras. Nor is the limited purpose
which El Salvador attributes to Honduras’s presence in the island in 1833
compatible with the establishment by Honduras of a port there; the Hon-
duran writer Vallejo stated in 1899 that this was done “... en uso del derecho
que se deriva del dominio eminente ...”(‘““...in exercise of the right derived
from eminent domain...”), and a decree of 17 October 1833 provides for a
system of administration and staffing of the port authority. In the circum-
stances, the Chamber considers that the Honduran presence in the island
in 1833 may rather be regarded as a fulfilment of a pre-existing attribution
of the island to the Spanish mainland territorial divisions which came to
form Honduras, and thus an implementation of the uti possidetis juris.
This view is also reinforced by subsequent events.

351. The events in question constitute perhaps the most salient example
in the 19th century of the interest of the Powers of the epoch in the Gulf
and its islands; they resulted from the action of the British Consul General
in Central America, Mr. Frederick Chatfield, in 1849. Officially he acted
with the purpose of pressuring both Honduras and El Salvador to pay
their respective debts to British bankers. But the correspondence
exchanged between Chatfield and Admiral Hornby, Commander-in-
Chief of the British fleet in the area, and between the latter and Captain
Henderson of the HMS Sampson, produced to the Chamber, reveals a
concerted operation with more ambitious objectives. Both Parties have
invoked and analysed this correspondence, as evidence of recognition of
their respective alleged sovereignties over Meanguera — a matter to be
examined below. Chatfield pursued his plans, and on 16 October 1849
took formal possession of the island of El Tigre in the name of the British
Queen. The British occupation was short-lived. On 26 December 1849,
Rear-Admiral Philipps Homely sent a communication to the Government

220
568 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

of Honduras according to which the island had reverted to the sovereignty
of Honduras, with the withdrawal of the British forces. But the Govern-
ment of Honduras had not waited for this outcome. On 9 October 1849 a
decree was issued recording that Honduras had signed with the
United States Consul, Mr. E. G. Squier, a “treaty” of cession to the latter
country of the island of El Tigre for a period of 18 months.

352. By 1854, the growing interest of foreign powers in the islands
encouraged the Government of Honduras to sell land on the coast and on
the islands of the Gulf. An operation of that kind, proposed by the
United States Consul, Agostin Follin, was reported on, and objected to, by
the Financial Controller of Honduras in a report of 11 August 1854,
published in the Gaceta Oficial of Honduras on 26 October 1854. That
operation had triggered a Note of Protest of the Government of El Sal-
vador, dated 12 October 1854. The opening paragraphs of that Note read
as follows

“El Gobierno del Salvador ha sabido, con sorpresa, que el Sr. Presi-
dente de Honduras ha tenido a bien acordar la venta de la isla del Tigre,
despues de vender la de Sacate Grande, à subditos de una nacion, que,
no solo es estranjera, sino que amenaza la nacionalidad de todos estos
paises y la absorciôn de la raza española en el nuevo mundo.

Se ha asegurado tambien a este Gobierno, por funcionarios suyos en
el Departamento de San Miguel, que ese mismo Sr. Jeneral Presidente
ha acojido la denuncia, que ante él se ha formulado, de la isla de Mean-
guera y otras, que son de indisputable y reconocida propiedad del Sal-
vador.”

[Translation]

“The Government of Salvador has learnt with surprise that the
President of Honduras has accepted the sale of Tigre island, after
having sold Sacate Grande island to nationals of a country which is
not only foreign but also threatens the nationality of all these coun-
tries and might absorb the Spanish race throughout the new world.

This Government has likewise been assured by our officials in the
Department of San Miguel that the President-General has received
the denunciation previously formulated regarding the island of
Meanguera and other islands which are the recognized and undis-
puted property of Salvador.”

In view of the distinction between El Tigre, in the first paragraph, and the
Salvadorian claim, in the second paragraph, to “Meanguera and other
islands”, the implication is clearly that El Salvador, while strongly
opposed to the sale of El Tigre, did not question Honduras’s right to sell it,
as sovereign of the island.

353. On the same date El Salvador sent a circular letter to the other
countries of Central America, which read, in part:

221
569 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

“Por la Gaceta Oficial y otros impresos de Honduras y por informes
de funcionarios de este Estado, en el Departamento de San Miguel, esta
impuesto el Gobierno del Salvador de que el del mismo Honduras ha
acordado la venta, a estranjeros, de la importante isla del Tigre en el
Golfo de Fonseca y de que se propone vender tambien la de Meanguera y
otras, que son del indisputable dominio de este Estado.”

[Translation]

“The Government of Salvador has learnt, from the Gaceta Oficial,
other Honduran publications, and reports from officials of that State
in the Department of San Miguel, that the Goverment of Honduras
has decided upon the sale to foreigners of the important island of
Tigre in the Gulf of Fonseca and that it is also proposing to sell the
island of Meanguera and other islands which unquestionably come
within the sovereignty /dominio]of this State.”

In the view of the Chamber, it is right that importance be placed on this
communication, which was a formal diplomatic act; the Chamber has no
information as to whether Honduras reacted to that communication.

354. According to the material before the Chamber, Honduras has
remained in effective occupation of El Tigre since 1849. At the end of 1873
El Salvador undertook a military invasion of the island of El Tigre, and
briefly occupied the port of Amapala; but already in February 1874, the
Deputy Chief of the Salvadorian Army communicated to the President of
Honduras that Tigre island and the port of Amapala had been restored to
the Government of Honduras. In 1900, when Honduras and Nicaragua
agreed on a maritime delimitation within the Gulf (see paragraphs 359-
361 below), El Tigre was taken as reference point on the Honduran side to
establish an equidistance line, and no protest or objection by El Salvador
is recorded. The 1917 Judgement of the Central American Court of Justice
(discussed below, paragraphs 387 ff.), delivered in a case to which El Sal-
vador was a party, recorded the existence of that delimitation, and the fact
that it ran to “a point midway between the southern part of Tigre Island
and the northern part of Cosigiiina Point”.

355. The Chamber concludes, in the light of these historical events, that
the conduct of both Parties in the years following independence and the
dissolution of the Federal Republic of Central America, was consistent
with the assumption that the island of El Tigre appertained to the newly
independent State of Honduras. Given the firm and consistent attach-
ment of the States of Central America to the principle of the uti posside-
tis juris, the Chamber considers also that these events support the
conclusion that that contemporary assumption implied also belief that
Honduras was entitled to the island of El Tigre by succession from Spain;
or, at least, that such succession by Honduras was not contradicted by any
known Spanish colonial title in favour of one of the other two States of the
Gulf. Furthermore Honduras has been in effective possession and control

222
570 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

of the island for over a hundred years prior to the conclusion of the
Special Agreement. Accordingly, the Chamber finds that, while the legal
situation of El Tigre was formally in dispute at the date of the Special
Agreement, it was so solely as a result of a recent assertion of title by
El Salvador; and that the claim, in the submissions of El Salvador, to the
islands of the Gulf cannot be upheld as regards El Tigre. Although Hon-
duras, in its submissions, has not formally requested a finding of its sover-
eignty over El Tigre, the Chamber considers that it should, consistently
with its interpretation of its task under the Special Agreement, define the
legal situation of El Tigre by holding that sovereignty over the island
belongs to Honduras.

356. The Chamber now turns to the islands of Meanguera and Mean-
guerita. The two islands are described by Honduras as follows:

“ Meanguera Island. Situated above Tigre Island, its highest point
is 480 metres above sea level. It measures 6 km from north to south
and 3.7 km from east to west, and has an over-all area of 1,586 hec-
tares. It is covered with vegetation and has an elevated and rocky
coastline.

Meanguerita Island. This small island, to the south-east of Mean-
guera, has an over-all area of 26 hectares.”

Meanguera is now, and has long been inhabited: Meanguerita is not.
Throughout the argument before the Chamber the islands of Meanguera
and Meanguerita were treated by both Parties as constituting a single
insular unity; neither Party, in its final submissions, claimed a separate
treatment for each of the two islands. The small size of Meanguerita, its
contiguity to the larger island, and the fact that it is uninhabited, allow its
characterization as a “dependency” of Meanguera, in the sense that the
Minquiers group was claimed to be a “dependency of the Channel
Islands” (U.CJ. Reports 1953, p. 71). That Meanguerita is “capable of
appropriation”, to use the wording of the dispositif of the Minquiers and
Ecrehos case, is undoubted; it is not a low-tide elevation, and is covered by
vegetation, although it lacks fresh water. The Parties have treated it as
capable of appropriation, inasmuch as they each claim sovereignty
over it.

357. The initial formal manifestation of the dispute over Meanguera
and other islands was the Salvadorian Note of Protest of 12 October 1854,
already quoted in paragraph 352 above; the circular letter of the same
date, also already quoted, made widely known El Salvador’s claim to
Meanguera. Furthermore, the Government of El Salvador, in August
1856, published in its official journal (Gaceta) reports on the lands

223
571 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

referred to the Surveyor of the Department of San Miguel to be surveyed
as vacant lands, and these included “the land called Meanguera”, “the
islands Zacate and Conejo”, and “the island called El Tigre”. On
30 December 1879 an auction sale of “the vacant land of Meanguera
island” was announced in the Gaceta. The Chamber has seen no record of
reactions or protest by Honduras to these publications. In the unratified
Cruz-Letona Convention of 1884, the line of delimitation in the Gulf left
Meanguera and Meanguerita clearly on the Salvadorian side of the line.
Indeed Article 2 of the Convention reads:

“La linea maritima entre Honduras y El Salvador, sale del Pacifico,
dividiendo por mitad, en el golfo de Fonseca, la distancia que hay entre
las islas Meanguera, Conchaguita, Martin Pérez, y Punta de Sacate,
del Salvador y las islas del Tigre, Sacate-grande, Ynglesa y Exposicion
de Honduras y termina en la desembocadura del Goascorän.”

[Translation]

“The maritime boundary between Honduras and El Salvador shall
run from the Pacific, bisecting, in the Gulf of Fonseca, the distance
between the islands of Meanguera, Conchaguita, Martin Pérez and
Punta Sacate, of El Salvador, and the islands of Tigre, Sacate
Grande, Inglesa and Exposicion of Honduras, and shall end at the
mouth of the Goascoran.”

The Congress of Honduras however rejected the Cruz-Letona Conven-
tion, criticizing, inter alia, its treatment of the Gulf of Fonseca; in 1886 El
Salvador and Honduras signed and concluded the Zelaya-Castellanos
Convention which, as regards the land frontier, provided for respect for
the status quo prevailing in 1884, prior to the Cruz-Letona Convention,
but made no reference to the islands or the maritime boundary. Similarly
the conventions of arbitration concluded in 1889 and 1895, which were
not put into effect, dealt specifically only with the land frontier.

358. In short, since 1854, throughout many incidents, vicissitudes and
fruitless attempts towards a negotiated solution or arbitration, the con-
troversy over the “legal situation” of Meanguera and Meanguerita
remained unchanged. Neither during the period 1949-1967, when the two
countries established in 1963 a Joint Frontier Commission, nor during the
period of the mediation of President Bustamante y Rivero, 1978-1980, nor
during the negotiations within the further Joint Frontier Commission
established on 1 May 1980 and referred to in Article 18 of the General
Peace Treaty of 1980, could the Parties reach agreement on the legal situa-
tion of these islands. Several “conciliatory proposals” were exchanged, to
meet only with rejection by the other side.

224
572 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

359. In the meantime, however, the presence of El Salvador on Mean-
guera had, from the later years of the 19th century onward, been intensi-
fied, still without objection or protest from Honduras. The Chamber has
been supplied with considerable documentary evidence concerning the
administration of Meanguera by El Salvador. By a letter of 25 March
1991, addressed to the Registrar of the Court, the Government of El Sal-
vador submitted a “Documentary Annex containing Materials Illustrat-
ing the ‘Status-Quo’ on the Island of Meanguera” (cf. paragraph 21
above). The documents were certified by the Chief Archivist of the Gen-
eral Department of Boundaries of the Ministry of Foreign Relations of
the Republic of El Salvador and presented in the following sections:

Section I — Appointments of Justice of the Peace — contains a certificate
issued by the Supreme Court of El Salvador on the creation in 1922 of the
Office of the Justice of the Peace of the Municipality of Meanguera del
Golfo, Department of La Uniôn, and three certificates issued by the
Supreme Court on the appointments of Justice of the Peace of the same
municipality in 1941, 1961, and 1990, as well as a selection from similar
documentation deposited in the Archives of the Government of the Repub-
lic of El Salvador for the years running from 1951 to 1991 (35 documents).

Section II — Military Appointments and/or Orders — refers to military
appointments and orders relating to the Municipality of Meanguera del
Golfo made by competent military authorities of El Salvador during the
period 1918-1980. It contains detailed reference to six appointments, and
reference to similar documentation deposited in the Archives correspond-
ing to the years 1930, 1931, 1936, 1982 and 1989.

Section III — Issue of Licences — contains two examples of licences
issued to inhabitants of Meanguera del Golfo, of 1964 and 1969, and
makes reference to similar documents for the years 1970, 1981 and 1984,
deposited in the Archives.

Section IV — Holding of Elections — contains documents related to
elections held in the Municipality of Meanguera del Golfo in the years
1939, 1941, 1952 and 1984, with additional mention of electoral events in
1988 and 1991.

Section V — Taxation — contains a copy of the Official Gazette of
10 December 1919, publishing a decree of 19 November 1919 on the tax
tariff to be enforced in the Municipality of Meanguera del Golfo. Like-
wise reference is made to similar documentation for the years 1930, 1931,
1936, 1939, 1982 and 1989.

Section VI — National Censuses — contains a certificate issued by the
Office of General Statistics and Censuses of El Salvador regarding suc-
cessive censuses held in El Salvador, and specific information about the
island of Meanguera appearing in successive censuses between 1930 and
1971 (population data classified by sex and urban/rural inhabitancy in
the Municipality of Meanguera del Golfo). Reference is likewise made to

225
573 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

documentation of a similar kind retained and deposited in the official
Archives relating to the year 1971.

Section VII — Registry of Births and Deaths — contains summaries of
the registration in the Registries of the Department of La Union of a num-
ber of births and deaths which occurred on the island of Meanguera in the
years 1890, 1891, 1917, 1943, 1960 and reference to similar documentation
filed in the Archives relating to the years 1892-1991 (a total of 78 registra-
tions).

Section VII] — Land Registry — includes a selection of registrations of
contracts of sale of land situated on the island of Meanguera correspond-
ing to the years 1948, 1960, 1967 and 1986, and reference to other docu-
ments of the same kind for the period 1948-1989.

Section IX — Civil Proceedings — contains reference to three proceed-
ings before the Justice of the Peace of Meanguera del Golfo in the years
1930 and 1943 and proceedings in 1969 before the Court of First Instance
of La Union relating to land on the island of Meanguera, and mentions
additional documentation relating to the years 1922, 1932, 1943, 1945,
1987, 1990 and 1991, deposited in the Archives.

Section X — Criminal Proceedings — lists a selection of important pas-
sages from the record of five criminal proceedings, which took place
before the Justice of the Peace of Meanguera del Golfo in the years 1930,
1931, 1945, 1955 and 1977, and refers to proceedings of the same kind in
the years 1924 to 1988.

Section XI — Administrative Disposition of Land — lists relevant pas-
sages of municipal proceedings in the Municipality of Meanguera del
Golfo held in 1966 and 1967 and refers to additional proceedings in the
years 1981, 1982, 1983, 1985, 1986 and 1989.

Section XII — Postal Services — includes the Constitution Certificate
of the Creation of the Postal Office of the township of Meanguera del
Golfo, Department of La Uniôn, by the Postal General Directorship of
the Government of El Salvador, on 15 October 1952, and a copy of the
Official Gazette which published the decree authorizing its creation.
Related documentation for the years 1970-1991 is referred to as deposited
in the Archives.

Section XIII — Public Works — includes publication of documentation
on the inauguration of electrical service on the islands in 1966. Also
included are publications relating to the inauguration of the City Hall
building of the Municipality of Meanguera del Golfo in 1967, and a report
on the existence of five public schools maintained by the Salvadorian
Government on the islands. Reference is also made to a Public School for
Boys and Girls built in 1968 with the co-operation of the United States
Government. Documentation on similar governmental activities during
1990 and 1991 is equally referred to.

Section XIV — Public Health Services — contains a certified copy of a
“Health Project”, executed by the Government of El Salvador in Mean-

226
574 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

guera in 1964, complemented by a “Project of Medical Assistance” of the
same year. Further activities of the same kind, referred to in the documen-
tation deposited in the Archives and corresponding to the years 1984,
1988, 1989, 1990 and 1991, are also mentioned in Section XIV.

Section XV — Education — lists a series of documents on the construc-
tion of schools and appointment of teachers in the years 1893, 1966 and
1967, also containing the Academic Records for the years 1963 and 1988.
Reference is made to documents of the same kind deposited in the
Archives, relating to the years 1988 and 1991.

360. During the hearings, counsel for El Salvador alluded to the docu-
ments referred to, but not reproduced, in the “Meanguera dossier”, and
asked Honduras to concede or agree that such documents did exist; fail-
ing which El Salvador would seek to file the complete documentation
under Article 56 of the Rules of Court. Counsel for Honduras declined to
do so, contending that the documents were of little probative value. Coun-
sel for El Salvador renewed its call to Honduras to admit the existence and
content of the Meanguera dossier. In reply the Honduran Agent stated
that Honduras could not say whether or not it admitted a document with-
out knowing its content, that it was too late in the proceedings to present
further documents, and that Honduras therefore opposed the admission
of the Meanguera dossier. In September 1991, after the close of the hear-
ings, the Agent of El Salvador submitted to the Chamber complete sets of
all the additional documents referred to in the Meanguera dossier, “sub-
ject to Article 56 of the Rules of Court”. The President of the Chamber,
while noting that the submission of further documents to the Court after
the closure of the written proceedings was not a normal part of the pro-
cedure, took the view that it was appropriate to apply to them, by exten-
sion and mutatis mutandis, the provisions of Article 56 of the Rules. A set
of copies of the documents was therefore transmitted to Honduras, which
objected to the admission of the additional documents submitted by
EI Salvador. After examining the question the Chamber decided not to
authorize the submission of those documents; it took the view that if the
material of the kind included and referred to in the Meanguera dossier
was relevant and appropriate to prove what El Salvador sought to
establish, the material already available was sufficient for that purpose.

361. Throughout the whole period covered by the documentation pro-
duced by El Salvador concerning Meanguera, there is no record of any
protest made by Honduras to El Salvador, with the exception of one
recent event, to which reference is made below. Furthermore, at the hear-
ings (cf. paragraph 20 above) El Salvador called a witness, Mr. Avilés
Dominguez, a Salvadorian resident of the island, and his testimony,
which was not challenged by counsel for Honduras, leaves no doubt that

227
575 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

El Salvador has exercised State power over the island of Meanguera, first
through the Municipality of La Union, and as from 1916, when the Muni-
cipality of Meanguera del Golfo was created, directly.

362. It was on 23 January 1991, according to the material before the
Chamber, that the Government of Honduras first made any protest to the
Government of El Salvador. By a Note of that date, the Foreign Minister
of Honduras stated as follows:

“Por medio del presente Oficio, mi Gobierno presenta, ante el Ilus-
trado Gobierno de la Republica de El Salvador, formal y enérgica
protesta por los hechos siguientes:

1. En la Isla de Meanguera, sometida al litigio que mantienen
nuestros dos paises ante la Corte Internacional de Justicia, se han
efectuado recientemente varias obras fisicas, cuya ejecucion viola el
Articulo 37 del Tratado General de Paz, que obliga a ambos paises a
mantener el status quo de 1969.

2. La prensa salvadorena ha anunciado que el 10 de marzo del
presente ano, se realizarän elecciones en la Repüblica de El Salvador,
para elegir 262 alcaldes y 84 Diputados. Entre otros puntos donde
habra elecciones, aparece el asi llamado Meanguera del Golfo. Este
ultimo lugar queda en la Isla del mismo nombre, actualmente en liti-
gio entre nuestros dos paises ante la Corte Internacional de Justicia.

Un acto como ese, desnaturaliza en consecuencia la situacion juridica
planteada por los litigantes. Y desde el momento en que nuestros dos
paises han sometido a la decision de la Corte Internacional de Justicia la
determinacion de la soberania sobre dicha Isla, se produce una situa-
ciôn judicial que constriñe a ambos a no modificar sus posiciones. Efec-
tuar elecciones en una zona en litigio, puede interpretarse como que se
quiere alterar la esencia de la situaciôn presentada ante el Tribunal.”

[Translation]

“By this official letter, my Government presents, before the Illus-
trious Government of the Republic of El Salvador, formal and ener-
getic protest for the following acts:

1. Recently, in the island of Meanguera, currently part of the
dispute our two countries have sub judice before the International
Court of Justice, a number of material works have been carried
out, the execution of which violates Article 37 of the General
Treaty of Peace, which obligates both countries to maintain the
1969 status quo

2. The Salvadorian press has announced that on 10 March of
this year elections will be held in El Salvador by which 262 mayors

and 84 congressmen are to be elected. Amongst other places where
the elections will take place appears the so-called Meanguera del

228
576

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Golfo. This place is located on the island of Meanguera, currently
in dispute between our two countries before the International
Court of Justice.

Such an act thus undermines the juridical situation submitted by
the Parties. And as from the moment that our countries submitted
determination of sovereignty over the island to the decision of the
International Court of Justice, a judicial situation arose that obli-
gates both countries not to modify their positions. To hold elections
in a disputed zone could be interpreted as an intention to modify the
essence of the situation presented before the Court.”

The works complained of were the construction of a Casa Comunal, two
school classrooms and a clinic. By a further Note dated 29 January 1991,
the Honduran Ministry referred to the proposed inauguration on 7 Feb-
ruary 1991 of an electrification service on the island of Meanguera, and
contended that this too

“.. esta en pugna con el espiritu de la solicitud conjuntamente hecha
ala Honorable Corte Internacional de Justicia, y es una violaciôn mani-
fiesta del Articulo 37 del Tratado General de Paz vigente entre nuestros
dos paises...”

[Translation]

“| ,. goes against the spirit of the joint submission both countries have
made of the dispute to the Honourable International Court of Jus-
tice, and is a manifest violation of Article 37 of the General Treaty of
Peace in force between our two countries .. .”

363. By a Note in reply dated 31 January 1991, the Foreign Minister of
El Salvador stated that his Government rejected these protests; and that

229

“En efecto, el status quo de la Isla de Meanguera, es que sobre la
misma el Gobierno de El Salvador, tiene plena posesion y ejerce su
soberania. Ademäs, el Municipio de Meanguera del Golfo, en la men-
cionada Isla de Meanguera, fue creado por Decreto Legislativo del 17 de
Junio de 1916, publicado en el Diario Oficial No. 145, Tomo 80 de 27 de
junio del mismo año y en esa comprensiôn territorial siempre se han
efectuado elecciones para que los habitantes de la misma, como salva-
doreños que son, elijan a los miembros de su Concejo Municipal, asi
como a las Supremas Autoridades como lo son el Presidente y Vice
Presidente de la Republica y a los Diputados de la Asamblea Legislativa.
Las referidas elecciones se hacen en cumplimiento de la Constitucion
de la Republica y la celebracién de las mismas en todo el territorio
nacional no podemos considerarla como violatoria a la letra o al espi-
ritu del Tratado General de Paz. Especificamente, desde la vigencia
del mencionado Tratado y hasta la fecha, se han celebrado seis eventos
577 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

electorales en todo el territorio nacional, incluyendo la Isla de Mean-
guera, sin que ninguno de ellos haya motivado protestas de Vuestro
Ilustrado Gobierno.

Por otra parte, mientras nuestro pais posea la Isla de Meanguera y
ejerza su soberania sobre la misma, el Gobierno de la Republica conti-
nuard realizando las obras que considere necesarias para el bienestar
de los salvadoreños que la habitan, como siempre lo ha hecho.”

[Translation]

“In fact, the status quo of the island of Meanguera is that on that
island the Government of El Salvador has full possession and exer-
cises its sovereignty. Furthermore, the Municipality of Meanguera
del Golfo, on the aforesaid island of Meanguera, was created by
Legislative Decree of 17 June 1916, published in Official Gazette
No. 145, Volume 80, of 27 June of that same year, and within that
expanse of territory elections have always been held so that the
inhabitants can, as the Salvadorian citizens that they are, elect the
members of their Municipal Council, as well as the Supreme Author-
ities such as the President and Vice-President of the Republic, and
the Deputies of the Legislative Assembly. The elections referred to
are being held in compliance with the Constitution of the Republic,
and the fact that they are being held throughout the national territory
cannot be considered by us as violative of the letter or spirit of the
General Treaty of Peace. Specifically, since that Treaty came into
force and until this date, six elections have taken place throughout
the national territory, including the island of Meanguera, and none
of them has given rise to protests on the part of your Illustrious Gov-
ernment.

On the other hand, as long as our country is in possession of the
island of Meanguera and exercises therein its sovereignty, the Gov-
ernment of the Republic shall continue carrying out the works it con-
siders necessary to the welfare of the Salvadorian citizens that
inhabit the island, as it has always done.”

364. The Chamber considers that this protest of Honduras, coming
after a long history of acts of sovereignty by El Salvador in Meanguera,
was made too late to affect the presumption of acquiescence on the part of
Honduras. The conduct of Honduras vis-a-vis earlier effectivités reveals
an admission, recognition, acquiescence or other form of tacit consent to
the situation. Furthermore, Honduras has laid before the Chamber a
bulky and impressive list of material relied on to show Honduran effectiv-
ités relating to the whole of the area in litigation, but fails in that material
to advance any proof of its presence on the island of Meanguera.

365. One further argument of El Salvador has to be considered, con-
cerning the maritime delimitation line of 1900, agreed upon by Honduras
and Nicaragua. As recalled in the Chamber’s Judgment of 13 September

230
578 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

1990 (Z.C.J. Reports 1990, pp. 101-102, para. 26), waters within the Gulf of
Fonseca between Honduras and Nicaragua were delimited in 1900 by a
Mixed Commission established pursuant to a Treaty concluded between
the two States on 7 October 1894. The published records of the delimita-
tion established by the Mixed Commission describe that delimitation line
as follows:

“Desde el punto conocido con el nombre de Amatillo, en la parte infe-
rior del rio Negro, la linea limitrofe es una recta trazada en direccion al
volcan de Cosigüina, con rumbo astronémico Sur, ochenta y seis grados,
treinta minutos Oeste (S. 86° 30’ O.), y distancia aproximada de treinta
y siete kilémetros (37 Kms) hasta el punto medio de la bahia de Fonseca,
equidistante de las costas de una y otra Republica, por este lado; y de
este punto, sigue la division de las aguas de la bahia por una linea,
también equidistante de las mencionadas costas, hasta llegar al centro
de la distancia que hay entre la parte septentrional de la Punta de Cosi-
güina y la meridional de la isla de El Tigre.” (“Limites definitivos entre
Honduras y Nicaragua”, Honduran Ministry of Foreign Affairs,
1938, p. 24.)

[Translation]

“From the point known as Amatillo, in the lower reaches of the
river Negro, the delimitation is a straight line drawn in the direction
of the volcano of Cosigüina, astronomic bearing south, 86 degrees,
30 minutes west (S 86° 30’ W), for a distance of approximately thirty-
seven kilometres (37 km) to the central point of the Bay of Fonseca,
equidistant from the coasts of the two Republics, on this side; and
from that point it follows the division of the waters of the bay by a
line, also equidistant from the said coasts, to arrive at the centre of the
distance between the northern part of Punta de Cosigüina and the
southern part of the island of El Tigre.”

366. If, at that time, Honduras had been sure of its sovereignty over
Meanguera, and since equidistance was the method used to draw the line,
then, it is suggested, there would have been no reason for stopping the line
at the midpoint between the southernmost point on Tigre island and “the
northern point of Punta de Cosigüina” in Nicaragua. The line could and,
it is argued, should have advanced at least as far as the midpoint between
the Farallones islands and the south-easternmost point on Meanguera
island, if that island was part of Honduras. Honduras contends that the
terminus of the 1900 delimitation line was in fact equidistant from three
points, Punta de Cosigüina, El Tigre and Meanguera, and that Meanguera
was not mentioned in order not to produce difficulties with El Salvador.
The fact however remains that it was El Tigre which was mentioned as
reference point in the 1900 delimitation, not Meanguera; and that if
Meanguera was a Honduran island, the endpoint of the line could have
been determined without any reference to El Tigre. The Chamber con-
cludes that the circumstance that the 1900 delimitation was in no way

231
579 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

governed by the position of Meanguera, while of little significance in
itself, supports the other evidence and considerations pointing to Salva-
dorian control of the island at that date.

367. Thus the conclusion of the Chamber concerning Meanguera is
that, while the uti possidetis juris position in 1821 cannot be satisfactorily
ascertained on the basis of colonial titles and effectivités, the fact that
El Salvador asserted a claim to the island of Meanguera in 1854, and was
thereafter in effective possession and control of the island, justifies the
conclusion that El Salvador may be regarded as sovereign over the island.
If there remained any doubt, its position in respect of Meanguera is made
definitive by the acquiescence of Honduras in its exercise of sovereignty
in the island since the later years of the last century. As regards Meanguer-
ita the Chamber does not consider it possible, in the absence of evidence
on the point, that the legal position of that island could have been other
than identical with that of Meanguera.

368. The conclusion at which the Chamber arrives in respect of the dis-
puted islands is thus the following. It is the Chamber’s duty, under Ar-
ticle 5 of the Special Agreement, to take into account the “rules of Interna-
tional Law applicable between the Parties, including, where pertinent, the
provisions of the General Treaty of Peace”. In relation to the islands in
dispute, the “documents which were issued by the Spanish Crown or by
any other Spanish authority, whether secular or ecclesiastical”, do not
appear sufficient to “indicate the jurisdictions or limits of territories or
settlements” in terms of Article 26 of that Treaty, so that no firm conclu-
sion can be based upon such material, taken in isolation, for deciding
between the two claims to an uti possidetis juris title. Under the final sen-
tence of Article 26, the Chamber is however entitled to consider both the
effective interpretation of the uti possidetis juris by the Parties, in the years
following independence, as throwing light on the application of the prin-
ciple and the evidence of effective possession and control of an island by
one Party without protest by the other, as pointing to acquiescence. The
evidence as to possession and control, and the display and exercise of
sovereignty, by Honduras over El Tigre and by El Salvador over Mean-
guera (to which Meanguerita is an appendage), coupled in each case with
the attitude of the other Party, clearly shows however, in the view of the
Chamber, that Honduras was treated as having succeeded to Spanish
sovereignty over El Tigre, and El Salvador to Spanish sovereignty over
Meanguera and Meanguerita.

232
580 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)
LEGAL SITUATION OF THE MARITIME SPACES

369. The Chamber now turns to the question of the legal situation of
the maritime spaces; it therefore becomes necessary at this point to take
account of the intervention of Nicaragua. The participation of Nicaragua
in the present proceedings was authorized by the Chamber’s Judgment of
13 September 1990. Nicaragua had presented an application for permis-
sion to intervene on the basis of Article 62 of the Statute of the Court,
which provides that

“1, Should a State consider that it has an interest of a legal nature
which may be affected by the decision in the case, it may submit a
request to the Court to be permitted to intervene.

2. It shall be for the Court to decide upon this request.”

The Court having found, by its Order of 28 February 1990, that it was for
the Chamber formed to deal with the present case to decide whether
Nicaragua’s Application should be granted, the Chamber gave a Judg-
ment of which the operative part was as follows:

“THE CHAMBER,
Unanimously,

1. Finds that the Republic of Nicaragua has shown that it has an
interest of a legal nature which may be affected by part of the Judg-
ment of the Chamber on the merits in the present case, namely its
decision on the legal régime of the waters of the Gulf of Fonseca, but
has not shown such an interest which may be affected by any decision
which the Chamber may be required to make concerning the delimi-
tation of those waters, or any decision as to the legal situation of the
maritime spaces outside the Gulf, or any decision as to the legal situa-
tion of the islands in the Gulf;

2. Decides accordingly that the Republic of Nicaragua is permit-
ted to intervene in the case, pursuant to Article 62 of the Statute, to
the extent, in the manner and for the purposes set out in the present
Judgment, but not further or otherwise.” (1.CJ. Reports 1990, p. 137,
para. 105.)

370. In accordance with Article 85, paragraph 1, of the Rules of Court,
Nicaragua was accordingly authorized to file, and did file, a written state-
ment, and both Parties furnished written observations on that statement,
as contemplated by the same provision of the Rules. At the hearings, the
representatives of Nicaragua were authorized, in accordance with para-
graph 3 of Article 85, to submit its observations on the subject-matter of
the intervention, and these observations were commented on by the two
Parties. In its written observations on Nicaragua’s written statement,
Honduras complained that that statement had entered into matters on
which the Chamber had ruled specifically that Nicaragua had no right to
intervene, or had dealt with matters extraneous to the issue over which the

233
$81 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Chamber had ruled that Nicaragua did have a right to intervene. El Sal-
vador in its observations also expressed reservations regarding what it
considered to be Nicaragua’s expression of its point of view with respect
to delimitation within the Gulf, as to which Nicaragua was not granted the
right to intervene. At the hearings, following the concluding statement of
Nicaragua of its observations on the subject-matter of the intervention,
the Agent of Honduras made a protest, considering that the representa-
tives of Nicaragua

“have dealt with matters which they were not entitled to do according
to the sentence issued by this Chamber. They have dealt with matters
concerning delimitation and they have questioned the rights of Hon-
duras in connection with the waters outside the Gulf.”

In response, the Agent of Nicaragua stated that

“Nicaragua’s Agent and counsel have tried in all possible ways to
remain within what we have understood to be the limits set by the
Chamber”,

and added that “Any other decision in this matter, of course, rests in the
hands of the Chamber.” The Agent of El Salvador stated, at a later sitting,
that

“El Salvador has no objection to the manner in which Nicaragua has
exercised the rights accorded to it by the Judgment of 13 September
1990”.

The President of the Chamber stated that the protest of Honduras had
been noted and would be considered by the Chamber in due course.

371. The Chamber must emphasize that States engaged in proceedings
before the Court or a Chamber are under a duty to conform with all deci-
sions as to procedure, which the Court is specifically empowered to make
by Articles 30 and 48 of its Statute. At the same time, in the present case, in
which questions of the legal status of waters within the Gulf have been
presented by the Parties as closely bound up with the status of the waters
outside the Gulf (and, in the presentation of Honduras, with questions of
delimitation), the Chamber considers that no useful purpose would be
served by endeavouring to single out in the present Judgment which of the
contentions of Nicaragua were squarely within the limits of its permitted
intervention, and which might be said to have gone beyond those limits.
The Chamber has taken account of the arguments of Nicaragua only
where they appeared to it to be relevant in its consideration of the legal
régime of the waters of the Gulf of Fonseca. The same approach has been
adopted in relation to the “formal conclusions” presented by Nicaragua
at the afternoon hearing of 13 June 1991, and set out in paragraph 26 of
this Judgment. Since Nicaragua has not, by being admitted to intervene,

234
582 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

become a party to the case, the Chamber does not see in those conclusions
any definition of the petita reflecting the Chamber’s mission. These “con-
clusions” were presented by the Nicaraguan Agent as being “to aid the
Chamber”, and it is on that basis that the Chamber has taken note of them,
to the extent that they relate to the permitted object of the intervention.

*

372. The task conferred on the Chamber by the Special Agreement in
respect of the dispute over the maritime spaces is, according to Article 2,
paragraph 2, thereof, “to determine the legal situation of the ... maritime
spaces”. There is a fundamental disagreement between the Parties as to
the interpretation of this text, namely whether or not it empowers or
requires the Chamber to delimit a maritime boundary, either within or
without the Gulf. In terms of the formal submissions of the Parties, El Sal-
vador stated in its final submissions that “the Chamber has no jurisdiction
to effect any delimitation of the maritime spaces”. Honduras, on the other
hand, sought the delimitation of the maritime boundary inside and out-
side the Gulf of Fonseca by asking the Chamber, in its final submissions,
to adjudge and declare that

“the régime of the waters in the Bay of Fonseca, the delimitation of
the maritime areas in that Bay, and the rights of Honduras beyond
the closing line of the Bay of Fonseca, in the Pacific Ocean, and the
delimitation of the maritime areas attaching to the two Parties by means
of a line are matters of dispute to be decided by the Chamber of the
Court”.

These contentions have to be seen in relation to the arguments advanced
by the Parties as to the legal status of the waters of the Gulf of Fonseca, to
be examined below: in brief, El Salvador claims that the waters are subject
to a condominium in favour of the three coastal States of the Gulf, and
that delimitation would therefore be inappropriate; Honduras argues that
within the Gulf there is a community of interests which both permits of
and necessitates a judicial delimitation.

373. On the face of the text of the Special Agreement, no reference is
made to any delimitation by the Chamber. For the Chamber to have the
authority to delimit maritime boundaries, whether inside or outside the
Gulf, it must have been given a mandate to do so, either in express words,
or according to the true interpretation of the Special Agreement. It is
therefore necessary, in application of the normal rules of treaty interpreta-
tion, to ascertain whether the text is to be read as entailing such delimita-
tion. If account be taken of the basic rule of Article 31 of the Vienna

235
583 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Convention on the Law of Treaties, according to which a treaty shall be
interpreted “in accordance with the ordinary meaning to be given to the
terms”, it is difficult to see how one can equate “delimitation” with “deter-
mination of a legal situation ...” (“Que determine la situaciôn juridica . . .”)
No doubt the word “determine” in English (and, as the Chamber is
informed, the verb “determinar”in Spanish) can be used to convey the idea
of setting limits, so that, if applied directly to the “maritime spaces” its
“ordinary meaning” might be taken to include delimitation of those
spaces. But the word must be read in its context; the object of the verb
“determine” is not the maritime spaces themselves but the legal situation
of these spaces. No indication of a common intention to obtain a delimita-
tion by the Chamber can therefore be derived from this text as it stands.

374. This conclusion is also confirmed if the phrase is considered in the
wider context, first of the Special Agreement as a whole, and then of the
1980 General Treaty of Peace, to which the Special Agreement refers. The
question must be why, if delimitation of the maritime spaces was
intended, the Special Agreement used the wording “to delimit the boun-
dary line . . .” (“Que delimite la linea fronteriza . . .”) regarding the land
frontier, while confining the task of the Chamber as it relates to the islands
and maritime spaces to “determine [their] legal situation .. .” (“Que deter-
mine la situaciôn juridica . . .”). The same contrast of wording can be
observed in Article 18 of the General Treaty of Peace, which, in para-
graph 2, asks the Joint Frontier Commission to “delimit the frontier line in
the areas not described in Article 16 of this Treaty”, while providing in
paragraph 4, that “it shall determine the legal situation of the islands and
maritime spaces”. Honduras itself recognizes that the islands dispute is
not a conflict of delimitation but of attribution of sovereignty over a
detached territory. It is difficult to accept that the same wording “to deter-
mine the legal situation”, used for both the islands and the maritime
spaces, would have a completely different meaning regarding the islands
and regarding maritime spaces.

375. The ordinary meaning of the term “maritime spaces” in the con-
text of the modern law of the sea must, in the view of Honduras, include
areas both inside and outside the Gulf, including for example, the territo-
tial sea and the exclusive economic zone; nor does El Salvador disagree
that the Special Agreement refers to those spaces. Honduras argues fur-
ther that the context of the Treaty of Peace and the Special Agreement do
not permit it to be supposed that the Parties intended such a half-measure
as a determination of the legal situation of such spaces unaccompanied by
a delimitation, since it is already established that the rights of the coastal
States over areas off their coasts exist ipso factoand ab initio (cf. North Sea
Continental Shelf case, I.C.J. Reports 1969, p. 22, para. 19). In the conten-
tion of Honduras, the object and purpose of the Special Agreement is to
dispose completely of a corpus of disputes some elements of which are

236
584 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

more than a century old, as is clear from the Preamble to the 1980 General
Treaty of Peace; in the light of this, the Special Agreement should be inter-
preted to require a delimitation, since for Honduras a legal title without
delimitation of its scope is a title without any real substance. In support of
this contention, Honduras has invoked the principle of effectiveness
(effet utile), or of effective interpretation, quoting the jurisprudence of the
Permanent Court of International Justice (Free Zones of Upper Savoy and
the District of Gex case, P.C.L.J., Series A, No. 22, p. 13) and of the Court
(Corfu Channel case, I.C.J. Reports 1949, p. 24). Honduras maintains that,
without delimitation, the Judgment will fail to attain its objective, which is
the final solution for the dispute between the Parties.

376. In the Chamber’s view, however, in interpreting a text of this kind
it must have regard to the common intention as it is expressed in the words
of the Special Agreement. The situation closely resembles that in the
recent case before the Court between Guinea-Bissau and Senegal, where
the Court observed:

“In short, although the two States had expressed in general
terms ... their desire to reach a settlement of their dispute, their con-
sent thereto had only been given in the terms laid down by Article 2.”
(Arbitral Award of 31 July 1989, I.C.J. Reports 1991, p. 72, para. 56.)

In effect, what Honduras is proposing is recourse to the “circumstances of
the conclusion” of the Special Agreement, but these, it is generally recog-
nized, constitute no more than a supplementary means of interpretation,
used only where the meaning of the text is ambiguous or obscure, or the
interpretation would lead to a manifestly absurd or unreasonable result
(see Vienna Convention on the Law of Treaties, Art. 32).

377. However, Honduras has put forward what it regards as the expla-
nation of the absence of any specific reference to delimitation in the Spe-
cial Agreement. This explanation arises out of the effect attributed by
El Salvador to a provision in its Constitution, such that it does not permit
of any delimitation of the waters of the Gulf of Fonseca, claimed by El Sal-
vador to be subject to a condominium of the three coastal States of the
Gulf. El Salvador for its part accepts the well-established rule in interna-
tional law that

“a State cannot adduce as against another State its own Constitution
with a view to evading obligations incumbent upon it under interna-
tional law or treaties in force” (Treatment of Polish Nationals in Dan-
zig, P.C.IJ., Series A/B, No. 44, p. 24)

and does not attempt to elevate the Constitution over the international
obligations of El Salvador. The constitutional position is only put forward
as material in assessing the likelihood of there having been an intention to

237
585 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

confer such power on the Chamber; in El Salvador’s view, its representa-
tives could never have intended to sign a Special Agreement which con-
templated such a delimitation. In reply to this Honduras contends that it
was specifically to meet that difficulty that the expression “determine the
legal situation” was chosen. It was, according to Honduras, intended as a
neutral term which would not prejudice the position of either Party; and
that it is not open to one Party unilaterally on the basis of its own legal
position, to impose an interpretation, but is for a court so seised to inter-
pret the compromise formula. In essence, it is arguing that a special mean-
ing — one comprising the concept of delimitation — was intended by the
Parties to attach to the phrase “determine the legal situation of the .. .
maritime spaces”. The onus is therefore on Honduras to establish that
such was the case.

378. The Chamber is unable to accept this contention of Honduras; it
amounts to a recognition that, when the Special Agreement was signed,
the Parties were not able to agree that the Chamber should have jurisdic-
tion to delimit the waters of the Gulf. Since the jurisdiction of the Cham-
ber, as of the Court, depends upon the consent of the Parties, it follows
that it has no jurisdiction to effect any such delimitation. It is true that, as
Honduras observes, States may and do draft definitions of disputes to be
submitted to a settlement procedure in terms which will avoid any clear
surrender of the legal position of either of them. In the present case the
Parties have reserved their legal positions in this way on the question
whether the legal situation of the waters of the Gulf is such as to require or
permit a delimitation; that will be a question for the Chamber to decide.
But there can be no such reservation of the question of what the jurisdic-
tion of the tribunal to be seised of the dispute will be, since it is only from
the meeting of minds on that point that jurisdiction is created. Honduras
in effect interprets the Special Agreement to mean that the Parties
intended that the Chamber should decide for itself whether it has jurisdic-
tion to delimit the maritime spaces; but a positive decision to that effect
could only be based on the consent of both Parties to a judicial delimita-
tion, which, on Honduras’s own argument, is lacking. The Chamber con-
cludes that there was agreement between the Parties, expressed in
Article 2, paragraph 2, of the Special Agreement, that the Chamber should
determine the legal situation of the maritime spaces, but that this agree-
ment did not extend to delimitation of those spaces, as part of that opera-
tion.

379. Honduras has also invoked the rule that subsequent practice of
the parties may be taken into account to interpret a treaty. Relying on the
fact that the expression “determine the legal situation of the islands and

238
586 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

the maritime spaces” is also used in Article 18 of the General Treaty of
Peace of 1980, defining the role of the Joint Frontier Commission, it
invokes the subsequent practice of the Parties in the application of that
Treaty to show that the delimitation of the maritime spaces was contem-
plated by them. Honduras has invited the Chamber to take into account
the fact that the Joint Frontier Commission examined, inter alia, propo-
sals aimed at the delimitation of the maritime spaces. El Salvador has
expressed reservations at this recourse to matters raised during negotia-
tions, but argues that any approaches of its delegates in the Commission to
delimitation of the waters were purely by way of conciliation and did not
prejudice its legal position; it maintains further that there exists no dis-
pute between the Parties as to delimitation of the waters of the Gulf, and
the Chamber therefore cannot decide such a non-existent dispute.

380. The Chamber considers that, while both customary law and the
Vienna Convention on the Law of Treaties (Art. 31, para. 3 (b)) contem-
plate that such practice may be taken into account for purposes of inter-
pretation, none of these considerations raised by Honduras can prevail
over the absence from the text of any specific reference to delimitation. In
considering the ordinary meaning to be given to the terms of the treaty, it is
appropriate to compare them with the terms generally or commonly used
in order to convey the idea that a delimitation is intended. Whenever in the
past a special agreement has entrusted the Court with a task related to
delimitation, it has spelled out very clearly what was asked of the Court:
the formulation of principles or rules enabling the parties to agree on deli-
mitation, the precise application of these principles or rules (see North Sea
Continental Shelf cases, Continental Shelf (Tunisia/Libyan Arab Jamahi-
riya) and Continental Shelf (Libyan Arab Jamahiriya/Malta) cases), or the
actual task of drawing the delimitation line (Delimitation of the Maritime
Boundary in the Gulf of Maine Area case). Likewise, in the Anglo-French
Arbitration of 1977, the Tribunal was specifically entrusted by the terms
of the Special Agreement with the drawing of the line.

*

381. The legal situation of the waters of the Gulf of Fonseca falls to be
determined by the application of “the rules of international law appli-
cable between the Parties, including where pertinent, the provisions of the
General Treaty of Peace”, as is provided in Articles 2 and 5 of the Special
Agreement.

382. The Gulf of Fonseca lies on the Pacific coast of Central America,
opening to the ocean in a generally south-westerly direction; it is shown
on sketch-map No. G-1 annexed. The north-west coast of the Gulf is the
land territory of El Salvador, and the south-east coast that of Nicaragua;

239
13°25"

13°15'

13°05’

12°55"

587 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

 

 

      
   

  
  
   
  
   
 

 

 

 

 

87°55’ 87°45' 87°35' 87°25' 87°15 W
13°25
N
Asia Perico
Isla Conejo Isla Garrobo
Ista sla
Zacatillo _inglesera
S
EL SALVADOR Isla Sirena Ista Exposicion
Punta ~isia
Chigirin Martin Pérez 13°1€
Ista Isla HONDURAS
Conchaguita Meanguera
0 isla
Punta deAmapala Meanguerita
Punta San José/ Rosario
Farallones 13°0E
Punta
Cosiguina NICARAGUA 12°55
N
87°55! 87°45' 87°35' 87°25' 87°15 W
0 5 10 15 20 25 KM
5 0 5 10 15 NM

 

 

 

SKETCH-MAP No. G-1
Gulf of Fonseca

 

 

 

240
588 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

the land territory of Honduras lies between the two, with a substantial
coast on the inner part of the Gulf. The mouth of the Gulf, between Punta
Amapala in El Salvador to the north-west, and Punta Cosigüina in Nica-
ragua to the south-east, is some 19.75 nautical miles wide. The penetration
of the Gulf from a line drawn between these points varies between 30 and
32 nautical miles.

383. The Gulf of Fonseca is a relatively small bay with an irregular and
complicated coastline in its inner part, a large number of islands, islets
and rocks, and is in the rare if not unique position that the coastline is
divided between three States. To all three coasts there are only four
entrance channels, of which only two can be used for deep-draught ves-
sels. The entrance to the Gulf, between Punta Amapala (El Salvador) and
Punta Cosigüina (Nicaragua) being only 19.75 miles wide, the geographi-
cal dimensions and proportions of the Gulf are such that it would now-
adays — though not in former times when the “10-mile”, or even “6-mile”,
rule applied — be a juridical bay within the meaning of Article 4 of the
Convention on the Territorial Sea and the Contiguous Zone of 1958, and
Article 10 of the Convention on the Law of the Sea (1982); which would
have the consequence that, if it were a single-State bay, a closing line
might now be drawn and the waters be thereby enclosed and “be con-
sidered as internal waters”. Neither El Salvador nor Honduras, nor yet
Nicaragua, the intervening State, is party to either of these two Conven-
tions, and the 1982 Convention is not yet in force, but these provisions on
bays might be found to express general customary law. In the terms of
both Conventions, however, the Article describing bays is said to apply
only to “bays the coasts of which belong to a single State”, and further-
more not to apply to “so-called ‘historic bays’”. The Gulf of Fonseca
is manifestly not a bay the coasts of which belong to one State; and the
Parties and the intervening State, and commentators generally, are agreed
that it is an historic bay, and that the waters of it are accordingly
historic waters.

384. In a passage much cited in the oral proceedings in this case, the
Court, in the Fisheries case between the United Kingdom and Norway,
said:

“By ‘historic waters’ are usually meant waters which are treated as
internal waters but which would not have that character were it not
for the existence of an historic title.” (.C.J. Reports 1951, p. 130.)

This, however, should be read in the light of what the Court said in the
Continental Shelf (Tunisia/Libyan Arab Jamahiriya) case, where, also ref-
erring to the exception of “historic bays” from the definition of bay in
both the 1958 and the 1982 Conventions, the latter then still in draft, the
Court said:

241
589 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

“There are, however, references to ‘historic bays’, or ‘historic titles’
or historic reasons in a way amounting to a reservation to the rules set
forth therein. It seems clear that the matter continues to be governed
by genera! international law which does not provide for a single
‘régime’ for ‘historic waters’ or ‘historic bays’, but only for a particu-
lar régime for each of the concrete, recognized cases of ‘historic
waters’ or ‘historic bays’.” (.C.J. Reports 1982, p. 74.)

It is clearly necessary, therefore, to investigate the particular history of the
Gulf of Fonseca to discover what is the “régime” of that Gulf resulting
therefrom; especially as the Court in the same Judgment also said “His-
toric titles must enjoy respect and be preserved as they have always been
by long usage.” (1.C.J. Reports 1982, p. 73.) Moreover, the particular his-
torical régime established by practice must be especially important in a
pluri-State bay; a kind of bay for which there are notoriously no agreed
and codified general rules of the kind so well established for single-State
bays.

385. The Gulf was discovered by the Spanish navigator Andrés Niño in
1522, who named the Gulf after Juan Rodriguez de Fonseca, Bishop of
Burgos, patron of his expedition, which had been organized by Cap-
tain Gil Gonzalez Davila. It appears that the Spanish Crown thereafter
claimed and exercised continuous and peaceful sovereignty over the
waters of the Gulf, without serious or more than temporary contestation,
until the three present riparian States gained their independence in 1821.
For the greater part of its long, known history, therefore, the Gulf was a
single-State bay, the waters of which were under the single sway of the
Spanish Crown. Moreover, also from 1821 to 1839 the Gulf was under the
sway of the Federal Republic of Central America of which the three coas-
tal States were member States, along with Guatemala and Costa Rica. The
rights in the Gulf of Fonseca of the present coastal States were thus
acquired, like their land territories, by succession from Spain.

386. Accordingly, it is necessary to enquire into the legal situation of
the waters of the Gulf in 1821 at the time of succession from Spain; for the
principle of the uti possidetis juris should apply to the waters of the Gulf as
well as to the land. No evidence has been presented to the Chamber sug-
gesting that there was for these waters prior to, or at 1821, anything analo-
gous to those boundaries of provincial sway, which have been so much
discussed in respect of the land. What then was the legal status of the Gulf
waters after the succession to Spain of the three new coastal States, in
1821?

387. This is a question which faced the Central American Court of Jus-
tice in the case between El Salvador and Nicaragua, concerning the Gulf
of Fonseca, and in which it rendered its Judgement of 9 March 1917. An

242
590 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

historic bay has a history which, in the words used in the 1982 Judgment of
the International Court of Justice (see paragraph 384 above), is determin-
ative of the “particular regime” which applies to this “concrete, recog-
nized” case “of ‘historic waters’ or ‘historic bays’”. The Judgement of
1917 which thus examined the particular régime of the Gulf of Fonseca
must therefore be taken into consideration as an important part of the
Gulf’s history. Both Parties recognized this when they devoted much of
their pleadings to discussion of the Central American Court’s decision. It
will be convenient to look first at the substance of the decision and then at
its possible relevance for the determination of the present case.

*

388. That case was brought by El Salvador against Nicaragua, because
of the Nicaraguan Government’s entry into the Bryan-Chamorro Treaty
of 1914 with the United States, by which treaty Nicaragua granted a con-
cession to the United States for the construction of an interoceanic canal
and of a United States naval base in the Gulf of Fonseca. The view was
taken by El Salvador that this arrangement would prejudice El Salvador’s
own rights in respect of the waters of the Gulf.

389. On the underlying question of the status of the waters of the Gulf
which was thus raised before the Central American Court, there were by
then three matters which practice and the 1917 Judgement took account
of: first, the practice of all three coastal States had established and mutu-
ally recognized a | marine league (3 nautical miles) littoral maritime belt
off their respective mainland coasts and islands (see the passage of the
1917 Judgement quoted in paragraph 400 below), in which belt they each
exercised an exclusive jurisdiction and sovereignty, though with rights of
innocent passage conceded on a mutual basis; second, all three States
recognized a further belt of 3 marine leagues (9 nautical miles) for rights
of “maritime inspection” for fiscal purposes and for national security;
third, there was an Agreement of 1900 between Honduras and Nicaragua
by which a partial maritime boundary between the two States had been
delimited, which, however, stopped well short of the waters of the main
entrance to the bay.

390. The 1917 Judgement is of course in Spanish, and its official text,
published by the Court in Costa Rica in 1917, will be quoted in that lan-
guage; an English translation was published in 1917 by the Legation of
El Salvador in Washington and printed in the 1917 volume of the Ameri-
can Journal of International Law, and this translation, which was used in
argument by the Parties before the Chamber, will also be quoted in this
Judgment. The Judgement of the Central American Court is in part in the

243
591 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

form of answers by the judges to questions (24 in all) formulated by the
Court. The answers relevant for present purposes are those about the
international legal status of the Gulf and on the consequences of that
status for the waters of the Gulf. The ninth of these questions was:

“cA la Novena pregunta que dice: ‘éAtendiendo a las condiciones
geograficas e historicas, asi como a la situacion, extension y configura-
cién del Golfo de Fonseca como debe reputarse su situaciôn juridica
internacional?’” (Corte de Justicia Centroamericana, Sentencia,
9 de marzo de 1917, p. 27.)

“ Ninth question — Taking into consideration the geographic and
historic conditions, as well as the situation, extent and configuration
of the Gulf of Fonseca, what is the international legal status of that
Gulf?” (AJIL trans., p. 693.)

To this question the judges gave the following answer: “Contestaron und-
nimemente los Magistrados : que es una Bahia historica y con carâcteres de
mar cerrado.” (“The judges answered unanimously that it is an historic bay
possessed of the characteristics of a closed sea.”) (Ibid.) To the tenth ques-
tion — “En cual o en cuales de esos caracteres estan conformes las Altas
Partes litigantes ?” (“As to which of those characteristics are the parties
litigant in accord?”) — the judges answered, again unanimously, that
“.. estan conformes en que es un mar cerrado...” (“... the parties are
agreed that the Gulf is a closed sea . . .”) (ibid.); and by “closed sea” the
Court seems to mean simply that it is not part of the high seas, and its
waters are not international waters (cf. the passage of the Judgement at
page 718 of the AJ/L translation).

391. It should be added that, in another part of the Judgement (AJIL
trans., p. 717), the Court refers to the Gulf as “. . . an historic or vital
bay...” (“... Bahia historica o vital. ..”)thus importing a further reason —
the strategic and defence requirements of the coastal States — why the
waters of the bay could not be international waters. Other reasons given by
the Court for the Gulf being an historic bay are the usually recognized
ones: “.. una posesion secular o inmemorial con animo domini, pacifica y
continua y con aquiescencia de las demas naciones . . .” (CJC, Sentencia,
p. 27) (“... secular or immemorial possession accompanied by animo domini
both peaceful and continuous and by acquiescence on the part of other
nations...” (4AJILtrans., p. 705)). Further, the Court found authority for
its conclusion in “what was decided as to territorial waters by the arbitral
award of the Permanent Court” of Arbitration of 7 September 1910 in the
North Atlantic Fisheries case, and referred in particular to the “commenta-
ries of the eminent jurist Dr. Drago, one of the judges in the arbitration

244
$92 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

who rendered a separate opinion” (AJ/L trans., p. 707). In this connection
the Court also attached importance to the famous passage in that Award
that “the character of a bay is subject to conditions that concern the inter-
ests of the territorial sovereign to a more intimate and important extent
than those connected with the open coast” (AJIL trans., pp. 707-708).

392. It may be as well at this stage to deal with a possible source of
misunderstanding about the terminology of the period. It has sometimes
been suggested that the Judgement is confused because it speaks, as in the
above quotation and elsewhere (see paragraph 397 below), of the waters
of the Gulf outside the 3-mile littoral maritime belts as “territorial
waters”; and in the argument before the Chamber, the 1917 Judgement
did not escape criticism on that ground. But the term “territorial waters”
was, 75 years ago, not infrequently used to denote what would now be
called “internal” or “national” waters, as the legal literature of the time
abundantly shows. Accordingly, the term “territorial waters” did not
necessarily, or even usually, indicate what would now be called “territo-
rial sea” !, So, by “territorial waters”, in this context, the Central Ameri-
can Court means waters claimed 4 titre de souverain. To have recognized
exclusive “maritime belts” along the littoral inside those “territorial
waters”, the property of the three States in common, was no doubt an
anomaly in terms of the modern law of the sea; but it was in accord with
what had emerged from actual practice of the coastal States in the Gulf of
Fonseca at that time, and was perhaps also a remnant of the view, to be
mentioned below, that the maritime belt in a pluri-State bay, followed the
sinuosities of the coast, the remainder of the bay waters being high seas. At
any rate, the 3-mile maritime belts were firmly established by practice.

393. There is what might appear at first sight to be an inconsistent ele-
ment of the Court’s pronouncement, when it allows that the waters of the
Gulf that “... belong to the three States that surround them...” (“... las
aguas del Golfo pertenezcan a los tres Estados que lo circundän . . .”), are
subject to “... the right of uso inocente over those waters ...” by “... the
merchant ships of all nations...” (“... teniendo las naves mercantes de todas
las naciones el derecho de uso inocente sobre esas mismas aguas .. .”)
(CIC, Sentencia, p.55; AJILtrans., p. 715). Such rights of “innocent use”
are at odds with the present general understanding of the legal status of

' See, for example, an article by Sir Cecil Hurst, later President of the Permanent
Court of International Justice (“The Territoriality of Bays”, British Year Book of Inter-
national Law, Vol. 3 (1922-1923), p. 43).

245
593 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

the waters of a bay as constituting “internal waters”, whether the waters
are of a juridical bay or one which has arisen from an historic title. Yet the
rules and principles which normally apply to “bays the coasts of which
belong to a single State” (United Nations Convention on the Law of the
Sea, Art. 10 (1)) are not necessarily appropriate to a bay which is a pluri-
State bay and is also an historic bay (for the fact that the Gulf of Fonseca
would today qualify geographically as a “juridical” bay cannot now call in
question or replace its historic status). Moreover, the Gulf being a bay
with three coastal States, there is a need for shipping to have access to any
of the coastal States through the main channels between the bay and the
ocean. That rights of innocent passage are not inconsistent with a régime
of historic waters is clear, for that is precisely now the position in archipe-
lagic internal waters and indeed in former high seas enclosed as internal
waters by straight baselines. Furthermore, there is another practical point,
for since these waters were outside the 3-mile maritime belts of exclusive
jurisdiction in which innocent passage was nevertheless recognized in
practice, it would have been absurd not to recognize passage rights in
these waters, which had to be crossed in order to reach these maritime
belts.

394. This unanimous finding that the Gulf of Fonseca is an historic bay
with the character of a closed sea presents now no great problem. All three
coastal States continue to claim this to be the position, and it seems also to
continue to be the subject of that “acquiescence on the part of other
nations” to which the 1917 Judgement refers, for the Chamber is unaware
of any expression of a differing view by a third State. Moreover, that posi-
tion has been generally accepted by the commentators. For example while
the successive editors of Oppenheim’s International Law, from the first
edition of Oppenheim himself (1905) to the eighth edition by Hersch Lau-
terpacht (1955), were consistently of the view that “All gulfs and bays
enclosed by the land of more than one littoral State, however narrow their
entrance may be, are non-territorial”, a note was added in the third edition
(1920, p. 344, n. 4) making the general qualification, “except in the case of
such bays as possess the characteristics of a closed sea”. The note
then refers to the position of the Gulf of Fonseca as decided in the 1917
Judgement, adding finally, “The United States acknowledges the
territorial characteristics of this Gulf. The attitude of other States is not
known.” There is also the authority of Gidel for the proposition that the
Gulf of Fonseca is an historic bay (G. Gidel, Le droit international public
de la mer (1934), Vol. 3, pp. 626-627). Reference may also be made to
the United Nations Secretariat study prepared following the 1958

246
594 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

Conference on the Law of the Sea (doc. A/CN.4/143, para. 147) which
stated

“Tf all the bordering States act jointly to claim historic title to a bay,
it would seem that in principle what has been said above regarding a
claim to historic title by a single State would apply to this group of
States.”

395. What does present a problem, however, is the precise character of
the sovereignty which the three coastal States enjoy in these historic
waters. No great difficulty arises about the legal position of the waters of
an historic bay that constitutes an enclosed sea entirely within the territory
of a single State; then the enclosed waters are simply internal waters of the
coastal State. A complication arises when the shores of the bay comprise
three States. For an enclosed pluri-State bay presents the need of ensuring
practical rights of access from the ocean for all the coastal States; and
especially so where the channels for entering the bay must be available for
common user, as in the case of an enclosed sea. It was doubtless this prob-
lem of navigational access to the pluri-State bay, that accounts for the
view, prevalent, though not unopposed, in the time of the 1917 Judgement
and even for some years later, that in such a bay, if it is not historic waters,
the territorial sea follows the sinuosities of the coast and the remainder of
the waters of the bay are part of the high seas. This solution, however, is
not possible in the case of the Gulf of Fonseca since it is an historic bay
and therefore a “closed sea”.

396. It was the eleventh question of the Central American Court which
directly raised the legal status of the Gulf waters. It was:

“éCual es la condicion juridica del Golfo de Fonseca segun las
respuestas que anteceden, y la conformidad de las Altas Partes que
contienden, expresada en sus alegaciones, en orden al dominio y demäs
derivados ?” (CJC, Sentencia, p. 26.)

“What is the legal status of the Gulf of Fonseca in the light of the
foregoing answer and the concurrence of the high parties litigant, as
expressed in their arguments, with respect to ownership and the inci-
dents derived therefrom?” (AJIL trans., p. 693.)

The answer of four of the five judges was that “... la condiciôn juridica del
Golfo de Fonseca, segun los términos de la pregunta, es la de pertenecer en

247
595 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

propiedad a los tres paises que lo circundan ...”(“... the legal status of the
Gulf of Fonseca, according to the terms of the question, is that
of property belonging to the three countries that surround it . . .”);
Judge Gutiérrez Navas however, answered that the ownership of the
waters of the Gulf, “ . . pertenece, en la porcion respectiva, a los tres paises
ribereños ...”(“... belongs, respectively, to the three riparian countries in
proportion . . .”). Furthermore, in answer to the twelfth question, which
read:

“¢ Existe conformidad en las Altas Partes que contienden sobre el
hecho de que las aguas pertenecientes a la zona de inspecciôn que les
corresponde, se empalman y confunden en las fauces o entrada del Golfo
de Fonseca?” (CJC, Sentencia, p. 27.)

“Are the high parties litigant in accord as to the fact that the waters
embraced in the inspection zones that pertain to each, respectively,
are intermingled at the entrance of the Gulf of Fonseca?” (AJIL
trans., p. 693.)

the judges were unanimously of the opinion that “. .. existe conformidad en
que las aguas que forman la entrada del Golfo se empalman ...” (“. .. the
high parties are agreed that the waters which form the entrance to the
Gulf intermingle . . .”). In addition the decision recognized (in response
to the fifteenth question) that the maritime belts of 1 marine league
from the coast were within the exclusive jurisdiction of the coastal State
and therefore should “be excepted from the community of interest or
co-ownership” (CJC, Sentencia, p. 28; AJIL trans., p. 694). Also the
Court recognized the further zone of 9 nautical miles as a zone of rights of
inspection and the exercise of police power for fiscal purposes and for
national security; and the Court took note also of the existence of the
1900 Honduras and Nicaragua agreed boundary line (see paragraph 413
below).

397. The general conclusion of the Court is set forth in the following
paragraphs:

“CONSIDERANDO : Que evidentemente se deduce de los hechos cons-
tatados en los parrafos que preceden, que el Golfo de Fonseca pertenece
a la categoria especial de Bahia historica y es del dominio exclusivo de
El Salvador, Honduras y Nicaragua; porque reune todos los caracteres
o condiciones que los expositores del Derecho de Gentes, los Institutos
Internacionales y los precedentes han establecido sobre el caracter de las
aguas territoriales; esto es, una posesiôn secular o inmemorial con
animo domini, pacifica y continua y con aquiescencia de las demas
naciones; la especial configuraciôn geografica que guarda cuantiosos
intereses de vital importancia para la vida econémica, comercial,
agricola e industrial de los Estados riberenos; y la necesidad absoluta,
indispensable que estos Estados tienen de poseerlo tan plenamente

248
596

DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

como lo exigen esos primordiales intereses y los de la defensa nacio-
nal.” (CJC, Sentencia, p. 43.)

“ WHEREAS: It is clearly deducible from the facts set forth in the
preceding paragraphs that the Gulf of Fonseca belongs to the special
category of historic bays and is the exclusive property of El Salvador,
Honduras and Nicaragua; this on the theory that it combines all the
characteristics or conditions that the text writers on international
law, the international law institutes and the precedents have pre-
scribed as essential to territorial waters[!], to wit, secular or immemo-
rial possession accompanied by animo domini both peaceful and
continuous and by acquiescence on the part of other nations, the spe-
cial geographical configuration that safeguards so many interests of
vital importance to the economic, commercial, agricultural and
industrial life of the riparian States and the absolute, indispensable
necessity that those States should possess the Gulf as fully as
required by those primordial interests and the interest of national
defense.” (AJIL trans., p. 705.)

And in the following, later, paragraph:

“CONSIDERANDO : Que reconocida por este Tribunal la condicion juri-
dica del Golfo de Fonseca como Bahia historica, con caracteres de mar
cerrado, se ha reconocido, en consecuencia, como conduenos de sus
aguas a los tres paises riberenos, El Salvador, Honduras y Nicaragua,
excepto en la respectiva legua marina del litoral, que es del exclusivo
dominio de cada uno de ellos; y que en orden al condominio existente
entre los Estados en litigio, al votarse el punto décimocuarto del cuestio-
nario, se tomo en cuenta que en las aguas no litorales del Golfo existe
una porcion de ellas en donde se empalman o confunden las jurisdic-
ciones de inspeccién para objetos de policia, de seguridad y fines
fiscales; y otra en donde es posible que no suceda lo mismo. Por lo tanto,
el Tribunal ha decidido que entre El Salvador y Nicaragua existe el
condominio en ambas porciones, puesto que estan dentro del Golfo; pero
con la salvedad expresa de los derechos que coresponden a Honduras
como coparticipe en esas mismas porciones.” (CJC, Sentencia,
pp. 55-56.)

“ WHEREAS: The legal status of the Gulf of Fonseca having been
recognized by this Court to be that of a historic bay possessed of the
characteristics of a closed sea, the three riparian States of El Sal-

' On the use by the Central American Court of this term, see paragraph 392 above.

249
597 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

vador, Honduras and Nicaragua are, therefore, recognized as
co-owners of its waters, except as to the littoral marine league which is
the exclusive property of each, and with regard to the co-ownership
existing between the States here litigant, the Court, in voting on the
fourteenth point of the questionnaire, took into account the fact that
as to a portion of the non-littoral waters of the Gulf there was an over-
lapping or confusion of jurisdiction in matters pertaining to inspec-
tion for police and fiscal purposes and purposes of national security,
and that, as to another portion thereof, it is possible that no such
overlapping and confusion takes place. The Court, therefore, has
decided that as between El Salvador and Nicaragua co-ownership
exists with respect to both portions, since they are both within the
Gulf; with the express proviso, however, that the rights pertaining to
Honduras as coparcener in those portions are not affected by that
decision.” (AJ7L trans., p. 716.)

398. The essence of the 1917 decision concerning the legal status of the
waters of the Gulf was thus that these historic waters were then subject toa
“co-ownership” (“condominio”) of the three coastal States. On the correct-
ness of this part of the decision the Parties are diametrically opposed. El
Salvador approves strongly of the condominium concept in these waters
and holds that this status not only prevails but also cannot be changed
without its consent. Honduras opposes the condominium idea and accord-
ingly calls in question the correctness of this part of the 1917 Judgement,
whilst also relying on the fact that it was not a party to the case and so
cannot be bound by the decision, as indeed it made clear to the Court in
1917 and as that Court accepted. Nicaragua, the intervening State, which
was a party to the 1917 proceedings, is and has consistently been opposed
to the condominium solution.

399. Honduras also argues against the condominium inter alia upon
the ground that, allegedly, condominia can only be established by agree-
ment, though in its Memorial it had contended that some sort of “trilateral
locai custom of the nature of a convention” might have the same effect. It
is doubtless right in claiming that the historical examples of condominia,
in the sense of arrangements for the common government of territory
which would otherwise be, and in many cases already had been, delimited
between two or more States, is ordinarily created by treaty. It is difficult to
see how such a structured system of joint government could be created
otherwise than by an agreement between the States concerned. It is true
that condominium as a term of art in international law usually indicates
just such a structured system for the joint exercise of sovereign govern-
mental powers over a territory; a situation that might more aptly be called
co-imperium. But this was not what the Central American Court of Jus-
tice had in mind. By a condominium they clearly meant to indicate the

250
598 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

existence of a joint sovereignty arising as a juridical consequence of the
succession of 1821. A State succession is one of the ways in which territo-
rial sovereignty passes from one State to another; and there seems no rea-
son in principle why a succession should not create a joint sovereignty
where a single and undivided maritime area passes to two or more new
States.

400. The Chamber, accordingly, sees the Judgement of 1917 as using
the term condominium, or “co-ownership”, to describe what it regards as
the legal result where three States jointly inherited by succession waters
which for nearly three centuries had been under the single sway of the
State from which they were the heirs; and in which waters there were no
maritime administrative boundaries at the time of inheritance, at 1821 or
indeed at the end of the Federal Republic of Central America in 1839.
Thus, that Court says:

“La Alta Parte demandada reconoce que existié indemarcaciôn entre
los paises adyacentes al Golfo, antes de que constituyeran entidades
independientes, a pesar de que no eran desconocidas las delimitaciones
entonces; pero no aduciéndose prueba alguna de que posteriormente
esos mismos Estados hayan llevado a cabo una division completa de
todas las aguas que circundan el Golfo de Fonseca, pues aunque se ha
invocado la que se efectué con Honduras en mil novecientos, la linea
trazada, segun el mapa del Ingeniero Fiallos, que fué miembro de la
Comision Mixta, solo Ilegé hasta un punto medio entre la isla del Tigre y
Punta de Cosigtiina, dejando sin dividir como ya se ha dicho antes, una
considerable porciôn de aguas comprendida entre la linea trazada desde
Punta Amapala a Punta Cosigiiina y el punto terminal de la division
entre Honduras y Nicaragua. Por consiguiente, hay que concluir en que,
exceptuando esa parte, el resto de las aguas del Golfo ha quedado pro-
indiviso, en estado de comunidad entre El Salvador y Nicaragua, y en
que por la particular configuracion del mismo, esas aguas quedan frente
a frente, confundiéndose por un empalme declarado en el dictamen de
los Ingenieros Barbarena y Alcaine, y reconocido por la Alta Parte
demandada. Y si bien puede decirse en principio, que no toda indemar-
cacion constituye comunidad, si es evidente que toda comunidad supone
necesariamente la indivisiôn en sentido juridico. Esta comunidad en el
Golfo ha venido existiendo por el uso continuado y pacifico de los Esta-
dos ribereños, y la demuestra mds evidentemente ese empalme de las
jurisdicciones en la zona en que ambos paises contendientes han ejer-
cido su imperium ; de donde se deduce que ese estado juridico no existe
en las tres millas marinas que forman el litoral en las costas de tierra

251
599 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

firme e islas que les corresponden a cada Estado, en las cuales ejercen
un dominio y posesion exclusivos y absolutos, . . .” (CIC, Sentencia,
pp. 50-51.)

“The high party defendant recognizes that no demarcation existed
among the countries adjacent to the Gulf prior to their constitution as
independent entities, notwithstanding the fact that demarcations
were then not unknown; but no proof whatever is adduced to show
that subsequently those same States ever effected a complete division
of all the waters embraced therein, for, although there was a division
made with Honduras in 1900 — which has been here invoked — the
line drawn, according to the map of the engineer Fiallos (who was a
member of the Mixed Commission), only extends as far as a point
midway between Tigre Island and Cosigüina Point, thus leaving
undivided, as already stated, a considerable portion of the waters
embraced between the line drawn from Amapala Point to Cosigüina
Point and the terminal point of the division between Honduras and
Nicaragua.

Consequently, it must be concluded that, with the exception of that
part, the rest of the waters of the Gulf have remained undivided and
in a state of community between El Salvador and Nicaragua, and
that, by reason of the particular configuration of the Gulf, those
waters though remaining face to face, were, as declared in the report
of the engineers Barberena and Alcaine and as recognized by the
high party defendant, confounded by overlapping.

And, while it may be said that in principle not every absence of
demarcation always results in community, it is self-evident that every
community necessarily presupposes, in the legal sense, the absence
of partition. This community in the Gulf has continued to exist by
virtue of continued and peaceful use of it by the riparian States, and
this is shown most clearly by the overlapping of jurisdictions in the
zone in which both litigant countries have been exercising their rights
of imperium, from which it is deduced that that legal status does not
exist in the three marine miles that form the littoral on the coasts of
the mainland and islands which belong to the States separately and
over which they exercise ownership and possession both exclusive
and absolute .. .” (AJ/Ltrans., revised, p. 711.)

401. Thus the ratio decidendi of the 1917 Judgement appears to be this:
there was, at the time of independence, no delimitation between the three
countries; and while the absence of delimitation does not always result in
community, the undelimited waters of the Gulf have remained undivided
and in a state of community, which entails a condominium or co-owner-
ship of these waters. Further, the existence of a community was evidenced
by continued and peaceful use of the waters by all the riparian States after
independence. It seems to the Chamber that the Central American Court

252
600 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

was correct, as a matter of international law, in holding that the mere
absence of the delimitation of divisions of a maritime territory, cannot
be said of itself “always” to entail a joint sovereignty over that area of
maritime territory. What matters, however, is not what is “always” true,
but what was the position in this particular case, in which the maritime
area in question had long been historic waters under a single State’s sover-
eignty, apparently without any demarcated administrative limits, and was
in 1821 jointly acquired by the three successor States by reason of the suc-
cession. That seems to be the essence of the decision of the Central Ameri-
can Court for this confined maritime area which so intimately concerns
all three coastal States. Certainly there is no reason why a joint sovereignty
should not exist over maritime territory. An instance of a condominium of
the waters of a bay is the Baie du Figuier at the Atlantic boundary between
France and Spain: by a “Declaration” of 1879, the bay was said, for pur-
poses of jurisdiction to be in three parts, “la troisième formant des eaux
communes”.

*

402. The question now poses itself of the legal status of the 1917 Judge-
ment. It has not been suggested that it was invalid or a nullity. The Court’s
jurisdiction in the matter was contested by Nicaragua, but the Court
found that it had jurisdiction; a decision which was within the remit of any
court to decide its own jurisdiction. Nicaragua protested the Judgement;
but it cannot be allowed that a judgment may be invalidated by the protest
of a disappointed party. The 1917 Judgement is therefore a valid decision
of a competent Court. Obviously it could not be res judicata between the
Parties in the present case. Honduras, on learning of the proceedings
brought by El Salvador before the Central American Court of Justice, had
formally protested to El Salvador that it “... has not recognized the status
of co-ownership with El Salvador, nor with any other Republic, in the
waters belonging to it in the Gulf of Fonseca...” (“... no ha reconocido
estado de condominio con El Salvador ni con ninguna otra Republica en las
aguas que le corresponden en el Golfo de Fonseca . . .”) (CJC, Sentencia,
p. 32; AJILtrans., p. 696), and that protest was brought to the notice of the
Central American Court. Honduras has also, in its pleadings in the pres-
ent case, made clear its reliance on the principle that a decision in a judg-
ment or an arbitral award “can only be opposed to the parties” (see
LCJ. Reports 1990, p. 106, para. 31). Nicaragua, which was a party to the
1917 case, is an intervener in the present proceedings but is not a party in
the present case. It does not appear, therefore, that this Chamber is at pres-
ent required now to pronounce upon whether the 1917 Judgement is res
judicata between the States parties to it, only one of which is a Party to the
present proceedings. Moreover the Court’s decision on what was in 1917
the principal question respecting the responsibilities of Nicaragua in

253
601 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

entering into the Bryan-Chamorro Treaty and its effect on El Salvador’s
tights in the Gulf, is in any event not relevant to the case before this
Chamber.

403. In truth, however, the question of the existence or not of a res judi-
cata arising from a case with two parties is not helpful in a case raising a
question of a joint sovereignty of three coastal States. This is indeed con-
firmed by the fact of Nicaragua’s having sought, and been granted, a right
to intervene precisely on this question of the legal position of the Gulf
waters. The position, therefore, is that the Chamber should take the 1917
Judgement into account as a relevant precedent decision of a competent
court, and as, in the words of Article 38 of the Court’s Statute, “a subsidi-
ary means for the determination of rules of law”. In short, the Chamber
must make up its own mind on the status of the waters of the Gulf, taking
such account of the 1917 decision as it appears to the Chamber to merit.

*

404. The opinion of the Chamber on the particular régime of the his-
toric waters of the Gulf parallels the opinion expressed in the 1917 Judge-
ment of the Central American Court of Justice. The Chamber finds that
the Gulf waters, other than the 3-mile maritime belts, are historic waters
and subject to a joint sovereignty of the three coastal States. The Court in
1917 also excluded from the condominium the waters delimited in 1900
between Honduras and Nicaragua; this delimitation will be considered
below (paragraph 413).

405. The reasons for this conclusion, apart from the reasons and effect
of the 1917 decision of the Central American Court of Justice, are the fol-
lowing: as to the historic character of the Gulf waters, the consistent
claims of the three coastal States, and the absence of protest from other
States. As to the character of rights in the waters of the Gulf: those waters
were waters of a single-State bay during the greater part of their known
history. They were, during the colonial period, and even during the period
of the Federal Republic of Central America not divided or apportioned
between the different administrative units which at that date became the
three coastal States of El Salvador, Honduras and Nicaragua. There was
no attempt to divide and delimit those waters according to the prin-
ciple of uti possidetis juris. The Chamber has been much struck at the fun-
damental difference, in this respect, between the land areas it has had to
deal with, and this maritime area. The delimitation effected between Nic-
aragua and Honduras in 1900, quoted in the Chamber’s Judgment on
the intervention of Nicaragua (1.C.J. Reports 1990, pp. 101-102, para. 26)
which was substantially an application of the method of equidistance,
gives no clue that it was in any way inspired by the application of the

254
602 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

uti possidetis juris to the waters. It is evident that the Mixed Commission
responsible for that delimitation based its work on the land boundaries on
17th and 18th century titles, but simply took it as axiomatic that “there
belonged to each State that part of the Gulf or Bay of Fonseca adjacent to
its coasts” (Limites Definitivos entre Honduras y Nicaragua, Honduran
Ministry of Foreign Affairs, 1938, p. 24). A joint succession of the three
States to the maritime area seems in these circumstances to be the logical
outcome of the principle of uti possidetis juris itself.

406. Jt is noteworthy that Honduras, whilst arguing against the condo-
minium, evidently formed the view that, given the historical, geographical
and political situation of the Gulf of Fonseca, it is not sufficient simply to
reject the condominium. Accordingly, Honduras proposes another and
alternative idea: that of a “community of interests” or of “interest” as
expounded in the Judgment of the Permanent Court of International Jus-
tice in the case of the Territorial Jurisdiction of the International Commis-
sion of the River Oder of 1929 (Judgment No. 16, 1929, P.C_LJ., Series A,
No. 23, p. 27), concerning navigation rights when “a single waterway
traverses or separates the territory of more than one State”; in which
situation,

“a solution of the problem has been sought not in the idea of a right of
passage for upstream States, but in that of a community of interest of
riparian States”.

The Judgment goes on:

“This community of interest in a navigable river becomes the basis
of a common legal right {communauté de droit], the essential features
of which are the perfect equality of all riparian States in the user of
the whole course of the river and the exclusion of any preferential
privilege of any one riparian State in relation to the others.”

407. That there is a community of interest of the three coastal States of
the Gulf is not open to doubt. It seems odd, however, to postulate a com-
munity of interest regime as an argument against a condominium régime;
for a condominium is almost an ideal juridical embodiment of the com-
munity of interest’s requirements of perfect equality of user of the waters
and of common legal rights and the “exclusion of any preferential privi-
lege”. And it is interesting to note how the language of common interest,
with its emphasis on a community comes so near to the language
employed by the Central American Court of Justice in its 1917 Judge-
ment. The community of interest argument, however, is important and
valuable in demonstrating an awareness that a mere delimitation of these
narrow waters into separate and unqualified sovereignties, and without
other arrangements such as rights of passage, might give rise to great prac-
tical difficulties.

255
603 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

408. The essential feature of the “community of interests” which,
according to Honduras, exists in respect of the waters of the Gulf, and the
feature which distinguishes it from the “condominio” (“co-ownership”)
referred to by the Central American Court of Justice, or the “condomi-
nium” insisted on by El Salvador on the basis of the Judgement of that
Court, is that the “community of interests” does not merely permit of a
delimitation of the waters but necessitates such a delimitation. Honduras
emphasizes that there is in its view a community of interests, not a commu-
nauté de patrimoines, in the waters, that each State remains master of its
own area of jurisdiction. Therefore, according to Honduras, while delimi-
tation is incompatible with the continued existence of a condominium, a
community of interests, on the contrary, presupposes delimitation. The
community of interests implies, it is said, that each of the coastal States of
the Gulf of Fonseca, because it is a coastal State, has an equal right with
the other States to have defined maritime spaces attributed to it, over
which it can exercise the competences conferred on it by international
law. Honduras backs this argument by citing the difficulties and delays in
achieving any measures of co-operative action by the three States in the
Gulf, and the various incidents involving the vessels and naval forces of
the Parties in the waters of the Gulf which, it suggests, are attributable to
the uncertainties resulting from the absence of any delimitation of the
waters between them.

409. In the arguments of the Parties before the Chamber, the question
of whether the legal situation of the waters of the Gulf is such as to permit
or require a delimitation has at times not been clearly distinguished from
the different question whether the Chamber has been given jurisdiction to
effect a delimitation. El Salvador asserts that

“The juridical situation of the Gulf of Fonseca, derived from its
particular individual nature, does not permit the dividing up of the
waters held in condominium precisely because what was in issue was
not the recognition of common ownership of an object which is cap-
able of being divided up but rather the definition of an object which
had, for geographical reasons, an indivisible character given its con-
figuration and dimensions.”

It is however not suggesting that the waters subject to joint sovereignty
cannot be divided, if there is agreement to do so. Condominia can cease to
exist given the necessary agreement. What El Salvador maintains is that a
decision on the status of the waters of the Gulf, including the position of
the 1917 Judgement, is an essential prerequisite to the process of delimita-
tion which can then be negotiated on a realistic basis. Account must be
taken of the fact that the geographical situation of the Gulf, which under-
lies the juridical status of the waters, is such that mere delimitation with-
out agreement on questions of passage and access would leave many
practical problems unsolved. It is not easy to conceive of a satisfactory
final solution without the participation of ali three States together in the

256
604 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

creation of a suitable régime, whether or not including delimitation of
separate areas of internal waters.

*

410. Ifthe Gulf is an historic bay, it is necessary to determine the clos-
ing line of the waters of the bay. The normal geographical closing line for
the waters of the Gulf of Fonseca would be the line Punta Amapala to
Punta Cosigüina. This seems to have been the closing line recognized by
the three coastal States in practice. It is, moreover, the closing line referred
to in the 1917 Judgement (loc. cit., p. 706). It had not been necessary to say
more, had not El Salvador elaborated a thesis of an “inner Gulf” and an
“outer Gulf”, based on the reference in the Judgement of 1917, to an inner
closing line from Punta Chiquirin, through Meanguera and Meanguerita,
to Punta Rosario. The purpose of El Salvador’s reference to this inner line,
in its argument before the Chamber, was apparently to suggest that the
Honduran legal interest in the Gulf waters was limited to the area inside
the inner line, the remainder being left to El Salvador and Nicaragua. But
there is nothing in the Judgement of the Central American Court of Jus-
tice to support this. There is no suggestion in that Judgement that Hondu-
ras was excluded from the waters between that inner line and the outer
closing line subject to the regime of condominium found by the Court.

411. A word more needs to be said about the closing line proper, from
Punta Amapala to Punta Cosigiiina. This was constantly referred to in the
argument of the Parties and of the intervening State, and geographically it
is obviously the outer limit of the Gulf. There was also considerable argu-
ment between the Parties about whether this closing line is also a baseline.
El Salvador thought not and sought to define it simply as a line depicting
the ocean limit of the Gulf of Fonseca. The Chamber is content with that
paraphrase of the words “closing line”, but has difficulty in understand-
ing how, if this line is the Gulf’s ocean limit, it can escape being also the
baseline for whatever régime lies beyond it, which must be different from
that of the Gulf.

*

412. Asto the legal status of the waters, inside the Gulf closing line, and
other than the 3-mile maritime belts, the 1917 Judgement had no difficulty
in referring to them as “territorial”; meaning thereby not territorial sea
but waters that were not international and were on historical grounds
claimed à titre de souverain by the three coastal States. Are they, therefore,
in terms of the modern law, and as Honduras argued, “internal waters”?

257
605 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

There are some difficulties in using this term which is apt to a single-State
historic bay, but is not free from complications when applied to a pluri-
State historic bay. Since the practice of the three coastal States still accepts
that there are the littoral maritime belts subject to the single sovereignty of
each of the coastal States, but with mutual rights of innocent passage,
there must also be rights of passage through the remaining waters of the
Gulf, not only for historical reasons but because of the practical necessi-
ties of a situation where those narrow Gulf waters comprise the channels
used by vessels seeking access to any one of the three coastal States.
Accordingly, these rights of passage must be available to vessels of third
States seeking access to a port in any one of the three coastal States; such
rights of passage being essential in a three-State bay with entrance chan-
nels that must be common to all three States. The Gulf waters are there-
fore, if indeed internal waters, internal waters subject to a special and
particular régime, not only of joint sovereignty but of rights of passage. It
might, therefore, be sensible, to regard the waters of the Gulf, insofar as
they are the subject of the condominium or co-ownership, as sui generis.
No doubt, if the waters were delimited, they would then become “inter-
nal” waters of each of the States; but even so presumably they would need
to be subject to the historic and necessary rights of innocent passage, so
they would still be internal waters in a qualified sense. Nevertheless, the
essential juridical status of these waters is the same as that of internal
waters, since they are claimed 4 titre de souverain and, though subject to
certain rights of passage, they are not territorial sea.

413. Itis necessary now also to take account of the fact that there were
two exceptions to the area of joint sovereignty which were already in exis-
tence at the time of the 1917 Judgement, and recognized in that Judge-
ment: the 3-mile belt of exclusive jurisdiction enjoyed by each of the
States along its coast; and the Honduran/Nicaraguan delimitation line
adopted by a Mixed Commission on 12 June 1900, the Mixed Commis-
sion having been appointed under the Gamez-Bonilla Treaty of 1884. The
existence of this Jatter line, which terminates well short of the closing line
of the Gulf, was described in the 1917 Judgement (AJIL trans., p. 710).
El Salvador made a qualified recognition of the drawing of this line when,
in 1916, the Foreign Minister of El Salvador observed that it had no objec-
tion to make against the “validity of the Agreement” nor against “the
corresponding limitation of jurisdictions between Honduras and Nicara-
gua in the waters of the Gulf, to the extent that it affected only the legal
relations of those two Republics”; but adding that it could not admit that
this “partial division of the patrimony could result in the annulment of the
rights of condominium that belong to El Salvador in the waters of the

258
606 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

Gulf”. Before the Central American Court it claimed that “... este acto se
Ilevé a cabo sin intervenciôn de El Salvador, indispensable para su validez y
practica efectividad . . .” (CJC, Sentencia, p. 8) (“. . . that act was brought
about without the intervention of El Salvador, and such intervention was
essential to its validity and practical effect ...”, AJILtrans., p. 678). In the
present proceedings it has emphasized that the Treaty by which the deli-
mitation was effected is not binding on El Salvador; but it has claimed in
its submissions that the legal situation of the maritime spaces corresponds
to the legal position “established by” the 1917 Judgement. The Judgement
of the Central American Court was that “with the exception of that part
(i.e., the part divided in 1900) the rest of the waters have remained un-
divided and in a state of community between El Salvador and Nicaragua”
(AJIL trans., p. 711); the 1917 Judgement is referred to in the 1983 Consti-
tution of El Salvador. The Chamber concludes that the existence of the
delimitation has been accepted by El Salvador in the terms indicated in
the 1917 Judgement.

*

414. If the condominium could, by an agreement, be substituted as
Honduras evidently desires by the delimitation of separate areas of sover-
eignty, the question may be asked in what practical ways that process of
delimitation would be at all affected by the fact that the waters were sub-
ject to a régime of a condominium rather than being simply undelimited
waters. The existence of the joint sovereignty in all that area of waters
other than those subject to the treaty or customary delimitations means
that Honduras has existing legal rights (not merely an interest) in the Gulf
waters up to the bay closing line, subject of course to the equivalent rights
of El Salvador and Nicaragua. This position of principle cannot but
endorse Honduras’s case that any eventual delimitation should not
assume that the rights of Honduras are in some way confined to the back
of the Gulf; and this as will be seen below must have certain consequences
also for the waters outside the Gulf.

* *

415. The question of the waters outside the Gulf involves entirely new
concepts of law unthought of in 1917; in particular, continental shelf and
the exclusive economic zone, both emanations of the last few decades.
There is also, however, a prior question about territorial sea; and
although, as mentioned above, the legal régime of the territorial sea was
still a matter of some debate in 1917, the existence of a maritime belt of
sovereign waters and subsoil was already established. There is already the
3-mile maritime littoral belt of exclusive jurisdiction within the Guif,
recognized by the 1917 Judgement, and long established as a practical

259
607 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

reality in the practice of the coastal States. Can there nevertheless be a
further belt of territorial sea in the sense of the modern law, of up to
12-miles breadth, outside the closing line of the Gulf? This question is no
doubt the reason why the closely related question whether the line
between Punta Cosigüina and Punta Amapala is also a baseline was so
strenuously contested before the Chamber, El Salvador contending that it
is not a baseline, and Honduras contending that it is a baseline.

416. That a State cannot have two territorial seas off the same littoral is
manifest. The question arises, however, whether the littoral maritime belts
of 1 marine league along the coastlines of the Gulf are truly territorial seas
in the sense of the modern law of the sea. In the view of the Chamber they
are not. For a territorial sea normally has beyond it the continental shelf,
and either waters of the high seas (in some cases with a contiguous zone of
jurisdiction) or an exclusive economic zone. The maritime belts within the
Gulf do not have outside them any of these areas. In fact it is the closing
line of the Gulf which constitutes “the coast”, in the sense of a territorial
sea baseline; and this would seem to be so whether the Gulf waters are
regarded as subject to joint sovereignty, or indeed, as Honduras would
have it, as waters subject to undelimited separate sovereignties subject to a
community of interest. The inner littoral maritime belts are therefore cer-
tainly not territorial seas in the sense of the modern law. Those maritime
belts within the Gulf may properly be regarded as the internal waters of
the coastal State, not being subject to the joint sovereignty, and even
though subject, as indeed are all the waters of the Gulf, to rights of inno-
cent passage that owe their origin to the exigencies and resulting history of
a three-State but relatively small bay, with its problems of navigational
access.

417. There is therefore a territorial sea proper, seawards of the closing
line of the Gulf. There can be no serious doubt that the closing line of an
historic bay is the baseline of the territorial sea. To hold otherwise would
be incompatible with the legal status of a bay.

418. Given that there is a condominium of the waters of the Gulf, it
follows that there is a tri-partite presence at the closing line and that
Honduras is not locked out from rights in respect of the ocean waters
outside the bay. This also seems equitable. Honduras has by far the
longest coastline of the Gulf and the only Gulf coastline facing the Ocean. If
the Punta Amapala/Punta Cosigüina closing line is a baseline, there are
within the Gulf no territorial seas of the other two States which would
operate to lock Honduras into the back of the bay. The exclusive littoral
maritime belts within the Gulf have remained limited to 3 miles in

260
608 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

breadth, and, as both Parties agree, are not territorial seas, but internal
waters subject to a single, exclusive sovereignty. It is therefore only sea-
ward of the Gulf’s closing line that modern territorial seas can exist. To
hold that there could now be territorial seas within the Gulf would be
incompatible with the Gulfs waters being waters of an historic bay, which
the Parties and the intervening State agree to be the legal position. And if
the waters internal to that bay are subject to a threefold joint sovereignty, it
is the three coastal States that are entitled to territorial sea without the bay.

419. What then is the legal régime of the waters, seabed and subsoil off
the closing line of the Gulf of Fonseca? First let it be said that the problem,
whether of the territorial sea, the contiguous zone, the continental shelf, or
the exclusive economic zone, must be confined to the area off the baseline
but excluding a 3-mile, or 1-marine-league, strip of it at either extremity,
corresponding to the existing maritime belts of El Salvador and Nicara-
gua respectively. As to the waters outside the remainder of the baseline,
what is their present juridical status ? At the time of the Central American
Court of Justice’s decision in 1917, these waters, though not mentioned in
the Judgement, were high seas. Certainly the Court made no finding as to
the condominium extending beyond the closing line of the Gulf. Never-
theless the modern law of the sea has added territorial sea extending from
the baseline, i.e., the low-water mark or the closing line of waters claimed
in sovereignty; has recognized continental shelf as extending beyond the
territorial sea and belonging ipso jure to the coastal State; and confers a
right on the coastal State to claim an exclusive economic zone extending
up to 200 miles from the baseline of the territorial sea.

420. There can be no question that this law applying to the seas and
seabed and subsoil off a coast, applies now to the area off the Gulf of
Fonseca; and that, as always, the entitlement to these rights depends upon
and reflects the territorial position of the coast to which the rights are
appurtenant. The coast of a bay is for this purpose the closing line of the
bay, for the waters inside are claimed in sovereignty. Since the legal situa-
tion on the landward side of the closing line is one of joint sovereignty,
it follows that all three of the joint sovereigns must have entitlement
outside the closing line to territorial sea, continental shelf and exclu-
sive economic zone. This must be so, both in respect of continental shelf
rights belonging ipso jure to the three coastal States, and in respect of
an exclusive economic zone which requires proclamation. Whether
this situation should remain in being, or be replaced by a division
and delimitation into three separate zones is, as inside the Gulf also, a
matter for the three States to decide. Any such delimitation of maritime

261
609 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

areas will fall to be effected by agreement on the basis of international
law.

* * *

421. The Chamber recalls that this case is the first in the history of the
Court and its predecessor in which a third State has been permitted to
intervene in accordance with Article 62 of the Statute. In its Judgment of
13 September 1990 giving permission to intervene, the Chamber consid-
ered it appropriate “to give some indication of the procedural rights
acquired by the intervening State as a result of that permission”
(C.J. Reports 1990, p. 135, para. 102). Similarly, at the present stage, it
appears appropriate for the Chamber to make some observations on the
effect of the present Judgment for the intervening State. The terms on
which intervention was granted, as stated in paragraph 102 of the 1990
Judgment, were that Nicaragua would not, as intervening State, become
party to the proceedings. The binding force of the present Judgment for
the Parties, as contemplated by Article 59 of the Statute of the Court, does
not therefore extend also to Nicaragua as intervener.

422. In its Application for permission to intervene (para. 6) Nicaragua
stated that it “intends to subject itself to the binding effect of the decision
to be given”, that is to say the decision in the main proceedings, and in its
Judgment authorizing the intervention the Chamber formally took note of
that statement (1.C.J. Reports 1990, p. 109, para. 38). However, in its writ-
ten statement, presented to the Chamber in its capacity as intervening
State, Nicaragua stated its position as follows:

“It is the understanding of Nicaragua that as a non-party in this
case, it cannot be affected by the decision of the Chamber on the mer-
its. As a non-party Nicaragua is under the protection of Article 59 of
the Statute of the Court and the right it has acquired by having its
Application admitted is fundamentally the right to be heard by the
Chamber. With respect to Nicaragua, the decision to be rendered by
the Chamber on the merits will remain res inter alios acta. Nicaragua
understands that this is the clear meaning of paragraph 102 of the
Judgment of 13 September 1990...” (Para. 37.)

Nicaragua thus does not now regard itself as obligated to treat the Judg-
ment as binding upon it.

423. The Chamber considers that it is correct that a State permitted to
intervene under Article 62 of the Statute, but which does not acquire the
status of party to the case, is not bound by the Judgment given in the pro-
ceedings in which it has intervened. As the Chamber observed in its Judg-
ment of 13 September 1990:

“the intervening State does not become party to the proceedings, and
does not acquire the rights, or become subject to the obligations,

262
610 DISPUTE (EL SALVADOR/ HONDURAS) (JUDGMENT)

which attach to the status of a party, under the Statute and Rules of
Court, or the general principles of procedural law” (C.J. Reports
1990, pp. 135-136, para. 102).

In these circumstances, the right to be heard, which the intervener does
acquire, does not carry with it the obligation of being bound by the deci-
sion.

424, The question however remains of the effect, if any, to be given to
the statement made in Nicaragua’s Application for permission to inter-
vene that it “intends to submit itself to the binding effect of the decision to
be given”. In the Chamber’s Judgment of 13 September 1990, emphasis
was laid on the need, if an intervener is to become a party, for the consent
of the existing parties to the case, either consent ad hoc or in the form of a
pre-existing link of jurisdiction. This is essential because the force of
res judicata does not operate in one direction only: if an intervener
becomes a party, and is thus bound by the judgment, it becomes entitled
equally to assert the binding force of the judgment against the other par-
ties. A non-party to a case before the Court, whether or not admitted to
intervene, cannot by its own unilateral act place itself in the position of a
party, and claim to be entitled to rely on the judgment against the original
parties. In the present case, El Salvador requested the Chamber to deny
the permission to intervene sought by Nicaragua; and neither Party has
given any indication of consent to Nicaragua’s being recognized to have
any status which would enable it to rely on the Judgment. The Chamber
therefore concludes that in the circumstances of the present case, this
Judgment is not res judicata for Nicaragua.

* *

425. For the reasons set out in the present Judgment, in particular
paragraphs 68 to 103 thereof,

THE CHAMBER,
Unanimously,

Decides that the boundary line between the Republic of El Salvador and
the Republic of Honduras in the first sector of their common frontier not
described in Article 16 of the General Treaty of Peace signed by the
Parties on 30 October 1980, is as follows:

From the international tripoint known as El Trifinio on the summit of
the Cerro Montecristo (point A on Map No. I! annexed; co-ordinates:
14° 25’ 10” N, 89° 21’20” W), the boundary runs in a generally easterly

! A copy of this map will be found in a pocket at the end of this fascicle or inside the
back cover of the volume of Z.C.J. Reports 1992. [Note by the Registry.]

263
611 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

direction along the watershed between the rivers Frio or Sesecapa and
Del Rosario as far as the junction of this watershed with the watershed of
the basin of the guebrada de Pomola (point B on Map No. I annexed;
co-ordinates: 14° 25' 05” N, 89° 20’ 41” W); thereafter in a north-easterly
direction along the watershed of the basin of the quebrada de Pomola until
the junction of this watershed with the watershed between the quebrada de
Cipresales and the guebrada del Cedrôn, Peña Dorada and Pomola
proper (point C on Map No. I annexed; co-ordinates: 14° 2509" N,
89° 20’ 30” W); from that point, along the last-named watershed as far as
the intersection of the centre-lines of the quebradas of Cipresales and
Pomola (point D on Map No. I annexed; co-ordinates: 14° 24’ 42” N,
89° 18’ 19” W); thereafter, downstream along the centre-line of the que-
brada de Pomola, until the point on that centre-line which is closest to the
boundary marker of Pomola at El Talquezalar; and from that point in a
straight line as far as that marker (point E on Map No. [annexed; co-ordi-
nates: 14°24'51” N, 89° 17°54” W); from there in a straight line in a
south-easterly direction to the boundary marker of the Cerro Piedra
Menuda (point F on Map No. I annexed; co-ordinates: 14° 24’02” N,
89° 16'40” W), and thence in a straight line to the boundary marker
of the Cerro Zapotal (point G on Map No. I annexed; co-ordinates:
14° 23’ 26” N, 89° 14’ 43” W); for the purposes of illustration, the line is
indicated on Map No. I annexed.

426. For the reasons set out in the present Judgment, in particular
paragraphs 104 to 127 thereof,

THE CHAMBER,
Unanimously,

Decides that the boundary line between the Republic of El Salvador and
the Republic of Honduras in the second sector of their common frontier
not described in Article 16 of the General Treaty of Peace signed by the
Parties on 30 October 1980, is as follows:

From the Pefia de Cayaguanca (point A on Map No. II! annexed; co-
ordinates: 14° 21'54” N, 89° 10°11” W), the boundary runs in a straight
line somewhat south of east to the Loma de Los Encinos (point B on
Map No. IT annexed; co-ordinates: 14° 21'08” N, 89° 08’ 54” W), and
from there in a straight line to the hill known as El Burro or Piedra
Rajada (point C on Map No. II annexed; co-ordinates: 14°22’ 46” N,
89° 07' 32” W); from there the boundary runs in a straight line to the head
of the quebrada Copantillo, and follows the middle of the quebrada
Copantillo downstream to its confluence with the river Sumpul (point D
on Map No. II annexed; co-ordinates: 14° 24’ 12” N, 89° 06'07” W), and
then follows the middle of the river Sumpul downstream to its confluence

' A copy of this map will be found in a pocket at the end of this fascicle or inside the
back cover of the volume of .C.J. Reports 1992. {Note by the Registry.]

264
612 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

with the quebrada Chiquita or Oscura (point E on Map No. II annexed;
co-ordinates: 14° 20'25” N, 89° 04‘ 57” W); for the purposes of illustra-
tion, the line is indicated on Map No. II annexed.

427. For the reasons set out in the present Judgment, in particular
paragraphs 128 to 185 thereof,

THE CHAMBER,
Unanimously,

Decides that the boundary line between the Republic of El Salvador and
the Republic of Honduras in the third sector of their common frontier
not described in Article 16 of the General Treaty of Peace signed by the
Parties on 30 October 1980, is as follows:

From the Pacacio boundary marker (point A on Map No. III! annexed;
co-ordinates: 14° 06’ 28” N, 88° 49’ 18” W) along the rio Pacacio upstream
to a point (point B on Map No. III annexed; co-ordinates: 14° 0638" N,
88° 48' 47” W), west of the Cerro Tecolate or Los Tecolates; from there up
the quebrada to the crest of the Cerro Tecolate or Los Tecolates (point C
on Map No. ITI annexed; co-ordinates: 14° 06’ 33” N, 88° 48’ 18” W), and
along the watershed of this hill as far as a ridge approximately 1 kilometre
to the north-east (point D on Map No. III annexed; co-ordinates:
14° 06’ 48” N, 88° 47'52” W); from there in an easterly direction to the
neighbouring hill above the source of the Torrente La Puerta (point E on
Map No. III annexed; co-ordinates: 14° 06’ 48” N, 88° 47/31” W) and
down that stream to where it meets the river Gualsinga (point F on Map
No. II] annexed; co-ordinates: 14° 06’ 19” N, 88° 4701” W); from there
the boundary runs along the middle of the river Gualsinga downstream to
its confluence with the river Sazalapa (point G on Map No. III annexed;
co-ordinates : 14° 06’ 12” N, 88° 46’ 58” W), and thence upstream along the
middle of the river Sazalapa to the confluence of the quebrada Llano
Negro with that river (point H on Map No. II annexed; co-ordinates:
14° 07’ 11” N, 88° 44’ 21” W); from there south-eastwards to the top of the
hill (point I on Map No. HI annexed; co-ordinates: 14°07'01” N,
88° 44’ 07” W), and thence south-eastwards to the crest of the hill marked
on the map as a spot height of 1,017 metres (point J on Map No. III
annexed; co-ordinates: 14° 06'45" N, 88° 43'45” W); from there the
boundary, inclining still more to the south, runs through the triangulation
point known as La Cañada (point K on Map No. III annexed; co-ordi-
nates: 14° 06’ 00” N, 88° 43’ 52” W) to the ridge joining the hills indicated
on the map as Cerro El Caracol and Cerro El Sapo (through point L on
Map No. III annexed; co-ordinates: 14° 05'23” N, 88° 43'47” W) and

! A copy of this map will be found in a pocket at the end of this fascicle or inside the
back cover of the volume of Z.C.J. Reports 1992. [Note by the Registry.]

265
613 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

from there to the feature marked on the map as the Portillo El Chupa Miel
(point M on Map No. III annexed; co-ordinates: 14° 04°35” N,
88° 44’ 10” W); from there, following the ridge, to the Cerro El Cajete
(point N on Map No. III annexed; co-ordinates: 14°03’55” N,
88° 44’ 20” W), and thence to the point where the present-day road from
Arcatao to Nombre de Jesus passes between the Cerro El Ocotillo and the
Cerro Lagunetas (point O on Map No. III annexed; co-ordinates:
14° 03’ 18” N, 88° 44’ 16” W); from there south-eastwards to the crest of a
hill marked on the map as a spot height of 848 metres (point P on Map
No. HI annexed; co-ordinates: 14° 02’ 58” N, 88° 43/56” W); from there
slightly south of eastwards to a quebrada and down the bed of the que-
brada to its junction with the Gualcuquin river (point Q on Map No. III
annexed; co-ordinates: 14° 02’ 42” N, 88° 42'34” W); the boundary then
follows the middle of the Gualcuquin river downstream to the Poza
del Cajon (point R on Map No. III annexed; co-ordinates: 14° 01’ 28” N,
88° 41’10” W); for purposes of illustration, this line is shown on Map
No. III annexed.

428. For the reasons set out in the present Judgment, in particular
paragraphs 186 to 267 thereof,

THE CHAMBER,
By four votes to one,

Decides that the boundary line between the Republic of El Salvador and
the Republic of Honduras in the fourth sector of their common frontier
not described in Article 16 of the General Treaty of Peace signed by the
Parties on 30 October 1980, is as follows:

From the source of the Orilla stream (point A on Map No. IV! annexed;
co-ordinates: 13° 53’ 46” N, 88° 20’ 36” W) the boundary runs through the
pass of El Jobo to the source of the Cueva Hedionda stream (point B on
Map No. IV annexed; co-ordinates: 13° 53’39” N, 88° 20’ 20” W), and
thence down the middle of that stream to its confluence with the river
Las Cafias (point C on Map No. IV annexed; co-ordinates:
13° 53’ 19” N, 88° 19’ 00” W), and thence following the middle of the river
upstream as far as a point (point D on Map No. IV annexed;
co-ordinates: 13°56’ 14” N, 88° 15'33” W) near the settlement of Las
Piletas; from there eastwards over a col indicated as point E on Map
No. IV annexed (co-ordinates: 13° 56’19” N, 88° 14’ 12” W), to a hill
indicated as point F on Map No. IV annexed (co-ordinates: 13° 56’ 11” N,

! A copy of this map will be found in a pocket at the end of this fascicle or inside the
back cover of the volume of L. C.J. Reports 1992. [Note by the Registry.]

266
614 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

88° 1340” W), and then north-eastwards to a point on the river Negro or
Pichigual (marked G on Map No. IV annexed; co-ordinates: 13° 57° 12" N,
88° 13’ 11” W); downstream along the middle of the river Negro or Pichi-
gual to its confluence with the river Negro-Quiagara (point H on Map
No. IV annexed; co-ordinates: 13° 59/37” N, 88° 1418” W); then up-
stream along the middle of the river Negro-Quiagara as far as the Las
Pilas boundary marker (point I on Map No. IV annexed; co-ordinates:
14° 00’02” N, 88°06’ 29” W), and from there in a straight line to the
Malpaso de Similatôn (point J on Map No. IV annexed; co-ordinates:
13° 59’ 28” N, 88°04’ 22” W); for the purposes of illustration, the line
is indicated on Map No. IV annexed.

IN FAVOUR: Judge Sette-Camara, President of the Chamber; President Sir
Robert Jennings; Vice-President Oda; Judge ad hoc Torres Bernardez;

AGAINST: Judge ad hoc Valticos.

429. For the reasons set out in the present Judgment, in particular
paragraphs 268 to 305 thereof,

THE CHAMBER,
Unanimously,

Decides that the boundary line between the Republic of El Salvador and
the Republic of Honduras in the fifth sector of their common frontier not
described in Article 16 of the General Treaty of Peace signed by the
Parties on 30 October 1980, is as follows:

From the confluence with the river Torola of the stream identified in the
General Treaty of Peace as the quebrada de Mansupucagua (point A on
Map No. V! annexed: co-ordinates: 13° 5359” N, 87° 5430" W) the
boundary runs upstream along the middle of the river Torola as far as its
confluence with a stream known as the quebrada del Arenal or quebrada
de Aceituno (point B on Map No. V annexed; co-ordinates: 13° 53’ 50” N,
87° 50’ 40” W); thence up the course of that stream as far as a point at
or near its source (point C on Map No. V annexed; co-ordinates:
13° 54’ 30” N, 87° 50’ 20” W), and thence in a straight line somewhat north
of east to a hill some 1,100 metres high (point D on Map No. V annexed;
co-ordinates: 13° 55’ 03” N, 87° 49’ 50” W); thence in a straight line to a
hill near the river Unire (point E on Map No. V annexed; co-ordinates:
13° 55’ 16” N, 87° 48’ 20” W), and thence to the nearest point on the river
Unire; downstream along the middle of that river to the point known
as the Paso de Unire (point F on Map No. V annexed; co-ordinates:

! A copy of this map will be found in a pocket at the end of this fascicle or inside the
back cover of the volume of Z.C.J. Reports 1992. [Note by the Registry.]

267
615 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

13° 52'07” N, 87° 46'01" W); for the purposes of illustration, the line is
indicated on Map No. V annexed.

430. For the reasons set out in the present Judgment, in particular
paragraphs 306 to 322 thereof,

THE CHAMBER,
Unanimously,

Decides that the boundary line between the Republic of El Salvador and
the Republic of Honduras in the sixth sector of their common frontier
not described in Article 16 of the General Treaty of Peace signed by the
Parties on 30 October 1980, is as follows:

From the point on the river Goascoran known as Los Amates (point A
on Map No. VI! annexed; co-ordinates : 13° 26’ 28” N, 87° 43’ 25” W), the
boundary follows the course of the river downstream, in the middle of the
bed, to the point where it emerges in the waters of the Bahia La Union,
Gulf of Fonseca, passing to the north-west of the Islas Ramaditas, the co-
ordinates of the endpoint in the bay being 13° 24’ 26” N, 87° 49’ 05” W; for
the purposes of illustration, the line is indicated on Map No. VI annexed.

431. For the reasons set out in the present Judgment, in particular
paragraphs 323 to 368 thereof,

THE CHAMBER,
(1) By four votes to one,

Decides that the Parties, by requesting the Chamber, in Article 2, para-
graph 2, of the Special Agreement of 24 May 1986, “to determine the legal
situation of the islands .. .”, have conferred upon the Chamber jurisdic-
tion to determine, as between the Parties, the legal situation of all the
islands of the Gulf of Fonseca; but that such jurisdiction should only be
exercised in respect of those islands which have been shown to be the sub-
ject of a dispute;

IN FAVOUR: Judge Sette-Camara, President of the Chamber; President Sir
Robert Jennings; Vice-President Oda; Judge ad hoc Valticos;

AGAINST: Judge ad hoc Torres Bernardez.

(2) Decides that the islands shown to be in dispute between the Parties
are:

' A copy of this map will be found in a pocket at the end of this fascicle or inside the
back cover of the volume of .C.J. Reports 1992. [Note by the Registry.]

268
616 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

(i) by four votes to one, El Tigre;

IN FAVOUR: Judge Sette-Camara, President of the Chamber; President Sir
Robert Jennings; Vice-President Oda; Judge ad hoc Valticos;

AGAINST: Judge ad hoc Torres Bernardez;
Gi) unanimously, Meanguera and Meanguerita.

(3) Unanimously,

Decides that the island of El Tigre is part of the sovereign territory of the
Republic of Honduras.

(4) Unanimously,

Decides that the island of Meanguera is part of the sovereign territory of
the Republic of El Salvador.

(5) By four votes to one,

Decides that the island of Meanguerita is part of the sovereign territory
of the Republic of El Salvador;

IN FAVOUR: Judge Sette-Camara, President of the Chamber; President Sir
Robert Jennings; Vice-President Oda; Judge ad hoc Valticos;

AGAINST: Judge ad hoc Torres Bernardez.

432. For the reasons set out in the present Judgment, in particular
paragraphs 369 to 420 thereof,

THE CHAMBER,

(1) By four votes to one,

Decides that the legal situation of the waters of the Gulf of Fonseca is as
follows : the Gulf of Fonseca is an historic bay the waters whereof, having
previously to 1821 been under the single control of Spain, and from 1821
to 1839 of the Federal Republic of Central America, were thereafter suc-
ceeded to and held in sovereignty by the Republic of El Salvador, the
Republic of Honduras, and the Republic of Nicaragua, jointly, and conti-
nue to be so held, as defined in the present Judgment, but excluding a belt,
as at present established, extending 3 miles (1 marine league) from the
littoral of each of the three States, such belt being under the exclusive
sovereignty of the coastal State, and subject to the delimitation between
Honduras and Nicaragua effected in June 1900, and to the existing rights
of innocent passage through the 3-mile belt and the waters held in sover-
eignty jointly; the waters at the central portion of the closing line of the
Gulf, that is to say, between a point on that line 3 miles (1 marine league)
from Punta Amapala and a point on that line 3 miles (1 marine league)
from Punta Cosigüina, are subject to the joint entitlement of all three

269
617 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

States of the Gulf unless and until a delimitation of the relevant maritime
area be effected;

IN FAVOUR: Judge Sette-Camara, President of the Chamber; President Sir
Robert Jennings; Judge ad hoc Valticos; Judge ad hoc Torres Bernardez;

AGAINST: Vice-President Oda.
(2) By four votes to one,

Decides that the Parties, by requesting the Chamber, in Article 2, para-
graph 2, of the Special Agreement of 24 May 1986, “to determine the legal
situation of the . . . maritime spaces”, have not conferred upon the
Chamber jurisdiction to effect any delimitation of those maritime spaces,
whether within or outside the Gulf;

IN FAVOUR: Judge Sette-Camara, President of the Chamber; President Sir
Robert Jennings; Vice-President Oda; Judge ad hoc Valticos;

AGAINST: Judge ad hoc Torres Bernardez.
(3) By four votes to one,

Decides that the legal situation of the waters outside the Gulf is that, the
Gulf of Fonseca being an historic bay with three coastal States, the closing
line of the Gulf constitutes the baseline of the territorial sea; the territorial
sea, continental shelf and exclusive economic zone of El Salvador and
those of Nicaragua off the coasts of those two States are also to be mea-
sured outwards from a section of the closing line extending 3 miles
(1 marine league) along that line from Punta Amapala (in El Salvador)
and 3 miles (1 marine league) from Punta Cosigüina (in Nicaragua)
respectively ; but entitlement to territorial sea, continental shelf and exclu-
sive economic zone seaward of the central portion of the closing line
appertains to the three States of the Guif, El Salvador, Honduras and
Nicaragua; and that any delimitation of the relevant maritime areas is to
be effected by agreement on the basis of international law;

IN FAVOUR: Judge Sette-Camara, President of the Chamber; President Sir
Robert Jennings; Judge ad hoc Valticos; Judge ad hoc Torres Bernardez;

AGAINST: Vice-President Oda.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eleventh day of September, one thou-
sand nine hundred and ninety-two, in four copies, one of which will be
placed in the archives of the Court and the others transmitted to the Gov-

270
618 DISPUTE (EL SALVADOR/HONDURAS) (JUDGMENT)

ernment of the Republic of El Salvador, the Government of the Republic
of Honduras and the Government of the Republic of Nicaragua, respec-
tively.

(Signed) José SETTE-CAMARA,
President of the Chamber.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Vice-President ODA appends a declaration to the Judgment of the
Chamber.

Judges ad hoc VALTICOS and TORRES BERNARDEZ append separate
opinions to the Judgment of the Chamber.

Vice-President ODA appends a dissenting opinion to the Judgment of
the Chamber.

(Initialled) J.S.C.
({nitialled) E.V.O.

271
